Exhibit 10.3

 

Execution Copy

 

DATED AS OF OCTOBER 16, 2009

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as the Company

 

HUNTSMAN (EUROPE) BVBA,
as Master Servicer

 

THE SEVERAL ENTITIES PARTY HERETO AS LENDERS,

 

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO AS FUNDING AGENTS,

 

BARCLAYS BANK PLC,
as Administrative Agent

 

AND

 

BARCLAYS BANK PLC,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

EUROPEAN RECEIVABLES LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

[g320651ko01i001.jpg]

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Section

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION

2

 

 

 

2.

THE FACILITY

6

 

 

 

3.

BORROWING PROCEDURES

8

 

 

 

4.

REPAYMENT; CHANGES TO COMMITMENTS; PREPAYMENT

9

 

 

 

5.

USE OF PROCEEDS

11

 

 

 

6.

CONDITIONS OF BORROWINGS

11

 

 

 

7.

INTEREST

18

 

 

 

8.

CHANGES TO THE CALCULATION OF INTEREST

19

 

 

 

9.

ILLEGALITY

20

 

 

 

10.

BREAKAGE COSTS

20

 

 

 

11.

TAXES

21

 

 

 

12.

CHANGE IN CIRCUMSTANCES

26

 

 

 

13.

FEES

28

 

 

 

14.

INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND THE COMPANY

28

 

 

 

15.

SECURITY INTEREST

29

 

 

 

16.

SERVICES OF MASTER SERVICER

30

 

 

 

17.

APPLICATION OF FUNDS PRIOR TO FACILITY TERMINATION DATE

31

 

 

 

18.

APPLICATION OF FUNDS AFTER FACILITY TERMINATION DATE

34

 

 

 

19.

MASTER SERVICING FEES

35

 

 

 

20.

REPORTS AND NOTICES

35

 

 

 

21.

TERMINATION EVENTS

36

 

 

 

22.

COLLATERAL AGENT’S RIGHTS AFTER THE FACILITY TERMINATION DATE

41

 

 

 

23.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

43

 

i

--------------------------------------------------------------------------------


 

24.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY RELATING TO THE RECEIVABLES

48

 

 

 

25.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE MASTER SERVICER AND THE
CONTRIBUTOR

49

 

 

 

26.

COVENANTS

50

 

 

 

27.

ADDITION OF APPROVED CURRENCY, APPROVED ORIGINATOR AND APPROVED OBLIGOR COUNTRY;
APPROVED ACQUIRED LINE OF BUSINESS RECEIVABLES

64

 

 

 

28.

REMOVAL AND WITHDRAWAL OF ORIGINATORS AND APPROVED ORIGINATORS

68

 

 

 

29.

ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES

70

 

 

 

30.

OBLIGATIONS UNAFFECTED

71

 

 

 

31.

RESERVED

71

 

 

 

32.

ROLE OF THE COLLATERAL AGENT

71

 

 

 

33.

ROLE OF EACH FUNDING AGENT

77

 

 

 

34.

ROLE OF THE ADMINISTRATIVE AGENT

81

 

 

 

35.

PAYMENTS AND COMPUTATIONS, ETC.

86

 

 

 

36.

MISCELLANEOUS

88

 

 

 

SCHEDULE 1 COMMITMENTS

 

 

 

 

SCHEDULE 2 FORM OF BORROWING REQUEST

 

 

 

 

SCHEDULE 3 DEFINITIONS

107

 

 

 

SCHEDULE 4 FORM OF NOTICE OF PREPAYMENT

 

 

 

 

SCHEDULE 5 FORM OF COMMITMENT TRANSFER AGREEMENT

 

 

 

 

SCHEDULE 6 COLLECTION ACCOUNTS AND COMPANY CONCENTRATION ACCOUNTS

 

 

 

 

SCHEDULE 7 LOCATION OF RECORDS OF THE COMPANY

 

 

 

 

SCHEDULE 8 RECEIVABLES SPECIFICATION AND EXCEPTION SCHEDULE

 

 

 

 

SCHEDULE 9 FORM OF ANNUAL OPINION OF COUNSEL

 

 

 

 

SCHEDULE 10 FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

 

 

 

SCHEDULE 11 FORM OF CONFIDENTIALITY AGREEMENT

 

 

 

 

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE 12 FORM OF DAILY REPORT

 

 

 

 

SCHEDULE 13 FORM OF MONTHLY SETTLEMENT REPORT

 

 

 

 

SCHEDULE 14 FORM OF ORIGINATOR DAILY REPORT

 

 

 

 

SCHEDULE 15 MATERIAL AGREEMENTS

 

 

iii

--------------------------------------------------------------------------------


 

THIS EUROPEAN RECEIVABLES LOAN AGREEMENT (this “Agreement”), is entered into as
of October 16, 2009

 

BETWEEN:

 

(1)           HUNTSMAN RECEIVABLES FINANCE LLC, a Delaware limited liability
company and having its registered office at c/o The Corporation Trust Company,
1209 Orange Street, City of Wilmington, Delaware, United States of America, as
the Company;

 

(2)           HUNTSMAN (EUROPE) BVBA as the Master Servicer;

 

(3)           THE SEVERAL ENTITIES PARTY HERETO as Lenders;

 

(4)           THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO as Funding Agents;

 

(5)           BARCLAYS BANK PLC, as Administrative Agent; and

 

(6)           BARCLAYS BANK PLC, as the Collateral Agent.

 

WHEREAS:

 

A.            Huntsman International LLC, as buyer, and Tioxide Europe Limited
and Huntsman Surface Sciences UK Ltd. (each, a “UK Originator” and together, the
“UK Originators”) entered into the UK Receivables Purchase Agreement dated the
Signing Date relating to the sale of certain Receivables originated by the UK
Originators.

 

B.            Huntsman International LLC, as buyer, the Master Servicer and
Huntsman Holland B.V. (the “Dutch Originator”) entered into the Dutch
Receivables Purchase Agreement dated the Signing Date relating to the sale of
certain Receivables originated by the Dutch Originator.

 

C.            Huntsman International LLC, as buyer, the Master Servicer and
Huntsman Advanced Materials (Europe) BVBA (the “Belgian Originator”) entered
into the Belgian Receivables Purchase Agreement dated the Signing Date relating
to the sale of certain Receivables originated by the Belgian Originator.

 

D.            Huntsman International LLC, as buyer, the Master Servicer and
Tioxide Europe S.L. and Huntsman Performance Products Spain S.L. (each, a
“Spanish Originator” and together, the “Spanish Originators”) entered into the
Spanish Receivables Purchase Agreement dated the Signing Date relating to the
sale of certain Receivables originated by the Spanish Originators.

 

E.             The Company, as buyer, the Master Servicer and Tioxide Europe
S.A.S. and Huntsman Surface Sciences (France) S.A.S. (each, a “French
Originator” and together, the “French Originators”) entered into the French
Receivables Purchase Agreement dated the Signing Date relating to the sale of
certain Receivables originated by the French Originators.

 

--------------------------------------------------------------------------------


 

F.             Huntsman Italian Receivables Finance S.r.l., as buyer, the Master
Servicer, Tioxide Europe S.r.l., Huntsman Surface Sciences Italia S.r.l. and
Huntsman Patrica S.r.l (each, an “Italian Originator” and together, the “Italian
Originators”) entered into the Italian Receivables Purchase Agreement dated the
Signing Date relating to the sale of certain Receivables originated by the
Italian Originators.

 

G.            Huntsman International LLC, as buyer, Huntsman Italian Receivables
Finance S.r.l., as onward seller, and the Master Servicer entered into the
Italian Onward Sale Agreement dated the Signing Date relating to the sale of
certain Receivables originated by the Italian Originators and sold to Huntsman
Italian Receivables Finance S.r.l. pursuant to the Italian Receivables Purchase
Agreement.

 

H.            The Company and Huntsman International LLC, as contributor,
entered into the European Contribution Agreement dated as of the Signing Date
pursuant to which Huntsman International LLC (the “Contributor”) agreed to
contribute, from time to time certain Receivables it has purchased or may
purchase from the European Originators (other than the French Originators).

 

I.              The Company, the Master Servicer, the Liquidation Servicer, the
Local Servicers party thereto, the Administrative Agent and the Collateral Agent
entered into the European Servicing Agreement dated as of the Signing Date
pursuant to which, among other things, the Master Servicer appointed each of the
European Originators as a local servicer (in such capacity, a “Local Servicer”)
for certain Receivables contributed to the Company.

 

J.             To fund its acquisitions of Receivables, the Company may from
time to time request Loans from the Lenders on the terms and conditions of this
Agreement.

 

K.            Each Lender has agreed that it shall make Loans in any Approved
Currency so requested from time to time.

 

IT IS AGREED:

 

PART 1 INTERPRETATION

 


1.             DEFINITIONS AND INTERPRETATION


 


1.1           DEFINITIONS


 


(A)           CAPITALIZED TERMS USED HEREIN SHALL UNLESS OTHERWISE DEFINED OR
REFERENCED HEREIN, HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN SCHEDULE 3.


 


(B)           ALL TERMS DEFINED OR INCORPORATED BY REFERENCE IN THIS AGREEMENT
SHALL HAVE SUCH DEFINED MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT
MADE OR DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED THEREIN.


 


1.2           INTERPRETATION


 


(A)           THE DEFINITIONS CONTAINED HEREIN OR INCORPORATED BY REFERENCE
HEREIN ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS
AND TO THE MASCULINE AS WELL AS TO THE FEMININE AND NEUTER GENDERS OF SUCH
TERMS.

 

2

--------------------------------------------------------------------------------


 


(B)           IN THIS AGREEMENT, UNLESS INDICATED OTHERWISE, REFERENCES (IN ANY
MANNER, INCLUDING GENERALLY, SPECIFICALLY, BY NAME, BY CAPACITY, BY ROLE OR
OTHERWISE) TO A PERSON INCLUDE ANY INDIVIDUAL, FIRM, PARTNERSHIP, BODY
CORPORATE, UNINCORPORATED ASSOCIATION, GOVERNMENT, STATE OR AGENCY OF A STATE,
LOCAL OR MUNICIPAL AUTHORITY OR GOVERNMENT BODY, TRUST, FOUNDATION, JOINT
VENTURE OR ASSOCIATION (IN EACH CASE WHETHER OR NOT HAVING SEPARATE LEGAL
PERSONALITY).


 


1.3           COMPONENTS OF DOCUMENTS


 


(A)           ANY REFERENCE HEREIN TO A SCHEDULE, EXHIBIT OR APPENDIX TO THIS
AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO SUCH SCHEDULE, EXHIBIT OR
APPENDIX AS IT MAY BE AMENDED, MODIFIED OR FROM TIME TO TIME TO THE EXTENT THAT
SUCH SCHEDULE, EXHIBIT OR APPENDIX MAY BE AMENDED, MODIFIED OR SUPPLEMENTED (OR
ANY TERM OR PROVISION OF ANY TRANSACTION DOCUMENT MAY BE AMENDED THAT WOULD HAVE
THE EFFECT OF AMENDING, MODIFYING OR SUPPLEMENTING INFORMATION CONTAINED IN SUCH
SCHEDULE, EXHIBIT OR APPENDIX) IN COMPLIANCE WITH THE TERMS OF THE TRANSACTION
DOCUMENTS.


 


(B)           SECTION, PART, SCHEDULE, EXHIBIT AND APPENDIX REFERENCES CONTAINED
IN THIS AGREEMENT ARE REFERENCES TO SECTIONS, PARTS, SCHEDULES, EXHIBITS AND
APPENDICES IN OR TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


1.4           DOCUMENT REFERENCES PROVISION


 

References to this Agreement or to any other Transaction Document or any other
document or agreement in this Agreement shall be deemed to be references to any
such document or agreement as amended, restated, supplemented or otherwise
modified from time to time.

 


1.5           STATUTORY REFERENCES PROVISION

 

In this Agreement, unless indicated otherwise a reference to provision of the
Bankruptcy Code, Code, ERISA, 1940 Act or the UCC or any other statutory
provision or legislative enactment is to that provision or enactment as amended
or re-enacted and includes any amendments made to that provision that are in
force at that date, any statutory provision of which it is a re-enactment or
consolidation and any order, instrument or regulation made or issued under it.

 


1.6           GAAP REFERENCES PROVISION


 

As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined herein or incorporated
by reference herein, and accounting terms partly defined herein or incorporated
by reference herein to the extent not defined, shall have the respective
meanings given to them under GAAP. To the extent that the definitions of
accounting terms herein or incorporated by reference herein are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
incorporated by reference herein shall control.

 

3

--------------------------------------------------------------------------------


 


1.7           INCLUSION OF SPECIFIC EXAMPLES DOES NOT LIMIT GENERALITY; MEANING
OF CERTAIN WORDS


 

In this Agreement, unless indicated otherwise:

 


(A)           THE WORDS “INCLUDE”, “INCLUDES” OR “INCLUDING” SHALL BE
INTERPRETED AS FOLLOWED, IN EACH CASE, BY THE PHRASE “WITHOUT LIMITATION”.


 


(B)           GENERAL WORDS INTRODUCED BY THE WORD “OTHER” ARE NOT TO BE GIVEN A
RESTRICTIVE MEANING BY REASON OF THE FACT THAT THEY ARE PRECEDED BY WORDS
INDICATING A PARTICULAR CLASS OF ACTS, MATTERS OR THINGS, AND


 


(C)           GENERAL WORDS ARE NOT TO BE GIVEN A RESTRICTIVE MEANING BY REASON
OF THE FACT THAT THEY ARE FOLLOWED BY PARTICULAR EXAMPLES INTENDED TO BE
EMBRACED BY THE GENERAL WORDS.


 


(D)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.


 


(E)           ANY REFERENCE IN THIS AGREEMENT TO ANY REPRESENTATION, WARRANTY OR
COVENANT “DEEMED” TO HAVE BEEN MADE IS INTENDED TO ENCOMPASS ONLY
REPRESENTATIONS, WARRANTIES OR COVENANTS THAT ARE EXPRESSLY STATED TO BE
REPEATED ON OR AS OF DATES FOLLOWING THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, AND NO SUCH REFERENCE SHALL BE INTERPRETED AS A REFERENCE TO ANY
IMPLICIT, INFERRED, TACIT OR OTHERWISE UNEXPRESSED REPRESENTATION, WARRANTY OR
COVENANT.


 


1.8           REFERENCES TO A DAY AND TIME; COMPUTATION OF TIME PERIOD


 


(A)           IN THIS AGREEMENT, UNLESS INDICATED OTHERWISE, A REFERENCE TO A
“DAY” MEANS A PERIOD OF 24 HOURS RUNNING FROM MIDNIGHT TO MIDNIGHT AND A
REFERENCE TO A TIME OF DAY IS TO LONDON TIME.


 


(B)           IN THIS AGREEMENT, UNLESS OTHERWISE STATED, IN THE COMPUTATION OF
A PERIOD OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD
“FROM” MEANS “FROM AND INCLUDING”, THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT
EXCLUDING”, AND THE WORD “WITHIN” MEANS “FROM AND EXCLUDING A SPECIFIED DATE AND
TO AND INCLUDING A LATER SPECIFIED DATE”.


 


1.9           HEADINGS DO NOT AFFECT INTERPRETATION


 

In this Agreement headings are for convenience only and shall not affect the
interpretation of this Agreement.

 


1.10         SUCCESSORS ETC. OF PERSONS


 

In this Agreement, unless indicated otherwise, a reference (in any manner,
including generally, specifically, by name, by capacity, by role or otherwise)
to a person shall include references to:

 


(A)           HIS PERMITTED SUCCESSORS, TRANSFEREES AND ASSIGNS AND ANY PERSON
DERIVING TITLE UNDER OR THROUGH HIM, WHETHER IN SECURITY OR OTHERWISE, AND

 

4

--------------------------------------------------------------------------------


 


(B)           ANY PERSON INTO WHICH SUCH PERSON MAY BE MERGED OR CONSOLIDATED,
OR ANY COMPANY RESULTING FROM ANY MERGER, CONVERSION OR CONSOLIDATION OR ANY
PERSON SUCCEEDING TO SUBSTANTIALLY ALL OF THE BUSINESS OF THAT PERSON.


 


1.11         CONTINUING


 

In this Agreement, unless indicated otherwise, references to the term
“continuing”, in respect of any Facility Event shall be construed as a reference
to the relevant event which has not been remedied or waived.

 


1.12         CALCULATIONS


 


(A)           ALL CALCULATIONS UNDER THIS AGREEMENT SHALL BE IN EUROS SO THAT
FOR PURPOSES OF CALCULATING OR DETERMINING ANY AGGREGATE PRINCIPAL BALANCE, ANY
PRINCIPAL BALANCE OF LOANS, THE AGGREGATE RECEIVABLES AMOUNT, THE TARGET
RECEIVABLES AMOUNT, THE MAXIMUM AVAILABLE BORROWING AND THE PERCENTAGE FACTOR
AND ANY TERM OR AMOUNT INCORPORATED INTO ANY OF THE FOREGOING DEFINITIONS OR
CALCULATIONS, AMOUNTS DENOMINATED IN A CURRENCY OTHER THAN EUROS SHALL BE
CONVERTED ON A PRO FORMA BASIS INTO EUROS AT THE SPOT RATE AS IN EFFECT ON THE
DATE OF THE RELEVANT CALCULATION OR DETERMINATION.


 


(B)           CALCULATIONS RELATING TO THE DILUTION RATIO, AGED RECEIVABLES
RATIO, DELINQUENCY RATIO OR REQUIRED RESERVES RATIO (OR ANY CALCULATION DERIVED
FROM SUCH RATIOS OR FROM WHICH SUCH RATIOS ARE DERIVED) SHALL BE DETERMINED ON
THE BASIS OF HISTORICAL RECEIVABLES INFORMATION IN RELATION TO AN ADDITIONAL
ORIGINATOR OR ACQUIRED LINE OF BUSINESS FOR ANY PERIODS PRIOR TO THE DATE ON
WHICH THE RELEVANT ORIGINATOR BECAME AN ADDITIONAL ORIGINATOR OR THE DATE ON
WHICH THE RELEVANT ACQUIRED LINE OF BUSINESS BECAME AN APPROVED ACQUIRED LINE OF
BUSINESS (AS APPLICABLE).


 


1.13         OTHER PROVISIONS


 

In this Agreement, notwithstanding any of the other provisions of this Agreement
or any of the Transaction Documents:

 


(A)           ALL REFERENCES TO THE COMPANY HAVING AN INTEREST IN RECEIVABLES OR
COLLECTIONS SHALL BE CONSTRUED AS REFERENCES TO THE COMPANY BEING THE SOLE
BENEFICIAL OWNER OF SUCH RECEIVABLES AND COLLECTIONS, SUBJECT ONLY TO THE
SECURITY INTEREST GRANTED BY THE COMPANY UNDER THE TERMS OF THIS AGREEMENT AND
ANY OTHER SECURITY DOCUMENT;


 


(B)           ALL REFERENCES TO THE COLLATERAL AGENT OR THE SECURED PARTIES
HAVING ANY ENTITLEMENT TO OR INTEREST IN ANY RECEIVABLES OR COLLECTIONS SHALL BE
CONSTRUED AS REFERENCES TO THEIR HAVING A SECURITY INTEREST AS PROVIDED FOR IN
THIS AGREEMENT AND ANY OTHER SECURITY DOCUMENT AND ALL REFERENCES TO THEIR
HAVING A RIGHT TO RECEIVE COLLECTIONS OR TO COLLECTIONS BEING RECEIVED OR HELD
FOR THEIR BENEFIT SHALL BE CONSTRUED AS REFERENCES TO THEIR HAVING A RIGHT TO
RECEIVE AMOUNTS CALCULATED BY REFERENCE TO COLLECTIONS PURSUANT TO THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND TO SUCH AMOUNTS BEING RECEIVED
OR HELD FOR THEIR BENEFIT;

 

5

--------------------------------------------------------------------------------


 


(C)           ALL REFERENCES TO THE COMPANY PURCHASING ANY INTEREST IN
RECEIVABLES OR COLLECTIONS FROM THE COLLATERAL AGENT INCLUDING ANY SUCH
REFERENCES CONTAINED IN SECTION 29 SHALL BE CONSTRUED AS REFERENCES TO THE
COMPANY DISCHARGING ALL OR PART (AS APPROPRIATE) OF ITS OBLIGATIONS IN RESPECT
OF THE SECURITY GRANTED BY IT IN RESPECT OF SUCH RECEIVABLES AND COLLECTIONS AND
THEREBY PROCURING A CORRESPONDING RELEASE, TO THE SAME EXTENT, OF ANY RELATED
SECURITY INTEREST GRANTED BY IT IN RESPECT OF SUCH RECEIVABLES AND COLLECTIONS;


 


(D)           ANY (A) REQUIREMENT ON THE COMPANY TO DEAL OR NOT TO DEAL WITH
RECEIVABLES OR COLLECTIONS IN ANY PARTICULAR WAY AND ANY RESTRICTIONS ON THE
EXERCISE BY THE COMPANY OF ANY OF ITS CONTINUING RIGHTS OF BENEFICIAL OWNERSHIP
IN RESPECT OF THE RECEIVABLES AND COLLECTIONS AND (B) AUTHORITY GIVEN BY THE
COMPANY TO THE COLLATERAL AGENT IN RELATION TO ANY COLLECTION ACCOUNT AND ANY
COMPANY CONCENTRATION ACCOUNT SHALL BE TAKEN AS FORMING PART OF THE SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT HEREUNDER FOR THE BENEFIT OF THE
SECURED PARTIES AND SHALL SUBSIST ONLY FOR SO LONG AS THE SECURED OBLIGATIONS
REMAIN OUTSTANDING AND UNTIL THE SAME IS FULLY DISCHARGED;


 


(E)           ALL REFERENCES TO RECEIVABLES “ACQUIRED BY THE COMPANY” OR
“CONTRIBUTED TO THE COMPANY” SHALL BE DEEMED TO INCLUDE RECEIVABLES CONTRIBUTED,
SOLD OR OTHERWISE TRANSFERRED BY HUNTSMAN INTERNATIONAL TO THE COMPANY AND
RECEIVABLES SUBROGATED, SOLD OR OTHERWISE TRANSFERRED DIRECTLY FROM AN
ORIGINATOR OR OTHER ENTITY TO THE COMPANY; AND


 


(F)            ALL PROVISIONS APPLICABLE TO RECEIVABLES CONTRIBUTED TO THE
COMPANY BY HUNTSMAN INTERNATIONAL SHALL BE DEEMED TO BE EQUALLY APPLICABLE TO
RECEIVABLES SUBROGATED, SOLD OR OTHERWISE TRANSFERRED FROM AN ORIGINATOR OR
OTHER ENTITY TO THE COMPANY.


 

PART 2 THE FACILITY

 


2.             THE FACILITY


 


2.1           FACILITY


 

Subject to the terms of this Agreement, each Lender agrees to make available to
the Company a committed multicurrency revolving loan facility in an amount not
exceeding its Commitment.  On the Signing Date the Aggregate Commitment equals
€225,000,000.

 


2.2           THE LOANS


 


(A)           ON THE TERMS AND SUBJECT TO THE CONDITIONS HEREOF, ON THE CLOSING
DATE AND THEREAFTER FROM TIME TO TIME PRIOR TO THE FACILITY TERMINATION DATE
EACH LENDER SHALL MAKE LOANS TO THE COMPANY IN AN AMOUNT EQUAL TO ITS PRO RATA
SHARE OF EACH LOAN REQUESTED.


 


(B)           SUBJECT TO THE FOREGOING AND TO THE LIMITATIONS SET FORTH HEREIN,
THE COMPANY MAY BORROW, REPAY AND REBORROW THE LOANS HEREUNDER.

 

6

--------------------------------------------------------------------------------


 


2.3           AMOUNT AND CURRENCY OF LOANS


 


(A)           EACH BORROWING OF LOANS HEREUNDER (EACH A “BORROWING”) SHALL
COMPRISE OF A MAXIMUM OF THREE (3) LOANS, EACH IN A DIFFERENT APPROVED CURRENCY.


 


(B)           EACH BORROWING SHALL BE IN A MINIMUM PRINCIPAL AMOUNT EQUAL TO
SUCH AMOUNT AS WILL ENSURE THAT:


 

(I)            THE AGGREGATE AMOUNT ADVANCED (IN EURO AND THE EURO EQUIVALENT)
BY THE LENDERS IN RESPECT OF SUCH BORROWING WOULD NOT BE LESS THAN (IN THE CASE
OF THE INITIAL BORROWING) €10,000,000 AND (THEREAFTER) €1,000,000 (PROVIDED THAT
SUCH SUBSEQUENT MINIMUM AMOUNT WILL NOT APPLY TO THE EXTENT THAT AT THE TIME OF
ANY BORROWING HEREUNDER THE AGGREGATE AMOUNT AVAILABLE (IN EURO AND/OR THE EURO
EQUIVALENT) TO BE DRAWN FROM THE LENDERS AS PROVIDED IN THIS AGREEMENT IS LESS
THAN SUCH MINIMUM AMOUNT AT SUCH TIME); AND

 

(II)           IN RESPECT OF EACH LOAN, THE AMOUNT ADVANCED BY THE LENDERS WOULD
BE AN INTEGRAL MULTIPLE OF €1,000 IN RESPECT OF A LOAN IN EURO, $1,000 IN
RESPECT OF A LOAN IN U.S. DOLLARS AND £1,000 IN RESPECT OF A LOAN IN STERLING.

 


(C)           THE AMOUNT OF A BORROWING (BEING THE AGGREGATE OF (I) ANY LOAN IN
EURO AND (II) THE EURO EQUIVALENT OF EACH LOAN IN A LOCAL CURRENCY) MADE ON ANY
BORROWING DATE PLUS THE PRINCIPAL BALANCE OF ALL OTHER LOANS WHICH WILL BE
OUTSTANDING ON SUCH BORROWING DATE SHALL BE LESS THAN OR EQUAL TO THE THEN
APPLICABLE MAXIMUM AVAILABLE BORROWING.


 


(D)           EACH LOAN MADE BY THE LENDERS HEREUNDER SHALL BE DENOMINATED IN AN
APPROVED CURRENCY.


 


(E)           THE AMOUNT OF EACH LOAN MADE BY THE LENDERS HEREUNDER ON A
BORROWING DATE IN:


 

(I)            U.S. DOLLARS PLUS THE PRINCIPAL BALANCE OF ALL OTHER LOANS
DENOMINATED IN SUCH CURRENCY WHICH WILL BE OUTSTANDING ON SUCH BORROWING DATE,
SHALL BE LESS THAN OR EQUAL TO THE MAXIMUM AVAILABLE BORROWING (DOLLARS) ON SUCH
BORROWING DATE;

 

(II)           EURO PLUS THE PRINCIPAL BALANCE OF ALL OTHER LOANS DENOMINATED IN
SUCH CURRENCY WHICH WILL BE OUTSTANDING ON SUCH BORROWING DATE, SHALL BE LESS
THAN OR EQUAL TO THE MAXIMUM AVAILABLE BORROWING (EURO) ON SUCH BORROWING DATE;
AND

 

(III)          STERLING PLUS THE PRINCIPAL BALANCE OF ALL OTHER LOANS
DENOMINATED IN SUCH CURRENCY WHICH WILL BE OUTSTANDING ON SUCH BORROWING DATE,
SHALL BE LESS THAN OR EQUAL TO THE MAXIMUM AVAILABLE BORROWING (STERLING) ON
SUCH BORROWING DATE.

 

7

--------------------------------------------------------------------------------


 


3.             BORROWING PROCEDURES


 


3.1           BORROWING REQUEST


 


(A)           THE COMPANY SHALL REQUEST A BORROWING HEREUNDER BY SUBMITTING TO
THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT (ON BEHALF OF THE LENDERS) A
WRITTEN NOTICE, SUBSTANTIALLY IN THE FORM OF SCHEDULE 2 (EACH, A “BORROWING
REQUEST”) NO LATER THAN 11:00 A.M. (LONDON TIME) ON THE SECOND (2ND) FUNDING
BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED BORROWING (EACH, A “BORROWING
DATE”). PROMPTLY AFTER ITS RECEIPT THEREOF, EACH FUNDING AGENT SHALL SUBMIT A
COPY OF EACH BORROWING REQUEST TO THE LENDER IN ITS LENDER GROUP.


 


(B)           EACH BORROWING REQUEST SHALL:


 

(I)            SPECIFY THE DESIRED AMOUNTS AND APPROVED CURRENCIES FOR THE
REQUESTED LOANS;

 

(II)           SPECIFY THE DESIRED BORROWING DATE (WHICH SHALL BE A BUSINESS DAY
PRIOR TO THE FACILITY TERMINATION DATE; PROVIDED THAT THERE SHALL NOT BE MORE
THAN TWO (2) BORROWING DATES PER CALENDAR WEEK, SUBJECT TO A MAXIMUM OF FIVE
(5) BORROWINGS PER CALENDAR MONTH);

 

(III)          CERTIFY THAT, AFTER GIVING EFFECT TO THE PROPOSED BORROWING, THE
MAXIMUM AVAILABLE BORROWING WILL NOT BE EXCEEDED ON SUCH BORROWING DATE; AND

 

(IV)          CERTIFY THAT, AFTER GIVING EFFECT TO THE PROPOSED BORROWING, NONE
OF THE MAXIMUM AVAILABLE BORROWING (DOLLARS), MAXIMUM AVAILABLE BORROWING (EURO)
AND THE MAXIMUM AVAILABLE BORROWING (STERLING) WILL BE EXCEEDED ON SUCH
BORROWING DATE.

 


(C)           ONLY ONE BORROWING (COMPRISING A MAXIMUM OF THREE (3) LOANS, EACH
IN A DIFFERENT APPROVED CURRENCY) MAY BE REQUESTED IN EACH BORROWING REQUEST.


 


(D)           ONLY ONE BORROWING REQUEST SHALL BE DELIVERED IN RESPECT OF EACH
BORROWING DATE.


 


(E)           EACH BORROWING REQUEST SHALL BE IRREVOCABLE AND BINDING ON THE
COMPANY.


 


(F)            BORROWINGS SHALL BE MADE SUBJECT TO THE SATISFACTION OF THE
REQUIREMENTS SET FORTH IN SECTION 6.2.


 


3.2           LENDERS’ COMMITMENT


 


(A)           EACH LOAN REQUESTED BY, OR ON BEHALF OF, THE COMPANY IN A
BORROWING REQUEST SHALL BE MADE BY THE LENDERS IN ACCORDANCE WITH THEIR PRO RATA
SHARE OF SUCH LOAN.


 


(B)           THE OBLIGATIONS OF ANY LENDER TO MAKE LOANS HEREUNDER ARE SEVERAL
FROM THE OBLIGATIONS OF ANY OTHER LENDERS. THE FAILURE OF ANY LENDER TO MAKE
LOANS HEREUNDER SHALL NOT RELEASE THE OBLIGATIONS OF ANY OTHER LENDER TO MAKE
LOANS

 

8

--------------------------------------------------------------------------------


 


HEREUNDER, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO MAKE ANY LOAN HEREUNDER.


 


(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, A LENDER SHALL
NOT BE OBLIGATED TO FUND ANY LOAN:


 

(I)            AT ANY TIME ON OR AFTER THE FACILITY TERMINATION DATE;

 

(II)           AT ANY TIME A FACILITY EVENT HAS OCCURRED AND IS CONTINUING OR
WOULD ARISE AS A CONSEQUENCE OF MAKING SUCH LOAN; OR

 

(III)          IF SUCH LENDER’S PRO RATA SHARE OF SUCH LOAN WOULD EXCEED SUCH
LENDER’S AVAILABLE COMMITMENT.

 


3.3           DISBURSEMENT OF FUNDS


 


(A)           ON EACH BORROWING DATE, EACH LENDER SHALL REMIT AN AMOUNT EQUAL TO
ITS PRO RATA SHARE OF THE LOANS REQUESTED BY THE COMPANY, AS DETERMINED ABOVE,
TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS.


 


(B)           UPON RECEIPT OF SUCH FUNDS, THE ADMINISTRATIVE AGENT SHALL REMIT
SUCH FUNDS TO SUCH ACCOUNT(S) AS MAY BE SPECIFIED BY THE COMPANY IN THE RELEVANT
BORROWING REQUEST (OR AS OTHERWISE AGREED) IN IMMEDIATELY AVAILABLE FUNDS.


 


4.             REPAYMENT; CHANGES TO COMMITMENTS; PREPAYMENT

 


4.1           REPAYMENT OF LOANS

 


(A)           THE COMPANY SHALL REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF EACH
LOAN ON THE MATURITY DATE.


 


(B)           IF ALL OR PART OF AN EXISTING LOAN MADE TO THE COMPANY IS TO BE
REPAID FROM THE PROCEEDS OF ALL OR PART OF A NEW LOAN TO BE MADE TO THE COMPANY,
THEN, PROVIDED SUCH LOANS ARE IN THE SAME APPROVED CURRENCY, THE AMOUNT TO BE
REPAID BY THE COMPANY SHALL BE SET OFF AGAINST THE AMOUNT TO BE ADVANCED BY THE
LENDERS IN RELATION TO THE NEW LOAN AND THE PARTY OR PARTIES TO WHOM THE SMALLER
AMOUNT IS TO BE PAID SHALL PAY TO THE OTHER PARTY OR PARTIES A SUM EQUAL TO THE
DIFFERENCE BETWEEN THE TWO AMOUNTS.


 


4.2           PAYMENT AND PREPAYMENT OF LOANS


 

Prior to the repayment of the outstanding principal amount of the Loans pursuant
to Section 4.1 above, the Company shall:

 


(A)           IMMEDIATELY UPON ANY ACCELERATION OF THE LOANS PURSUANT TO
SECTION 21.4, REPAY THE AMOUNT OF THE LOANS TO THE EXTENT SO ACCELERATED;


 


(B)           IF ON ANY DATE THE PERCENTAGE FACTOR EXCEEDS 100%, AS DETERMINED
BY REFERENCE TO THE MOST RECENT DAILY REPORT DELIVERED UNDER THE SERVICING
AGREEMENT, MAKE A PREPAYMENT OF THE LOANS ON THE NEXT BUSINESS DAY, IN AN AMOUNT
SUFFICIENT TO CAUSE THE PERCENTAGE FACTOR TO BE LESS THAN OR EQUAL TO 100%, AS
DETERMINED BY REFERENCE TO SUCH DAILY REPORT; PROVIDED THAT NO

 

9

--------------------------------------------------------------------------------


 


SUCH PREPAYMENT SHALL BE REQUIRED IF (I) THE AMOUNT BY WHICH THE AGGREGATE
RECEIVABLES AMOUNT FALLS SHORT OF THE TARGET RECEIVABLES AMOUNT IS LESS THAN THE
EXCHANGE RATE PROTECTION AMOUNT AT SUCH TIME AND (II) SUCH DEFICIENCY IS
ATTRIBUTABLE TO FLUCTUATIONS IN CURRENCY EXCHANGE RATES ARISING BETWEEN THE
DELIVERY OF THE TWO MOST RECENTLY DELIVERED DAILY REPORTS;


 


(C)           IF ON ANY DATE THE AGGREGATE PRINCIPAL BALANCE OF THE LOANS
EXCEEDS THE AGGREGATE COMMITMENT, MAKE A PREPAYMENT OF THE LOANS ON THE NEXT
BUSINESS DAY IN AN AMOUNT SUFFICIENT TO CAUSE THE AGGREGATE PRINCIPAL BALANCE TO
BE LESS THAN OR EQUAL TO THE AGGREGATE COMMITMENT SUCH PREPAYMENT TO BE MADE
SOLELY OUT OF COLLECTIONS AVAILABLE FOR SUCH PURPOSE PURSUANT TO SECTION 17 OR
18, AS APPLICABLE; AND


 


(D)           FROM AND AFTER THE FACILITY TERMINATION DATE, REPAY THE LOANS OUT
OF COLLECTIONS AVAILABLE FOR SUCH PURPOSE PURSUANT TO SECTION 18.


 

The Company may, at its option, prepay on any Business Day all or any portion of
the Loans upon prior written notice delivered to the Administrative Agent and
each Funding Agent not later than 1:00 p.m. (London time) three (3) Funding
Business Days prior to the date of such payment.  Each such notice shall be in
the form attached as Schedule 4 and shall (i) specify the aggregate amount and
Approved Currency of the prepayment to be made on the Loans to which such
prepayment is to be applied and (ii) specify the Business Day on which the
Company will make such prepayment.  Each such prepayment shall be made ratably
among the Lenders based on the aggregate outstanding Principal Balance of the
Loans held by each. Each prepayment of the Loans (whether optional or mandatory)
must be accompanied by a payment of all accrued and unpaid Interest on the
amount prepaid and any other amounts (including amounts payable under
Section 10) due hereunder in respect of such prepayment.  In the event that
derecognition of assets under U.S. GAAP is sought by Huntsman International, no
optional prepayment shall be made by the Company hereunder except out of
Collections.

 


4.3           REDUCTIONS OF THE COMMITMENTS


 


(A)           WITH EFFECT ON ANY SETTLEMENT DATE, THE COMPANY (OR THE MASTER
SERVICER ON BEHALF OF THE COMPANY) MAY, FROM TIME TO TIME UPON AT LEAST THREE
(3) FUNDING BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND
EACH FUNDING AGENT, ELECT TO REDUCE THE AGGREGATE COMMITMENT (IN WHOLE OR IN
PART) IN AN AMOUNT EQUAL TO €5,000,000 OR A WHOLE MULTIPLE OF €1,000,000 IN
EXCESS THEREOF,  PROVIDED THAT THE COMMITMENT OF NO LENDER MAY BE REDUCED BELOW
€5,000,000 UNLESS THE AGGREGATE COMMITMENT IS REDUCED TO €0; PROVIDED FURTHER
THAT AFTER GIVING EFFECT TO ANY SUCH REDUCTION AND ANY PRINCIPAL PAYMENTS ON THE
DATE ON WHICH THE REDUCTION IS TO TAKE EFFECT, THE AGGREGATE PRINCIPAL BALANCE
SHALL NOT EXCEED THE AGGREGATE COMMITMENT.


 


(B)           ONCE THE AGGREGATE COMMITMENT IS REDUCED PURSUANT TO THIS
SECTION 4.3 IT MAY NOT SUBSEQUENTLY BE REINSTATED WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER.

 

10

--------------------------------------------------------------------------------


 


(C)           ANY REDUCTION OF THE AGGREGATE COMMITMENT PURSUANT TO THIS
SECTION 4.3 SHALL BE APPLIED TO THE REDUCTION OF EACH LENDER’S COMMITMENT IN
ACCORDANCE WITH EACH LENDER’S PRO RATA SHARE.


 


5.             USE OF PROCEEDS

 


5.1           PURPOSE OF LOANS

 

The Company shall use the proceeds of the Loans only in or towards:

 


(A)           PAYING THE PURCHASE PRICE FOR RECEIVABLES, IN EACH CASE, PURSUANT
TO AND IN ACCORDANCE WITH THE TERMS OF THE FRENCH RECEIVABLES PURCHASE
AGREEMENT; PROVIDED, THAT, NOTWITHSTANDING ANYTHING HEREIN OR IN ANY OTHER
TRANSACTION DOCUMENT TO THE CONTRARY, THE COMPANY SHALL NOT USE ALL OR ANY
PORTION OF THE PROCEEDS OF ANY LOAN TO PAY THE PURCHASE PRICE FOR ANY RECEIVABLE
THAT WAS ORIGINATED BY ANY ORIGINATOR WITH RESPECT TO WHICH AN ORIGINATOR
TERMINATION EVENT HAS OCCURRED AND IS CONTINUING;


 


(B)           PAYING DIVIDENDS TO HUNTSMAN INTERNATIONAL LLC, IN EACH CASE,
PURSUANT TO AND IN ACCORDANCE WITH SECTION 2.02 OF THE CONTRIBUTION AGREEMENT
AND SECTION 26.3(L), IN AN AMOUNT UP TO THE OUTSTANDING CONTRIBUTION VALUE OF
THE CONTRIBUTED RECEIVABLES AND OTHER RECEIVABLES ASSETS RELATED THERETO, AS
IDENTIFIED UNDER THE DISTRIBUTABLE ASSETS LEDGER MAINTAINED BY THE MASTER
SERVICER UNDER THE TERMS OF THE CONTRIBUTION AGREEMENT; PROVIDED, THAT,
NOTWITHSTANDING ANYTHING HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT TO THE
CONTRARY, THE COMPANY SHALL NOT USE ALL OR ANY PORTION OF THE PROCEEDS OF ANY
LOAN TO PAY A DIVIDEND WITH RESPECT TO OUTSTANDING CONTRIBUTION VALUE FOR ANY
RECEIVABLE THAT WAS ORIGINATED BY ANY ORIGINATOR WITH RESPECT TO WHICH AN
ORIGINATOR TERMINATION EVENT HAS OCCURRED AND IS CONTINUING; AND


 


(C)           REFINANCING MATURING LOANS.


 


5.2           MONITORING


 

No Lender nor the Administrative Agent nor any Funding Agent is bound to monitor
or verify the application of any amount borrowed under this Agreement.

 


6.             CONDITIONS OF BORROWINGS


 


6.1           CONDITIONS PRECEDENT TO INITIAL BORROWING


 

The effectiveness of the Commitments and the initial Borrowing under this
Agreement is subject to the satisfaction of the following conditions precedent
on or prior to October 22, 2009:

 


(A)           TRANSACTION DOCUMENTS. THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND EACH FUNDING AGENT SHALL HAVE RECEIVED AN ORIGINAL COPY FOR ITSELF AND
FOR EACH LENDER EACH EXECUTED AND DELIVERED IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT, OF:


 

(I)            THIS AGREEMENT EXECUTED BY A DULY AUTHORIZED OFFICER OR
AUTHORIZED REPRESENTATIVE OF EACH OF THE COMPANY, THE MASTER SERVICER, THE

 

11

--------------------------------------------------------------------------------


 

COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT, THE LENDERS (AS
TO WHICH EACH PARTY SHALL RECEIVE AN ORIGINAL COUNTERPART); AND

 

(II)           THE OTHER TRANSACTION DOCUMENTS TO BE EXECUTED AND DELIVERED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, INCLUDING ALL
DOCUMENTS AND CONDITIONS PRECEDENT TO THE ORIGINATION AGREEMENTS.

 


(B)           CORPORATE DOCUMENTS; CORPORATE PROCEEDINGS OF THE COMPANY, EACH
ORIGINATOR AND THE MASTER SERVICER. THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND EACH FUNDING AGENT SHALL HAVE RECEIVED, WITH A COPY FOR EACH LENDER,
FROM THE COMPANY, HUNTSMAN INTERNATIONAL, THE MASTER SERVICER AND EACH
ORIGINATOR, COMPLETE COPIES OF:


 

(I)            A COPY OF THE CERTIFICATE OF FORMATION OR INCORPORATION, OR ITS
EQUIVALENT, INCLUDING ALL AMENDMENTS THERETO, OF SUCH PERSON, CERTIFIED AS OF A
RECENT DATE (AND IN NO EVENT MORE THAN 30 DAYS PRIOR TO THE SIGNING DATE) BY THE
SECRETARY OF STATE, IF APPLICABLE, OR OTHER APPROPRIATE AUTHORITY OF THE
JURISDICTION OF INCORPORATION, AS THE CASE MAY BE, AND A CERTIFICATE OF
COMPLIANCE, OF STATUS OR OF GOOD STANDING (OR OTHER SIMILAR CERTIFICATE, IF
ANY), AS AND TO THE EXTENT APPLICABLE, OF EACH SUCH PERSON AS OF A RECENT DATE,
FROM THE SECRETARY OF STATE OR OTHER APPROPRIATE AUTHORITY OF SUCH JURISDICTION;

 

(II)           A CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH PERSON DATED THE
INITIAL BORROWING DATE AND CERTIFYING (A) THAT ATTACHED THERETO IS A TRUE AND
COMPLETE COPY OF THE CONSTITUENT DOCUMENTS OF SUCH PERSON IN EFFECT AS OF THE
INITIAL BORROWING DATE, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF
DULY ADOPTED RESOLUTIONS (OR, IF APPLICABLE UNANIMOUS CONSENTS), OF THE BOARD OR
MANAGING MEMBERS OR GENERAL PARTNERS OF SUCH PERSON OR COMMITTEES THEREOF
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, AND THAT SUCH RESOLUTIONS HAVE NOT
BEEN AMENDED, MODIFIED, REVOKED OR RESCINDED AND ARE IN FULL FORCE AND EFFECT ON
THE INITIAL BORROWING DATE, (C) THAT THE CERTIFICATE OF INCORPORATION OR
FORMATION OF SUCH PERSON HAS NOT BEEN AMENDED SINCE THE LAST AMENDMENT THERETO
SHOWN ON THE CERTIFICATE OF THE SECRETARY OF STATE OR OTHER APPROPRIATE
AUTHORITY OF THE JURISDICTION OF INCORPORATION OR FORMATION OF SUCH PERSON
FURNISHED PURSUANT TO CLAUSE (I) ABOVE AND (D) AS TO THE INCUMBENCY AND SPECIMEN
SIGNATURE OF EACH DIRECTOR, OFFICER OR MANAGER EXECUTING ANY TRANSACTION
DOCUMENT TO WHICH SUCH PERSON IS A PARTY OR ANY OTHER DOCUMENT DELIVERED IN
CONNECTION HEREWITH OR THEREWITH ON BEHALF OF SUCH PERSON; AND

 

(III)          A CERTIFICATE OF ANOTHER RESPONSIBLE OFFICER AS TO THE INCUMBENCY
AND SPECIMEN SIGNATURE OF THE RESPONSIBLE OFFICER EXECUTING THE CERTIFICATE
PURSUANT TO CLAUSE (II) ABOVE.

 


(C)           GOOD STANDING CERTIFICATES. THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH FUNDING AGENT SHALL HAVE RECEIVED COPIES OF
CERTIFICATES OF

 

12

--------------------------------------------------------------------------------


 


COMPLIANCE, OF STATUS OR OF GOOD STANDING (OR SIMILAR CERTIFICATE, IF ANY),
DATED AS OF A RECENT DATE FROM THE SECRETARY OF STATE OR OTHER APPROPRIATE
AUTHORITY OF SUCH JURISDICTION (AND IN NO EVENT MORE THAN 30 DAYS PRIOR TO THE
SIGNING DATE), WITH RESPECT TO THE COMPANY, HUNTSMAN INTERNATIONAL, THE MASTER
SERVICER AND EACH ORIGINATOR IN EACH JURISDICTION WHERE THE OWNERSHIP, LEASE OR
OPERATION OF PROPERTY OR THE CONDUCT OF BUSINESS REQUIRES IT TO QUALIFY AS A
FOREIGN CORPORATION, EXCEPT WHERE THE FAILURE TO SO QUALIFY WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS,
PROPERTIES OR CONDITION (FINANCIAL OR OTHERWISE) OF SUCH PERSON.


 


(D)           CONSENTS, LICENSES, APPROVALS, ETC. THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, AND EACH FUNDING AGENT SHALL HAVE RECEIVED, WITH A PHOTOCOPY
(WHICH MAY BE PROVIDED IN CD-ROM OR OTHER ELECTRONIC IMAGE MEDIA OR FORMAT) FOR
EACH LENDER, CERTIFICATES DATED THE INITIAL BORROWING DATE OF A RESPONSIBLE
OFFICER OF THE COMPANY, HUNTSMAN INTERNATIONAL, EACH ORIGINATOR AND THE MASTER
SERVICER EITHER:


 

(I)            ATTACHING COPIES OF ALL MATERIAL CONSENTS, LICENSES, APPROVALS,
REGISTRATIONS OR FILINGS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PERSON OF THIS AGREEMENT, THE ORIGINATION AGREEMENTS AND/OR
THE SERVICING AGREEMENT, AS THE CASE MAY BE, AND THE VALIDITY AND ENFORCEABILITY
OF THIS AGREEMENT, THE ORIGINATION AGREEMENTS, AND/OR THE SERVICING AGREEMENT
AGAINST SUCH PERSON AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL
FORCE AND EFFECT; OR

 

(II)           STATING THAT NO SUCH CONSENTS, LICENSES, APPROVALS REGISTRATIONS
OR FILINGS ARE SO REQUIRED, EXCEPT FOR THOSE THAT MAY BE REQUIRED UNDER FEDERAL
SECURITIES, STATE SECURITIES OR “BLUE SKY” LAWS.

 


(E)           LIEN SEARCHES. THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, AND
EACH FUNDING AGENT SHALL HAVE RECEIVED THE RESULTS OF A RECENT SEARCH
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT OF ANY UCC
FILINGS (OR EQUIVALENT FILINGS) MADE WITH RESPECT TO THE COMPANY AND THE
ORIGINATORS (AND WITH RESPECT TO SUCH OTHER PERSONS AS EITHER THE ADMINISTRATIVE
AGENT OR ANY FUNDING AGENT DEEMS NECESSARY) IN THE JURISDICTIONS IN WHICH THE
ORIGINATORS AND THE COMPANY ARE REQUIRED TO FILE FINANCING STATEMENTS (OR
SIMILAR FILINGS) PURSUANT TO SECTION 6.1(T), TOGETHER WITH COPIES OF THE
FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH, AND
ACCOMPANIED BY EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH
FUNDING AGENT THAT ANY LIENS DISCLOSED BY SUCH SEARCH WOULD BE PERMITTED LIENS
OR HAVE BEEN RELEASED.


 


(F)            LEGAL OPINIONS. THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
AND EACH FUNDING AGENT SHALL HAVE RECEIVED, WITH A COPY FOR EACH LENDER, LEGAL
OPINIONS FROM COUNSEL TO HUNTSMAN INTERNATIONAL, THE COMPANY OR THE APPLICABLE
ORIGINATORS, AS THE CASE MAY BE, IN EACH CASE IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT AND THE COLLATERAL AGENT.

 

13

--------------------------------------------------------------------------------


 


(G)           FEES. THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT, THE LENDERS
AND THE COLLATERAL AGENT SHALL HAVE RECEIVED PAYMENT OF ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE TO ANY OF THEM ON OR BEFORE THE INITIAL BORROWING DATE.


 


(H)           CONDITIONS UNDER THE ORIGINATION AGREEMENTS. A RESPONSIBLE OFFICER
OF EACH ORIGINATOR AND THE CONTRIBUTOR SHALL HAVE CERTIFIED, IN WRITING, THAT
(I) ALL CONDITIONS TO THE OBLIGATIONS OF THE CONTRIBUTOR, THE ITALIAN ONWARD
SELLER AND THE COMPANY (AS APPLICABLE) AND THE RELEVANT ORIGINATOR ON THE
INITIAL BORROWING DATE UNDER EACH APPLICABLE ORIGINATION AGREEMENT SHALL HAVE
BEEN SATISFIED IN ALL MATERIAL RESPECTS; (II) SUCH ORIGINATOR WILL BE SOLVENT
AFTER GIVING EFFECT TO THE TRANSACTIONS OCCURRING ON THE INITIAL BORROWING DATE;
AND (III) SUCH ORIGINATOR REAFFIRMS ITS OBLIGATIONS UNDER EACH ORIGINATION
AGREEMENT TO WHICH IT IS A PARTY AND SUCH ORIGINATION AGREEMENT REMAINS IN FULL
FORCE AND EFFECT.


 


(I)            COPIES OF WRITTEN POLICIES. THE ADMINISTRATIVE AGENT, EACH
FUNDING AGENT AND THE COLLATERAL AGENT SHALL HAVE RECEIVED FROM THE MASTER
SERVICER A COPY OF THE POLICIES IN FORM AND SUBSTANCE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND EACH FUNDING AGENT, CERTIFIED BY A RESPONSIBLE OFFICER
OF THE MASTER SERVICER AS TRUE, CORRECT AND COMPLETE COPY OF SUCH POLICIES.


 


(J)            THE COMPANY’S MEMBERS. THE COMPOSITION OF THE COMPANY’S MEMBERS
(INCLUDING AT LEAST ONE INDEPENDENT MANAGER OR MEMBER) SHALL BE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT.


 


(K)           FINANCIAL STATEMENTS. THE ADMINISTRATIVE AGENT AND EACH FUNDING
AGENT SHALL HAVE RECEIVED AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF INCOME,
STOCKHOLDER’S EQUITY AND CASH FLOWS OF HUNTSMAN INTERNATIONAL AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE CALENDAR YEAR ENDED 2008 AND OTHER FINANCIAL
INFORMATION WITH RESPECT TO SUCH ENTITIES IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT AND ACCOMPANIED BY A COPY OF THE
OPINION OF DELOITTE & TOUCHE, INDEPENDENT PUBLIC ACCOUNTANTS.


 


(L)            SOLVENCY CERTIFICATE. THE ADMINISTRATIVE AGENT, EACH FUNDING
AGENT AND THE COLLATERAL AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE
COMPANY DATED THE INITIAL BORROWING DATE AND SIGNED BY A RESPONSIBLE OFFICER OF
THE COMPANY IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH FUNDING
AGENT, TO THE EFFECT THAT THE COMPANY WILL BE SOLVENT AFTER GIVING EFFECT TO THE
TRANSACTIONS OCCURRING ON THE INITIAL BORROWING DATE.


 


(M)          REPRESENTATIONS AND WARRANTIES. ON THE INITIAL BORROWING DATE, THE
REPRESENTATIONS AND WARRANTIES OF EACH OF THE COMPANY, THE MASTER SERVICER,
HUNTSMAN INTERNATIONAL AND THE ORIGINATORS IN EACH TRANSACTION DOCUMENT SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


(N)           ESTABLISHMENT OF BANK ACCOUNTS. THE ADMINISTRATIVE AGENT, EACH
FUNDING AGENT AND THE COLLATERAL AGENT SHALL BE SATISFIED WITH THE CASH
COLLECTIONS ARRANGEMENTS FOR THE SAFE AND TIMELY COLLECTION OF PAYMENTS IN
RESPECT OF THE RECEIVABLES.

 

14

--------------------------------------------------------------------------------


 


(O)           DAILY REPORT. THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT AND THE
COLLATERAL AGENT SHALL HAVE RECEIVED A DAILY REPORT ON THE INITIAL BORROWING
DATE.


 


(P)           RESERVED.


 


(Q)           NO LITIGATION. THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND
EACH FUNDING AGENT SHALL HAVE RECEIVED CONFIRMATION FROM THE MASTER SERVICER,
HUNTSMAN INTERNATIONAL, THE COMPANY AND EACH ORIGINATOR THAT THERE IS NO PENDING
ACTION OR PROCEEDING OR, TO THE KNOWLEDGE OF THE MASTER SERVICER, HUNTSMAN
INTERNATIONAL, THE COMPANY OR ANY ORIGINATOR AFTER DUE INQUIRY, NO ACTION OR
PROCEEDING THREATENED IN WRITING AFFECTING ANY ORIGINATOR, THE MASTER SERVICER,
HUNTSMAN INTERNATIONAL OR THE COMPANY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
BEFORE ANY GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OTHER THAN DISCLOSED IN PUBLIC FILINGS.


 


(R)            BACK UP SERVICING ARRANGEMENTS. THE ADMINISTRATIVE AGENT AND EACH
FUNDING AGENT SHALL HAVE RECEIVED EVIDENCE THAT EACH ORIGINATOR AND THE MASTER
SERVICER MAINTAINS DISASTER RECOVERY SYSTEMS AND BACK UP COMPUTER AND OTHER
INFORMATION MANAGEMENT SYSTEMS THAT, IN THE ADMINISTRATIVE AGENT , EACH FUNDING
AGENT’S AND THE LIQUIDATION SERVICER’S REASONABLE JUDGMENT, ARE SUFFICIENT TO
PROTECT SUCH ORIGINATOR’S BUSINESS AGAINST MATERIAL INTERRUPTION OR LOSS OR
DESTRUCTION OF ITS PRIMARY COMPUTER AND INFORMATION MANAGEMENT SYSTEMS.


 


(S)           SYSTEMS. THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT AND
LIQUIDATION SERVICER SHALL HAVE RECEIVED EVIDENCE THAT THE MASTER SERVICER SHALL
HAVE ESTABLISHED OPERATIONAL SYSTEMS SATISFACTORY TO THE ADMINISTRATIVE AGENT,
EACH FUNDING AGENT AND THE LIQUIDATION SERVICER THAT ARE CAPABLE OF AGGREGATING
INFORMATION REGARDING THE RECEIVABLES AND RELATED OBLIGORS FROM ALL ORIGINATORS.


 


(T)            FILINGS, REGISTRATIONS AND RECORDINGS


 

(I)            EACH EUROPEAN ORIGINATOR AND THE CONTRIBUTOR SHALL HAVE FILED AND
RECORDED (IN A FORM ACCEPTABLE TO THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
AND EACH FUNDING AGENT) ON OR PRIOR TO THE INITIAL BORROWING DATE, AT ITS OWN
EXPENSE, UCC FINANCING STATEMENTS (OR SUCH OTHER SIMILAR FILINGS AS MAY BE
REQUIRED IN ANY APPLICABLE JURISDICTION) WITH RESPECT TO THE RECEIVABLES AND THE
OTHER RECEIVABLE ASSETS RELATED THERETO CONVEYED BY IT PURSUANT TO THE
ORIGINATION AGREEMENT IN SUCH MANNER AND IN SUCH JURISDICTIONS AS ARE NECESSARY
TO PERFECT THE COMPANY’S OWNERSHIP INTEREST THEREIN UNDER THE RELEVANT UCC (OR
SIMILAR LAWS) AND DELIVERED EVIDENCE OF SUCH FILINGS TO THE COLLATERAL AGENT,
THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT ON OR PRIOR TO THE INITIAL
BORROWING DATE, AND ALL OTHER ACTION (INCLUDING BUT NOT LIMITED TO NOTIFYING
RELATED OBLIGORS OF THE ASSIGNMENT OF A RECEIVABLE, EXCEPT TO THE EXTENT THAT
THE RELEVANT UCC AND OTHER SIMILAR LAWS (TO THE EXTENT APPLICABLE) PERMIT SUCH
ORIGINATOR TO PROVIDE SUCH NOTIFICATION AFTER THE INITIAL BORROWING DATE WITHOUT

 

15

--------------------------------------------------------------------------------


 

MATERIALLY IMPAIRING THE COMPANY’S OWNERSHIP OF THE RECEIVABLES AND WITHOUT
INCURRING MATERIAL EXPENSES IN CONNECTION WITH SUCH NOTIFICATION) NECESSARY TO
PERFECT UNDER THE RELEVANT UCC AND OTHER SIMILAR LAWS (TO THE EXTENT APPLICABLE)
IN JURISDICTIONS OUTSIDE THE UNITED STATES (TO THE EXTENT APPLICABLE) THE
COMPANY’S OWNERSHIP OF THE RECEIVABLES ORIGINATED BY SUCH ORIGINATOR AND THE
OTHER RECEIVABLE ASSETS RELATED THERETO SHALL HAVE BEEN DULY TAKEN; AND

 

(II)           THE COMPANY (OR THE MASTER SERVICER ON ITS BEHALF) SHALL HAVE
FILED AND RECORDED (IN A FORM ACCEPTABLE TO THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND EACH FUNDING AGENT) ON OR PRIOR TO THE INITIAL
BORROWING DATE, AT ITS OWN EXPENSE, WITH RESPECT TO THE RECEIVABLES AND
RECEIVABLE ASSETS AND OTHER COLLATERAL IN SUCH MANNER AND IN SUCH JURISDICTIONS
AS ARE NECESSARY TO PERFECT AND MAINTAIN PERFECTION OF THE SECURITY INTEREST OF
THE COLLATERAL AGENT, ON BEHALF OF THE SECURED PARTIES, IN THE RECEIVABLES AND
RECEIVABLE ASSETS AND OTHER COLLATERAL AND DELIVERED EVIDENCE OF SUCH FILINGS TO
THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT ON OR
PRIOR TO THE INITIAL BORROWING DATE, AND ALL OTHER ACTION (INCLUDING BUT NOT
LIMITED TO NOTIFYING RELATED OBLIGORS OF THE ASSIGNMENT OF A RECEIVABLE, EXCEPT
TO THE EXTENT THAT THE RELEVANT UCC AND OTHER SIMILAR LAWS (TO THE EXTENT
APPLICABLE) PERMIT THE COMPANY (OR ITS ASSIGNEES) TO PROVIDE SUCH NOTIFICATION
AFTER THE INITIAL BORROWING DATE WITHOUT MATERIALLY IMPAIRING THE COLLATERAL
AGENT’S SECURITY INTEREST IN THE RECEIVABLES AND RECEIVABLE ASSETS AND WITHOUT
INCURRING MATERIAL EXPENSES IN CONNECTION WITH SUCH NOTIFICATION) NECESSARY TO
PERFECT UNDER THE RELEVANT UCC AND OTHER SIMILAR LAWS (TO THE EXTENT APPLICABLE)
IN JURISDICTIONS OUTSIDE THE UNITED STATES (TO THE EXTENT APPLICABLE) THE
COLLATERAL AGENT’S SECURITY INTEREST IN THE RECEIVABLES AND RECEIVABLE ASSETS
SHALL HAVE BEEN DULY TAKEN BY THE COMPANY (OR BY THE MASTER SERVICER ON ITS
BEHALF).

 


(U)           OBLIGOR INFORMATION AS REQUESTED BY THE LIQUIDATION SERVICER. THE
LIQUIDATION SERVICER SHALL HAVE RECEIVED, ON OR BEFORE THE INITIAL BORROWING
DATE, INFORMATION ON ALL ELIGIBLE OBLIGORS, INCLUDING LEGAL NAME, LEGAL ADDRESS
AND DOMICILE, CONTACT NAME, TELEPHONE AND FAX DETAILS AND PAYMENT TERMS.


 


(V)           INTERCREDITOR AGREEMENT. THE ADMINISTRATIVE AGENT AND EACH FUNDING
AGENT SHALL HAVE RECEIVED A COPY OF THE DULY EXECUTED INTERCREDITOR AGREEMENT
WITH THE SECURED CREDITORS OF THE CONTRIBUTOR AND THE OTHER ORIGINATORS, IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT.


 


(W)          COMMERCIAL PAPER RATINGS. TO THE EXTENT REQUIRED BY THE PROGRAM
DOCUMENTS GOVERNING EACH LENDER’S COMMERCIAL PAPER PROGRAM, EACH RATING AGENCY
SHALL HAVE CONFIRMED THAT THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH
LENDER WILL NOT RESULT IN THE REDUCTION OR WITHDRAWAL OF THE THEN-CURRENT
RATINGS OF THE COMMERCIAL PAPER ISSUED BY OR ON BEHALF OF SUCH LENDER PURSUANT
TO SUCH PROGRAM;

 

16

--------------------------------------------------------------------------------


 


(X)            OTHER REQUESTS. THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT
SHALL HAVE RECEIVED SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS AS IT MAY
REASONABLY REQUEST.

 

PART 3 UTILIZATION AND REPAYMENT

 

6.2           Conditions Precedent to all Borrowings

 

Each Borrowing (including the initial Borrowing) hereunder shall be subject to
the further conditions precedent that:

 


(A)           THE ADMINISTRATIVE AGENT AND EACH FUNDING AGENT SHALL HAVE
RECEIVED SUCH APPROVALS, DOCUMENTS, INSTRUMENTS, CERTIFICATES AND OPINIONS AS IT
MAY REASONABLY REQUEST; AND


 


(B)           ON THE DATE OF SUCH BORROWING THE FOLLOWING STATEMENTS SHALL BE
TRUE (AND ACCEPTANCE OF THE PROCEEDS OF ANY SUCH BORROWING SHALL BE DEEMED A
REPRESENTATION AND WARRANTY BY THE COMPANY THAT SUCH STATEMENTS ARE THEN TRUE BY
REFERENCE TO THE FACTS AND CIRCUMSTANCES EXISTING ON THE DATE OF SUCH
BORROWING):


 

(I)            THE COMPANY (OR THE MASTER SERVICER ON BEHALF OF THE COMPANY) HAS
DELIVERED A BORROWING REQUEST COMPLYING WITH THE REQUIREMENTS OF SECTION 3.1;

 

(II)           THE FACILITY TERMINATION DATE HAS NOT OCCURRED AND NO EVENT
EXISTS, OR WOULD RESULT FROM SUCH BORROWING, THAT CONSTITUTES A TERMINATION
EVENT OR POTENTIAL TERMINATION EVENT;

 

(III)          NO PORTION OF THE PROCEEDS OF SUCH BORROWING WILL BE USED BY THE
COMPANY TO PAY THE WHOLE OR PART TO MAKE ANY PAYMENT WHICH IS RESTRICTED
PURSUANT TO THE PROVISOS TO SECTIONS 5.1(A) AND (B);

 

(IV)          ALL OF THE REPRESENTATIONS AND WARRANTIES MADE BY EACH OF THE
COMPANY, THE MASTER SERVICER AND EACH ORIGINATOR IN EACH TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH BORROWING AS IF MADE ON AND AS OF SUCH DATE (EXCEPT TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE EXPRESSLY MADE AS OF ANOTHER
DATE);

 

(V)           AFTER GIVING EFFECT TO SUCH BORROWING, THE PRINCIPAL BALANCE OF
ALL LOANS OUTSTANDING ON THE RELEVANT BORROWING DATE DOES NOT EXCEED THE MAXIMUM
AVAILABLE BORROWING ON SUCH BORROWING DATE; AND

 

(VI)          AFTER GIVING EFFECT TO SUCH BORROWING IF A LOAN COMPRISING, OR
COMPRISING PART, OF SUCH BORROWING:

 

(A)          IS DENOMINATED IN U.S. DOLLARS, THE PRINCIPAL BALANCE OF ALL LOANS
DENOMINATED IN SUCH CURRENCY OUTSTANDING ON THE

 

17

--------------------------------------------------------------------------------


 

RELEVANT BORROWING DATE DOES NOT EXCEED THE MAXIMUM AVAILABLE BORROWING
(DOLLARS) ON SUCH BORROWING DATE;

 

(B)           IS DENOMINATED IN EURO, THE PRINCIPAL BALANCE OF ALL LOANS
DENOMINATED IN SUCH CURRENCY OUTSTANDING ON THE RELEVANT BORROWING DATE DOES NOT
EXCEED THE MAXIMUM AVAILABLE BORROWING (EURO) ON SUCH BORROWING DATE; AND

 

(C)           IF DENOMINATED IN STERLING, THE PRINCIPAL BALANCE OF ALL LOANS
DENOMINATED IN SUCH CURRENCY OUTSTANDING ON THE RELEVANT BORROWING DATE DOES NOT
EXCEED THE MAXIMUM AVAILABLE BORROWING (STERLING) ON SUCH BORROWING DATE.

 

PART 5 COSTS OF UTILIZATION

 


7.             INTEREST


 

7.1           Calculation of Interest

 


(A)                                  ON OR BEFORE THE DATE FALLING THREE
(3) FUNDING BUSINESS DAYS IMMEDIATELY BEFORE EACH SETTLEMENT DATE, EACH FUNDING
AGENT SHALL FURNISH THE ADMINISTRATIVE AGENT AND THE MASTER SERVICER WITH AN
INVOICE (ADDRESSED TO THE COMPANY) SETTING FORTH THE AMOUNT OF THE ACCRUED AND
UNPAID INTEREST ON EACH LOAN FUNDED BY THE LENDER IN SUCH FUNDING AGENT’S LENDER
GROUP.


 


(B)           THE AMOUNT OF INTEREST PAYABLE BY THE COMPANY TO EACH LENDER FOR
EACH SETTLEMENT PERIOD IN RESPECT OF EACH LOAN SHALL BE THE AGGREGATE OF THE
AMOUNTS DUE TO SUCH LENDER CALCULATED AS FOLLOWS:


 

IR x PB x DCC

 

Where:

 

“IR” =

 

the applicable Interest Rate for each day in the Settlement Period;

 

 

 

“PB” =

 

is the part of the Principal Balance advanced by that Lender in respect of the
relevant Loan; and

 

 

 

“DCC” =

 

1 / either 365 (or 366, as applicable) (for Loans denominated in Sterling) or
360 (for Loans denominated in Euro and U.S. Dollars).

 

7.2           Payment of Interest

 

The Company shall pay each Lender (or the Administrative Agent for the account
of the Lenders) accrued (but unpaid) Interest on each Loan on each Settlement
Date that occurs after the Borrowing Date relating to such Loan.

 

7.3           Default interest

 


(A)                                  IF THE COMPANY FAILS TO PAY ANY AMOUNT
PAYABLE BY IT UNDER THIS AGREEMENT ON ITS DUE DATE, INTEREST SHALL ACCRUE ON THE
OVERDUE AMOUNT FROM THE DUE DATE UP TO THE DATE OF ACTUAL PAYMENT (BOTH BEFORE
AND AFTER JUDGMENT) AT THE RELEVANT

 

18

--------------------------------------------------------------------------------



 


DEFAULT INTEREST RATE PAYABLE ON DEMAND BY THE ADMINISTRATIVE AGENT OR THE
APPLICABLE FUNDING AGENT.


 


(B)           DEFAULT INTEREST (IF UNPAID) ARISING ON AN OVERDUE AMOUNT WILL BE
COMPOUNDED WITH THE OVERDUE AMOUNT AT THE END OF EACH SETTLEMENT PERIOD BUT WILL
REMAIN IMMEDIATELY DUE AND PAYABLE.


 


(C)           FROM AND AFTER THE OCCURRENCE OF AN TERMINATION EVENT, ALL LOANS
SHALL ACCRUE INTEREST AT THE DEFAULT INTEREST RATE.


 

7.4           Mandatory Costs

 


EACH FUNDING AGENT SHALL PROVIDE AN INITIAL NOTICE OF THE INCLUSION OF MANDATORY
COSTS IN THE DETERMINATION OF THE INTEREST RATE PROMPTLY AFTER SUCH FUNDING
AGENT BECOMES AWARE OF THE CONDITION GIVING RISE TO SUCH MANDATORY COSTS;
PROVIDED THAT THE FAILURE TO PROVIDE SUCH NOTICE SHALL NOT AFFECT OR LIMIT THE
RIGHT TO INCLUDE MANDATORY COSTS IN THE DETERMINATION OF THE INTEREST RATE;
PROVIDED, FURTHER, THAT THE COMPANY WILL NOT BE REQUIRED TO COMPENSATE A LENDER
FOR ANY MANDATORY COSTS INCURRED MORE THAN TWO HUNDRED AND SEVENTY (270) DAYS
PRIOR TO THE DATE THAT SUCH FUNDING AGENT NOTIFIES THE COMPANY OF THE CHANGE
GIVING RISE TO SUCH MANDATORY COSTS AND OF SUCH FUNDING AGENT’S INTENTION TO
INCLUDE SUCH MANDATORY COSTS IN THE DETERMINATION OF THE INTEREST RATE;
PROVIDED, FURTHER, THAT, IF THE RELEVANT CHANGE GIVING RISE TO SUCH MANDATORY
COSTS IS RETROACTIVE, THEN THE TWO HUNDRED SEVENTY (270) DAY PERIOD REFERRED TO
ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF. 
EACH DETERMINATION OF INTEREST RATE INCLUDING (IF APPLICABLE) ANY MANDATORY
COSTS BY EACH FUNDING AGENT SHALL BE CONCLUSIVE AND BINDING UPON EACH OF THE
PARTIES HERETO IN THE ABSENCE OF PRIMA FACIE EVIDENCE OF ERROR.


 


8.             CHANGES TO THE CALCULATION OF INTEREST

 

Subject to Section 8.1, if USD LIBOR, or, if applicable, GBP LIBOR or, if
applicable, EURIBOR is to be determined by reference to the Reference Banks but
a Reference Bank does not supply a quotation by the specified time on the
Quotation Day, the applicable USD LIBOR, GBP LIBOR or EURIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.

 

8.1           Market disruption

 


(A)                                  IF, FOR ANY RELEVANT PERIOD, A MARKET
DISRUPTION EVENT OCCURS IN RELATION TO A LOAN (OR ANY PORTION THEREOF) IN
RESPECT OF WHICH THE ALTERNATE RATE APPLIES, THEN THE RATE OF INTEREST IN
RESPECT OF EACH RELEVANT LENDER’S PRO RATA SHARE OF THAT LOAN (OR PORTION
THEREOF) FOR THE RELEVANT PERIOD SHALL BE THE PERCENTAGE RATE PER ANNUM WHICH IS
THE SUM OF:


 

(I)            THE APPLICABLE MARGIN;

 

(II)           THE RATE NOTIFIED TO THE ADMINISTRATIVE AGENT BY THAT LENDER AS
SOON AS PRACTICABLE AND IN ANY EVENT BEFORE INTEREST IS DUE TO BE PAID IN
RESPECT OF THAT RELEVANT PERIOD, TO BE THAT WHICH EXPRESSES AS A PERCENTAGE RATE
PER ANNUM THE COST TO THAT LENDER OF FUNDING ITS PRO RATA SHARE OF THAT LOAN
FROM WHATEVER SOURCE IT MAY REASONABLY SELECT; AND

 

19

--------------------------------------------------------------------------------


 

(III)          THE MANDATORY COST, IF ANY.

 


(B)           IN THIS AGREEMENT “MARKET DISRUPTION EVENT” MEANS:


 

(I)            AT OR ABOUT NOON ON THE QUOTATION DAY FOR A RELEVANT PERIOD THE
SCREEN RATE IS NOT AVAILABLE AND NONE OR ONLY ONE OF THE REFERENCE BANKS
SUPPLIES A RATE TO THE ADMINISTRATIVE AGENT TO DETERMINE USD LIBOR OR, IF
APPLICABLE, GBP LIBOR OR, IF APPLICABLE, EURIBOR FOR THE RELEVANT CURRENCY AND
RELEVANT PERIOD; OR

 

(II)           BEFORE CLOSE OF BUSINESS IN LONDON ON THE QUOTATION DAY FOR THE
RELEVANT PERIOD, THE ADMINISTRATIVE AGENT RECEIVES NOTIFICATIONS FROM A LENDER
OR LENDERS THAT THE COST TO IT OF OBTAINING MATCHING DEPOSITS IN THE RELEVANT
INTERBANK MARKET WOULD BE IN EXCESS OF USD LIBOR OR, IF APPLICABLE, GBP LIBOR
OR, IF APPLICABLE, EURIBOR.

 

8.2           Alternative basis of interest or funding

 


(A)                                  IF A MARKET DISRUPTION EVENT OCCURS THE
ADMINISTRATIVE AGENT AND THE COMPANY (OR THE MASTER SERVICER ON ITS BEHALF)
SHALL ENTER INTO NEGOTIATIONS (FOR A PERIOD OF NOT MORE THAN THIRTY (30) DAYS)
WITH A VIEW TO AGREEING A SUBSTITUTE BASIS FOR DETERMINING THE RATE OF INTEREST.


 


(B)                                 ANY ALTERNATIVE BASIS AGREED PURSUANT TO
CLAUSE (A) ABOVE SHALL, WITH THE PRIOR CONSENT OF ALL THE FUNDING AGENTS, THE
MASTER SERVICER AND THE COMPANY, BE BINDING ON ALL PARTIES TO THIS AGREEMENT.


 


9.             ILLEGALITY


 

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any relevant Governmental Authority shall make it unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund its
Pro Rata Share of any Loan:

 


(A)           THE APPLICABLE FUNDING AGENT SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT, THE COMPANY AND THE MASTER SERVICER THEREOF;


 


(B)           THE COMMITMENT OF THAT LENDER WILL BE IMMEDIATELY CANCELLED; AND


 


(C)           THE COMPANY SHALL REPAY THAT LENDER’S PRO RATA SHARE OF THE LOANS
MADE TO THE COMPANY ON THE LAST DAY OF THE SETTLEMENT PERIOD OR, IF APPLICABLE,
RELEVANT PERIOD OCCURRING AFTER THE APPLICABLE FUNDING AGENT HAS DELIVERED THE
NOTICE UNDER CLAUSE (A) ABOVE.


 

PART 6
ADDITIONAL PAYMENT OBLIGATIONS

 


10.           BREAKAGE COSTS

 

10.1         The Company shall, within three (3) Funding Business Days after
demand therefor, indemnify the Lenders, the Funding Agents and the
Administrative Agent against any

 

20

--------------------------------------------------------------------------------


 

loss, cost or expense incurred by the Lenders, the Funding Agents or the
Administrative Agent directly as a result of the failure of any Borrowing or
repayment to be made for any reason on the date specified by the Company
pursuant to, and in accordance with, Section 3 or Section 4, as applicable,
including any loss, cost or expense incurred by any Funding Agent, any Lender or
the Administrative Agent by reason of the liquidation or reemployment of funds
acquired by the Lenders (including funds obtained by issuing Commercial Paper,
obtaining deposits as loans from third parties and reemployment of funds) in
relation thereto and any costs incurred in connection with the termination or
reduction of any related Currency Hedge Agreements; provided that no such
breakage costs shall be payable in respect of any prepayment of a Loan for which
the Interest Rate is determined by reference to the CP Rate so long as such
prepayment complies with the requirements of Section 4.2.

 

10.2         A certificate as to any loss or expense payable pursuant to this
Section 10 submitted by any Lender, through the Administrative Agent, to the
Company and the Master Servicer shall set forth (x) any amount that such Lender
is entitled to receive pursuant to this Section 10 and (y) a reasonably detailed
explanation of the calculation of such amount by the affected Lender and shall
be conclusive absent manifest error.

 


11.           TAXES

 

11.1         Definitions

 


(A)           IN THIS AGREEMENT:

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under this Agreement or any other Transaction Document; and

 

“Tax Payment” means either the increase in a payment made by the Company to a
Facility Indemnified Party under Section 11.2 or a payment under Section 11.3.

 


(B)           UNLESS A CONTRARY INTENTION APPEARS, IN THIS SECTION 10 A
REFERENCE TO “DETERMINES” OR “DETERMINED” MEANS A DETERMINATION MADE IN THE
ABSOLUTE DISCRETION OF THE PERSON MAKING THE DETERMINATION.


 

11.2         Tax gross-up

 


(A)           THE COMPANY SHALL MAKE ALL PAYMENTS TO BE MADE BY IT WITHOUT ANY
TAX DEDUCTION, UNLESS A TAX DEDUCTION IS REQUIRED BY LAW.


 


(B)           THE COMPANY SHALL PROMPTLY UPON BECOMING AWARE THAT IT MUST MAKE A
TAX DEDUCTION (OR THAT THERE IS ANY CHANGE IN THE RATE OR THE BASIS OF A TAX
DEDUCTION) NOTIFY THE ADMINISTRATIVE AGENT ACCORDINGLY. SIMILARLY, A LENDER (OR
ITS FUNDING AGENT) SHALL NOTIFY THE COMPANY, THE MASTER SERVICER AND
ADMINISTRATIVE AGENT ON BECOMING SO AWARE IN RESPECT OF A PAYMENT PAYABLE TO
THAT LENDER.


 


(C)                                  IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE
MADE BY THE COMPANY, THE AMOUNT OF THE PAYMENT DUE FROM THE COMPANY SHALL BE
INCREASED TO AN AMOUNT WHICH

 

21

--------------------------------------------------------------------------------



 


(AFTER MAKING ANY TAX DEDUCTION) LEAVES THE RECIPIENT OF SUCH PAYMENT WITH AN
AMOUNT EQUAL TO THE PAYMENT WHICH WOULD HAVE BEEN RECEIVED BY IT IF NO TAX
DEDUCTION HAD BEEN REQUIRED.


 


(D)           EACH LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A STATE THEREOF OR THE DISTRICT OF COLUMBIA SHALL:

 

(I)            DELIVER TO THE MASTER SERVICER, THE COMPANY, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE RELATED FUNDING AGENT TWO DULY COMPLETED
COPIES OF UNITED STATES INTERNAL REVENUE SERVICE FORM W-8ECI, W-8BEN OR W-8IMY,
OR SUCCESSOR APPLICABLE FORM AND SUCH OTHER FORMS, CERTIFICATES AND
DOCUMENTATION AS MAY BE NECESSARY OR APPROPRIATE TO ESTABLISH, IN EACH CASE,
THAT IT IS ENTITLED TO RECEIVE PAYMENTS FROM THE COMPANY WITHOUT A DEDUCTION FOR
U.S. FEDERAL WITHHOLDING TAX OR WITH A DEDUCTION AT A REDUCED RATE.  IN THE CASE
OF A LENDER THAT PROVIDES AN INTERNAL REVENUE SERVICE FORM W-8BEN, SUCH LENDER
SHALL EITHER (I) CLAIM THE BENEFIT OF A TREATY THAT PROVIDES FOR A COMPLETE
EXEMPTION FROM UNITED STATES WITHHOLDING TAX FOR PAYMENTS OF INTEREST OR
(II) CLAIM THE BENEFIT OF THE U.S. “PORTFOLIO INTEREST EXEMPTION” BY ALSO
PROVIDING A CERTIFICATION THAT IS NOT A “BANK” MAKING A LOAN UNDER THIS
AGREEMENT IN THE ORDINARY COURSE OF ITS BUSINESS WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE OR A PERSON RELATED TO THE COMPANY IN A MANNER
DESCRIBED IN SECTIONS 871(H)(3)(B), 881(C)(3)(B) OR 881(C)(3)(C) OF THE CODE. 
IF A LENDER THAT PROVIDES AN INTERNAL REVENUE SERVICE FORM W-8BEN IS UNABLE TO
CLAIM A COMPLETE EXEMPTION FROM THE UNITED STATES WITHHOLDING TAX BECAUSE OF A
CHANGE IN LAW AFTER THE DATE SUCH LENDER BECAME A PARTY TO THIS SUPPLEMENT, SUCH
LENDER WILL BE TREATED AS SATISFYING THE REQUIREMENTS OF THIS SECTION 11.2(D),
AS THE CASE MAY BE;

 

(II)           DELIVER TO THE MASTER SERVICER, THE COMPANY, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT TWO FURTHER COPIES
OF ANY SUCH FORM OR CERTIFICATION (A) ON OR BEFORE THE DATE THAT ANY SUCH FORM
OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE, (B) AFTER THE OCCURRENCE OF ANY
EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY DELIVERED BY IT TO
THE COMPANY, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE RELATED
FUNDING AGENT AND (C) AT THE REASONABLE REQUEST OF THE MASTER SERVICER, THE
COMPANY, THE COLLATERAL AGENT OR THE RELATED FUNDING AGENT; AND

 

(III)          OBTAIN SUCH EXTENSIONS OF TIME FOR FILING AND COMPLETE SUCH FORMS
OR CERTIFICATIONS AS MAY REASONABLY BE REQUESTED BY THE COMPANY, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT OR THE RELATED FUNDING AGENT;

 

unless any change in treaty, law or regulation has occurred prior to, and is in
effect on, the date on which any such delivery would otherwise be required which
would prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender (or its Funding Agent) so advises the Company and
the related Funding Agent.  Each Lender shall certify to the Company, the
Collateral Agent, the Administrative Agent and the related

 

22

--------------------------------------------------------------------------------


 

Funding Agent at the time it first becomes a Lender, and thereafter to the
extent provided by law, (i) all such forms are true and complete, (ii) that it
is entitled to receive payments under this Agreement and the other Transaction
Documents without, or at a reduced rate of, withholding of any United States
federal income taxes and (iii) that it is entitled to an exemption from United
States backup withholding tax.  Each Person that shall become a Lender or a
Participant pursuant to Section 36.17 shall, upon the effectiveness of the
related transfer, be required to provide to the Company, the Collateral Agent,
the Administrative Agent, the Master Servicer and the related Funding Agent all
of the forms and statements required pursuant to this Section; provided that in
the case of a Participant such Participant shall furnish all such required forms
and statements to the Lender from which the related participation shall have
been purchased and such Lender shall provide such forms to the Company with a
duly executed Form W-8IMY and withholding statement.  If the Company, the
Administrative Agent or the Collateral Agent has not received the forms set
forth in Section 11.2(d), the Company shall withhold taxes from such payment at
the applicable statutory rate and shall not be obliged to make increased
payments under Section 11.2 until such forms or other documents are delivered.

 


(E)                                  EACH LENDER THAT IS A UNITED STATES PERSON
WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE SHALL DELIVER TO THE
MASTER SERVICER, THE COMPANY, THE COLLATERAL AGENT AND THE RELATED FUNDING AGENT
TWO DULY COMPLETED COPIES OF THE UNITED STATES INTERNAL REVENUE SERVICE FORM W-9
OR ANY SUCCESSOR APPLICABLE FORM.


 


(F)            THE COMPANY IS NOT REQUIRED TO MAKE ANY PAYMENT UNDER
SECTION 11.2(C) TO THE EXTENT SUCH PAYMENT WOULD BE DUE AS THE RESULT OF THE
RELEVANT FUNDING AGENT, LENDER OR PARTICIPANT NOT PROVIDING THE FORMS REQUIRED
BY SECTION 11.2(D)(I), OR 11.2(D)(II) UNLESS THE FAILURE TO PROVIDE SUCH FORMS
IS A RESULT OF A CHANGE AFTER THE DATE IT BECAME A LENDER OR A PARTICIPANT UNDER
THIS AGREEMENT IN (OR IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION OF)
ANY REQUIREMENT OF LAW OR ANY PUBLISHED PRACTICE OR CONCESSION OF ANY RELEVANT
TAXATION AUTHORITY.


 


(G)           IF THE COMPANY IS REQUIRED TO MAKE A TAX DEDUCTION, THE COMPANY
SHALL MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN CONNECTION WITH THAT
TAX DEDUCTION WITHIN THE TIME ALLOWED AND IN THE MINIMUM AMOUNT REQUIRED BY LAW.


 


(H)           WITHIN THIRTY (30) DAYS AFTER MAKING EITHER A TAX DEDUCTION OR ANY
PAYMENT REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, THE COMPANY SHALL
DELIVER TO EACH FUNDING AGENT EVIDENCE REASONABLY SATISFACTORY TO THE LENDER
ENTITLED TO THAT PAYMENT THAT THE TAX DEDUCTION HAS BEEN MADE OR (AS APPLICABLE)
ANY APPROPRIATE PAYMENT PAID TO THE RELEVANT TAXATION AUTHORITY.


 

11.3         Tax indemnity

 


(A)           THE COMPANY SHALL (WITHIN THREE (3) FUNDING BUSINESS DAYS AFTER
DEMAND BY EACH FUNDING AGENT) PAY TO A FACILITY INDEMNIFIED PARTY AN AMOUNT
EQUAL TO THE LOSS, LIABILITY OR COST WHICH THAT FACILITY INDEMNIFIED PARTY
DETERMINES WILL

 

23

--------------------------------------------------------------------------------



 


BE OR HAS BEEN (DIRECTLY OR INDIRECTLY) SUFFERED FOR OR ON ACCOUNT OF TAX BY
THAT FACILITY INDEMNIFIED PARTY IN RESPECT OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT.


 


(B)           CLAUSE (A) SHALL NOT APPLY:

 

(I)            WITH RESPECT TO ANY TAX ASSESSED ON A FACILITY INDEMNIFIED PARTY:

 

(A)          UNDER THE LAW OF THE JURISDICTION IN WHICH THAT FACILITY
INDEMNIFIED PARTY IS INCORPORATED OR, IF DIFFERENT, THE JURISDICTION (OR
JURISDICTIONS) IN WHICH THAT FACILITY INDEMNIFIED PARTY IS TREATED AS RESIDENT
FOR TAX PURPOSES; OR

 

(B)           UNDER THE LAW OF THE JURISDICTION IN WHICH THAT FACILITY
INDEMNIFIED PARTY’S LENDING OFFICE IS LOCATED IN RESPECT OF AMOUNTS RECEIVED OR
RECEIVABLE IN THAT JURISDICTION,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Facility Indemnified Party; or

 

(II)           TO THE EXTENT A LOSS, LIABILITY OR COST:

 

(A)          IS COMPENSATED FOR BY AN INCREASED PAYMENT UNDER SECTION 11.2; OR

 

(B)           WOULD HAVE BEEN COMPENSATED FOR BY AN INCREASED PAYMENT UNDER
SECTION 11.2 BUT WAS NOT SO COMPENSATED SOLELY BECAUSE THE EXCLUSION IN
SECTION 11.2(F) APPLIED.

 


(C)           A FACILITY INDEMNIFIED PARTY MAKING, OR INTENDING TO MAKE A CLAIM
UNDER CLAUSE (A) ABOVE SHALL PROMPTLY NOTIFY THE COMPANY, THE MASTER SERVICER,
THE ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT OF THE EVENT WHICH WILL
GIVE, OR HAS GIVEN, RISE TO THE CLAIM.


 


(D)           A FACILITY INDEMNIFIED PARTY SHALL, ON RECEIVING A PAYMENT FROM
THE COMPANY UNDER THIS SECTION 11.3, NOTIFY THE ADMINISTRATIVE AGENT AND THE
RELATED FUNDING AGENT.


 

11.4         Tax Credit

 

If the Company makes a Tax Payment and the relevant Facility Indemnified Party
determines that:

 


(A)           A TAX CREDIT IS ATTRIBUTABLE EITHER TO AN INCREASED PAYMENT OF
WHICH THAT TAX PAYMENT FORMS PART, OR TO THAT TAX PAYMENT; AND


 


(B)           THAT FACILITY INDEMNIFIED PARTY HAS OBTAINED, UTILIZED AND
RETAINED THAT TAX CREDIT,


 

the Facility Indemnified Party shall pay an amount to the Company which that
Facility Indemnified Party determines will leave it (after that payment) in the
same

 

24

--------------------------------------------------------------------------------


 

after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Company.

 

11.5         Stamp taxes

 

The Company shall pay and, within three (3) Funding Business Days after demand,
indemnify each Facility Indemnified Party against any cost, loss or liability
that Facility Indemnified Party incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of this Agreement except
for any such Taxes payable in respect of an assignment, transfer, or novation of
any rights or liabilities under this Agreement or any other Transaction
Document.

 

11.6         Value added tax

 


(A)                                  ALL AMOUNTS SET OUT, OR EXPRESSED TO BE
PAYABLE PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT BY ANY
PARTY TO THIS AGREEMENT TO A FACILITY INDEMNIFIED PARTY WHICH (IN WHOLE OR PART)
CONSTITUTE THE CONSIDERATION FOR ANY SUPPLY FOR VAT PURPOSES SHALL BE DEEMED TO
BE EXCLUSIVE OF ANY VAT WHICH IS CHARGEABLE ON SUCH SUPPLY, AND ACCORDINGLY,
SUBJECT TO CLAUSE (C) BELOW, IF VAT IS CHARGEABLE ON ANY SUPPLY MADE BY ANY
FACILITY INDEMNIFIED PARTY TO ANY PARTY TO THIS AGREEMENT PURSUANT TO THIS
AGREEMENT, THAT PARTY TO THIS AGREEMENT SHALL PAY TO THE FACILITY INDEMNIFIED
PARTY (IN ADDITION TO AND AT THE SAME TIME AS PAYING THE CONSIDERATION) AN
AMOUNT EQUAL TO THE AMOUNT OF THE VAT (AND SUCH FACILITY INDEMNIFIED PARTY SHALL
PROMPTLY PROVIDE AN APPROPRIATE VAT INVOICE TO SUCH PARTY).


 


(B)                                 IF VAT IS CHARGEABLE ON ANY SUPPLY MADE BY
ANY FACILITY INDEMNIFIED PARTY (THE “SUPPLIER”) TO ANY OTHER FACILITY
INDEMNIFIED PARTY (THE “RECIPIENT”) PURSUANT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, AND ANY PARTY TO THIS AGREEMENT (THE “RELEVANT PARTY”) IS
REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT TO PAY AN AMOUNT EQUAL TO THE
VALUE OF SUCH SUPPLY TO THE SUPPLIER (RATHER THAN BEING REQUIRED TO REIMBURSE
THE RECIPIENT IN RESPECT OF THAT CONSIDERATION), THE RELEVANT PARTY SHALL ALSO
PAY TO THE SUPPLIER (IN ADDITION TO AND AT THE SAME TIME AS PAYING SUCH AMOUNT)
AN AMOUNT EQUAL TO THE AMOUNT OF SUCH VAT. THE RECIPIENT WILL PROMPTLY PAY TO
THE RELEVANT PARTY AN AMOUNT EQUAL TO ANY CREDIT OR REPAYMENT FROM THE RELEVANT
TAXATION AUTHORITY WHICH IT REASONABLY DETERMINES RELATES TO THE VAT CHARGEABLE
ON THAT SUPPLY.


 


(C)                                  WHERE ANY PARTY TO THIS AGREEMENT IS
REQUIRED PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO
REIMBURSE A FACILITY INDEMNIFIED PARTY FOR ANY COSTS OR EXPENSES, THAT PARTY TO
THIS AGREEMENT OR SUCH OTHER TRANSACTION DOCUMENT SHALL ALSO AT THE SAME TIME
PAY AND INDEMNIFY THE FACILITY INDEMNIFIED PARTY AGAINST ALL VAT INCURRED BY THE
FACILITY INDEMNIFIED PARTY IN RESPECT OF THE COSTS OR EXPENSES TO THE EXTENT
THAT THE FACILITY INDEMNIFIED PARTY REASONABLY DETERMINES THAT NEITHER IT NOR
ANY MEMBER OF ANY GROUP OF WHICH IT IS A MEMBER FOR VAT PURPOSES IS ENTITLED TO
CREDIT OR REPAYMENT FROM THE RELEVANT TAXATION AUTHORITY IN RESPECT OF THE VAT.

 

25

--------------------------------------------------------------------------------


 

11.7         Tax affairs

 


(A)           NOTHING IN THIS SECTION 10 SHALL OBLIGE ANY FACILITY INDEMNIFIED
PARTY TO DISCLOSE ANY INFORMATION TO ANY PERSON REGARDING ITS AFFAIRS (TAX OR
OTHERWISE) OR TAX COMPUTATIONS OR INTERFERE WITH THE RIGHT OF ANY FACILITY
INDEMNIFIED PARTY TO ARRANGE ITS AFFAIRS (TAX OR OTHERWISE) IN WHATEVER MANNER
IT THINKS FIT.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION HEREIN, THE COMPANY (AND ITS
EMPLOYEES, REPRESENTATIVES OR OTHER AGENTS) MAY DISCLOSE TO ANY AND ALL PERSONS,
WITHOUT LIMITATION OF ANY KIND, THE U.S. TAX TREATMENT AND U.S. TAX STRUCTURE OF
THIS AGREEMENT AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO SUCH PARTY RELATING TO SUCH U.S. TAX TREATMENT
AND U.S. TAX STRUCTURE, OTHER THAN ANY INFORMATION FOR WHICH NONDISCLOSURE IS
REASONABLY NECESSARY IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS.


 


12.           CHANGE IN CIRCUMSTANCES

 

12.1         Increased costs

 


(A)           SUBJECT TO SECTION 12.3 THE COMPANY SHALL, WITHIN THREE
(3) FUNDING BUSINESS DAYS AFTER A DEMAND BY A FUNDING AGENT OR THE
ADMINISTRATIVE AGENT, PAY (OR PROCURE PAYMENT) FOR THE ACCOUNT OF A FACILITY
INDEMNIFIED PARTY THE AMOUNT OF ANY INCREASED COSTS INCURRED BY THAT FACILITY
INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES AS A RESULT OF (I) ANY CHANGE IN LAW
OR (II) COMPLIANCE WITH ANY LAW OR REGULATION MADE AFTER THE DATE OF THIS
AGREEMENT.


 


(B)           IN THIS AGREEMENT “INCREASED COSTS” MEANS:

 

(I)            A REDUCTION IN THE RATE OF RETURN ON A FACILITY INDEMNIFIED
PARTY’S OVERALL CAPITAL;

 

(II)           AN ADDITIONAL OR INCREASED COST; OR

 

(III)          A REDUCTION OF ANY AMOUNT DUE AND PAYABLE UNDER THIS AGREEMENT OR
ANY PROGRAM SUPPORT AGREEMENT,

 

which is incurred or suffered by a Facility Indemnified Party or any of its
Affiliates as a consequence of this Agreement or any Program Support Agreement
or the Loans made or acquired by such Facility Indemnified Party.

 

12.2         Increased cost claims

 


(A)           EACH FACILITY INDEMNIFIED PARTY INTENDING TO MAKE A CLAIM PURSUANT
TO SECTION 12.1 SHALL, AS SOON AS REASONABLY PRACTICAL AFTER BECOMING AWARE OF
IT, NOTIFY THE COMPANY, THE MASTER SERVICER AND THE ADMINISTRATIVE AGENT OF THE
EVENT GIVING RISE TO THE CLAIM.


 


(B)           EACH FACILITY INDEMNIFIED PARTY SHALL, AS SOON AS PRACTICABLE
AFTER A DEMAND BY THE COMPANY (OR THE MASTER SERVICER), PROVIDE TO THE COMPANY,
THE MASTER SERVICE AND THE ADMINISTRATIVE AGENT A CERTIFICATE CONFIRMING THE
AMOUNT OF ITS (OR, IF APPLICABLE, ITS AFFILIATES) INCREASED COSTS AND SETTING
OUT IN REASONABLE DETAIL THOSE INCREASED COSTS AND AN EXPLANATION OF THE
CALCULATION

 

26

--------------------------------------------------------------------------------


 


OF SUCH INCREASED COSTS.  SUCH CERTIFICATE SHALL BE CONCLUSIVE IN THE ABSENCE OF
PRIMA FACIE EVIDENCE OF ERROR.


 


(C)                                  FAILURE OR DELAY ON THE PART OF ANY
FACILITY INDEMNIFIED PARTY TO DEMAND COMPENSATION PURSUANT TO THIS SECTION 12
SHALL NOT CONSTITUTE A WAIVER OF SUCH FACILITY INDEMNIFIED PARTY’S RIGHT TO
DEMAND SUCH COMPENSATION; PROVIDED THAT THE COMPANY WILL NOT BE REQUIRED TO
COMPENSATE A FACILITY INDEMNIFIED PARTY PURSUANT TO THIS SECTION 12 FOR ANY
INCREASED COSTS INCURRED MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH FACILITY
INDEMNIFIED PARTY NOTIFIES THE COMPANY OF THE CHANGE IN ANY REQUIREMENT OF LAW
GIVING RISE TO SUCH INCREASE COSTS AND OF SUCH FACILITY INDEMNIFIED PARTY’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT, IF THE CHANGE
IN ANY REQUIREMENT OF LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE 270 DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 

12.3                         Exceptions

 

Section 12.1 does not apply to the extent any Increased Cost is:

 


(A)                                  ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY
LAW TO BE MADE BY THE COMPANY;


 


(B)                                 COMPENSATED FOR BY SECTION 11.3 (OR WOULD
HAVE BEEN COMPENSATED FOR UNDER SECTION 11.3 BUT WAS NOT SO COMPENSATED SOLELY
BECAUSE OF ANY OF THE EXCLUSIONS IN SECTION 11.3(F) APPLIED); OR


 


(C)                                  COMPENSATED FOR BY THE PAYMENT OF MANDATORY
COSTS.


 

12.4                         Mitigation

 


(A)                                  EACH FACILITY INDEMNIFIED PARTY SHALL, IN
CONSULTATION WITH THE MASTER SERVICER (ACTING ON BEHALF OF THE COMPANY), TAKE
ALL REASONABLE STEPS TO MITIGATE ANY CIRCUMSTANCES WHICH ARISE AND WHICH WOULD
RESULT IN ANY AMOUNT BECOMING PAYABLE UNDER OR PURSUANT TO, OR CANCELLED
PURSUANT TO, ANY OF SECTION 9, SECTION 11.2, SECTION 11.3, SECTION 11.5 OR
SECTION 12.1 INCLUDING (BUT NOT LIMITED TO) TRANSFERRING ITS RIGHTS AND
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS TO ANOTHER AFFILIATE OR FACILITY
OFFICE.


 


(B)                                 CLAUSE (A) ABOVE DOES NOT IN ANY WAY LIMIT
THE OBLIGATIONS OF THE COMPANY UNDER THE TRANSACTION DOCUMENTS.


 

12.5                         Limitation of liability

 


(A)                                  THE COMPANY SHALL INDEMNIFY EACH FACILITY
INDEMNIFIED PARTY FOR ALL COSTS AND EXPENSES REASONABLY INCURRED BY THAT
FACILITY INDEMNIFIED PARTY AS A RESULT OF STEPS TAKEN BY IT UNDER SECTION 12.4.


 


(B)                                 A FACILITY INDEMNIFIED PARTY IS NOT OBLIGED
TO TAKE ANY STEPS UNDER SECTION 12.4 IF, IN THE OPINION OF THAT FACILITY
INDEMNIFIED PARTY (ACTING REASONABLY), TO DO SO MIGHT BE PREJUDICIAL TO IT.

 

27

--------------------------------------------------------------------------------


 

12.6                         Survival

 

The provisions of this Section 12 shall survive the termination of this
Agreement and the payment of all Secured Obligations.

 


13.                               FEES


 

13.1                         Commitment fee

 


(A)                                  THE COMPANY SHALL PAY TO EACH OF THE
LENDERS A FEE (THE “COMMITMENT FEE”) IN EURO IN THE AMOUNTS SET FORTH IN THE
APPLICABLE FEE LETTER.


 


(B)                                 THE COMMITMENT FEE IS PAYABLE ON EACH
SETTLEMENT DATE AND ON THE SCHEDULED COMMITMENT TERMINATION DATE AND, IF
CANCELLED IN FULL, ON THE CANCELLED AMOUNT OF THE RELEVANT LENDER’S COMMITMENT
AT THE TIME THE CANCELLATION IS EFFECTIVE.


 


(C)                                  THE AMOUNT OF COMMITMENT FEE PAYABLE ON
EACH SETTLEMENT DATE SHALL BE INCLUDED IN THE INVOICE REFERRED TO IN
SECTION 7.1.


 

13.2                         Arrangement and Agency Fees

 

The Company shall pay to each of the Collateral Agent and the Administrative
Agent the Fees in the amounts and on the dates set forth in the applicable Fee
Letters.

 


14.                               INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND
THE COMPANY


 


(A)                                  WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY
FACILITY INDEMNIFIED PARTY MAY HAVE UNDER THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR UNDER APPLICABLE LAW, EACH OF HUNTSMAN INTERNATIONAL AND THE
COMPANY HEREBY AGREES TO INDEMNIFY EACH FACILITY INDEMNIFIED PARTY FROM AND
AGAINST ANY AND ALL DAMAGES, LOSSES, CLAIMS, LIABILITIES, COSTS, PENALTIES,
JUDGMENTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND REASONABLE
DISBURSEMENTS (ALL OF THE FOREGOING BEING COLLECTIVELY REFERRED TO AS
“INDEMNIFIED AMOUNTS”) AWARDED AGAINST OR INCURRED BY ANY OF THEM IN CONNECTION
WITH THE ENTERING INTO AND PERFORMANCE OF THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS BY ANY OF THE FACILITY INDEMNIFIED PARTIES, EXCLUDING,
HOWEVER, ANY AMOUNTS THAT ARE FINALLY JUDICIALLY DETERMINED TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF ANY FACILITY
INDEMNIFIED PARTY; PROVIDED THAT IN NO EVENT SHALL HUNTSMAN INTERNATIONAL BE
REQUIRED TO MAKE ANY INDEMNITY PAYMENTS RESULTING FROM THE LACK OF PERFORMANCE
OR COLLECTABILITY OF THE RECEIVABLES OWNED BY THE COMPANY (UNLESS SUCH LOSS
RESULTS FROM A BREACH OF REPRESENTATION OR UNDERTAKING BY HUNTSMAN INTERNATIONAL
OR ONE OF ITS AFFILIATES WITH RESPECT TO ANY SUCH RECEIVABLE).


 


(B)                                 IN CASE ANY PROCEEDING BY ANY PERSON SHALL
BE INSTITUTED INVOLVING ANY FACILITY INDEMNIFIED PARTY IN RESPECT OF WHICH
INDEMNITY MAY BE SOUGHT PURSUANT TO SECTION 14(A), SUCH INDEMNIFIED PARTY SHALL
PROMPTLY NOTIFY HUNTSMAN INTERNATIONAL AND THE COMPANY AND THE COMPANY AND
HUNTSMAN INTERNATIONAL, UPON REQUEST OF SUCH FACILITY INDEMNIFIED PARTY, SHALL
RETAIN COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PARTY TO REPRESENT SUCH FACILITY
INDEMNIFIED

 

28

--------------------------------------------------------------------------------



 


PARTY AND SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS OF SUCH COUNSEL
RELATED TO SUCH PROCEEDING. IN ANY SUCH PROCEEDING, ANY FACILITY INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, AT THE EXPENSE OF HUNTSMAN
INTERNATIONAL AND THE COMPANY. EXCEPT AS SET FORTH HEREIN, IT IS UNDERSTOOD THAT
NEITHER THE COMPANY NOR HUNTSMAN INTERNATIONAL SHALL, IN RESPECT OF THE LEGAL
EXPENSES OF ANY INDEMNIFIED PARTY IN CONNECTION WITH ANY PROCEEDING OR RELATED
PROCEEDINGS IN THE SAME JURISDICTION, BE LIABLE FOR THE REASONABLE FEES AND
EXPENSES OF MORE THAN ONE SEPARATE FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR
ALL SUCH FACILITY INDEMNIFIED PARTIES AND ALL OTHER PARTIES INDEMNIFIED BY THE
COMPANY UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


 


(C)                                  ANY PAYMENTS TO BE MADE BY HUNTSMAN
INTERNATIONAL AND THE COMPANY PURSUANT TO THIS SECTION SHALL BE, WITHOUT
RESTRICTION, DUE AND PAYABLE FROM HUNTSMAN INTERNATIONAL AND THE COMPANY,
JOINTLY AND SEVERALLY, AND SHALL WITH RESPECT TO AMOUNTS OWING FROM THE COMPANY
BE PAYABLE BY THE COMPANY ONLY TO THE EXTENT THAT FUNDS ARE AVAILABLE (INCLUDING
FUNDS AVAILABLE TO THE COMPANY PURSUANT TO THE EXERCISE OF ITS RIGHT TO
INDEMNITY AND OTHER PAYMENTS PURSUANT TO SECTIONS 2.06 AND 8.02 (OR EQUIVALENT
SECTIONS) OF THE ORIGINATION AGREEMENTS) TO THE COMPANY TO MAKE SUCH PAYMENTS
UNDER SECTIONS 17 AND 18, AS APPLICABLE.


 


15.                               SECURITY INTEREST


 

As security for the performance by the Company of all the terms, covenants and
agreements on the part of the Company to be performed under this Agreement or
any other Transaction Document, including the punctual payment when due of all
Secured Obligations, the Company hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in, all of the Company’s
right, title and interest in and to the following (collectively, the “RLA
Collateral”):

 


(A)                                  ALL RECEIVABLES, WHETHER NOW OWNED AND
EXISTING OR HEREAFTER ACQUIRED OR ARISING, TOGETHER WITH ALL RECEIVABLE ASSETS
AND COLLECTIONS WITH RESPECT THERETO;


 


(B)                                 EACH OF THE ORIGINATION AGREEMENTS, THE
COLLECTION ACCOUNT AGREEMENTS AND THE SERVICING AGREEMENT, INCLUDING, IN RESPECT
OF EACH AGREEMENT, (A) ALL RIGHTS OF THE COMPANY TO RECEIVE MONIES DUE AND TO
BECOME DUE UNDER OR PURSUANT TO SUCH AGREEMENT, WHETHER PAYABLE AS FEES,
EXPENSES, COSTS OR OTHERWISE, (B) ALL RIGHTS OF THE COMPANY TO RECEIVE PROCEEDS
OF ANY INSURANCE, INDEMNITY, WARRANTY OR GUARANTY WITH RESPECT TO SUCH
AGREEMENT, (C) CLAIMS OF THE COMPANY FOR DAMAGES ARISING OUT OF OR FOR BREACH OF
OR DEFAULT UNDER SUCH AGREEMENT, (D) THE RIGHT OF THE COMPANY TO AMEND, WAIVE OR
TERMINATE SUCH AGREEMENT, TO PERFORM THEREUNDER AND TO COMPEL PERFORMANCE AND
OTHERWISE EXERCISE ALL REMEDIES THEREUNDER AND (E) ALL OTHER RIGHTS, REMEDIES,
POWERS, PRIVILEGES AND CLAIMS OF THE COMPANY UNDER OR IN CONNECTION WITH SUCH
AGREEMENT (WHETHER ARISING PURSUANT TO SUCH AGREEMENT OR OTHERWISE AVAILABLE TO
THE COMPANY AT LAW OR IN EQUITY), INCLUDING THE RIGHTS OF THE COMPANY TO ENFORCE
SUCH AGREEMENT AND TO GIVE OR WITHHOLD ANY AND ALL CONSENTS, REQUESTS, NOTICES,
DIRECTIONS, APPROVALS, EXTENSIONS OR WAIVERS UNDER OR IN CONNECTION

 

29

--------------------------------------------------------------------------------



 


THEREWITH (ALL OF THE FOREGOING SET FORTH IN THIS CLAUSE (A) THROUGH (E),
INCLUSIVE, THE “TRANSFERRED AGREEMENTS”);


 


(C)                                  THE COLLECTION ACCOUNTS, INCLUDING (A) ALL
FUNDS AND OTHER EVIDENCES OF PAYMENT HELD THEREIN AND ALL CERTIFICATES AND
INSTRUMENTS, IF ANY, FROM TIME TO TIME REPRESENTING OR EVIDENCING THE COLLECTION
ACCOUNTS OR ANY FUNDS AND OTHER EVIDENCES OF PAYMENT HELD THEREIN, (B) ALL
INVESTMENTS OF SUCH FUNDS HELD IN THE COLLECTION ACCOUNTS AND ALL CERTIFICATES
AND INSTRUMENTS FROM TIME TO TIME REPRESENTING OR EVIDENCING SUCH INVESTMENTS,
(C) ALL NOTES, CERTIFICATES OF DEPOSIT AND OTHER INSTRUMENTS FROM TIME TO TIME
HEREAFTER DELIVERED OR TRANSFERRED TO, OR OTHERWISE POSSESSED BY, THE COLLATERAL
AGENT FOR AND ON BEHALF OF THE COMPANY IN SUBSTITUTION FOR THE THEN EXISTING
COLLECTION ACCOUNTS AND (D) ALL INTEREST, DIVIDENDS, CASH, INSTRUMENTS AND OTHER
PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR THE THEN EXISTING COLLECTION ACCOUNTS; AND


 


(D)                                 THE COMPANY CONCENTRATION ACCOUNTS
(INCLUDING THE PAYMENTS RESERVE SUBACCOUNTS) AND THE WITHHOLDING TAX RESERVE
ACCOUNT, INCLUDING (A) ALL FUNDS AND OTHER EVIDENCES OF PAYMENT HELD THEREIN AND
ALL CERTIFICATES AND INSTRUMENTS, IF ANY, FROM TIME TO TIME REPRESENTING OR
EVIDENCING THE COMPANY CONCENTRATION ACCOUNTS OR THE WITHHOLDING TAX RESERVE
ACCOUNT OR ANY FUNDS AND OTHER EVIDENCES OF PAYMENT HELD THEREIN, (B) ALL
INVESTMENTS OF SUCH FUNDS HELD IN THE COMPANY CONCENTRATION ACCOUNTS OR THE
WITHHOLDING TAX RESERVE ACCOUNT AND ALL CERTIFICATES AND INSTRUMENTS FROM TIME
TO TIME REPRESENTING OR EVIDENCING SUCH INVESTMENTS, (C) ALL NOTES, CERTIFICATES
OF DEPOSIT AND OTHER INSTRUMENTS FROM TIME TO TIME HEREAFTER DELIVERED OR
TRANSFERRED TO, OR OTHERWISE POSSESSED BY, THE COLLATERAL AGENT FOR AND ON
BEHALF OF THE COMPANY IN SUBSTITUTION FOR THE THEN EXISTING COMPANY
CONCENTRATION ACCOUNTS OR THE WITHHOLDING TAX RESERVE ACCOUNT, AND (D) ALL
INTEREST, DIVIDENDS, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
THE THEN EXISTING COMPANY CONCENTRATION ACCOUNTS OR THE WITHHOLDING TAX RESERVE
ACCOUNT;


 


(E)                                  ALL OTHER ASSETS OF THE COMPANY, WHETHER
NOW OWNED AND EXISTING OR HEREAFTER ACQUIRED OR ARISING, INCLUDING, WITHOUT
LIMITATION, ALL ACCOUNTS, CHATTEL PAPER, GOODS, EQUIPMENT, INVENTORY,
INSTRUMENTS, INVESTMENT PROPERTY, DEPOSIT ACCOUNTS AND GENERAL INTANGIBLES (AS
THOSE TERMS ARE DEFINED IN THE UCC AS IN EFFECT ON THE DATE HEREOF IN THE STATE
OF NEW YORK) IN WHICH THE COMPANY HAS ANY INTEREST; AND


 


(F)                                    TO THE EXTENT NOT INCLUDED IN THE
FOREGOING, ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING.


 

PART 7
APPLICATION OF FUNDS AND MASTER SERVICER

 


16.                               SERVICES OF MASTER SERVICER

 

The servicing, administration and collection of the Pool Receivables shall be
conducted by the Master Servicer under the Servicing Agreement.

 

30

--------------------------------------------------------------------------------


 

Any information, notice or report to be delivered by, or any instructions,
requests, demands, elections or directions to be given by, the Master Servicer
under this Agreement are, unless otherwise indicated, being delivered or given
by the Master Servicer on behalf of the Company in accordance with the
provisions of this Agreement and the Servicing Agreement.

 


17.                               APPLICATION OF FUNDS PRIOR TO FACILITY
TERMINATION DATE

 

17.1                         Daily Collections.

 


(A)                                  ON EACH BUSINESS DAY ON WHICH FUNDS ARE
DEPOSITED IN A COLLECTION ACCOUNT, PROMPTLY FOLLOWING THE RECEIPT OF COLLECTIONS
IN THE FORM OF AVAILABLE FUNDS IN SUCH COLLECTION ACCOUNT, THE COMPANY SHALL
TRANSFER ALL COLLECTIONS ON DEPOSIT IN ANY COLLECTION ACCOUNT DIRECTLY TO THE
APPLICABLE COMPANY CONCENTRATION ACCOUNT, SUCH TRANSFER TO BE COMPLETED BY
12:30 P.M. LONDON TIME ON THE NEXT SUCCEEDING BUSINESS DAY FOLLOWING THE DAY ON
WHICH SUCH COLLECTIONS ARE RECEIVED IN THE COLLECTION ACCOUNT, EACH SUCH
INDIVIDUAL TRANSFER AMOUNT TO BE REPORTED BY THE MASTER SERVICER TO THE
ADMINISTRATIVE AGENT BY 10:00 A.M. LONDON TIME.


 


(B)                                 PROMPTLY FOLLOWING THE TRANSFER OF
COLLECTIONS TO THE APPLICABLE COMPANY CONCENTRATION ACCOUNT OR THE DEPOSIT BY
THE MASTER SERVICER OF ANY SERVICER ADVANCE, BUT IN NO EVENT LATER THAN THE NEXT
SUCCEEDING BUSINESS DAY OF THE COLLECTIONS OR SERVICER ADVANCE BEING RECEIVED IN
SUCH COMPANY CONCENTRATION ACCOUNTS, THE MASTER SERVICER SHALL CALCULATE (SUCH
CALCULATIONS TO BE CONTAINED IN THE DAILY REPORT DELIVERED TO THE COMPANY AND
THE ADMINISTRATIVE AGENT) AND MAKE THE FOLLOWING TRANSFERS, ALLOCATIONS AND
DISTRIBUTIONS BY NO LATER THAN 2.30PM (LONDON TIME) BASED ON THE AGGREGATE DAILY
COLLECTIONS (WHICH SHALL INCLUDE ANY SERVICER ADVANCE) AS SET FORTH IN SUCH
DAILY REPORT:


 

(I)                                     FIRST, ON EACH BUSINESS DAY, AN AMOUNT
EQUAL TO THE ACCRUED EXPENSE AMOUNT FOR SUCH DAY (OR, DURING THE REVOLVING
PERIOD, SUCH GREATER AMOUNT AS THE MASTER SERVICER MAY REQUEST IN WRITING) SHALL
BE TRANSFERRED FROM THE COMPANY CONCENTRATION ACCOUNT TO THE RELEVANT PAYMENTS
RESERVE SUBACCOUNT; PROVIDED THAT:

 

(A)                              ON THE TENTH (10TH) BUSINESS DAY OF EACH
DISTRIBUTION PERIOD (AND EACH BUSINESS DAY THEREAFTER, IF NECESSARY, UNTIL THE
FULL AMOUNT OF ANY POSITIVE ACCRUED EXPENSE ADJUSTMENT IS TRANSFERRED),

 

(B)                                ON ANY BORROWING DATE (AND EACH BUSINESS DAY
THEREAFTER, IF NECESSARY, UNTIL THE FULL AMOUNT OF ANY POSITIVE ACCRUED EXPENSE
ADJUSTMENT IS TRANSFERRED),

 

(C)                                ON THE DAY OF ANY PREPAYMENT PURSUANT TO
SECTION 4.2, AND

 

(D)                               ON THE LAST BUSINESS DAY OF EACH SETTLEMENT
PERIOD,

 

31

--------------------------------------------------------------------------------


 

an amount equal to the Accrued Expense Adjustment shall, if such adjustment is a
positive amount, be transferred from the relevant Company Concentration Account
to the relevant Payments Reserve Subaccount, or if such adjustment is a negative
amount, be transferred from the relevant Payments Reserve Subaccount to the
relevant Company Concentration Account with respect to the same currency (or
deducted from the transfer in respect of the Accrued Expense Amount for such
Business Day);

 

(II)                                  SECOND, ON EACH BUSINESS DAY OTHER THAN A
SETTLEMENT DATE, FOLLOWING THE TRANSFERS PURSUANT TO SUB-CLAUSE (I) ABOVE, ANY
REMAINING FUNDS ON DEPOSIT IN THE COMPANY CONCENTRATION ACCOUNTS (EXCLUDING
AMOUNTS IN THE PAYMENTS RESERVE SUBACCOUNT) SHALL BE TRANSFERRED AND APPLIED TO
AMOUNTS PAYABLE WITH RESPECT TO PREPAYMENTS OF THE LOANS IN ACCORDANCE WITH
SECTION 4.2;

 

(III)                               THIRD, ON EACH BUSINESS DAY OTHER THAN A
SETTLEMENT DATE, FOLLOWING THE TRANSFERS PURSUANT TO SUB-CLAUSES (I) AND
(II) ABOVE, ANY REMAINING BALANCES IN THE COMPANY CONCENTRATION ACCOUNTS
(EXCLUDING AMOUNTS IN THE PAYMENTS RESERVE SUBACCOUNT) SHALL BE RELEASED TO THE
COMPANY FOR APPLICATION TO PAYMENTS IN ACCORDANCE WITH SECTIONS 5.1(A) AND
(B) PAYABLE ON SUCH DATE IN ACCORDANCE WITH THE DIRECTIONS CONTAINED IN THE
DAILY REPORT FOR SUCH SETTLEMENT DATE (PROVIDED, THAT, PAYMENT UNDER THIS
SUB-CLAUSE (III) SHALL BE MADE ONLY IF (X) BOTH BEFORE AND AFTER GIVING EFFECT
TO SUCH PAYMENT, NO TERMINATION EVENT OR POTENTIAL TERMINATION EVENT OR HAS
OCCURRED AND IS CONTINUING AND (Y) NO PORTION OF SUCH FUNDS IS APPLIED BY THE
COMPANY TO MAKE ANY PAYMENT WHICH IS RESTRICTED PURSUANT TO THE PROVISOS TO
SECTIONS 5.1(A) AND (B); AND

 

(IV)                              FOURTH, ANY REMAINING AMOUNTS SHALL BE
RETAINED IN THE COMPANY CONCENTRATION ACCOUNT FOR APPLICATION ON THE FOLLOWING
BUSINESS DAY IN ACCORDANCE WITH SECTION 17 OR SECTION 18 (AS APPLICABLE).

 


(C)                                  ON ANY BUSINESS DAY, THE MASTER SERVICER
MAY DEPOSIT SERVICER ADVANCES MADE PURSUANT TO SECTION 2.06 OF THE SERVICING
AGREEMENT INTO THE APPLICABLE COMPANY CONCENTRATION ACCOUNT.


 

17.2                         Priority of payments from the Company Concentration
Accounts prior to Facility Termination Date

 


ON EACH SETTLEMENT DATE PRIOR TO THE FACILITY TERMINATION DATE, THE MASTER
SERVICER ON BEHALF OF THE COMPANY SHALL APPLY ALL FUNDS STANDING TO THE CREDIT
OF THE COMPANY CONCENTRATION ACCOUNTS INCLUDING THE PAYMENTS RESERVE SUBACCOUNTS
(INCLUDING, COLLECTIONS AND OTHER AMOUNTS PAYABLE IN RESPECT OF POOL
RECEIVABLES, ANY SERVICER ADVANCES AND THE PROCEEDS OF LOANS; PROVIDED HOWEVER
THAT FUNDS WHICH CONSTITUTE THE PROCEEDS OF LOANS SHALL ONLY BE APPLIED IN
RESPECT OF CLAUSES (F) AND (H) BELOW) IN THE FOLLOWING ORDER OF PRIORITY:


 


(A)                                  FIRST, ON EACH SETTLEMENT DATE, TO PAY THE
MASTER SERVICER THE MASTER SERVICER FEE THEN DUE AND PAYABLE;

 

32

--------------------------------------------------------------------------------



 


(B)                                 SECOND, ON EACH SETTLEMENT DATE, TO PAY TO
THE COLLATERAL AGENT THE AGGREGATE AMOUNT OF (I) THE FEES THEN DUE AND PAYABLE
TO THE COLLATERAL AGENT IN ACCORDANCE WITH THE RELEVANT FEE LETTER, (II) THE
AMOUNT EQUAL TO ANY UNREIMBURSED SECURED OBLIGATIONS DUE AND PAYABLE AND OWING
TO THE COLLATERAL AGENT AS A CONSEQUENCE OF THE EXERCISE OF ANY OF THE
COLLATERAL AGENT’S RIGHTS UNDER, OR THE ENFORCEMENT OF, ANY OF THE TRANSACTION
DOCUMENTS OR THE COLLECTION OF ANY AMOUNTS DUE THEREUNDER, AND (III) ANY AMOUNT
EQUAL TO ALL AMOUNTS DUE AND PAYABLE TO THE COLLATERAL AGENT PURSUANT TO
SECTIONS 36.12 OR 32 OF THIS AGREEMENT;


 


(C)                                  THIRD, ON EACH SETTLEMENT DATE PRO RATA AND
PARI PASSU TO PAY AMOUNTS THEN DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT IN
RESPECT OF ACCRUED AND UNPAID FEES PAYABLE TO IT IN ACCORDANCE WITH THE RELEVANT
FEE LETTER;


 


(D)                                 FOURTH, ON EACH SETTLEMENT DATE, PRO RATA
AND PARI PASSU, TO PAY TO THE LENDERS AN AMOUNT EQUAL TO THE AGGREGATE ACCRUED
AND UNPAID INTEREST (INCLUDING ADDITIONAL INTEREST);


 


(E)                                  FIFTH, ON EACH SETTLEMENT DATE PRO RATA AND
PARI PASSU, TO PAY TO THE LENDERS AN AMOUNT EQUAL TO ANY ACCRUED BUT UNPAID
COMMITMENT FEE;


 


(F)                                    SIXTH, ON EACH SETTLEMENT DATE, PRO RATA
AND PARI PASSU, SUBJECT TO THE PROVISIONS OF SECTIONS 4.1(B) AND 4.2, TO PAY TO
THE LENDERS AN AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL BALANCE (SUCH AMOUNT TO
BE ALLOCATED AMONG THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE PRO
RATA SHARE OF THE OUTSTANDING LOANS);


 


(G)                                 SEVENTH, ON EACH SETTLEMENT DATE, PRO RATA
AND PARI PASSU, TO PAY TO ANY SECURED PARTY ANY SECURED OBLIGATIONS (OTHER THAN
ANY AMOUNT DESCRIBED IN CLAUSES (A) THROUGH (F)) ABOVE THEN DUE AND PAYABLE (IN
THE CURRENCY IN WHICH SUCH SECURED OBLIGATIONS ARE PAYABLE);


 


(H)                                 EIGHTH, ON EACH SETTLEMENT DATE, ANY
REMAINING BALANCES IN THE COMPANY CONCENTRATION ACCOUNTS (EXCLUDING THE PAYMENTS
RESERVE SUBACCOUNT) SHALL BE RELEASED TO THE COMPANY FOR APPLICATION TO PAYMENTS
IN ACCORDANCE WITH SECTIONS 5.1(A) AND (B) PAYABLE ON SUCH DATE IN ACCORDANCE
WITH THE DIRECTIONS CONTAINED IN THE DAILY REPORT FOR SUCH SETTLEMENT DATE
(PROVIDED, THAT, PAYMENT UNDER THIS SUB-CLAUSE (H) SHALL BE MADE ONLY IF
(X) BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH PAYMENT, NO TERMINATION EVENT OR
POTENTIAL TERMINATION EVENT OR HAS OCCURRED AND IS CONTINUING AND (Y) NO PORTION
OF SUCH FUNDS IS APPLIED BY THE COMPANY TO MAKE ANY PAYMENT WHICH IS RESTRICTED
PURSUANT TO THE PROVISOS TO SECTIONS 5.1(A) AND (B);


 


(I)                                     NINTH, ANY REMAINING AMOUNTS TO BE
RETAINED IN THE COMPANY CONCENTRATION ACCOUNTS FOR APPLICATION ON THE FOLLOWING
BUSINESS DAY IN ACCORDANCE WITH SECTION 17 OR SECTION 18, AS APPLICABLE.


 

Notwithstanding the foregoing, on any Settlement Date, at the request of the
Master Servicer, funds standing to the credit of the Company Concentration
Accounts (but excluding funds standing to the credit of the Payments Reserve
Subaccounts and the proceeds of Loans) shall be applied to the payment of the
Outstanding Amount

 

33

--------------------------------------------------------------------------------


 

Advanced (if any) prior to applying such funds to any other payment under this
Section 17.2; provided that both before and after giving effect to such payment
no Termination Event or Potential Termination has occurred and is continuing.

 


18.                               APPLICATION OF FUNDS AFTER FACILITY
TERMINATION DATE


 

18.1                         Application of Collections

 

On the Facility Termination Date and on each Funding Business Day thereafter
until the Final Payout Date, the Company (or the Collateral Agent on behalf of
the Company) shall cause all Collections and other amounts in respect of
Receivables deposited into any Collection Account to be promptly deposited to
the applicable Company Concentration Account, in each case, no later than the
Funding Business Day immediately following the day on which such amounts were
deposited into such Collection Account.

 

18.2                         Priority of payments after Facility Termination
Date

 


ON EACH SETTLEMENT DATE OCCURRING ON OR AFTER THE FACILITY TERMINATION DATE, THE
COLLATERAL AGENT (ACTING ON THE INSTRUCTIONS OF THE ADMINISTRATIVE AGENT) SHALL
ON BEHALF OF THE COMPANY APPLY ALL FUNDS STANDING TO THE CREDIT OF EACH COMPANY
CONCENTRATION ACCOUNTS (INCLUDING THE PAYMENTS RESERVE SUBACCOUNTS AND ANY
SERVICER ADVANCES) IN THE FOLLOWING ORDER OF PRIORITY:


 


(A)                                  FIRST, ON EACH SETTLEMENT DATE, IN OR
TOWARDS SATISFACTION OF THE REMUNERATION THEN PAYABLE TO THE LIQUIDATION
SERVICER OR ANY RECEIVER APPOINTED BY THE COLLATERAL AGENT AND ANY COSTS,
CHARGES, LIABILITIES AND EXPENSES THEN INCURRED BY THE LIQUIDATION SERVICER OR
SUCH RECEIVER;


 


(B)                                 SECOND, ON EACH SETTLEMENT DATE, IN AND
TOWARDS PAYMENT TO THE COLLATERAL AGENT OF AN AGGREGATE AMOUNT EQUAL TO
(I) UNPAID FEES DUE AND PAYABLE TO THE COLLATERAL AGENT IN ACCORDANCE WITH THE
RELEVANT FEE LETTER; (II) ANY UNREIMBURSED SECURED OBLIGATIONS OWING TO THE
COLLATERAL AGENT IN RESPECT OF COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS OR THE COLLECTION OF ANY
AMOUNTS DUE THEREUNDER AND (III) ANY AMOUNT EQUAL TO ALL AMOUNTS PAYABLE TO IT
PURSUANT TO SECTIONS 36.12 OR 32 OF THIS AGREEMENT;


 


(C)                                  THIRD¸ ON EACH SETTLEMENT DATE, PRO RATA
AND PARI PASSU IN AND TOWARDS PAYMENT OF AMOUNTS DUE TO THE ADMINISTRATIVE AGENT
IN RESPECT OF ACCRUED BUT UNPAID FEES PAYABLE TO IT;


 


(D)                                 FOURTH, ON EACH SETTLEMENT DATE, PRO RATA
AND PARI PASSU, IN AND TOWARDS PAYMENT TO THE LENDERS OF THE AGGREGATE OF
ACCRUED AND UNPAID INTEREST (INCLUDING ADDITIONAL INTEREST);


 


(E)                                  FIFTH, ON EACH SETTLEMENT DATE, PRO RATA
AND PARI PASSU, IN AND TOWARDS PAYMENT TO THE LENDERS OF ANY ACCRUED BUT UNPAID
COMMITMENT FEE;


 


(F)                                    SIXTH, ON EACH SETTLEMENT DATE, PRO RATA
AND PARI PASSU, IN AND TOWARDS PAYMENT TO THE LENDERS OF AN AMOUNT EQUAL TO THE
AGGREGATE PRINCIPAL BALANCE

 

34

--------------------------------------------------------------------------------



 


(SUCH AMOUNT TO BE ALLOCATED AMONG THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARE THEREOF);


 


(G)                                 SEVENTH, ON EACH SETTLEMENT DATE, PRO RATA
AND PARI PASSU, IN AND TOWARDS PAYMENT TO ANY SECURED PARTY OF ANY SECURED
OBLIGATIONS (OTHER THAN ANY AMOUNT DESCRIBED IN CLAUSES (A) THROUGH (F) ABOVE)
THEN DUE AND PAYABLE (IN THE CURRENCY IN WHICH SUCH SECURED OBLIGATIONS ARE
PAYABLE);


 


(H)                                 EIGHTH, ON EACH SETTLEMENT DATE, IN AND
TOWARDS PAYMENT TO THE MASTER SERVICER OF AN AMOUNT EQUAL TO THE MASTER SERVICER
FEE, IF ANY; AND


 


(I)                                     NINTH, THE REMAINING BALANCE, IF ANY, TO
THE COMPANY.


 

Notwithstanding the foregoing, on any Settlement Date, at the request of the
Master Servicer, funds standing to the credit of the Company Concentration
Accounts (but excluding funds standing to the credit of the Payments Reserve
Subaccounts and the proceeds of Loans) shall be applied to the payment of the
Outstanding Amount Advanced (if any) prior to applying such funds to any other
payment under this Section 17.2; provided that both before and after giving
effect to such payment no Termination Event or Potential Termination has
occurred and is continuing.

 


19.                               MASTER SERVICING FEES


 

A monthly servicing fee (the “Monthly Servicing Fee”) shall be payable to the
Master Servicer on each Settlement Date for the preceding Settlement Period, in
an amount equal to the lesser of (a) 108% of the actual cost of servicing the
Receivables plus VAT and (b) the product of (i) the Servicing Fee Percentage and
(ii) the Aggregate Principal Balance of the Loans as of the end of the preceding
Settlement Period.  Notwithstanding any other provision of this Agreement or any
other Transaction Document, (i) the Monthly Servicing Fee, payable to a
Successor Master Servicer shall be paid to the Liquidation Servicer so long as
the Liquidation Servicer has not resigned or been terminated and (ii) the
Monthly Servicing Fee shall be adjusted to effect the fees payable to the
Liquidation Servicer pursuant to the Liquidation Servicer Agreement.

 


20.                               REPORTS AND NOTICES


 

20.1                         Daily Reports

 

On each Business Day, the Company shall cause the Master Servicer to provide,
and the Master Servicer shall provide the Administrative Agent, each Funding
Agent, the Collateral Agent and the Liquidation Servicer with a Daily Report in
accordance with Section 4.01 of the Servicing Agreement and substantially in the
form of Schedule 12 to this Agreement, together with a copy of the Purchase
Documents relating to each transfer occurring pursuant to the Origination
Agreements on such Business Day. Each Funding Agent shall make copies of the
Daily Report available to its related Lenders, upon reasonable request, at such
Funding Agent’s office at its address as specified from time to time in
accordance with Section 36.16.

 

20.2                         Monthly Settlement Reports. On each Settlement
Report Date the Company shall cause the Master Servicer to deliver, and the
Master Servicer shall deliver to the

 

35

--------------------------------------------------------------------------------


 

Collateral Agent, the Administrative Agent, each Funding Agent and the
Liquidation Servicer a Monthly Settlement Report in the form of Schedule 13 to
this Agreement setting forth, among other things, the Loss Reserve Ratio, the
Dilution Reserve Ratio, the Minimum Ratio, the Required Reserve Ratio, the
Monthly Interest, the Additional Interest, the Carrying Cost Reserve Ratio, the
Servicing Reserve Ratio, the Monthly Servicing Fee, the Servicer Advances made
by the Master Servicer during the related Settlement Period, and the Aggregate
Principal Balance of Loans as of the end of the related Settlement Period, each
as recalculated taking into account the immediately preceding Settlement Period
and to be applied for the period commencing on (and including) such Settlement
Report Date and ending on (and not including) the next succeeding Settlement
Report Date.  Each Funding Agent shall forward a copy of each Monthly Settlement
Report to any of its related Lenders upon request by any such Lender.

 

20.3                         Annual Tax Statement. On or before January 31 of
each calendar year (or such earlier date as required by applicable law), the
Master Servicer on behalf of the Company shall furnish, or cause to be
furnished, to each Person who at any time during the preceding calendar year was
a Lender, a statement prepared by the Master Servicer containing the aggregate
amount distributed to such Person for such preceding calendar year or the
applicable portion thereof during which such Person was a Lender, together with
such other information as is required to be provided by an issuer of
indebtedness under the Code and such other customary information as the Master
Servicer deems necessary to enable the Lenders to prepare their tax returns.
Such obligation of the Master Servicer shall be deemed to have been satisfied to
the extent that substantially comparable information shall have been provided by
the Administrative Agent, the related Funding Agent or the Master Servicer
pursuant to any requirements of the Code as from time to time in effect.

 

20.4                         Facility Event/Distribution of Principal Notices.
Upon the Company or the Master Servicer obtaining actual knowledge of the
occurrence of a Facility Event, the Master Servicer shall give prompt written
notice thereof to the Collateral Agent, the Liquidation Servicer, the
Administrative Agent and each Funding Agent. As promptly as reasonably
practicable after its receipt of notice of the occurrence of a Facility Event,
each Funding Agent shall give notice to each related Lender. In addition, on the
Business Day preceding each day on which a distribution of principal is to be
made during the Amortization Period, the Master Servicer shall provide written
notice to each Funding Agent (with a copy to the Administrative Agent) setting
forth the amount of principal to be distributed on the related date to each
Lender with respect to the outstanding Loans.  As promptly as reasonably
practicable after its receipt of such notice, each Funding Agent shall forward
such notice to each related Lender.

 


21.                               TERMINATION EVENTS

 

21.1                         Termination Events

 

If any one of the following events (each, a “Termination Event”), shall occur,
in each case after giving effect to the lapse of any grace period, the giving of
any notice or making of any determination applicable thereto:

 


(A)                                  AN INSOLVENCY EVENT SHALL HAVE OCCURRED
WITH RESPECT TO THE COMPANY, ANY ORIGINATOR OR HUNTSMAN INTERNATIONAL;

 

36

--------------------------------------------------------------------------------



 


(B)                                THE COMPANY SHALL BECOME AN “INVESTMENT
COMPANY” OR “CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE
1940 ACT;


 


(C)                                 NO SUCCESSOR MASTER SERVICER SHALL HAVE BEEN
APPOINTED AND ACCEPTED SUCH APPOINTMENT PURSUANT TO AND WITHIN THE GRACE PERIOD
SET FORTH IN THE SERVICING AGREEMENT FOLLOWING A MASTER SERVICER DEFAULT;


 


(D)                                A PROGRAM TERMINATION EVENT SHALL HAVE
OCCURRED AND BE CONTINUING UNDER ANY ORIGINATION AGREEMENT;


 


(E)                                 (I)             FAILURE ON THE PART OF THE
MASTER SERVICER TO DIRECT ANY PAYMENT OR DEPOSIT TO BE MADE, OR FAILURE OF ANY
PAYMENT OR DEPOSIT TO BE MADE, IN RESPECT OF AMOUNTS OWING ON (A) IN RESPECT OF
ANY INTEREST (OR AMOUNTS DERIVED FROM IT INCLUDING ACCRUED EXPENSE ADJUSTMENT OR
ACCRUED EXPENSE AMOUNT), (B) IN RESPECT OF ANY DAILY INTEREST EXPENSE (OR
AMOUNTS DERIVED FROM IT INCLUDING ACCRUED EXPENSE ADJUSTMENT OR ACCRUED EXPENSE
AMOUNT), OR (C) THE COMMITMENT FEE, IN EACH CASE WITHIN ONE (1) BUSINESS DAY
AFTER THE DATE SUCH INTEREST OR COMMITMENT FEE IS DUE;


 

(II)           FAILURE ON THE PART OF THE MASTER SERVICER TO DIRECT ANY PAYMENT
OR DEPOSIT TO BE MADE IN RESPECT OF ANY OTHER AMOUNT OWING ON THE LOANS WITHIN
ONE (1) BUSINESS DAY AFTER THE DATE SUCH AMOUNT IS DUE OR SUCH DEPOSIT IS
REQUIRED TO BE MADE; OR

 

(III)          FAILURE ON THE PART OF THE MASTER SERVICER TO DIRECT ANY PAYMENT
OR DEPOSIT TO BE MADE, OR OF THE COMPANY TO MAKE ANY PAYMENT OR DEPOSIT IN
RESPECT OF ANY OTHER AMOUNTS OWING BY THE COMPANY, UNDER ANY THIS AGREEMENT OR
THE SERVICING AGREEMENT TO OR FOR THE BENEFIT OF ANY OF THE SECURED PARTIES
WITHIN TWO (2) BUSINESS DAYS AFTER THE DATE SUCH AMOUNT IS DUE OR SUCH DEPOSIT
IS REQUIRED TO BE MADE;

 


(F)                                   FAILURE ON THE PART OF THE COMPANY DULY TO
OBSERVE OR PERFORM IN ANY MATERIAL RESPECT ANY COVENANT OR AGREEMENT OF THE
COMPANY SET FORTH IN THIS AGREEMENT OR THE SERVICING AGREEMENT THAT CONTINUES
UNREMEDIED FIFTEEN (15) BUSINESS DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH
A RESPONSIBLE OFFICER OF THE COMPANY OR A RESPONSIBLE OFFICER OF THE MASTER
SERVICER HAS KNOWLEDGE OF SUCH FAILURE AND (II) THE DATE ON WHICH WRITTEN NOTICE
OF SUCH FAILURE, REQUIRING THE SAME TO BE REMEDIED, SHALL HAVE BEEN GIVEN TO THE
COMPANY BY THE ADMINISTRATIVE AGENT AT THE DIRECTION OF THE MAJORITY LENDERS;


 


(G)                                ANY REPRESENTATION OR WARRANTY MADE OR DEEMED
MADE BY THE COMPANY IN THIS AGREEMENT OR ANY TRANSACTION DOCUMENT SHALL PROVE TO
HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR WHEN DEEMED MADE THAT
CONTINUES TO BE INCORRECT FIFTEEN (15) BUSINESS DAYS AFTER THE EARLIER OF
(I) THE DATE ON WHICH A RESPONSIBLE OFFICER OF THE COMPANY OR A RESPONSIBLE
OFFICER OF THE MASTER SERVICER HAS KNOWLEDGE OF SUCH FAILURE AND (II) THE DATE
ON WHICH NOTICE OF SUCH FAILURE, REQUIRING THE SAME TO BE REMEDIED, SHALL HAVE
BEEN GIVEN TO THE COMPANY BY THE ADMINISTRATIVE AGENT AT THE DIRECTION OF THE
MAJORITY LENDERS AND AS A RESULT OF SUCH INCORRECTNESS, THE INTERESTS, RIGHTS OR
REMEDIES OF THE COLLATERAL AGENT OR THE LENDERS HAVE BEEN MATERIALLY AND
ADVERSELY AFFECTED;


 


37

--------------------------------------------------------------------------------



 


(H)                                A MASTER SERVICER DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING;


 


(I)                                    A PROGRAM TERMINATION EVENT SHALL HAVE
OCCURRED AND BE CONTINUING WITH RESPECT TO ANY ORIGINATOR; PROVIDED, HOWEVER,
THAT THE ADMINISTRATIVE AGENT ACTING AT THE DIRECTION OF ALL LENDERS MAY WAIVE
ANY SUCH EVENT, AS DETERMINED IN THE SOLE DISCRETION OF THE LENDERS;


 


(J)                                    ANY OF THE SERVICING AGREEMENT, THIS
AGREEMENT OR THE ORIGINATION AGREEMENTS SHALL CEASE, FOR ANY REASON, TO BE IN
FULL FORCE AND EFFECT, OR THE COMPANY, THE MASTER SERVICER, AN ORIGINATOR OR ANY
AFFILIATE OF ANY OF THE FOREGOING, SHALL SO ASSERT IN WRITING;


 


(K)                                 THE COLLATERAL AGENT SHALL FOR ANY REASON
CEASE TO HAVE A CONTINUING FIRST PRIORITY PERFECTED SECURITY INTEREST IN ANY OR
ALL OF THE COLLATERAL (SUBJECT TO NO OTHER LIENS OTHER THAN ANY PERMITTED LIENS)
OR ANY OF THE MASTER SERVICER, THE COMPANY, AN ORIGINATOR OR ANY AFFILIATE OF
ANY OF THE FOREGOING, SHALL SO ASSERT;


 


(L)                                    A FEDERAL TAX NOTICE OF A LIEN SHALL HAVE
BEEN FILED AGAINST THE COMPANY UNLESS THERE SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT PROOF OF RELEASE OF SUCH LIEN;


 


(M)                              A NOTICE OF A LIEN SHALL HAVE BEEN FILED BY THE
PBGC AGAINST THE COMPANY UNDER SECTION 412(N) OF THE CODE OR SECTION 302(F) OF
ERISA FOR A FAILURE TO MAKE A REQUIRED INSTALLMENT OR OTHER PAYMENT TO A PLAN TO
WHICH SECTION 412(N) OF THE CODE OR SECTION 302(F) OF ERISA APPLIES UNLESS THERE
SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT PROOF OF THE RELEASE OF
SUCH LIEN;


 


(N)                                THE PERCENTAGE FACTOR EXCEEDS 100% UNLESS THE
COMPANY REDUCES THE AGGREGATE PRINCIPAL BALANCE OF THE LOANS OR INCREASES THE
BALANCE OF THE ELIGIBLE RECEIVABLES WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE
UPON WHICH THE PERCENTAGE FACTOR EXCEED 100% SO AS TO REDUCE THE PERCENTAGE
FACTOR TO LESS THAN OR EQUAL TO 100%;


 


(O)                                THE AVERAGE DILUTION RATIO FOR THE THREE
(3) PRECEDING SETTLEMENT PERIODS EXCEEDS 4.00%;


 


(P)                                THE AVERAGE AGED RECEIVABLES RATIO FOR THE
THREE (3) PRECEDING SETTLEMENT PERIODS EXCEEDS 2.5%;


 


(Q)                                THE AVERAGE DELINQUENCY RATIO FOR THE THREE
(3) PRECEDING SETTLEMENT PERIODS EXCEEDS 5.0%;


 


(R)                                   EXCEPT WITH RESPECT TO THE U.S.
SECURITIZATION FACILITY, THE SERVICER GUARANTOR OR ANY OF ITS SUBSIDIARIES SHALL
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT OR CONDITION RELATING
TO ANY OF ITS OUTSTANDING INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED
MATURITY; PROVIDED, HOWEVER, THAT NO TERMINATION EVENT SHALL BE DEEMED TO OCCUR
UNDER THIS PARAGRAPH UNLESS THE AGGREGATE AMOUNT OF


 


38

--------------------------------------------------------------------------------



 


INDEBTEDNESS IN RESPECT OF WHICH ANY DEFAULT OR OTHER EVENT OR CONDITION
REFERRED TO IN THIS PARAGRAPH SHALL HAVE OCCURRED SHALL BE EQUAL TO AT LEAST
$50,000,000 OR, WITH RESPECT TO THE U.S. SECURITIZATION FACILITY, A DESIGNATED
AMORTIZATION PERIOD SHALL OCCUR;


 


(S)                                 ANY ACTION, SUIT, INVESTIGATION OR
PROCEEDING AT LAW OR IN EQUITY (INCLUDING INJUNCTIONS, WRITS OR RESTRAINING
ORDERS) SHALL BE BROUGHT OR COMMENCED OR FILED BY OR BEFORE ANY ARBITRATOR,
COURT OR GOVERNMENTAL AUTHORITY AGAINST THE COMPANY OR THE MASTER SERVICER OR
ANY PROPERTIES, REVENUES OR RIGHTS OF ANY THEREOF WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(T)                                   ONE OR MORE JUDGMENTS OR DECREES SHALL BE
ENTERED AGAINST THE SERVICER GUARANTOR OR THE COMPANY INVOLVING IN THE AGGREGATE
A LIABILITY (NOT PAID OR FULLY COVERED BY INSURANCE) OF (I) WITH RESPECT TO THE
SERVICER GUARANTOR, $50,000,000 OR (II) WITH RESPECT TO THE COMPANY, $25,000 OR
MORE AND SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED,
STAYED OR BONDED PENDING APPEAL WITHIN THIRTY (30) DAYS AFTER THE ENTRY THEREOF;


 


(U)                                A CHANGE OF CONTROL SHALL OCCUR; OR


 


(V)                                NOTWITHSTANDING SECTIONS 26.3(S) AND 36.3 OF
THIS AGREEMENT, A MERGER OR TRANSACTION INVOLVING HUNTSMAN INTERNATIONAL, THE
COMPANY OR AN ORIGINATOR (THE “RELEVANT ENTITY”), WHEREBY IT IS NOT THE
SURVIVING ENTITY; PROVIDED, HOWEVER, THAT NO TERMINATION EVENT SHALL BE DEEMED
TO OCCUR UNDER THIS PARAGRAPH IF (A) SUCH MERGER OR TRANSACTION DOES NOT, IN THE
REASONABLE OPINION OF THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS, HAVE A
MATERIAL ADVERSE EFFECT WITH RESPECT TO THE RELEVANT ENTITY AND (B) LEGAL
OPINIONS IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH
FUNDING AGENT ARE DELIVERED TO THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
AND EACH FUNDING AGENT,


 

then, in the case of (x) any event described in Section 21.1(a) through (d),
automatically without any notice or action on the part of the Administrative
Agent or the Lenders, an Early Amortization Period shall immediately commence or
(y) any other event described above, after the applicable grace period (if any)
set forth in the applicable Section, the Administrative Agent may, and at the
written direction of any Funding Agent, shall, by written notice then given to
the Company and the Master Servicer, declare that the “Facility Termination
Date” has occurred and an Early Amortization Period has commenced as of the date
of such notice (any such period under Section (x) or (y) above, a “Early
Amortization Period”).

 

The Master Servicer shall notify the Administrative Agent, each Funding Agent
and the Collateral Agent in writing of the occurrence of such Facility
Termination Date and the commencement of the Early Amortization Period,
specifying the date of the occurrence of such event.

 

Upon the commencement against the Company, any Originator or Huntsman
International of a case, proceeding or other action described in clause (ii) of
the definition of “Insolvency Event”, the Company shall cease to accept
contributions of Receivables from the Contributor until such time, if any, as
such case, proceeding or

 

39

--------------------------------------------------------------------------------


 

other action is vacated, discharged, or stayed or bonded pending appeal. If an
Insolvency Event with respect to the Company occurs, the Company shall
immediately cease to accept contributions of Receivables from the Contributor.
The entity with respect to which such Insolvency Event has occurred, shall
promptly give written notice to the Administrative Agent, each Funding Agent and
the Collateral Agent of such occurrence. Notwithstanding the foregoing,
Receivables and other Collateral in which a security interest was granted in
favor of the Collateral Agent prior to the occurrence of such Insolvency Event
and Collections in respect of such Receivables and interest, whenever created,
accrued in respect of such Receivables, shall continue to be a part of the
Collateral.

 


21.2                          RIGHTS UPON THE OCCURRENCE OF CERTAIN EVENTS


 


(A)                                 IF AFTER THE OCCURRENCE OF AN INSOLVENCY
EVENT WITH RESPECT TO THE COMPANY, ANY ORIGINATOR OR HUNTSMAN INTERNATIONAL, ANY
SECURED OBLIGATIONS HAVE NOT BEEN PAID TO THE SECURED PARTIES, THE COMPANY AS
LEGAL AND BENEFICIAL OWNER OF THE RECEIVABLES ACKNOWLEDGES THAT THE COLLATERAL
AGENT MAY AT THE DIRECTION OF THE MAJORITY LENDERS, DIRECT THE LIQUIDATION
SERVICER TO SELL, DISPOSE OF, OR OTHERWISE LIQUIDATE THE RECEIVABLES IN A
COMMERCIALLY REASONABLE MANNER AND ON COMMERCIALLY REASONABLE TERMS, WHICH SHALL
INCLUDE THE SOLICITATION OF COMPETITIVE BIDS AND THE COLLATERAL AGENT SHALL
CAUSE THE LIQUIDATION SERVICER TO CONSUMMATE THE SALE, LIQUIDATION OR
DISPOSITION OF THE RECEIVABLES AS PROVIDED ABOVE WITH THE HIGHEST BIDDER FOR THE
RECEIVABLES; PROVIDED, HOWEVER THAT, IN THE EVENT THAT DERECOGNITION OF ASSETS
UNDER U.S. GAAP IS SOUGHT BY HUNTSMAN INTERNATIONAL, NEITHER HUNTSMAN
INTERNATIONAL NOR ANY OF ITS AFFILIATES SHALL PARTICIPATE IN ANY BIDDING FOR THE
RECEIVABLES. THE COMPANY HEREBY EXPRESSLY WAIVES ANY RIGHTS OF REDEMPTION OR
RIGHTS TO RECEIVE NOTICE OF ANY SUCH SALE EXCEPT AS MAY BE REQUIRED BY LAW. ALL
REASONABLE COSTS AND EXPENSES INCURRED BY THE LIQUIDATION SERVICER IN SUCH SALE
SHALL BE REIMBURSABLE TO THE LIQUIDATION SERVICER AS PROVIDED IN SECTION 36.12.


 


(B)                                THE PROCEEDS FROM THE SALE, DISPOSITION OR
LIQUIDATION OF THE RECEIVABLES PURSUANT TO CLAUSE (A) ABOVE SHALL BE TREATED AS
COLLECTIONS ON THE RECEIVABLES AND SUCH PROCEEDS SHALL BE RELEASED TO THE
LIQUIDATION SERVICER IN AN AMOUNT EQUAL TO THE AMOUNT OF ANY EXPENSES INCURRED
BY THE LIQUIDATION SERVICER ACTING IN ITS CAPACITY AS LIQUIDATION SERVICER UNDER
THIS SECTION 21.2 THAT HAVE NOT OTHERWISE BEEN REIMBURSED AND THE REMAINDER, IF
ANY, WILL BE DISTRIBUTED TO THE SECURED PARTIES AFTER IMMEDIATELY BEING
DEPOSITED IN THE COMPANY CONCENTRATION ACCOUNT OF THE RELEVANT APPROVED
CURRENCY.


 


(C)                                 UPON THE OCCURRENCE OF A TERMINATION EVENT
OR A POTENTIAL TERMINATION EVENT, THE ADMINISTRATIVE AGENT MAY, OR SHALL AT THE
WRITTEN DIRECTION OF ANY FUNDING AGENT, DIRECT EACH OBLIGOR TO MAKE ALL PAYMENTS
WITH RESPECT TO RECEIVABLES DIRECTLY TO THE COMPANY CONCENTRATION ACCOUNT IN THE
RELEVANT CURRENCY.


 


21.3                          EFFECT OF THE FACILITY TERMINATION DATE


 

If the Facility Termination Date shall have occurred pursuant to Section 21.1,
the Lenders, the Administrative Agent and the Collateral Agent shall have, in
addition to the rights and remedies which they may have under this Agreement and
the other

 

40

--------------------------------------------------------------------------------


 

Transaction Documents, all other rights and remedies provided at law or equity,
all of which rights and remedies shall be cumulative.

 


21.4                          ACCELERATION OF MATURITY


 


(A)                                 IF THE FACILITY TERMINATION DATE PURSUANT TO
SECTION 21.1 SHALL HAVE OCCURRED, THEN AND IN EVERY SUCH CASE THE ADMINISTRATIVE
AGENT MAY, AND IF SO DIRECTED BY THE MAJORITY LENDERS SHALL, DECLARE ALL OF THE
LOANS TO BE IMMEDIATELY DUE AND PAYABLE BY A NOTICE IN WRITING TO THE COMPANY
AND THE MASTER SERVICER, AND UPON ANY SUCH DECLARATION THE UNPAID PRINCIPAL
AMOUNT OF THE LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON THROUGH
THE DATE OF ACCELERATION, SHALL BECOME IMMEDIATELY DUE AND PAYABLE IN ACCORDANCE
WITH THE POST-ENFORCEMENT PRIORITY OF PAYMENTS.


 


22.                                COLLATERAL AGENT’S RIGHTS AFTER THE FACILITY
TERMINATION DATE


 


(A)                                 THE COLLATERAL AGENT MAY (AND IF SO DIRECTED
BY THE ADMINISTRATIVE AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY
LENDERS), SHALL) AT ANY TIME FOLLOWING THE OCCURRENCE OF THE FACILITY
TERMINATION DATE PURSUANT TO SECTION 21.1, HAVE THE COMPANY CONCENTRATION
ACCOUNT TRANSFERRED INTO THE NAME OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES AND, IN EACH CASE, MAY TAKE SUCH ACTIONS TO EFFECT SUCH TRANSFER
OR ASSUMPTION AS IT MAY DETERMINE TO BE NECESSARY OR APPROPRIATE (INCLUDING
DELIVERING THE NOTICES ATTACHED TO THE APPLICABLE SECURITY DOCUMENTS).


 


(B)                                AT ANY TIME FOLLOWING THE OCCURRENCE OF THE
FACILITY TERMINATION DATE PURSUANT TO SECTION 21.1:


 

(I)                                    AT THE COLLATERAL AGENT’S REQUEST (ACTING
EITHER ON ITS OWN INITIATIVE OR AT THE REQUEST OF THE ADMINISTRATIVE AGENT
(ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS)) AND AT THE COMPANY’S
EXPENSE, THE COMPANY SHALL, OR SHALL CAUSE THE MASTER SERVICER TO, ON BEHALF OF
THE COMPANY, (AND IF THE MASTER SERVICER SHALL FAIL TO DO SO WITHIN FIVE
(5) BUSINESS DAYS, THE COLLATERAL AGENT MAY BUT SHALL NOT BE OBLIGED TO):

 

(A)                             NOTIFY EACH OBLIGOR OF POOL RECEIVABLES OF THE
TRANSFER, SALE AND ASSIGNMENT OF THE POOL RECEIVABLES AND THE OTHER RECEIVABLE
ASSETS WITH RESPECT THERETO PURSUANT TO THE TRANSACTION DOCUMENT AND OF THE
LENDER’S OWNERSHIP OF, AND THE COLLATERAL AGENT’S SECURITY INTEREST IN, THE POOL
RECEIVABLES AND THE OTHER RECEIVABLE ASSETS WITH RESPECT THERETO;

 

(B)                               DIRECT SUCH OBLIGORS THAT PAYMENTS UNDER ANY
POOL RECEIVABLE AND THE OTHER RECEIVABLE ASSETS WITH RESPECT THERETO BE MADE
DIRECTLY TO THE COLLATERAL AGENT OR ITS DESIGNEE; AND / OR

 

(C)                               EXECUTE ANY POWER OF ATTORNEY OR OTHER SIMILAR
INSTRUMENT AND/OR TAKE ANY OTHER ACTION NECESSARY OR DESIRABLE TO GIVE EFFECT TO
SUCH NOTICE AND DIRECTIONS, INCLUDING ANY ACTION REQUIRED TO BE TAKEN SO THAT
THE OBLIGATIONS OR OTHER INDEBTEDNESS OF SUCH OBLIGORS IN RESPECT OF ANY POOL

 

41

--------------------------------------------------------------------------------


 

RECEIVABLES AND ANY OTHER RECEIVABLE ASSETS WITH RESPECT THERETO MAY NO LONGER
BE LEGALLY SATISFIED BY PAYMENT TO THE APPLICABLE ORIGINATOR OR ANY OF ITS
AFFILIATES.

 

(II)                                 AT THE COLLATERAL AGENT’S REQUEST (ACTING
EITHER ON ITS OWN INITIATIVE OR AT THE REQUEST OF THE ADMINISTRATIVE AGENT
(ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS)) AND AT THE COMPANY’S
EXPENSE, THE COMPANY SHALL, OR SHALL CAUSE THE MASTER SERVICER TO, ON BEHALF OF
THE COMPANY:

 

(A)                             ASSEMBLE ALL OF THE CONTRACTS, DOCUMENTS,
INSTRUMENTS AND OTHER RECORDS (INCLUDING COMPUTER TAPES AND DISKS) THAT EVIDENCE
OR RELATE TO THE COLLATERAL, OR THAT ARE OTHERWISE NECESSARY OR DESIRABLE TO
COLLECT THE COLLATERAL, AND SHALL MAKE THE SAME AVAILABLE TO THE COLLATERAL
AGENT AT A PLACE SELECTED BY THE COLLATERAL AGENT OR ITS DESIGNEE; AND

 

(B)                               SEGREGATE ALL CASH, CHEQUES AND OTHER
INSTRUMENTS RECEIVED BY IT FROM TIME TO TIME CONSTITUTING COLLECTIONS OF
COLLATERAL IN A MANNER ACCEPTABLE TO THE COLLATERAL AGENT AND, PROMPTLY UPON
RECEIPT, REMIT ALL SUCH CASH, CHEQUES AND INSTRUMENTS, DULY ENDORSED OR WITH
DULY EXECUTED INSTRUMENTS OF TRANSFER, TO THE COLLATERAL AGENT OR ITS DESIGNEE.

 


(C)                                  THE COMPANY AUTHORIZES THE COLLATERAL
AGENT, FOLLOWING THE OCCURRENCE OF THE FACILITY TERMINATION DATE PURSUANT TO
SECTION 21.1, TO TAKE ANY AND ALL STEPS IN THE COMPANY’S NAME AND ON BEHALF OF
THE COMPANY THAT ARE NECESSARY OR DESIRABLE, IN THE DETERMINATION OF THE
COLLATERAL AGENT, TO COLLECT AMOUNTS DUE UNDER THE COLLATERAL, INCLUDING:


 

(I)                                    TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ENDORSING THE COMPANY’S NAME AND THE NAME OF ANY OTHER TRANSACTION PARTY
ENTITLED THERETO ON CHEQUES AND OTHER INSTRUMENTS REPRESENTING COLLECTIONS; AND

 

(II)                                 ENFORCING THE RECEIVABLES AND THE OTHER
RECEIVABLE ASSETS AND THE SECURITY DOCUMENTS AND OTHER TRANSACTION DOCUMENTS,
INCLUDING THE APPOINTMENT OF A COLLECTION AGENT, TO ASK, DEMAND, COLLECT, SUE
FOR, RECOVER, COMPROMISE, RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS
DUE AND TO BECOME DUE UNDER OR IN CONNECTION THEREWITH AND TO FILE ANY CLAIMS OR
TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS THAT THE COLLATERAL AGENT (OR SUCH
DESIGNEE) MAY DEEM TO BE NECESSARY OR DESIRABLE FOR THE COLLECTION THEREOF OR TO
ENFORCE COMPLIANCE WITH THE TERMS AND CONDITIONS OF, OR TO PERFORM ANY
OBLIGATIONS OR ENFORCE ANY RIGHTS OF THE COMPANY OR ANY OTHER TRANSACTION PARTY
IN RESPECT OF, THE RECEIVABLES AND THE OTHER RECEIVABLE ASSETS AND THE OTHER
TRANSACTION DOCUMENTS.

 

42

--------------------------------------------------------------------------------


 

PART 8
REPRESENTATIONS AND WARRANTIES AND UNDERTAKINGS

 


23.                                REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
each Funding Agent, the Collateral Agent and the Administrative Agent, as of the
date hereof, each Borrowing Date and each Settlement Date, that:

 


(A)                                 ORGANIZATION: POWERS. IT (I) IS DULY FORMED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTY AND
ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED, (III) IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN,
EVERY JURISDICTION WHERE THE NATURE OF ITS BUSINESS SO REQUIRES, EXCEPT WHERE
THE FAILURE SO TO QUALIFY COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT WITH RESPECT TO IT AND (IV) HAS THE LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT, EACH OF THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY AND EACH OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY TO
WHICH IT IS OR WILL BE A PARTY.


 


(B)                                AUTHORIZATION. THE EXECUTION, DELIVERY AND
PERFORMANCE BY IT OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY
AND THE PERFORMANCE OF THE TRANSACTIONS (I) HAVE BEEN DULY AUTHORIZED BY ALL
REQUISITE COMPANY AND, IF APPLICABLE AND REQUIRED, MEMBER ACTION AND (II) WILL
NOT (A) VIOLATE (1) ANY REQUIREMENTS OF LAW APPLICABLE TO IT OR (2) ANY
PROVISION OF ANY TRANSACTION DOCUMENT OR ANY OTHER MATERIAL CONTRACTUAL
OBLIGATION TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY IS OR
MAY BE BOUND, (B) BE IN CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE
(ALONE OR WITH NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER, OR GIVE RISE TO
ANY RIGHT TO ACCELERATE OR TO REQUIRE THE PREPAYMENT, REPURCHASE OR REDEMPTION
OF ANY OBLIGATION UNDER ANY TRANSACTION DOCUMENT OR ANY OTHER MATERIAL
CONTRACTUAL OBLIGATION TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTY IS OR MAY BE BOUND, OR (C) RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN UPON OR WITH RESPECT TO ANY PROPERTY OR ASSETS NOW OWNED OR HEREAFTER
ACQUIRED BY IT (OTHER THAN PERMITTED LIENS).


 


(C)                                 ENFORCEABILITY. THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY IT AND CONSTITUTES, AND EACH OTHER TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY WHEN EXECUTED AND DELIVERED BY IT WILL
CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF IT ENFORCEABLE AGAINST IT
IN ACCORDANCE WITH ITS RESPECTIVE TERMS, SUBJECT (A) TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS RIGHTS GENERALLY, FROM TIME TO TIME IN EFFECT AND
(B) TO GENERAL PRINCIPLES OF EQUITY (WHETHER ENFORCEMENT IS SOUGHT BY A
PROCEEDING IN EQUITY OR AT LAW).


 


(D)                                GOVERNMENTAL APPROVALS. NO ACTION, CONSENT OR
APPROVAL OF, REGISTRATION OR FILING WITH OR ANY OTHER ACTION BY ANY GOVERNMENTAL
AUTHORITY IS OR WILL BE REQUIRED IN CONNECTION WITH THE TRANSACTION DOCUMENTS,
EXCEPT FOR (I) THE FILING OF UCC FINANCING STATEMENTS (OR SIMILAR FILINGS) IN
ANY APPLICABLE JURISDICTIONS NECESSARY TO PERFECT THE COLLATERAL AGENT’S
SECURITY INTEREST IN THE


 


43

--------------------------------------------------------------------------------



 


RECEIVABLES AND (II) SUCH AS HAVE BEEN MADE OR OBTAINED AND ARE IN FULL FORCE
AND EFFECT; PROVIDED, THAT IT MAKES NO REPRESENTATION OR WARRANTY AS TO WHETHER
ANY ACTION, CONSENT, OR APPROVAL OF, REGISTRATION OR FILING WITH OR ANY OTHER
ACTION BY ANY GOVERNMENTAL AUTHORITY IS OR WILL BE REQUIRED IN CONNECTION WITH
THE DISTRIBUTION OF THE CERTIFICATES AND INTERESTS.


 


(E)                                 LITIGATION: COMPLIANCE WITH LAWS


 

(I)                                    THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW
PENDING OR, TO ITS KNOWLEDGE, THREATENED AGAINST IT OR AFFECTING IT OR ANY OF
ITS PROPERTIES, REVENUES OR RIGHTS (I) IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THE TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREUNDER, (II) WHICH COULD REASONABLY BE EXPECTED TO MATERIALLY
AFFECT ADVERSELY THE INCOME TAX OR FRANCHISE TAX ATTRIBUTES OF THE COMPANY UNDER
THE UNITED STATES FEDERAL OR ANY STATE OR FRANCHISE TAX SYSTEMS OR (III) FOR
WHICH THERE EXISTS A REASONABLE LIKELIHOOD OF AN OUTCOME THAT WOULD RESULT IN A
MATERIAL ADVERSE EFFECT WITH RESPECT TO IT;

 

(II)                                 IT IS NOT IN DEFAULT WITH RESPECT TO ANY
JUDGMENT, WRIT, INJUNCTION, DECREE OR ORDER OF ANY GOVERNMENTAL AUTHORITY, WHICH
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO
IT; AND

 

(III)                              IT HAS COMPLIED WITH ALL APPLICABLE
PROVISIONS OF ITS ORGANIZATIONAL OR GOVERNING DOCUMENTS AND ANY OTHER
REQUIREMENTS OF LAW WITH RESPECT TO IT, ITS BUSINESS AND PROPERTIES AND THE
COLLATERAL.

 


(F)                                   AGREEMENTS


 

(I)                                    IT HAS NO CONTRACTUAL OBLIGATIONS OTHER
THAN (A) THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE OTHER
CONTRACTUAL ARRANGEMENTS PERMITTED THEREBY OR CONTEMPLATED THEREUNDER AND
(B) ANY OTHER AGREEMENTS OR INSTRUMENTS THAT IT IS NOT PROHIBITED FROM ENTERING
INTO BY SECTION 26.3(F) AND THAT, IN THE AGGREGATE, NEITHER CONTAIN PAYMENT
OBLIGATIONS OR OTHER LIABILITIES ON THE PART OF IT IN EXCESS OF $100,000 NOR
WOULD UPON DEFAULT RESULT IN A MATERIAL ADVERSE EFFECT. OTHER THAN THE
RESTRICTIONS CREATED BY THE TRANSACTION DOCUMENTS, IT IS NOT SUBJECT TO ANY
LIMITED LIABILITY COMPANY RESTRICTION THAT COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT WITH RESPECT TO IT; AND

 

(II)                                 IT IS NOT IN DEFAULT IN ANY MATERIAL
RESPECT UNDER ANY PROVISION OF ANY TRANSACTION DOCUMENT OR ANY OTHER MATERIAL
CONTRACTUAL OBLIGATION TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES OR ASSETS ARE OR MAY BE BOUND.

 

44

--------------------------------------------------------------------------------



 


(G)                                FEDERAL RESERVE REGULATIONS


 

(I)                                    IT IS NOT ENGAGED PRINCIPALLY, OR AS ONE
OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE
OF BUYING OR CARRYING MARGIN STOCK; AND

 

(II)                                 NO PART OF THE PROCEEDS FROM THE ISSUANCE
OF ANY INVESTOR CERTIFICATES WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, AND
WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, FOR ANY PURPOSE THAT ENTAILS A
VIOLATION OF, OR THAT IS INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF
THE BOARD, INCLUDING REGULATION T, REGULATION U OR REGULATION X.

 


(H)                                INVESTMENT COMPANY ACT. IT IS NOT AN
“INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE 1940 ACT
NOR IS IT “CONTROLLED” BY A COMPANY DEFINED AS AN “INVESTMENT COMPANY” OR
SUBJECT TO REGULATION UNDER THE 1940 ACT.


 


(I)                                    NO TERMINATION EVENT. NO TERMINATION
EVENT OR POTENTIAL TERMINATION EVENT HAS OCCURRED AND IS CONTINUING.


 


(J)                                    TAX CLASSIFICATION. NEITHER THE COMPANY
NOR ANY MEMBER OF THE COMPANY HAS ELECTED OR TAKEN ANY ACTION THAT WOULD CAUSE
THE COMPANY TO BE CLASSIFIED AS A PARTNERSHIP OR CORPORATION FOR U.S. TAX
PURPOSES.


 


(K)                                 TAX RETURNS. IT HAS FILED OR CAUSED TO BE
FILED ALL MATERIAL TAX RETURNS AND HAS PAID OR CAUSED TO BE PAID OR MADE
ADEQUATE PROVISION FOR ALL TAXES DUE AND PAYABLE BY IT AND ALL ASSESSMENTS
RECEIVED BY IT EXCEPT TO THE EXTENT THAT ANY FAILURE TO FILE OR NONPAYMENT
(I) IS BEING CONTESTED IN GOOD FAITH OR (II) COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT WITH RESPECT TO IT.


 


(L)                                    LOCATION OF RECORDS. THE OFFICES AT WHICH
THE COMPANY KEEPS ITS RECORDS CONCERNING THE RECEIVABLES EITHER (X) ARE LOCATED
AT THE ADDRESS SET FORTH ON SCHEDULE 7 HERETO AND AT THE ADDRESSES SET FORTH FOR
THE RELEVANT ORIGINATOR ON SCHEDULE 2 OF THE RELATED ORIGINATION AGREEMENT OR
(Y) THE COMPANY HAS NOTIFIED THE COLLATERAL AGENT OF THE LOCATION THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 26.3(H).


 


(M)                              SOLVENCY. NO INSOLVENCY EVENT WITH RESPECT TO
IT HAS OCCURRED AND THE GRANTING OF SECURITY INTERESTS IN THE COLLATERAL BY IT
TO THE COLLATERAL AGENT HAS NOT BEEN MADE IN CONTEMPLATION OF THE OCCURRENCE
THEREOF. BOTH PRIOR TO AND AFTER GIVING EFFECT TO THE TRANSACTIONS OCCURRING ON
EACH INITIAL BORROWING DATE, (I) THE FAIR VALUE OF ITS ASSETS AT A FAIR
VALUATION WILL EXCEED ITS DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR
OTHERWISE; (II) THE PRESENT FAIR SALABLE VALUE OF ITS PROPERTY WILL BE GREATER
THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY ITS PROBABLE LIABILITY ON ITS DEBTS
AND OTHER LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED; (III) IT WILL BE ABLE TO PAY ITS DEBTS
AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED; AND (IV) IT WILL NOT HAVE UNREASONABLY
SMALL CAPITAL WITH WHICH TO CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH
BUSINESS IS NOW CONDUCTED


 


45

--------------------------------------------------------------------------------



 


AND IS PROPOSED TO BE CONDUCTED. FOR ALL PURPOSES OF CLAUSES (I) THROUGH
(IV) ABOVE, THE AMOUNT OF CONTINGENT LIABILITIES AT ANY TIME SHALL BE COMPUTED
AS THE AMOUNT THAT, IN THE LIGHT OF ALL THE FACTS AND CIRCUMSTANCES EXISTING AT
SUCH TIME, REPRESENTS THE AMOUNT THAT CAN REASONABLY BE EXPECTED TO BECOME AN
ACTUAL OR MATURED LIABILITY. IT DOES NOT INTEND TO, NOR DOES IT BELIEVE THAT IT
WILL, INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE, TAKING
INTO ACCOUNT THE TIMING OF AND AMOUNTS OF CASH TO BE RECEIVED BY IT AND THE
TIMING OF AND AMOUNTS OF CASH TO BE PAYABLE IN RESPECT OF ITS INDEBTEDNESS.


 


(N)                                SUBSIDIARIES. IT HAS NO SUBSIDIARIES AND 100%
OF ITS MEMBERSHIP INTEREST IS OWNED BY HUNTSMAN INTERNATIONAL.


 


(O)                                NAMES. ITS LEGAL NAME IS AS SET FORTH IN THIS
AGREEMENT. IT HAS NO TRADE NAMES, FICTITIOUS NAMES, ASSUMED NAMES OR “DOING
BUSINESS AS” NAMES.


 


(P)                                LIABILITIES. OTHER THAN (I) THE LIABILITIES,
COMMITMENTS OR OBLIGATIONS (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE)
ARISING UNDER OR IN RESPECT OF THE TRANSACTION DOCUMENTS, (II) IMMATERIAL
AMOUNTS DUE AND PAYABLE IN THE ORDINARY COURSE OF BUSINESS OF A SPECIAL-PURPOSE
COMPANY, IT DOES NOT HAVE ANY LIABILITIES, COMMITMENTS OR OBLIGATIONS (WHETHER
ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE), WHETHER DUE OR TO BECOME DUE, AND
(III) ALL AMOUNTS DESCRIBED IN CLAUSES (I) AND (II) ABOVE SHALL BE PAYABLE
SOLELY FROM FUNDS AVAILABLE TO IT WHICH ARE NOT OTHERWISE REQUIRED TO BE APPLIED
TO THE PAYMENT OF ANY AMOUNTS OWED BY IT PURSUANT TO ANY SERVICING AGREEMENT.


 


(Q)                                COLLECTION PROCEDURES. IT HAS NOT ACTED IN
CONTRAVENTION OF ANY POLICIES WITH RESPECT TO THE RECEIVABLES.


 


(R)                                   COLLECTION ACCOUNTS AND THE COMPANY
CONCENTRATION ACCOUNTS. EXCEPT TO THE EXTENT OTHERWISE PERMITTED UNDER THE TERMS
OF THIS AGREEMENT, THE COLLECTION ACCOUNTS AND THE COMPANY CONCENTRATION
ACCOUNTS ARE FREE AND CLEAR OF ANY LIEN (EXCEPT FOR PERMITTED LIENS).


 


(S)                                 NO MATERIAL ADVERSE EFFECT. SINCE THE
EFFECTIVE DATE, NO EVENT HAS OCCURRED WHICH HAS HAD A MATERIAL ADVERSE EFFECT
WITH RESPECT TO IT.


 


(T)                                   BULK SALES. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT DO NOT REQUIRE COMPLIANCE WITH ANY “BULK SALES”
LAW BY THE COMPANY IN THE UNITED STATES.


 


(U)                                BAKER & MCKENZIE UK TAX OPINION. THE
STATEMENTS OF FACT ASSUMED AT PARAGRAPHS 3.1 TO 3.6 (INCLUSIVE) OF THE UK TAX
OPINION OF BAKER & MCKENZIE LLP DATED ON OR ABOUT THE SIGNING DATE AND PROVIDED
IN CONNECTION WITH CERTAIN UK TAX IMPLICATIONS FOR THE COMPANY AND THE
CONTRIBUTOR OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS ARE
CORRECT.  FOR THE AVOIDANCE OF DOUBT, NO REPRESENTATION IS MADE IN THIS
SUB-PARAGRAPH (U) IN RESPECT OF MATTERS OF LAW OR LEGAL JUDGMENT.


 


(V)                                UNITED KINGDOM - SECONDARY CORPORATION TAX
LIABILITIES.  THERE ARE NO CIRCUMSTANCES IN EXISTENCE WHICH COULD CAUSE THE
COMPANY OR THE CONTRIBUTOR TO HAVE ANY LIABILITIES UNDER SECTION 132 OF THE
UNITED KINGDOM FINANCE ACT


 


46

--------------------------------------------------------------------------------



 


1988, SECTIONS 767A OR 767AA OF THE INCOME AND CORPORATION TAXES ACT 1988 OR
SECTIONS 139(7), 179 OR 190 OF THE TAXATION OF CHARGEABLE GAINS ACT 1992.


 


(W)                              ENFORCEABILITY OF CONTRACTS. EACH CONTRACT WITH
RESPECT TO EACH ELIGIBLE RECEIVABLE IS EFFECTIVE TO CREATE, AND HAS CREATED, A
LEGAL, VALID AND BINDING OBLIGATION OF THE RELATED OBLIGOR TO PAY THE PRINCIPAL
AMOUNT OF THE ELIGIBLE RECEIVABLE CREATED THEREUNDER AND ANY ACCRUED INTEREST
THEREON, ENFORCEABLE AGAINST THE OBLIGOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR OTHER SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT
IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


 


(X)                                  ACCOUNTING. THE MANNER IN WHICH THE COMPANY
ACCOUNTS FOR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ORIGINATION
AGREEMENTS IS NOT INCONSISTENT WITH THE ASSUMPTIONS AND FACTUAL RECITATIONS SET
FORTH IN THE SPECIFIED BANKRUPTCY OPINION PROVISIONS.


 


(Y)                                FINANCIAL INFORMATION. ALL BALANCE SHEETS,
ALL STATEMENTS OF INCOME AND OF CASH FLOW AND ALL OTHER FINANCIAL INFORMATION OF
THE COMPANY AND EACH OF HUNTSMAN INTERNATIONAL AND ITS SUBSIDIARIES (OTHER THAN
PROJECTIONS) FURNISHED TO THE COMPANY, THE ADMINISTRATIVE AGENT, ANY FUNDING
AGENT OR ANY LENDER HAVE BEEN AND WILL BE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, AND DO OR WILL PRESENT FAIRLY THE CONSOLIDATED FINANCIAL
CONDITION OF THE PERSONS COVERED THEREBY AS AT THE DATES THEREOF AND THE RESULTS
OF THEIR OPERATIONS FOR THE PERIODS THEN ENDED; PROVIDED THAT UNAUDITED
FINANCIAL STATEMENTS OF THE COMPANY AND EACH OF HUNTSMAN INTERNATIONAL AND ITS
SUBSIDIARIES HAVE BEEN PREPARED WITHOUT FOOTNOTES, WITHOUT RELIANCE ON ANY
PHYSICAL INVENTORY AND ARE SUBJECT TO YEAR-END ADJUSTMENTS. ANY PROJECTIONS
FURNISHED BY THE COMPANY OR BY ANY RESPONSIBLE OFFICER OF HUNTSMAN INTERNATIONAL
OR AN ORIGINATOR TO THE COMPANY, THE ADMINISTRATIVE AGENT, ANY FUNDING AGENT OR
ANY OF THE LENDERS FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT SHALL
BE, AT THE TIME SO FURNISHED, BASED UPON ESTIMATES AND ASSUMPTIONS STATED
THEREIN, ALL OF WHICH THE COMPANY, HUNTSMAN INTERNATIONAL AND THE ORIGINATORS
BELIEVE TO BE REASONABLE AND FAIR IN LIGHT OF CONDITIONS AND FACTS KNOWN TO SUCH
PERSONS AT SUCH TIME AND REFLECT THE GOOD FAITH, REASONABLE AND FAIR ESTIMATES
BY SUCH PERSONS OF THE FUTURE PERFORMANCE OF SUCH PERSON AND THE OTHER
INFORMATION PROJECTED THEREIN FOR THE PERIODS SET FORTH THEREIN.


 


(Z)                                  ACCURACY OF INFORMATION.  ALL INFORMATION
(OTHER THAN PROJECTIONS) HERETOFORE FURNISHED BY THE COMPANY, THE MASTER
SERVICER, OR BY ANY ORIGINATOR OR ANY RESPONSIBLE OFFICER OF ANY OF THEM TO THE
ADMINISTRATIVE AGENT, ANY FUNDING AGENT OR ANY LENDER FOR PURPOSES OF OR IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY IS, AND ALL SUCH INFORMATION
HEREAFTER FURNISHED BY SUCH PERSON OR ANY SUCH RESPONSIBLE OFFICER TO THE
ADMINISTRATIVE AGENT, ANY FUNDING AGENT OR ANY LENDER WILL BE, TRUE AND ACCURATE
IN EVERY MATERIAL RESPECT ON THE DATE SUCH INFORMATION IS STATED OR CERTIFIED
AND DOES NOT AND WILL NOT CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR OMIT TO
STATE A MATERIAL FACT OR ANY FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED
THEREIN NOT MISLEADING.


 


47

--------------------------------------------------------------------------------



 


(AA)                            NO ESTABLISHMENT IN UK.  THE COMPANY HAS NO
ESTABLISHMENT, BRANCH OR PLACE OF BUSINESS IN THE UNITED KINGDOM.


 

Upon discovery by a Responsible Officer of the Company or the Master Servicer of
a breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice to the other parties
and to the Administrative Agent, each Funding Agent, the Lenders and the
Collateral Agent.

 


24.                                REPRESENTATIONS AND WARRANTIES OF THE COMPANY
RELATING TO THE RECEIVABLES


 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
the Funding Agents, the Administrative Agent and the Collateral Agent, with
respect to each Receivable, that:

 


(A)                                 RECEIVABLES DESCRIPTION. AS OF THE RELATED
RECEIVABLES CONTRIBUTION DATE, THE DAILY REPORT DELIVERED OR TRANSMITTED
PURSUANT TO SECTION 26.2(U) SETS FORTH IN ALL MATERIAL RESPECTS A COMPLETE
LISTING OF ALL RECEIVABLES (AND ANY ITEMS OF RELATED PROPERTY), ACQUIRED BY THE
COMPANY ON THE RELATED RECEIVABLES CONTRIBUTION DATE AND IN WHICH A SECURITY
INTEREST IS GRANTED TO THE COLLATERAL AGENT AND THE INFORMATION CONTAINED IN THE
DAILY REPORT WITH RESPECT TO EACH SUCH RECEIVABLE IS TRUE AND CORRECT (EXCEPT
FOR ANY ERRORS OR OMISSIONS THAT DO NOT RESULT IN MATERIAL IMPAIRMENT OF THE
INTERESTS, RIGHTS OR REMEDIES OF THE COLLATERAL AGENT OR THE LENDERS WITH
RESPECT TO ANY RECEIVABLE) AS OF THE RELATED RECEIVABLES CONTRIBUTION DATE.


 


(B)                                NO LIENS. EACH ELIGIBLE RECEIVABLE EXISTING
ON THE INITIAL BORROWING DATE OR, IN THE CASE OF ELIGIBLE RECEIVABLES ACQUIRED
BY THE COMPANY AFTER THE INITIAL BORROWING DATE, ON THE RELATED RECEIVABLES
CONTRIBUTION DATE WAS, ON SUCH DATE, FREE AND CLEAR OF ANY LIEN, EXCEPT FOR
PERMITTED LIENS.


 


(C)                                 ELIGIBLE RECEIVABLE. EACH RECEIVABLE
ACQUIRED BY THE COMPANY THAT IS INCLUDED IN THE CALCULATION OF THE AGGREGATE
RECEIVABLES AMOUNT IS AN ELIGIBLE RECEIVABLE AND, IN THE CASE OF RECEIVABLES
ACQUIRED BY THE COMPANY AFTER THE INITIAL BORROWING DATE, ON THE RELATED
RECEIVABLES CONTRIBUTION DATE, EACH SUCH RECEIVABLE THAT IS INCLUDED IN THE
CALCULATION OF THE AGGREGATE RECEIVABLES AMOUNT ON SUCH RECEIVABLES CONTRIBUTION
DATE IS AN ELIGIBLE RECEIVABLE.


 


(D)                                FILINGS. ALL FILINGS AND OTHER ACTS REQUIRED
TO PERMIT THE COMPANY (OR ITS PERMITTED ASSIGNEES OR PLEDGEES) TO PROVIDE ANY
NOTIFICATION SUBSEQUENT TO THE APPLICABLE RECEIVABLES CONTRIBUTION DATE (WITHOUT
MATERIALLY IMPAIRING THE COLLATERAL AGENT’S SECURITY INTEREST IN THE COLLATERAL
AND WITHOUT INCURRING MATERIAL EXPENSES IN CONNECTION WITH SUCH NOTIFICATION)
NECESSARY UNDER THE APPLICABLE UCC OR UNDER OTHER APPLICABLE LAWS OF
JURISDICTIONS OUTSIDE THE UNITED STATES (TO THE EXTENT APPLICABLE) SHALL HAVE
BEEN MADE OR PERFORMED IN ORDER TO GRANT THE COLLATERAL AGENT ON THE APPLICABLE
RECEIVABLES CONTRIBUTION DATE A CONTINUING FIRST PRIORITY PERFECTED SECURITY
INTEREST IN RESPECT OF ALL RECEIVABLES AND RELATED PROPERTY.


 


48

--------------------------------------------------------------------------------



 


(E)                                 POLICIES. SINCE THE INITIAL BORROWING DATE,
TO ITS KNOWLEDGE, THERE HAVE BEEN NO MATERIAL CHANGES IN THE POLICIES, OTHER
THAN AS PERMITTED HEREUNDER.


 

The representations and warranties as of the date made set forth in this
Section 24 shall survive the grant of the security interest in the Collateral to
the Collateral Agent. Upon discovery by a Responsible Officer of the Company or
the Master Servicer of a breach of any of the representations and warranties (or
of any Receivable encompassed by the representation and warranty in
Section 24(c) not being an Eligible Receivable as of the relevant Receivables
Contribution Date), the party discovering such breach shall give prompt written
notice to the other parties and to the Administrative Agent, each Funding Agent,
the Lenders and the Collateral Agent.

 


25.                                REPRESENTATIONS AND WARRANTIES OF THE
COMPANY, THE MASTER SERVICER AND THE CONTRIBUTOR


 


(A)                                 SERVICING AGREEMENT. THE COMPANY AND THE
MASTER SERVICER EACH HEREBY REPRESENTS AND WARRANTS TO THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, EACH FUNDING AGENT AND THE LENDERS THAT EACH AND EVERY OF
THEIR RESPECTIVE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SERVICING
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY IS TRUE AND
CORRECT AS OF THE DATE HEREOF, EACH BORROWING DATE AND EACH SETTLEMENT DATE.


 


(B)                                COLLECTABILITY. THE COMPANY HEREBY REPRESENTS
AND WARRANTS TO THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT, THE LENDERS AND
THE COLLATERAL AGENT ON EACH RECEIVABLES CONTRIBUTION DATE THAT SINCE THE
EFFECTIVE DATE, NO MATERIAL ADVERSE CHANGE HAS OCCURRED IN THE OVERALL RATE OF
COLLECTION OF THE RECEIVABLES.


 


(C)                                 MATERIAL AGREEMENTS.  THE MASTER SERVICER
AND CONTRIBUTOR HEREBY REPRESENT AND WARRANT TO THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, EACH FUNDING AGENT AND THE LENDERS THAT: (I) SCHEDULE 15
ATTACHED HERETO SETS FORTH ALL DOCUMENTS MATERIAL TO THE BUSINESS OF THE
CONTRIBUTOR AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS AND INCLUDED IN THE
PUBLIC FILINGS OF THE CONTRIBUTOR RELATING TO INDEBTEDNESS OR LIENS OF THE
CONTRIBUTOR OR THE COMPANY (THE “MATERIAL AGREEMENTS”) AND (II) THERE ARE NO
FINANCING STATEMENTS COVERING THE RLA COLLATERAL FILED AGAINST THE CONTRIBUTOR
OTHER THAN THOSE FILED IN CONNECTION WITH THE MATERIAL AGREEMENTS AND NAMING
DEUTSCHE BANK AG AS SECURED PARTY.


 


(D)                                ACCOUNTS. THE COMPANY, THE MASTER SERVICER
AND THE CONTRIBUTOR HEREBY REPRESENT AND WARRANT TO THE ADMINISTRATIVE AGENT,
EACH FUNDING AGENT, THE LENDERS AND THE COLLATERAL AGENT THAT SCHEDULE 6 HERETO
IDENTIFIES EACH COLLECTION ACCOUNT AND EACH COMPANY CONCENTRATION ACCOUNT, AND
SUBACCOUNTS THEREOF BY SETTING FORTH THE ACCOUNT NUMBER OF EACH SUCH ACCOUNT AND
SUBACCOUNT, THE CURRENCY OF THE COLLECTIONS OR OTHER AMOUNTS TO BE DEPOSITED
INTO SUCH ACCOUNT, THE LOCATION OF SUCH ACCOUNT, THE ACCOUNT DESIGNATION OF EACH
SUCH ACCOUNT AND THE NAME OF THE INSTITUTION WITH WHICH EACH SUCH ACCOUNT HAS
BEEN ESTABLISHED.


 


49

--------------------------------------------------------------------------------



 


(E)                                  ANTI-TERRORISM LAW.  THE COMPANY AND THE
CONTRIBUTOR HEREBY REPRESENT, WARRANT AND COVENANT TO THE ADMINISTRATIVE AGENT,
EACH FUNDING AGENT, THE LENDERS AND THE COLLATERAL AGENT FOR THE TERM OF THIS
AGREEMENT THAT:


 

(I)                                    NONE OF THE COMPANY, THE MASTER SERVICER,
THE CONTRIBUTOR, ANY ORIGINATOR OR ANY AFFILIATE OF ANY OF THE FOREGOING IS IN
VIOLATION OF ANY LAWS RELATING TO TERRORISM OR MONEY LAUNDERING (“ANTI-TERRORISM
LAW”), INCLUDING EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING, EFFECTIVE
SEPTEMBER 24, 2001 (THE “EXECUTIVE ORDER”), AND THE UNITING AND STRENGTHENING
AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT
TERRORISM ACT OF 2001, PUBLIC LAW 107-56; AND

 

(II)                                 NONE OF THE COMPANY, THE MASTER SERVICER,
THE CONTRIBUTOR, ANY ORIGINATOR OR ANY AFFILIATE OR BROKER OR OTHER AGENT OF ANY
OF THE FOREGOING, ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION WITH ITS
OBLIGATIONS HEREUNDER OR UNDER THE OTHER TRANSACTION DOCUMENTS, IS ANY OF THE
FOLLOWING:

 

(A)                             A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS
OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(B)                               A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR
OR ON BEHALF OF, ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(C)                               A PERSON WHICH THE COMPANY, THE MASTER
SERVICER, THE CONTRIBUTOR OR ANY ORIGINATOR IS PROHIBITED FROM DEALING OR
OTHERWISE ENGAGING IN ANY TRANSACTION WITH BY ANY ANTI-TERRORISM LAW;

 

(D)                              A PERSON THAT COMMITS, THREATENS OR CONSPIRES
TO COMMIT OR SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

 

(E)                                A PERSON THAT IS NAMED AS A “SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY
THE U.S. TREASURY DEPARTMENT, OFFICE OF FOREIGN ASSETS CONTROL AT ITS OFFICIAL
WEBSITE OR ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF
SUCH LIST.

 


26.                                 COVENANTS


 


26.1                           AFFIRMATIVE COVENANTS OF THE COMPANY


 

The Company hereby covenants that it shall (or with respect to clauses (a),
(d)(ii), (l) and (n), it shall direct the Master Servicer on its behalf to):

 


(A)                                 ANNUAL OPINION. DELIVER (OR REQUEST THE
MASTER SERVICER TO DELIVER) TO THE COLLATERAL AGENT, EACH FUNDING AGENT AND THE
ADMINISTRATIVE AGENT AN OPINION OF COUNSEL SUBSTANTIALLY IN THE FORM OF SCHEDULE
9 (WITH SUCH MODIFICATIONS AS ARE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT,
EACH


 


50

--------------------------------------------------------------------------------



 


FUNDING AGENT AND THE ADMINISTRATIVE AGENT), ON THE ANNIVERSARY OF THE DATE
HEREOF.


 


(B)                                PAYMENT OF OBLIGATIONS; COMPLIANCE WITH
OBLIGATIONS. PAY, DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE
THEY BECOME DELINQUENT, AS THE CASE MAY BE, ALL ITS OBLIGATIONS OF WHATEVER
NATURE (INCLUDING ALL TAXES, ASSESSMENTS, LEVIES AND OTHER GOVERNMENTAL CHARGES
IMPOSED ON IT), EXCEPT WHERE THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND RESERVES IN CONFORMITY
WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON THE BOOKS OF THE COMPANY.
THE COMPANY SHALL DEFEND THE SECURITY INTEREST OF THE COLLATERAL AGENT IN, TO
AND UNDER THE RECEIVABLES AND THE OTHER COLLATERAL, WHETHER NOW EXISTING OR
HEREAFTER CREATED, AGAINST ALL CLAIMS OF THIRD PARTIES. THE COMPANY WILL DULY
FULFILL ALL OBLIGATIONS ON ITS PART TO BE FULFILLED UNDER OR IN CONNECTION WITH
THE RECEIVABLES AND THE COLLATERAL AND WILL DO NOTHING TO IMPAIR THE RIGHTS OF
THE COLLATERAL AGENT IN THE RECEIVABLES AND THE COLLATERAL.


 


(C)                                 BOOKS AND RECORDS. KEEP PROPER BOOKS OF
RECORDS AND ACCOUNT IN WHICH ENTRIES IN CONFORMITY IN ALL MATERIAL RESPECTS WITH
GAAP SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS
AND ACTIVITIES.


 


(D)                                COMPLIANCE WITH LAW AND POLICIES


 

(I)                                    COMPLY WITH ALL REQUIREMENTS OF LAW, THE
PROVISIONS OF THE TRANSACTION DOCUMENTS AND ALL OTHER MATERIAL CONTRACTUAL
OBLIGATIONS APPLICABLE TO THE COMPANY EXCEPT WHERE THE FAILURE TO SO COMPLY
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

(II)                                 PERFORM ITS OBLIGATIONS IN ACCORDANCE WITH
THE POLICIES, AS AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THE TRANSACTION
DOCUMENTS, IN REGARD TO THE RECEIVABLES AND THE RECEIVABLES ASSETS.

 


(E)                                 PURCHASE OF RECEIVABLES. PURCHASE
RECEIVABLES SOLELY IN ACCORDANCE WITH THE ORIGINATION AGREEMENTS.


 


(F)                                   DELIVERY OF COLLECTIONS. IN THE EVENT THAT
THE COMPANY RECEIVES COLLECTIONS DIRECTLY FROM OBLIGORS AND IN PURSUANCE OF THE
SECURITY INTERESTS GRANTED BY THE COMPANY HEREUNDER, DELIVER AND DEPOSIT,
ENDORSE, IF APPLICABLE, TO THE COLLATERAL AGENT FOR DEPOSIT INTO THE APPLICABLE
COLLECTION ACCOUNT OR DEPOSIT AN AMOUNT EQUAL TO SUCH COLLECTIONS DIRECTLY INTO
THE APPLICABLE COMPANY CONCENTRATION ACCOUNT WITHIN ONE (1) BUSINESS DAY AFTER
ITS RECEIPT THEREOF.


 


(G)                                NOTICES. PROMPTLY GIVE WRITTEN NOTICE TO THE
COLLATERAL AGENT, EACH FUNDING AGENT AND THE ADMINISTRATIVE AGENT OF THE
OCCURRENCE OF ANY LIENS ON RECEIVABLES (OTHER THAN PERMITTED LIENS), ANY
FACILITY EVENT, THE STATEMENT OF A RESPONSIBLE OFFICER OF THE COMPANY SETTING
FORTH THE DETAILS OF SUCH FACILITY EVENT AND THE ACTION TAKEN, OR WHICH THE
COMPANY PROPOSES TO TAKE, WITH RESPECT THERETO.


 


51

--------------------------------------------------------------------------------



 


(H)                                COLLECTION ACCOUNTS AND COMPANY CONCENTRATION
ACCOUNTS. TAKE ALL REASONABLE ACTIONS NECESSARY TO ENSURE THAT THE COLLECTION
ACCOUNTS AND THE COMPANY CONCENTRATION ACCOUNTS SHALL BE FREE AND CLEAR OF, AND
DEFEND THE COLLECTION ACCOUNTS AND THE COMPANY CONCENTRATION ACCOUNTS AGAINST,
LIENS (OTHER THAN PERMITTED LIENS), ANY WRIT, ORDER, STAY, JUDGMENT, WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS.


 


(I)                                    SEPARATE COMPANY EXISTENCE


 

(I)                                    MAINTAIN ITS OWN DEPOSIT ACCOUNT OR
ACCOUNTS, SEPARATE FROM THOSE OF ANY AFFILIATE, WITH COMMERCIAL BANKING
INSTITUTIONS AND ENSURE THAT THE FUNDS OF THE COMPANY WILL NOT BE DIVERTED TO
ANY OTHER PERSON OR FOR OTHER THAN USES OF THE COMPANY, NOT COMMINGLE SUCH FUNDS
WITH THE FUNDS OF ANY ORIGINATOR OR ANY SUBSIDIARY OR AFFILIATE OF ANY
ORIGINATOR; PROVIDED, HOWEVER, THAT THE FOREGOING RESTRICTION SHALL NOT PRECLUDE
COLLECTIONS FROM INADVERTENTLY BEING COMMINGLED WITH ANY ORIGINATOR’S FUNDS OR
WITH AN ORIGINATOR’S FUNDS IN THE COLLECTION ACCOUNTS FOR A PERIOD OF TIME NOT
TO EXCEED ONE (1) LOCAL BUSINESS DAY OR PRECLUDE THE COMPANY FROM MAKING, IN
ACCORDANCE WITH THE TRANSACTION DOCUMENTS, A DISTRIBUTION TO THE CONTRIBUTOR IN
RESPECT OF ITS MEMBERSHIP INTERESTS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 26.3(L);

 

(II)                                 TO THE EXTENT THAT IT SHARES THE SAME
OFFICERS OR OTHER EMPLOYEES AS ANY OF ITS MEMBERS OR AFFILIATES, THE SALARIES OF
AND THE EXPENSES RELATED TO PROVIDING BENEFITS TO SUCH OFFICERS AND OTHER
EMPLOYEES SHALL BE FAIRLY ALLOCATED AMONG SUCH ENTITIES, AND EACH SUCH ENTITY
SHALL BEAR ITS FAIR SHARE OF THE SALARY AND BENEFIT COSTS ASSOCIATED WITH ALL
SUCH COMMON OFFICERS AND EMPLOYEES;

 

(III)                              TO THE EXTENT THAT IT JOINTLY CONTRACTS WITH
ANY OF ITS MEMBERS OR AFFILIATES TO DO BUSINESS WITH VENDORS OR SERVICE
PROVIDERS OR TO SHARE OVERHEAD EXPENSES, THE COSTS INCURRED IN SO DOING SHALL BE
ALLOCATED FAIRLY AMONG SUCH ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR
SHARE OF SUCH COSTS. TO THE EXTENT THAT THE COMPANY CONTRACTS OR DOES BUSINESS
WITH VENDORS OR SERVICE PROVIDERS WHERE THE GOODS AND SERVICES PROVIDED ARE
PARTIALLY FOR THE BENEFIT OF ANY OTHER PERSON, THE COSTS INCURRED IN SO DOING
SHALL BE FAIRLY ALLOCATED TO OR AMONG SUCH ENTITIES FOR WHOSE BENEFIT THE GOODS
OR SERVICES ARE PROVIDED, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH
COSTS. ALL MATERIAL TRANSACTIONS BETWEEN THE COMPANY AND ANY OF ITS AFFILIATES,
WHETHER CURRENTLY EXISTING OR HEREAFTER ENTERED INTO, SHALL BE ONLY ON AN ARM’S
LENGTH BASIS;

 

(IV)                             MAINTAIN OFFICE SPACE SEPARATE FROM THE OFFICE
SPACE OF ANY ORIGINATOR AND ITS AFFILIATES (BUT WHICH MAY BE LOCATED AT THE SAME
ADDRESS AS ANY ORIGINATOR OR ONE OF ANY ORIGINATOR’S AFFILIATES). TO THE EXTENT
THAT THE COMPANY AND ANY OF ITS MEMBERS OR AFFILIATES HAVE OFFICES IN THE SAME
LOCATION, THERE SHALL BE A FAIR AND APPROPRIATE ALLOCATION OF OVERHEAD COSTS
AMONG THEM, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH EXPENSES;

 

52

--------------------------------------------------------------------------------


 

(V)                                ISSUE SEPARATE FINANCIAL STATEMENTS PREPARED
NOT LESS FREQUENTLY THAN ANNUALLY AND PREPARED IN ACCORDANCE WITH GAAP;

 

(VI)                             CONDUCT ITS AFFAIRS STRICTLY IN ACCORDANCE WITH
ITS ORGANIZATIONAL DOCUMENTS AND OBSERVE ALL NECESSARY, APPROPRIATE AND
CUSTOMARY COMPANY FORMALITIES, INCLUDING, HOLDING REGULAR AND SPECIAL MEMBERS’
AND MANAGERS MEETINGS APPROPRIATE TO AUTHORIZE ALL COMPANY ACTION, KEEPING
SEPARATE MINUTES OF ITS MEETINGS, PASSING ALL RESOLUTIONS OR CONSENTS NECESSARY
TO AUTHORIZE ACTIONS TAKEN OR TO BE TAKEN, AND MAINTAINING SEPARATE BOOKS,
RECORDS AND ACCOUNTS, INCLUDING, BUT NOT LIMITED TO, PAYROLL AND INTERCOMPANY
TRANSACTION ACCOUNTS;

 

(VII)                          EXCEPT TO THE EXTENT EXPRESSLY PROVIDED FOR ANY
OF THE TRANSACTION DOCUMENTS, NOT ASSUME OR GUARANTEE ANY OF THE LIABILITIES OF
AN ORIGINATOR, THE MASTER SERVICER OR ANY AFFILIATE THEREOF;

 

(VIII)                      TAKE, OR REFRAIN FROM TAKING, AS THE CASE MAY BE,
ALL OTHER ACTIONS THAT ARE NECESSARY TO BE TAKEN OR NOT TO BE TAKEN IN ORDER TO
(X) ENSURE THAT THE ASSUMPTIONS AND FACTUAL RECITATIONS SET FORTH IN THE
SPECIFIED BANKRUPTCY OPINION PROVISIONS REMAIN TRUE AND CORRECT AND (Y) COMPLY
WITH THOSE PROCEDURES DESCRIBED IN SUCH PROVISIONS; AND

 

(IX)                              MAINTAIN ITS CONSTITUTIVE DOCUMENTS IN
CONFORMITY WITH THIS AGREEMENT, SUCH THAT (A) IT DOES NOT AMEND, RESTATE,
SUPPLEMENT OR OTHERWISE MODIFY ITS CERTIFICATE OF FORMATION OR LIMITED LIABILITY
COMPANY AGREEMENT IN ANY RESPECT THAT WOULD IMPAIR ITS ABILITY TO COMPLY WITH
THE TERMS OR PROVISIONS OF ANY OF THE TRANSACTION DOCUMENTS, INCLUDING SECTIONS
26.1(I) AND 26.2(H)(VII); AND (B) ITS LIMITED LIABILITY COMPANY AGREEMENT, AT
ALL TIMES THAT THIS AGREEMENT IS IN EFFECT, PROVIDES FOR (1) NOT LESS THAN
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF THE
REPLACEMENT OR APPOINTMENT OF ANY MANAGER THAT IS TO SERVE AS AN INDEPENDENT
MANAGER AND (2) THE CONDITION PRECEDENT TO GIVING EFFECT TO SUCH REPLACEMENT OR
APPOINTMENT THAT THE COMPANY CERTIFY THAT THE DESIGNATED PERSON SATISFIES THE
CRITERIA SET FORTH IN THE DEFINITION OF “INDEPENDENT MANAGER” AND THE
ADMINISTRATIVE AGENT’S WRITTEN ACKNOWLEDGEMENT THAT IN ITS REASONABLE JUDGMENT
THE DESIGNATED PERSON SATISFIES THE CRITERIA SET FORTH IN THE DEFINITION OF
“INDEPENDENT MANAGER”, PROVIDED THAT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR SUCH REPLACEMENT OR APPOINTMENT IF
SUCH DESIGNATED PERSON ONLY SATISFIES THE CRITERIA SET FORTH IN SUB-CLAUSE
(I) OF THE DEFINITION OF “INDEPENDENT MANAGER”.

 


(J)                                    PRESERVATION OF COMPANY EXISTENCE.
(I) PRESERVE AND MAINTAIN ITS COMPANY EXISTENCE, RIGHTS, FRANCHISES AND
PRIVILEGES IN THE JURISDICTION OF ITS FORMATION AND (II) QUALIFY AND REMAIN
QUALIFIED IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE
SUCH QUALIFICATION IS REQUIRED OTHER THAN ANY JURISDICTION WHERE THE FAILURE SO
TO QUALIFY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(K)                                 ASSESSMENTS. PROMPTLY PAY AND DISCHARGE ALL
TAXES, ASSESSMENTS, LEVIES AND OTHER GOVERNMENTAL CHARGES IMPOSED ON IT EXCEPT
SUCH TAXES, ASSESSMENTS,


 


53

--------------------------------------------------------------------------------



 


LEVIES AND OTHER GOVERNMENTAL CHARGES THAT (I) ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE COMPANY SHALL HAVE SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES OR (II) THE FAILURE TO PAY, SATISFY OR DISCHARGE WOULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(L)                                    OBLIGATIONS.  DEFEND THE SECURITY OF THE
COLLATERAL AGENT IN, TO AND UNDER THE RECEIVABLES AND THE OTHER COLLATERAL,
WHETHER NOW EXISTING OR HEREAFTER CREATED, AGAINST ALL CLAIMS OF THIRD PARTIES
CLAIMING THROUGH THE COMPANY.  THE COMPANY WILL DULY FULFILL IN ACCORDANCE WITH
THE SERVICING AGREEMENT ALL OBLIGATIONS ON ITS PART TO BE FULFILLED UNDER OR IN
CONNECTION WITH EACH RECEIVABLE AND WILL DO NOTHING TO MATERIALLY IMPAIR THE
RIGHTS OF THE COMPANY IN SUCH RECEIVABLE.  THE COMPANY WILL PAY AND PERFORM ON A
TIMELY BASIS ALL ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.


 


(M)                              ENFORCEMENT OF TRANSACTION DOCUMENTS. USE ITS
BEST EFFORTS TO VIGOROUSLY ENFORCE ALL RIGHTS HELD BY IT UNDER EACH TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY; AND CAUSE THE CONTRIBUTOR TO USE ITS BEST
EFFORTS TO VIGOROUSLY ENFORCE ALL RIGHTS HELD BY IT UNDER EACH EUROPEAN
RECEIVABLES PURCHASE AGREEMENT.


 


(N)                                MAINTENANCE OF PROPERTY. KEEP ALL PROPERTY
AND ASSETS USEFUL AND NECESSARY TO PERMIT THE MONITORING AND COLLECTION OF
RECEIVABLES.


 


(O)                                BANKRUPTCY. COOPERATE WITH THE ADMINISTRATIVE
AGENT, THE FUNDING AGENTS AND THE COLLATERAL AGENT IN MAKING ANY AMENDMENTS TO
THE TRANSACTION DOCUMENTS AND TAKE, OR REFRAIN FROM TAKING, AS THE CASE MAY BE,
ALL OTHER ACTIONS DEEMED REASONABLY NECESSARY BY THE ADMINISTRATIVE AGENT, ANY
FUNDING AGENT AND/OR THE COLLATERAL AGENT IN ORDER TO COMPLY WITH THE STRUCTURED
FINANCE STATUTORY EXEMPTION SET FORTH IN LEGISLATIVE AMENDMENTS TO THE U.S.
BANKRUPTCY CODE AT OR ANY TIME AFTER SUCH AMENDMENTS ARE ENACTED INTO LAW;
PROVIDED, HOWEVER, THAT IT SHALL NOT BE REQUIRED TO MAKE ANY AMENDMENT OR TO
TAKE, OR OMIT FROM TAKING, AS THE CASE MAY BE, ANY ACTION WHICH IT REASONABLY
BELIEVES WOULD HAVE THE EFFECT OF MATERIALLY CHANGING THE ECONOMIC SUBSTANCE OF
THE TRANSACTION CONTEMPLATED BY THE TRANSACTION DOCUMENTS AS IN EFFECT ON THE
CLOSING DATE.


 


(P)                                COMPLIANCE WITH CREDIT AND COLLECTION POLICY.
TIMELY AND FULLY (I) PERFORM AND COMPLY IN ALL MATERIAL RESPECTS WITH ALL
PROVISIONS, COVENANTS AND OTHER PROMISES REQUIRED TO BE OBSERVED BY IT UNDER THE
CONTRACTS RELATED TO THE RECEIVABLES, AND (II) COMPLY IN ALL MATERIAL RESPECTS
WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH RECEIVABLE AND THE
RELATED CONTRACT.


 


(Q)                                SERVICING. WITHIN SIXTY (60) DAYS FOLLOWING
THE INITIAL BORROWING DATE, CAUSE THE LIQUIDATION SERVICER TO COMPLETE THE
MASTER SERVICER SITE REVIEW AND THE REVIEW OF THE MASTER SERVICER’S STANDBY
LIQUIDATION SYSTEM, IN EACH CASE IN ACCORDANCE WITH THE LIQUIDATION SERVICER
AGREEMENT.


 


(R)                                   OWNERSHIP.  TAKE (OR CAUSE THE MASTER
SERVICER, THE CONTRIBUTOR AND EACH ORIGINATOR TO) TAKE ALL NECESSARY ACTION TO
(I) VEST LEGAL AND EQUITABLE TITLE TO THE RECEIVABLES AND THE OTHER COLLATERAL
OBTAINED UNDER THE U.S. RECEIVABLES PURCHASE AGREEMENTS ON THE ONE HAND, AND THE
CONTRIBUTION AGREEMENT, ON


 


54

--------------------------------------------------------------------------------



 


THE OTHER HAND IRREVOCABLY IN THE CONTRIBUTOR, OR THE COMPANY, AS APPLICABLE,
FREE AND CLEAR OF ANY ADVERSE CLAIMS OTHER THAN ADVERSE CLAIMS ARISING HEREUNDER
(INCLUDING, WITHOUT LIMITATION, THE FILING OF ALL FINANCING STATEMENTS OR OTHER
SIMILAR INSTRUMENTS OR DOCUMENTS NECESSARY UNDER THE UCC (OR ANY COMPARABLE LAW)
OF ALL APPROPRIATE JURISDICTIONS TO PERFECT THE COMPANY’S INTEREST IN SUCH
RECEIVABLES AND OTHER COLLATERAL AND SUCH OTHER ACTION TO PERFECT, PROTECT OR
MORE FULLY EVIDENCE THE INTEREST OF THE COMPANY THEREIN AS THE COLLATERAL AGENT
MAY REASONABLY REQUEST), AND (II) ESTABLISH AND MAINTAIN, IN FAVOR OF THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A VALID AND PERFECTED
FIRST PRIORITY UNDIVIDED PERCENTAGE OWNERSHIP INTEREST (AND/OR A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST) IN ALL RECEIVABLES AND OTHER
COLLATERAL TO THE FULL EXTENT CONTEMPLATED HEREIN, FREE AND CLEAR OF ANY ADVERSE
CLAIMS OTHER THAN ADVERSE CLAIMS IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES (INCLUDING, WITHOUT LIMITATION, THE FILING OF ALL
FINANCING STATEMENTS OR OTHER SIMILAR INSTRUMENTS OR DOCUMENTS NECESSARY UNDER
THE UCC (OR ANY COMPARABLE LAW) OF ALL APPROPRIATE JURISDICTIONS TO PERFECT THE
COLLATERAL AGENT’S (FOR THE BENEFIT OF THE SECURED PARTIES) INTEREST IN SUCH
RECEIVABLES AND OTHER COLLATERAL AND SUCH OTHER ACTION TO PERFECT, PROTECT OR
MORE FULLY EVIDENCE THE INTEREST OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES AS THE COLLATERAL AGENT OR ANY FUNDING AGENT MAY REASONABLY
REQUEST).


 


(S)                                  ESTABLISH AND MAINTAIN A SEGREGATED ACCOUNT
(THE “WITHHOLDING TAX RESERVE ACCOUNT”), AND DEPOSIT TO AND MAINTAIN IN SUCH
WITHHOLDING TAX RESERVE ACCOUNT A RESERVE FOR POTENTIAL WITHHOLDING TAX
LIABILITIES REGARDING THE ORIGINATORS IN SPAIN IN AN AMOUNT EQUAL TO €17,469. 
IF AN AMOUNT IS REQUIRED TO BE CREDITED TO THE WITHHOLDING TAX RESERVE ACCOUNT
TO SATISFY A RESERVE REQUIREMENT PURSUANT TO PARAGRAPH (P) OF THE DEFINITION OF
“ELIGIBLE RECEIVABLES,” THE COMPANY SHALL REMIT OR CAUSE TO BE REMITTED OR
WITHDRAW SUCH AMOUNTS AS ARE NECESSARY TO ENSURE THAT THE BALANCE OF THE
WITHHOLDING TAX RESERVE ACCOUNT IS EQUAL TO THE AMOUNT NECESSARY TO SATISFY ANY
SUCH REQUIREMENT.  IN THE EVENT OF THE IMPOSITION OF A WITHHOLDING TAX ON ANY
COLLECTIONS, THE COMPANY SHALL REMIT AN AMOUNT EQUAL TO THE RESULTING SHORTFALL
FROM AMOUNTS ON DEPOSIT IN THE WITHHOLDING TAX RESERVE ACCOUNT TO THE RELEVANT
COLLECTION ACCOUNT.


 


26.2                           AFFIRMATIVE COVENANTS OF THE COMPANY, THE MASTER
SERVICER AND HUNTSMAN INTERNATIONAL


 

Each of the Company (solely with respect to Sections (a), (c), (d), (e), (f),
(i), (j), (k), (l) and (m) below), the Master Servicer and Huntsman
International hereby agrees, in addition to its obligations under the Servicing
Agreement, that:

 


(A)                                 IT SHALL NOT TERMINATE THE SERVICING
AGREEMENT UNLESS IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT;


 


(B)                                IT SHALL OBSERVE IN ALL MATERIAL RESPECTS
EACH AND EVERY OF ITS RESPECTIVE COVENANTS (BOTH AFFIRMATIVE AND NEGATIVE)
CONTAINED IN THIS AGREEMENT, THE SERVICING AGREEMENT AND ALL OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY;


 


55

--------------------------------------------------------------------------------



 


(C)                                 IT SHALL AFFORD THE ADMINISTRATIVE AGENT,
EACH FUNDING AGENT OR ANY OF THEIR RESPECTIVE REPRESENTATIVES ACCESS TO ALL
RECORDS RELATING TO THE RECEIVABLES AT ANY REASONABLE TIME DURING REGULAR
BUSINESS HOURS, UPON REASONABLE PRIOR NOTICE (AND WITHOUT PRIOR NOTICE IF A
TERMINATION EVENT HAS OCCURRED), FOR PURPOSES OF INSPECTION AND TO MAKE COPIES
OF AND ABSTRACTS FROM ITS RECORDS, BOOKS OF ACCOUNT AND DOCUMENTS (INCLUDING
COMPUTER TAPES AND DISKS) RELATING TO THE RECEIVABLES, AND SHALL PERMIT THE
ADMINISTRATIVE AGENT, EACH FUNDING AGENT OR THE COLLATERAL AGENT OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES TO VISIT ANY OF ITS OFFICES OR PROPERTIES DURING
REGULAR BUSINESS HOURS AND AS OFTEN AS MAY REASONABLY BE REQUESTED, SUBJECT TO
ITS REASONABLE AND NORMAL SECURITY AND CONFIDENTIALITY REQUIREMENTS OF GENERAL
APPLICATION TO VISITORS AT THE RELEVANT PROPERTY, AND TO DISCUSS ITS BUSINESS,
OPERATIONS, PROPERTIES, FINANCIAL AND OTHER CONDITIONS WITH ITS OFFICERS AND
EMPLOYEES AND WITH ITS INDEPENDENT PUBLIC ACCOUNTANTS;


 


(D)                                NEITHER IT NOR THE CONTRIBUTOR SHALL WAIVE
THE PROVISIONS OF SECTION 2.06, SECTION 7.02 OR SECTION 8.02 (OR ANY
CORRESPONDING SECTION RELATING TO INDEMNITIES, COSTS OR EXPENSES) OF ANY
ORIGINATION AGREEMENT OR TAKE ANY ACTION, NOR SHALL IT PERMIT ANY ORIGINATOR TO
TAKE ANY ACTION, WITHOUT THE PRIOR WRITTEN CONSENT OF THE MAJORITY LENDERS OR,
IF SPECIFIED IN THE RELEVANT ORIGINATION AGREEMENT, THE PRIOR WRITTEN CONSENT OF
THE FACILITY AGENTS;


 


(E)                                 NEITHER IT NOR THE CONTRIBUTOR SHALL PERMIT
ANY ORIGINATOR TO AMEND OR MAKE ANY CHANGE OR MODIFICATION TO ITS CONSTITUTIVE
DOCUMENTS IF SUCH AMENDMENT, CHANGE OR MODIFICATION IS REASONABLY EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT
AND EACH FUNDING AGENT; PROVIDED THAT SUCH ORIGINATOR MAY MAKE AMENDMENTS,
CHANGES OR MODIFICATIONS PURSUANT TO CHANGES IN LAW OF THE JURISDICTION OF ITS
ORGANIZATION OR AMENDMENTS TO SUCH ORIGINATOR’S NAME (SUBJECT TO COMPLIANCE WITH
SECTION 5.04 OR SECTION 6.04 (OR CORRESPONDING SECTION) OF THE APPLICABLE
ORIGINATION AGREEMENT)), REGISTERED AGENT OR ADDRESS OF REGISTERED OFFICE;


 


(F)                                   IT SHALL COOPERATE IN GOOD FAITH TO ALLOW
THE COLLATERAL AGENT AND THE LIQUIDATION SERVICER TO USE ITS AVAILABLE
FACILITIES AND EXPERTISE UPON A MASTER SERVICER TERMINATION OR DEFAULT;


 


(G)                                HUNTSMAN INTERNATIONAL SHALL FURNISH TO THE
COLLATERAL AGENT, EACH FUNDING AGENT AND THE ADMINISTRATIVE AGENT:


 

(I)                                    WITHIN 150 DAYS AFTER THE END OF EACH
FISCAL YEAR OF HUNTSMAN INTERNATIONAL, THE BALANCE SHEET AND RELATED STATEMENTS
OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL CONDITION
OF HUNTSMAN INTERNATIONAL AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF
ITS OPERATIONS DURING SUCH YEAR, ALL AUDITED BY HUNTSMAN INTERNATIONAL’S
INDEPENDENT PUBLIC ACCOUNTANTS AND ACCOMPANIED BY AN OPINION OF SUCH ACCOUNTANTS
(WHICH SHALL NOT BE QUALIFIED IN ANY MATERIAL RESPECT) TO THE EFFECT THAT SUCH
FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF HUNTSMAN INTERNATIONAL IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED;

 

56

--------------------------------------------------------------------------------


 

(II)                                WITHIN SIXTY (60) DAYS AFTER THE END OF EACH
OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF HUNTSMAN
INTERNATIONAL, HUNTSMAN INTERNATIONAL’S UNAUDITED BALANCE SHEET AND RELATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE PERIOD FROM
THE BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH QUARTER, ALL CERTIFIED BY A
RESPONSIBLE OFFICER OF HUNTSMAN INTERNATIONAL;

 

(III)                             TOGETHER WITH THE FINANCIAL STATEMENTS
REQUIRED PURSUANT TO CLAUSES (I) AND (II) ABOVE, A COMPLIANCE CERTIFICATE SIGNED
BY A RESPONSIBLE OFFICER OF HUNTSMAN INTERNATIONAL STATING THAT (X) THE ATTACHED
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND ACCURATELY
REFLECT THE FINANCIAL CONDITION OF HUNTSMAN INTERNATIONAL AND (Y) TO THE BEST OF
SUCH PERSON’S KNOWLEDGE, NO TERMINATION EVENT OR POTENTIAL TERMINATION EVENT
EXISTS, OR IF ANY TERMINATION EVENT OR POTENTIAL TERMINATION EVENT EXISTS,
STATING THE NATURE AND STATUS THEREOF; AND

 

(IV)                            PROMPTLY UPON THE FURNISHING THEREOF TO THE
SHAREHOLDERS OF HUNTSMAN INTERNATIONAL, COPIES OF ALL FINANCIAL STATEMENTS,
FINANCIAL REPORTS AND PROXY STATEMENTS SO FURNISHED;

 

(V)                               PROMPTLY, ALL INFORMATION, DOCUMENTS, RECORDS,
REPORTS, CERTIFICATES, OPINIONS AND NOTICES RECEIVED BY HUNTSMAN INTERNATIONAL
FROM AN ORIGINATOR UNDER ANY ORIGINATION AGREEMENT, AS THE COLLATERAL AGENT, ANY
FUNDING AGENT OR THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(VI)                            PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION
OF HUNTSMAN INTERNATIONAL, OR COMPLIANCE WITH THE TERMS OF ANY TRANSACTION
DOCUMENT, IN EACH CASE AS THE ADMINISTRATIVE AGENT, ANY FUNDING AGENT OR THE
COLLATERAL AGENT MAY REASONABLY REQUEST; AND

 

(VII)                         A NOTICE OF THE DECISION TO APPOINT A NEW MANAGER
OF THE COMPANY AS AN “INDEPENDENT MANAGER”, SUCH NOTICE TO BE ISSUED NOT LESS
THAN THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH APPOINTMENT, TOGETHER
WITH A CERTIFICATION BY HUNTSMAN INTERNATIONAL OR, IF HUNTSMAN INTERNATIONAL IS
NO LONGER THE SOLE EQUITYHOLDER OF THE COMPANY, THE COMPANY’S EQUITYHOLDERS,
THAT THE DESIGNATED PERSON SATISFIES THE CRITERIA SET FORTH IN THE DEFINITION OF
“INDEPENDENT MANAGER”;

 


(H)                               AFTER THE DATE HEREOF, NEITHER IT NOR THE
CONTRIBUTOR SHALL, NOR SHALL THEY PERMIT ANY OF THE OTHER APPROVED ORIGINATORS
TO, GRANT, ANY LIEN OVER THEIR ASSETS OR PROPERTIES, SECURING, OR EXTEND THE
BENEFIT OF EXISTING SECURITY TO BENEFICIARIES OF, A THRESHOLD AMOUNT OF
INDEBTEDNESS, IN EACH CASE UNLESS THE HOLDERS AND BENEFICIARIES OF SUCH SECURITY
HAVE ENTERED INTO, OR WITHIN TWO WEEKS AFTER SUCH LIEN IS GRANTED OR EXTENDED
WILL ENTER, INTO AN INTERCREDITOR AGREEMENT ON TERMS SUBSTANTIALLY EQUIVALENT TO
THE INTERCREDITOR AGREEMENT WITH SUCH APPROPRIATE MODIFICATIONS AS ARE NECESSARY
TO REFLECT THE DIFFERENCES BETWEEN THE OBLIGATIONS SECURED AND THE COLLATERAL
PROVIDED IN RELATION THERETO, AS REASONABLY DETERMINED BY THE ADMINISTRATIVE
AGENT ACTING AT THE REQUEST OF THE

 

57

--------------------------------------------------------------------------------


 


MAJORITY LENDERS OR CONSTITUTE MODIFICATIONS THAT ARE OTHERWISE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT ACTING AT THE REQUEST OF THE MAJORITY
LENDERS (WHERE “THRESHOLD AMOUNT OF INDEBTEDNESS” MEANS INDEBTEDNESS, EXCLUDING
ANY INSURANCE PREMIUM FINANCINGS, CAPITAL LEASES, INDEBTEDNESS ASSUMED OR
INCURRED IN CONJUNCTION WITH ANY ACQUISITION WHERE THE LIENS ARE RELATED TO THE
ASSETS ACQUIRED, OR INDEBTEDNESS RELATING TO PURCHASE MONEY SECURITY INTERESTS,
WHICH IS INCURRED AFTER THE DATE HEREOF AND WHICH CUMULATIVELY EXCEEDS (I) IN
THE CASE OF THE CONTRIBUTOR, $50,000,000 OR THE FOREIGN CURRENCY EQUIVALENT
THEREOF OR (II) IN THE CASE OF EACH OTHER APPROVED ORIGINATOR OR THE MASTER
SERVICER, $20,000,000 OR THE FOREIGN CURRENCY EQUIVALENT THEREOF); AND


 


(I)                                   NONE OF THE COMPANY, THE MASTER SERVICER
OR THE CONTRIBUTOR WILL PERMIT THE SALE OF “UNSOLD RECEIVABLES” UNDER ANY OF THE
ORIGINATION AGREEMENTS ON OR AFTER ANY DAY UPON WHICH ANY OF THE “BANK AND NOTE
AGENTS” HAS TAKEN ANY ACTION TO FORECLOSE UPON OR OTHERWISE ENFORCE AGAINST ANY
“UNSOLD RECEIVABLES” (AS THE TERMS IN THIS SECTION SET FORTH IN QUOTATION MARKS
ARE DEFINED IN THE INTERCREDITOR AGREEMENT);


 


(J)                                   WILL TAKE ALL ACTIONS REASONABLY REQUESTED
BY THE COLLATERAL AGENT (INCLUDING BUT NOT LIMITED TO ALL FILINGS AND OTHER ACTS
NECESSARY OR ADVISABLE UNDER THE APPLICABLE UCC OR OTHER APPLICABLE LAWS OR
SIMILAR STATUTE OF EACH RELEVANT JURISDICTION) IN ORDER TO CONTINUE THE
COLLATERAL AGENT’S FIRST PRIORITY PERFECTED SECURITY INTEREST IN ALL RECEIVABLES
NOW OWNED OR ACQUIRED BY THE COMPANY;


 


(K)                                WILL, AT ITS OWN EXPENSE, ON EACH RECEIVABLES
PURCHASE DATE, (A) TO DIRECT (OR CAUSE THE MASTER SERVICER TO DIRECT) EACH
ORIGINATOR TO IDENTIFY ON ITS EXTRACTION RECORDS RELATING TO RECEIVABLES FROM
ITS MASTER DATABASE OF RECEIVABLES, THAT THE RECEIVABLES HAVE BEEN CONVEYED TO
HUNTSMAN INTERNATIONAL, THE ITALIAN ONWARD SELLER OR THE COMPANY (AS APPLICABLE)
PURSUANT TO ONE OF THE ORIGINATION AGREEMENTS, (B) DIRECT THE MASTER SERVICER TO
MAINTAIN A RECORD-KEEPING SYSTEM THAT WILL CLEARLY AND UNAMBIGUOUSLY INDICATE,
IN THE MASTER SERVICER’S FILES MAINTAINED ON BEHALF OF THE COMPANY THAT SUCH
RECEIVABLES HAVE BEEN ACQUIRED BY THE COMPANY AND A SECURITY INTEREST HAS BEEN
GRANTED BY THE COMPANY TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES, AND (C) DELIVER OR TRANSMIT OR CAUSE THE MASTER SERVICER ON BEHALF OF
THE COMPANY TO DELIVER OR TRANSMIT TO THE COLLATERAL AGENT A DAILY REPORT
CONTAINING AT LEAST THE INFORMATION SPECIFIED IN SCHEDULE 12 AS TO ALL
RECEIVABLES, AS OF EACH RELATED RECEIVABLES CONTRIBUTION DATE, IN EACH CASE IN
ACCORDANCE WITH THE TRANSACTION DOCUMENTS;


 


(L)                                   THE COMPANY SHALL FURNISH TO THE
COLLATERAL AGENT, EACH FUNDING AGENT AND THE ADMINISTRATIVE AGENT:


 

(I)                                   WITHIN 60 DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE COMPANY, THE UNAUDITED BALANCE SHEET AND UNAUDITED RELATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL
CONDITION OF THE COMPANY AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF
ITS OPERATIONS DURING SUCH YEAR, PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED;

 

58

--------------------------------------------------------------------------------


 

(II)                                WITHIN SIXTY (60) DAYS AFTER THE END OF EACH
OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, THE
COMPANY’S UNAUDITED BALANCE SHEET AND UNAUDITED RELATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR THE PERIOD FROM THE BEGINNING OF SUCH
FISCAL YEAR TO THE END OF SUCH QUARTER, ALL CERTIFIED BY A RESPONSIBLE OFFICER
OF THE COMPANY;

 

(III)                             TOGETHER WITH THE FINANCIAL STATEMENTS
REQUIRED PURSUANT TO CLAUSES (I) AND (II) ABOVE, A COMPLIANCE CERTIFICATE SIGNED
BY A RESPONSIBLE OFFICER OF THE COMPANY STATING THAT (X) THE ATTACHED FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND ACCURATELY REFLECT THE
FINANCIAL CONDITION OF THE COMPANY AND (Y) TO THE BEST OF SUCH PERSON’S
KNOWLEDGE, NO TERMINATION EVENT OR POTENTIAL TERMINATION EVENT EXISTS, OR IF ANY
TERMINATION EVENT OR POTENTIAL TERMINATION EVENT EXISTS, STATING THE NATURE AND
STATUS THEREOF;

 

(IV)                            PROMPTLY UPON THE FURNISHING THEREOF TO THE
MEMBERS OF THE COMPANY, COPIES OF ALL FINANCIAL STATEMENTS, FINANCIAL REPORTS
AND PROXY STATEMENTS SO FURNISHED;

 

(V)                               PROMPTLY, ALL INFORMATION, DOCUMENTS, RECORDS,
REPORTS, CERTIFICATES, OPINIONS AND NOTICES RECEIVED BY THE COMPANY FROM AN
ORIGINATOR UNDER ANY ORIGINATION AGREEMENT, AS THE COLLATERAL AGENT, ANY FUNDING
AGENT OR THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST; AND

 

(VI)                            PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION
OF THE COMPANY, OR COMPLIANCE WITH THE TERMS OF ANY TRANSACTION DOCUMENT, IN
EACH CASE AS THE ADMINISTRATIVE AGENT, ANY FUNDING AGENT OR THE COLLATERAL AGENT
MAY REASONABLY REQUEST; AND

 


(M)                             WITHIN 30 DAYS AFTER THE CLOSING DATE, THE
COMPANY SHALL ENTER INTO THE LIQUIDATION SERVICER AGREEMENT WITH THE LIQUIDATION
SERVICER ON TERMS SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE CURE PERIOD
SET FORTH IN SECTION 21.1(F) SHALL NOT APPLY TO THIS COVENANT.


 


26.3                         NEGATIVE COVENANTS OF THE COMPANY


 

The Company hereby covenants that, until the Final Payment Date occurs, it shall
not directly or indirectly:

 


(A)                                LIMITATION ON LIABILITIES. CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT (I) LIABILITIES (INCLUDING
ACCRUED AND CONTINGENT LIABILITIES) OR OBLIGATIONS ARISING UNDER OR IN RESPECT
OF THE TRANSACTION DOCUMENTS, INCLUDING LIABILITIES AND OBLIGATIONS REPRESENTING
FEES, EXPENSES AND INDEMNITIES PAYABLE PURSUANT TO AND IN ACCORDANCE WITH THE
TRANSACTION DOCUMENTS AND (II) IMMATERIAL AMOUNTS DUE AND PAYABLE IN THE
ORDINARY COURSE OF BUSINESS OF A SPECIAL PURPOSE COMPANY, PROVIDED THAT ANY
INDEBTEDNESS PERMITTED HEREUNDER AND DESCRIBED IN CLAUSES (I) AND (II) ABOVE
SHALL BE PAYABLE BY THE COMPANY SOLELY FROM FUNDS AVAILABLE TO THE COMPANY

 

59

--------------------------------------------------------------------------------


 


WHICH ARE NOT OTHERWISE REQUIRED TO BE APPLIED TO THE PAYMENT OF ANY AMOUNTS BY
THE COMPANY PURSUANT TO ANY SERVICING AGREEMENT.


 


(B)                               LIMITATION ON TRANSFERS OF RECEIVABLES, ETC.
EXCEPT AS OTHERWISE PERMITTED BY THE TRANSACTION DOCUMENTS, AT ANY TIME SELL,
TRANSFER, GRANT A SECURITY INTEREST IN OR OTHERWISE DISPOSE OF ANY OF THE
RECEIVABLES, RELATED PROPERTY, ANY OTHER COLLATERAL OR THE PROCEEDS THEREOF.


 


(C)                                LIMITATION ON GUARANTEE OBLIGATIONS. BECOME
OR REMAIN LIABLE, DIRECTLY OR CONTINGENTLY, IN CONNECTION WITH ANY INDEBTEDNESS
OR OTHER LIABILITY OF ANY OTHER PERSON, WHETHER BY GUARANTEE, ENDORSEMENT (OTHER
THAN ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE
ORDINARY COURSE OF BUSINESS), AGREEMENT TO PURCHASE OR REPURCHASE, AGREEMENT TO
SUPPLY OR ADVANCE FUNDS OR OTHERWISE OTHER THAN UNDER OR AS CONTEMPLATED BY ANY
TRANSACTION DOCUMENTS.


 


(D)                               LIMITATION ON FUNDAMENTAL CHANGES. EXCEPT TO
THE EXTENT PERMITTED UNDER THE TRANSACTION DOCUMENTS, ENTER INTO ANY MERGER,
CONSOLIDATION OR AMALGAMATION, OR LIQUIDATE, TO THE FULLEST EXTENT PERMITTED BY
LAW, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION), OR
MAKE ANY MATERIAL CHANGE IN ITS PRESENT METHOD OF CONDUCTING BUSINESS, OR
CONVEY, SELL, LEASE, ASSIGN, TRANSFER, GRANT A SECURITY INTEREST IN OR OTHERWISE
DISPOSE OF, ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY, BUSINESS OR ASSETS OTHER
THAN THE SECURITY INTERESTS CONTEMPLATED HEREBY.


 


(E)                                BUSINESS. ENGAGE AT ANY TIME IN ANY BUSINESS
OR BUSINESS ACTIVITY OTHER THAN THE ACQUISITION OF RECEIVABLES PURSUANT TO ANY
ORIGINATION AGREEMENT TO WHICH IT IS A PARTY, THE SECURITY INTERESTS HEREUNDER,
THE OTHER TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND ANY
ACTIVITY INCIDENTAL TO THE FOREGOING AND NECESSARY OR CONVENIENT TO ACCOMPLISH
THE FOREGOING, OR OTHERWISE CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS OR
ENTER INTO OR BE A PARTY TO ANY AGREEMENT OR INSTRUMENT OTHER THAN IN CONNECTION
WITH THE FOREGOING.


 


(F)                                  AGREEMENTS. (I)  BECOME A PARTY TO ANY
INDENTURE, MORTGAGE, INSTRUMENT, CONTRACT, AGREEMENT, LEASE OR OTHER
UNDERTAKING, EXCEPT THE TRANSACTION DOCUMENTS, THE PLEDGE AGREEMENT, LEASES OF
OFFICE SPACE, EQUIPMENT OR OTHER FACILITIES FOR USE BY THE COMPANY IN ITS
ORDINARY COURSE OF BUSINESS, EMPLOYMENT AGREEMENTS, SERVICE AGREEMENTS,
AGREEMENTS RELATING TO SHARED EMPLOYEES AND OTHER AGREEMENTS NECESSARY TO
PERFORM ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, (II) ISSUE ANY POWER OF
ATTORNEY (EXCEPT TO THE COLLATERAL AGENT OR THE MASTER SERVICER OR EXCEPT FOR
THE PURPOSE OF PERMITTING ANY PERSON TO PERFORM ANY MINISTERIAL FUNCTIONS ON
BEHALF OF THE COMPANY THAT ARE NOT PROHIBITED BY OR INCONSISTENT WITH THE TERMS
OF THE TRANSACTION DOCUMENTS), OR (III) OTHER THAN PURSUANT TO THE TERMS OF ANY
ORIGINATION AGREEMENT TO WHICH IT IS A PARTY, AMEND, AGREE, MODIFY OR WAIVE ANY
OF THE PROVISIONS OF THE ORIGINATION AGREEMENT OR REQUEST, CONSENT OR AGREE TO
OR SUFFER TO EXIST OR PERMIT ANY SUCH AMENDMENT, AGREEMENT, MODIFICATION OR
WAIVER OR EXERCISE ANY CONSENT RIGHTS GRANTED TO IT THEREUNDER UNLESS SUCH
AMENDMENT, AGREEMENT, MODIFICATION OR WAIVER OR SUCH EXERCISE OF CONSENT RIGHTS
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE COMPANY,

 

60

--------------------------------------------------------------------------------


 


THE CONTRIBUTOR, THE MASTER SERVICER OR ANY ORIGINATOR, THE ADMINISTRATIVE AGENT
AND EACH FUNDING AGENT SHALL HAVE CONSENTED TO ANY SUCH AMENDMENTS, AGREEMENTS,
MODIFICATIONS OR WAIVERS.


 


(G)                               POLICIES; CHANGE IN PAYMENT INSTRUCTIONS.
(I) PERMIT ANY CHANGE OR MODIFICATION IN ANY MATERIAL RESPECT TO THE POLICIES,
EXCEPT (X) IF SUCH CHANGES OR MODIFICATIONS ARE NECESSARY UNDER ANY REQUIREMENT
OF LAW OR (Y) THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS SHALL HAVE
CONSENTED WITH RESPECT THERETO; OR, (II) EXCEPT AS MAY BE REQUIRED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THIS AGREEMENT, ADD OR TERMINATE ANY
BANK AS A COLLECTION ACCOUNT BANK, OR MAKE ANY CHANGE IN THE INSTRUCTIONS TO
OBLIGORS REGARDING PAYMENTS TO BE MADE TO ANY COLLECTION ACCOUNT, UNLESS THE
COLLATERAL AGENT AND EACH FUNDING AGENT SHALL HAVE RECEIVED, AT LEAST TEN
(10) DAYS BEFORE THE PROPOSED EFFECTIVE DATE THEREFOR, (X) WRITTEN NOTICE OF
SUCH ADDITION, TERMINATION OR CHANGE AND (Y) WITH RESPECT TO THE ADDITION OF A
COLLECTION ACCOUNT BANK OR A COLLECTION ACCOUNT, AN EXECUTED COLLECTION ACCOUNT
AGREEMENT WITH RESPECT TO THE NEW COLLECTION ACCOUNT; PROVIDED, HOWEVER, THAT
THE MASTER SERVICER MAY MAKE CHANGES IN INSTRUCTIONS TO OBLIGORS REGARDING
PAYMENTS IF SUCH NEW INSTRUCTIONS REQUIRE SUCH OBLIGOR TO MAKE PAYMENTS TO
ANOTHER EXISTING COLLECTION ACCOUNT.


 


(H)                               OFFICES. MOVE THE LOCATION OF WHERE THE
COMPANY KEEPS ITS RECORDS TO A NEW LOCATION WITHOUT PROVIDING THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE TO THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND EACH
FUNDING AGENT.


 


(I)                                   CHANGE IN NAME. CHANGE THE COMPANY’S NAME,
CORPORATE STRUCTURE, JURISDICTION OF ORGANIZATION, PLACE OF BUSINESS OR CHIEF
EXECUTIVE OFFICE IN ANY MANNER THAT WOULD OR IS LIKELY TO (I) MAKE ANY FINANCING
STATEMENT OR CONTINUATION STATEMENT (OR OTHER SIMILAR INSTRUMENT) RELATING TO
THIS AGREEMENT SERIOUSLY MISLEADING WITHIN THE MEANING OF SECTION 9-506(B) OF
THE APPLICABLE UCC (OR ANALOGOUS PROVISION OF ANY OTHER SIMILAR APPLICABLE
STATUTE OR LEGISLATION) OR (II) IMPAIR THE PERFECTION OF THE COLLATERAL AGENT’S
SECURITY INTEREST IN ANY RECEIVABLE UNDER ANY OTHER SIMILAR LAW, WITHOUT 30
DAYS’ PRIOR WRITTEN NOTICE TO THE COLLATERAL AGENT, THE ADMINISTRATIVE AND EACH
FUNDING AGENT.


 


(J)                                   CHARTER. AMEND OR MAKE ANY CHANGE OR
MODIFICATION TO ITS CONSTITUTIVE DOCUMENTS WITHOUT OBTAINING THE CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH FUNDING AGENT (PROVIDED THAT, NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION 26.3(J), THE COMPANY MAY MAKE
AMENDMENTS, CHANGES OR MODIFICATIONS PURSUANT TO CHANGES IN LAW OF THE
JURISDICTION OF ITS FORMATION OR AMENDMENTS TO CHANGE THE COMPANY’S NAME
(SUBJECT TO COMPLIANCE WITH SECTION 26.3(I))).


 


(K)                                TAX CLASSIFICATION. ELECT OR TAKE ANY ACTION
THAT WOULD CAUSE IT TO BE CLASSIFIED AS A PARTNERSHIP OR CORPORATION FOR U.S.
TAX PURPOSES OR PERMIT ANY MEMBER OF THE COMPANY TO SO ELECT OR TAKE ANY SUCH
ACTION.


 


(L)                                   LIMITATION ON RESTRICTED PAYMENTS. DECLARE
OR PAY ANY DIVIDEND ON, OR MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS
FOR A SINKING OR OTHER ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION, DEFEASANCE,
RETIREMENT OR OTHER

 

61

--------------------------------------------------------------------------------


 


ACQUISITION OF, ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF THE COMPANY, WHETHER
NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT THEREOF,
EITHER DIRECTLY OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF
THE COMPANY (SUCH DECLARATIONS, PAYMENTS, SETTING APART, PURCHASES, REDEMPTIONS,
DEFEASANCE, RETIREMENTS, ACQUISITIONS AND DISTRIBUTIONS BEING HEREIN CALLED
“RESTRICTED PAYMENTS”), UNLESS: (I) AT THE DATE SUCH RESTRICTED PAYMENT IS MADE,
THE COMPANY SHALL HAVE MADE ALL PAYMENTS IN RESPECT OF ITS OBLIGATIONS PURSUANT
TO THE TRANSACTION DOCUMENTS AND THE PLEDGE AGREEMENT; (II) THE RESTRICTED
PAYMENT TEST IS SATISFIED ON SUCH DATE; (III) AT THE DATE SUCH RESTRICTED
PAYMENT IS MADE, THE COMPANY IN COMPLIANCE WITH ALL TERMS OF THE TRANSACTION
DOCUMENTS; (IV) SUCH RESTRICTED PAYMENT IS IN ACCORDANCE WITH ALL CORPORATE AND
LEGAL FORMALITIES APPLICABLE TO THE COMPANY; AND (V) NO TERMINATION EVENT OR
POTENTIAL TERMINATION EVENT HAS OCCURRED AND IS CONTINUING (OR WOULD OCCUR AS A
RESULT OF MAKING SUCH RESTRICTED PAYMENT).


 


(M)                             ACCOUNTING FOR PURCHASES. EXCEPT IN ACCORDANCE
WITH ANY REQUIREMENT OF LAW, PREPARE ANY FINANCIAL STATEMENTS WHICH SHALL
ACCOUNT FOR THE TRANSACTIONS CONTEMPLATED UNDER ANY ORIGINATION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREUNDER IN ANY MANNER OTHER THAN, AS A CONTRIBUTION
OF THE RECEIVABLES FROM THE CONTRIBUTOR TO THE COMPANY AND AS A GRANT OF A
SECURITY INTEREST IN THE RECEIVABLES BY THE COMPANY TO THE COLLATERAL AGENT,
RESPECTIVELY, OR IN ANY OTHER RESPECT ACCOUNT FOR OR TREAT THE TRANSACTIONS
CONTEMPLATED UNDER ANY ORIGINATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER (INCLUDING FOR FINANCIAL ACCOUNTING PURPOSES, EXCEPT AS REQUIRED BY
LAW) IN ANY MANNER OTHER THAN AS A CONTRIBUTION OF THE RECEIVABLES FROM THE
CONTRIBUTOR TO THE COMPANY AND AS A GRANT OF A SECURITY INTEREST IN THE
COLLATERAL FROM THE COMPANY TO THE COLLATERAL AGENT, RESPECTIVELY; PROVIDED,
HOWEVER, THAT THIS SUB-SECTION SHALL NOT APPLY FOR ANY TAX OR TAX ACCOUNTING
PURPOSES.


 


(N)                               EXTENSION OR AMENDMENT OF RECEIVABLES. EXTEND,
MAKE ANY DILUTION ADJUSTMENT TO, RESCIND, CANCEL, AMEND OR OTHERWISE MODIFY, OR
ATTEMPT OR PURPORT TO EXTEND, AMEND OR OTHERWISE MODIFY, THE TERMS OF ANY
RECEIVABLES OTHER THAN AS PERMITTED UNDER SECTION 4.05(A) OF THE SERVICING
AGREEMENT.


 


(O)                               AMENDMENT OF TRANSACTION DOCUMENTS OR OTHER
MATERIAL DOCUMENTS. OTHER THAN AS SET FORTH IN THE TRANSACTION DOCUMENTS, AMEND
ANY TRANSACTION DOCUMENT OR OTHER MATERIAL DOCUMENT RELATED TO ANY TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


 


(P)                               ORIGINATION AGREEMENTS. TAKE ANY ACTION UNDER
ANY ORIGINATION AGREEMENT TO WHICH IT IS A PARTY THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(Q)                               LIMITATION ON INVESTMENTS AND LOANS. MAKE ANY
ADVANCE, LOAN, EXTENSION OF CREDIT OR CAPITAL CONTRIBUTION TO, OR PURCHASE ANY
STOCK, BONDS, NOTES, DEBENTURES OR OTHER SECURITIES OF OR ANY ASSETS
CONSTITUTING A BUSINESS UNIT OF, OR MAKE ANY OTHER INVESTMENT IN, ANY PERSON,
EXCEPT FOR THE RECEIVABLES OR AS OTHERWISE CONTEMPLATED UNDER THE TRANSACTION
DOCUMENTS.

 

62

--------------------------------------------------------------------------------


 


(R)                                  LIMITATION ON MERGERS, ACQUISITIONS AND
ASSET SALES. ENTER INTO ANY AGREEMENT TO MERGE WITH OR ACQUIRE ANOTHER COMPANY
OR SELL ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


(S)                                INSTRUMENTS. UNLESS DELIVERED TO THE
COLLATERAL AGENT, THE COMPANY SHALL NOT TAKE ANY ACTION, OR ALLOW THE MASTER
SERVICER OR ANY ORIGINATOR TO TAKE ANY ACTION, TO CAUSE ANY RECEIVABLE NOT
EVIDENCED BY AN “INSTRUMENT” (AS DEFINED IN THE APPLICABLE UCC OR OTHER SIMILAR
APPLICABLE STATUTE OR LEGISLATION) UPON ORIGINATION TO BECOME EVIDENCED BY AN
INSTRUMENT, EXCEPT IN CONNECTION WITH ITS ENFORCEMENT OR COLLECTION OF A
DEFAULTED RECEIVABLE.


 


26.4                         NEGATIVE COVENANTS OF THE COMPANY AND THE MASTER
SERVICER


 


(A)                                THE MASTER SERVICER HEREBY AGREES THAT IT
SHALL OBSERVE EACH AND ALL OF ITS COVENANTS (BOTH AFFIRMATIVE AND NEGATIVE)
CONTAINED IN EACH SERVICING AGREEMENT IN ALL MATERIAL RESPECTS AND THAT IT
SHALL:


 

(I)                                   PROVIDE TO THE ADMINISTRATIVE AGENT AND
EACH FUNDING AGENT (A) NO LATER THAN THE INITIAL BORROWING DATE (AS PROVIDED BY
SECTION 6.1(S)) AND (B) IN THE CASE OF AN ADDITION OF AN ORIGINATOR, PRIOR TO
THE DATE SUCH ORIGINATOR IS ADDED, EVIDENCE THAT EACH SUCH ORIGINATOR MAINTAINS
DISASTER RECOVERY SYSTEMS AND BACK UP COMPUTER AND OTHER INFORMATION MANAGEMENT
SYSTEMS WHICH SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
EACH FUNDING AGENT AND THE LIQUIDATION SERVICER;

 

(II)                                PROVIDE TO THE ADMINISTRATIVE AGENT AND EACH
FUNDING AGENT, SIMULTANEOUSLY WITH DELIVERY TO THE COLLATERAL AGENT, ALL
REPORTS, NOTICES, CERTIFICATES, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE
DELIVERED TO THE COLLATERAL AGENT PURSUANT TO THE SERVICING AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS AND FURNISH TO THE ADMINISTRATIVE AGENT AND EACH
FUNDING AGENT PROMPTLY AFTER RECEIPT THEREOF A COPY OF EACH MATERIAL NOTICE,
MATERIAL DEMAND OR OTHER MATERIAL COMMUNICATION (EXCLUDING ROUTINE
COMMUNICATIONS) RECEIVED BY OR ON BEHALF OF THE COMPANY OR THE MASTER SERVICER
WITH RESPECT TO THE TRANSACTION DOCUMENTS; AND

 

(III)                             PROVIDE NOTICE TO THE ADMINISTRATIVE AGENT AND
EACH FUNDING AGENT OF THE APPOINTMENT OF A SUCCESSOR MASTER SERVICER PURSUANT TO
SECTION 6.02 OF THE SERVICING AGREEMENT.

 


(B)                               THE COMPANY SHALL NOT AMEND, CHANGE OR MODIFY
ANY OF THE DUTIES AND SERVICES OF THE LIQUIDATION SERVICER AS SET FORTH IN THE
LIQUIDATION SERVICER AGREEMENT WITHOUT THE PRIOR CONSENT OF EACH FUNDING AGENT.


 


(C)                                THE COMPANY SHALL NOT PLEDGE, GRANT A
SECURITY INTEREST IN, ASSIGN OR OTHERWISE ENCUMBER THE COLLATERAL; PROVIDED THAT
THE CONTRIBUTOR MAY AT ANY TIME PLEDGE THE MEMBERSHIP INTEREST IN THE COMPANY
AND THE RIGHTS ATTENDANT THERETO PURSUANT TO THE PLEDGE AGREEMENT AS
CONTEMPLATED IN THE INTERCREDITOR AGREEMENT.

 

63

--------------------------------------------------------------------------------


 


27.                               ADDITION OF APPROVED CURRENCY, APPROVED
ORIGINATOR AND APPROVED OBLIGOR COUNTRY; APPROVED ACQUIRED LINE OF BUSINESS
RECEIVABLES


 

At the written request of the Master Servicer delivered to the Collateral Agent,
each Funding Agent and the Administrative Agent, (1) the addition of a currency
as an Approved Currency, (2) the addition of an originator as an Approved
Originator, (3) the addition of a jurisdiction as an Approved Obligor Country or
as an Approved Contract Jurisdiction or (4) the inclusion of Acquired Line of
Business Receivables as Eligible Receivables, in each case after the Initial
Borrowing Date, shall be permitted upon satisfaction of the relevant conditions
set forth in this Section 27 and the relevant Origination Agreement.

 


(A)                                APPROVED CURRENCY. THE ADMINISTRATIVE AGENT
AND EACH FUNDING AGENT SHALL HAVE CONSENTED TO THE ADDITION OF ANY CURRENCY AS
AN APPROVED CURRENCY.


 


(B)                               APPROVED ORIGINATOR.


 

(I)                                   SUCH PROPOSED APPROVED ORIGINATOR IS AN
AFFILIATE OF HUNTSMAN INTERNATIONAL;

 

(II)                                THE MASTER SERVICER, THE COMPANY, THE
ADMINISTRATIVE AGENT AND EACH FUNDING AGENT SHALL HAVE RECEIVED A COPY OF THE
POLICIES OF SUCH ORIGINATOR, WHICH POLICIES SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE MASTER SERVICER, THE SERVICER GUARANTOR, THE COMPANY, EACH
FUNDING AGENT AND THE ADMINISTRATIVE AGENT;

 

(III)                             THE GOVERNING LAW OF THE CONTRACTS RELATING TO
THE RECEIVABLES ORIGINATED BY SUCH PROPOSED APPROVED ORIGINATOR IS THE LAW OF AN
APPROVED CONTRACT JURISDICTION;

 

(IV)                            THE COMPANY, THE COLLATERAL AGENT, EACH FUNDING
AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CONFIRMATION THAT THERE
IS NO PENDING OR THREATENED ACTION OR PROCEEDING AFFECTING SUCH PROPOSED
APPROVED ORIGINATOR BEFORE ANY GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO IT (OTHER THAN SUCH
ACTION OR PROCEEDING AS DISCLOSED IN PUBLIC FILINGS);

 

(V)                               THE COLLATERAL AGENT, EACH FUNDING AGENT AND
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO EACH OF THEM FROM A NATIONALLY RECOGNIZED LAW FIRM
QUALIFIED TO PRACTICE IN THE JURISDICTION IN WHICH SUCH ORIGINATOR IS LOCATED TO
THE EFFECT THAT THE SALE OF RECEIVABLES BY SUCH ORIGINATOR TO THE CONTRIBUTOR OR
THE COMPANY (OR SUCH OTHER ENTITY AS SHALL HAVE BEEN AGREED) CONSTITUTE TRUE
SALES OF SUCH RECEIVABLES TO THE CONTRIBUTOR OR THE COMPANY OR SUCH ENTITY;

 

(VI)                            THE COLLATERAL AGENT, EACH FUNDING AGENT AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OPINION OF COUNSEL FROM A NATIONALLY
RECOGNIZED LAW FIRM IN FORM AND SUBSTANCE SATISFACTORY TO EACH OF THEM

 

64

--------------------------------------------------------------------------------


 

WITH RESPECT TO THE ORIGINATORS FROM ONE OR MORE NATIONALLY RECOGNIZED LAW FIRMS
AUTHORIZED TO PRACTICE LAW IN THE JURISDICTION IN WHICH SUCH PROPOSED APPROVED
ORIGINATOR IS LOCATED, THE JURISDICTIONS GOVERNING THE CONTRACTS ORIGINATED BY
SUCH ORIGINATOR AND IN NEW YORK;

 

(VII)                         THE MASTER SERVICER AND THE SERVICER GUARANTOR
SHALL HAVE AGREED IN WRITING TO SERVICE THE RECEIVABLES ORIGINATED AND PROPOSED
TO BE SOLD BY SUCH ORIGINATOR IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
SERVICING AGREEMENT AND THE SERVICER GUARANTOR SHALL HAVE AGREED TO GUARANTEE
THE MASTER SERVICER’S OBLIGATIONS IN CONNECTION THEREWITH;

 

(VIII)                      THE LIQUIDATION SERVICER SHALL HAVE NOTIFIED THE
COMPANY, THE FUNDING AGENTS AND THE ADMINISTRATIVE AGENT THAT A STANDBY
LIQUIDATION SYSTEM IS IN PLACE FOR SUCH PROPOSED APPROVED ORIGINATOR;

 

(IX)                              THE COMPANY, THE COLLATERAL AGENT, EACH
FUNDING AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE
PREPARED BY A RESPONSIBLE OFFICER OF THE MASTER SERVICER CERTIFYING THAT AFTER
GIVING EFFECT TO THE ADDITION OF SUCH PROPOSED APPROVED ORIGINATOR, THE TARGET
RECEIVABLES AMOUNT SHALL BE EQUAL TO OR LESS THAN THE AGGREGATE RECEIVABLES
AMOUNT ON THE DATE SUCH PROPOSED APPROVED ORIGINATOR IS ADDED PURSUANT TO THE
APPLICABLE RECEIVABLES PURCHASE AGREEMENT;

 

(X)                                 SUCH ORIGINATOR SHALL HAVE EXECUTED AN
ADDITIONAL ORIGINATOR JOINDER AGREEMENT IN THE FORM OF SCHEDULE 3 OR
CORRESPONDING SCHEDULE ATTACHED TO THE APPLICABLE RECEIVABLES PURCHASE
AGREEMENT, SHALL HAVE OTHERWISE ACCEDED TO AN EXISTING RECEIVABLES PURCHASE
AGREEMENT OR SHALL HAVE ENTERED INTO A RECEIVABLES PURCHASE AGREEMENT
SUBSTANTIALLY SIMILAR TO THE EXISTING RECEIVABLES PURCHASE AGREEMENT WITH SUCH
MODIFICATIONS AS NECESSARY OR APPROPRIATE TO ADDRESS JURISDICTION-SPECIFIC
ISSUES;

 

(XI)                              IF APPLICABLE, SUCH ORIGINATOR SHALL HAVE
EXECUTED, FILED AND RECORDED, AT ITS OWN EXPENSE, APPROPRIATE UCC FINANCING
STATEMENTS WITH RESPECT TO THE RECEIVABLES (AND RELATED PROPERTY) ORIGINATED AND
PROPOSED TO BE SOLD BY IT IN SUCH MANNER AND SUCH JURISDICTIONS AS ARE NECESSARY
TO PERFECT THE COMPANY’S OWNERSHIP INTEREST IN SUCH RECEIVABLES;

 

(XII)                           THE COMPANY, EACH FUNDING AGENT AND THE
ADMINISTRATIVE AGENT SHALL BE SATISFIED THAT THERE ARE NO LIENS ON THE
RECEIVABLES TO BE SOLD BY SUCH ORIGINATOR, EXCEPT PERMITTED LIENS;

 

(XIII)                        THE COLLECTION ACCOUNTS WITH RESPECT TO THE
RECEIVABLES TO BE SOLD OR CONTRIBUTED BY SUCH PROPOSED APPROVED ORIGINATOR SHALL
HAVE BEEN ESTABLISHED IN THE NAME OF THE COMPANY AND THE COMPANY SHALL HAVE
CAUSED THE COLLATERAL AGENT TO HAVE A FIRST PRIORITY PERFECTED SECURITY INTEREST
IN SUCH ACCOUNTS OR SHALL HAVE BEEN ESTABLISHED IN THE NAME OF THE COLLATERAL
AGENT (WHEREBY THE COLLATERAL AGENT MAY GRANT TO THE COMPANY A REVOCABLE
AUTHORIZATION TO OPERATE SUCH ACCOUNTS), OR, IF THE COLLATERAL AGENT SHALL NOT
HAVE SUCH FIRST PRIORITY PERFECTED SECURITY

 

65

--------------------------------------------------------------------------------


 

INTEREST OR OWNERSHIP INTEREST IN SUCH ACCOUNTS, THE COMPANY SHALL HAVE
ESTABLISHED, OR SHALL HAVE CAUSED HUNTSMAN INTERNATIONAL TO ESTABLISH,
APPROPRIATE RESERVES, AS DETERMINED BY THE FUNDING AGENTS AND THE ADMINISTRATIVE
AGENT, TO COVER ANY FAILURE OF TIMELY REMITTANCE IN FULL OF COLLECTIONS FROM
SUCH ACCOUNTS OR SHALL HAVE ESTABLISHED, OR SHALL HAVE CAUSED HUNTSMAN
INTERNATIONAL TO ESTABLISH, APPROPRIATE RESERVES, AS DETERMINED BY THE FUNDING
AGENTS AND THE ADMINISTRATIVE AGENT, TO COVER A FAILURE OF TIMELY REMITTANCE IN
FULL OF COLLECTIONS FROM THE COLLECTION ACCOUNTS TO THE RELEVANT COMPANY
CONCENTRATION ACCOUNT IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS, OR SHALL
HAVE MADE SUCH OTHER ARRANGEMENTS AS APPROPRIATE OR NECESSARY, AS DETERMINED BY
THE ADMINISTRATIVE AGENT, TO ADDRESS JURISDICTION-SPECIFIC ISSUES; AND

 

(XIV)                       IF THE AGGREGATE PRINCIPAL AMOUNT OF RECEIVABLES TO
BE ADDED TO THE POOL OF RECEIVABLES BY ADDITIONAL ORIGINATORS ADDED AS APPROVED
ORIGINATORS AND WITH RESPECT TO ACQUIRED LINES OF BUSINESS PURSUANT TO THE
PROVISIONS OF THIS SECTION 27 IN THE IMMEDIATELY PRECEDING TWELVE (12) CALENDAR
MONTHS (INCLUDING THE AGGREGATE PRINCIPAL AMOUNT OF ALL RECEIVABLES OF SUCH
PROPOSED ORIGINATOR PROPOSED TO BE SOLD BY SUCH PROPOSED ORIGINATOR) IS GREATER
THAN TEN PERCENT (10%) OF THE AGGREGATE RECEIVABLES AMOUNT ON SUCH DATE BEFORE
GIVING EFFECT TO THE ADDITION OF SUCH PROPOSED APPROVED ORIGINATOR, SUCH
CALCULATION TO BE MADE IMMEDIATELY PRIOR TO THE PROPOSED ADDITION OF SUCH
APPROVED ORIGINATOR, THEN (I) EACH FUNDING AGENT AND THE ADMINISTRATIVE AGENT
SHALL HAVE CONSENTED TO THE ADDITION OF SUCH ORIGINATOR AND (II) THE HISTORICAL
AGING AND LIQUIDATION SCHEDULE INFORMATION OF THE RECEIVABLES ORIGINATED BY SUCH
PROPOSED APPROVED ORIGINATOR AND OTHER DATA RELATING TO THE RECEIVABLES IS
SATISFACTORY TO EACH FUNDING AGENT AND THE ADMINISTRATIVE AGENT.

 


(C)                                APPROVED OBLIGOR COUNTRY


 

The Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have consented in advance, in writing, to such inclusion of a
jurisdiction as an Approved Obligor Country.

 


(D)                               APPROVED CONTRACT JURISDICTION


 

The Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have consented in advance, in writing, to inclusion of a
jurisdiction as an Approved Contract Jurisdiction.

 


(E)                                APPROVED ACQUIRED LINE OF BUSINESS
RECEIVABLES


 

(I)                                   THE MASTER SERVICER, THE COMPANY, THE
COLLATERAL AGENT, EACH FUNDING AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A COPY OF THE POLICIES WITH RESPECT TO THE RELEVANT ACQUIRED LINE OF
BUSINESS, WHICH POLICIES SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
MASTER SERVICER, THE SERVICER GUARANTOR, THE COMPANY, THE ADMINISTRATIVE AGENT
AND EACH FUNDING AGENT;

 

66

--------------------------------------------------------------------------------


 

(II)                                THE COMPANY, THE COLLATERAL AGENT, EACH
FUNDING AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CONFIRMATION THAT
THERE IS NO PENDING OR THREATENED ACTION OR PROCEEDING AFFECTING THE ORIGINATOR
OR ORIGINATORS WITH RESPECT TO SUCH ACQUIRED LINE OF BUSINESS BEFORE ANY
GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO IT (OTHER THAN SUCH ACTION OR PROCEEDING AS
DISCLOSED IN PUBLIC FILINGS);

 

(III)                             THE LIQUIDATION SERVICER SHALL HAVE NOTIFIED
THE COMPANY, THE FUNDING AGENTS AND THE ADMINISTRATIVE AGENT THAT A STANDBY
LIQUIDATION SYSTEM IS IN PLACE FOR SUCH ACQUIRED LINE OF BUSINESS;

 

(IV)                            THE COMPANY, THE COLLATERAL AGENT, EACH FUNDING
AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE PREPARED BY
A RESPONSIBLE OFFICER OF THE MASTER SERVICER CERTIFYING THAT AFTER GIVING EFFECT
TO THE ADDITION OF SUCH ACQUIRED LINE OF BUSINESS RECEIVABLES, THE TARGET
RECEIVABLES AMOUNT SHALL BE EQUAL TO OR LESS THAN THE AGGREGATE RECEIVABLES
AMOUNT ON THE DATE DESIGNATED BY THE RELEVANT ORIGINATOR OR ORIGINATORS PURSUANT
TO CLAUSE (V) BELOW;

 

(V)                               THE RELEVANT ORIGINATOR OR ORIGINATORS WITH
RESPECT TO SUCH ACQUIRED LINE OF BUSINESS SHALL HAVE DELIVERED A NOTICE TO THE
MASTER SERVICER, THE COMPANY, THE COLLATERAL AGENT, EACH FUNDING AGENT AND THE
ADMINISTRATIVE AGENT, DESIGNATING THE DATE UPON WHICH THE ACQUIRED LINE OF
BUSINESS RECEIVABLES WOULD COMMENCE BEING CONSIDERED AS POSSIBLE ELIGIBLE
RECEIVABLES;

 

(VI)                            IF APPLICABLE, THE RELEVANT ORIGINATOR OR
ORIGINATORS WITH RESPECT TO SUCH ACQUIRED LINE OF BUSINESS SHALL HAVE EXECUTED,
FILED AND RECORDED, AT ITS OWN EXPENSE, APPROPRIATE UCC FINANCING STATEMENTS
WITH RESPECT TO THE RECEIVABLES (AND RELATED PROPERTY) ORIGINATED AND PROPOSED
TO BE SOLD BY IT IN SUCH MANNER AND SUCH JURISDICTIONS AS ARE NECESSARY TO
PERFECT THE COMPANY’S OWNERSHIP INTEREST IN SUCH RECEIVABLES;

 

(VII)                         THE COMPANY, EACH FUNDING AGENT AND THE
ADMINISTRATIVE AGENT SHALL BE SATISFIED THAT THERE ARE NO LIENS ON THE ACQUIRED
LINE OF BUSINESS RECEIVABLES TO BE SOLD BY SUCH ORIGINATOR, EXCEPT AS PERMITTED
LIENS;

 

(VIII)                      THE COLLECTION ACCOUNTS WITH RESPECT TO THE ACQUIRED
LINE OF BUSINESS RECEIVABLES TO BE SOLD OR CONTRIBUTED BY SUCH ORIGINATOR SHALL
HAVE BEEN ESTABLISHED IN THE NAME OF THE COMPANY (OR EXISTING COLLECTION
ACCOUNTS WILL BE USED WITH RESPECT TO SUCH RECEIVABLES) AND THE COMPANY SHALL
HAVE CAUSED THE COLLATERAL AGENT TO HAVE A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN SUCH ACCOUNTS OR SHALL HAVE BEEN ESTABLISHED IN THE NAME OF THE
COLLATERAL AGENT (WHEREBY THE COLLATERAL AGENT MAY GRANT TO THE COMPANY A
REVOCABLE AUTHORIZATION TO OPERATE SUCH ACCOUNTS), OR, IF THE COLLATERAL AGENT
SHALL NOT HAVE SUCH FIRST PRIORITY PERFECTED SECURITY INTEREST OR OWNERSHIP
INTEREST IN SUCH ACCOUNTS, THE COMPANY SHALL HAVE ESTABLISHED, OR SHALL HAVE
CAUSED HUNTSMAN INTERNATIONAL TO ESTABLISH, APPROPRIATE RESERVES, AS

 

67

--------------------------------------------------------------------------------


 

DETERMINED BY THE FUNDING AGENTS AND THE ADMINISTRATIVE AGENT, TO COVER ANY
FAILURE OF TIMELY REMITTANCE IN FULL OF COLLECTIONS FROM SUCH ACCOUNTS OR SHALL
HAVE ESTABLISHED, OR SHALL HAVE CAUSED HUNTSMAN INTERNATIONAL TO ESTABLISH,
APPROPRIATE RESERVES, AS DETERMINED BY THE FUNDING AGENTS AND THE ADMINISTRATIVE
AGENT, TO COVER A FAILURE OF TIMELY REMITTANCE IN FULL OF COLLECTIONS FROM THE
COLLECTION ACCOUNTS TO THE RELEVANT COMPANY CONCENTRATION ACCOUNT IN ACCORDANCE
WITH THE TRANSACTION DOCUMENTS, OR SHALL HAVE MADE SUCH OTHER ARRANGEMENTS AS
APPROPRIATE OR NECESSARY, AS DETERMINED BY THE FUNDING AGENTS AND THE
ADMINISTRATIVE AGENT, TO ADDRESS JURISDICTION-SPECIFIC ISSUES; AND

 

(IX)                              IF THE AGGREGATE PRINCIPAL AMOUNT OF
RECEIVABLES ADDED TO THE POOL OF RECEIVABLES BY ADDITIONAL ORIGINATORS ADDED AS
APPROVED ORIGINATORS AND WITH RESPECT TO ACQUIRED LINES OF BUSINESS PURSUANT TO
THE PROVISIONS OF THIS SECTION 27 IN THE IMMEDIATELY PRECEDING TWELVE (12)
CALENDAR MONTHS (INCLUDING THE AGGREGATE PRINCIPAL AMOUNT OF ALL RECEIVABLES OF
SUCH PROPOSED ACQUIRED LINE OF BUSINESS) IS GREATER THAN TEN PERCENT (10%) OF
THE AGGREGATE RECEIVABLES AMOUNT ON SUCH DATE BEFORE GIVING EFFECT TO THE
ADDITION OF SUCH PROPOSED ACQUIRED LINES OF BUSINESS RECEIVABLES, SUCH
CALCULATION TO BE MADE IMMEDIATELY PRIOR TO THE PROPOSED ADDITION OF SUCH
ACQUIRED LINES OF BUSINESS RECEIVABLES, THEN (I) EACH FUNDING AGENT AND THE
ADMINISTRATIVE AGENT SHALL HAVE CONSENTED TO THE ADDITION OF SUCH ACQUIRED LINES
OF BUSINESS RECEIVABLES AND (II) THE HISTORICAL AGING AND LIQUIDATION SCHEDULE
INFORMATION OF THE RECEIVABLES ORIGINATED WITH RESPECT TO SUCH ACQUIRED LINES OF
BUSINESS RECEIVABLES AND OTHER DATA RELATING TO THE RECEIVABLES IS SATISFACTORY
TO EACH FUNDING AGENT AND THE ADMINISTRATIVE AGENT.

 


(F)                                  ITALIAN ORIGINATORS


 

It is the intention of the parties to this Agreement that the Italian
Originators shall be added to the transactions contemplated by this Agreement as
“Approved Obligors”, subject to (i) the satisfaction of the requirements set
forth in Section 27(b) (excluding sub-clause (xiv)) and (ii) the Collection
Account arrangements with respect to Italian Receivables being on terms
satisfactory to the Administrative Agent.  Until the Italian Effective Date, the
Italian Originators shall not be Approved Obligors and Italian Receivables shall
not be Eligible Receivables.

 


28.                               REMOVAL AND WITHDRAWAL OF ORIGINATORS AND
APPROVED ORIGINATORS


 


(A)                                SUBJECT TO SECTIONS 28(C) AND 28(D), AT THE
WRITTEN REQUEST OF THE COMPANY OR THE MASTER SERVICER, AN APPROVED ORIGINATOR
MAY BE REMOVED OR TERMINATED AS AN ORIGINATOR AND AN APPROVED ORIGINATOR MAY
WITHDRAW AS AN ORIGINATOR; PROVIDED THAT, IN EACH CASE,


 

(I)                                   SUCH REMOVAL OR WITHDRAWAL IS IN
ACCORDANCE WITH THE APPLICABLE ORIGINATION AGREEMENT,

 

68

--------------------------------------------------------------------------------


 

(II)                                THE ADMINISTRATIVE AGENT AND EACH FUNDING
AGENT SHALL HAVE GIVEN ITS PRIOR WRITTEN CONSENT TO SUCH REMOVAL, TERMINATION OR
WITHDRAWAL, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD,

 

(III)                             NO PROGRAM TERMINATION EVENT OR POTENTIAL
TERMINATION EVENT HAS OCCURRED AND IS CONTINUING OR WOULD OCCUR AS A RESULT
THEREOF, AND

 

(IV)                            THE COMPANY, THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND EACH FUNDING AGENT SHALL HAVE RECEIVED PRIOR WRITTEN
NOTICE FROM THE MASTER SERVICER OF SUCH REMOVAL, TERMINATION OR WITHDRAWAL OF
THE ORIGINATOR (ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE
MASTER SERVICER ATTACHING A PRO FORMA DAILY REPORT AND CERTIFYING THAT THE
TARGET RECEIVABLES AMOUNT WILL BE EQUAL TO OR LESS THAN THE AGGREGATE 
RECEIVABLES AMOUNT AFTER GIVING EFFECT TO SUCH REMOVAL, TERMINATION OR
WITHDRAWAL);

 

provided that, clause (ii) above shall not apply if the aggregate Principal
Amount of Receivables of an Originator that is removed, withdrawn or terminated
pursuant to the provisions of this Section 28  in the immediately preceding
twelve (12) calendar months is less than ten per cent (10%) of the Aggregate
Receivables Amount as of the date immediately prior to the proposed removal,
withdrawal or termination of the relevant Approved Originator; provided,
further, that clause (ii) shall not apply to an Originator with respect to which
an Originator Termination Event has occurred under the applicable Origination
Agreement.

 


(B)                               AT THE WRITTEN REQUEST OF THE MASTER SERVICER,
AN APPROVED ORIGINATOR MAY CEASE SELLING RECEIVABLES ORIGINATED WITH RESPECT TO
A DESIGNATED LINE OF BUSINESS BY DESIGNATING SUCH DESIGNATED LINE OF BUSINESS AS
AN EXCLUDED DESIGNATED LINE OF BUSINESS; PROVIDED THAT, IN EACH CASE,


 

(I)                                   SUCH CESSATION IS IN ACCORDANCE WITH THE
APPLICABLE ORIGINATION AGREEMENT,

 

(II)                                THE ADMINISTRATIVE AGENT AND EACH FUNDING
AGENT SHALL HAVE GIVEN ITS PRIOR WRITTEN CONSENT TO SUCH CESSATION, SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD,

 

(III)                             NO PROGRAM TERMINATION EVENT OR POTENTIAL
TERMINATION EVENT HAS OCCURRED AND IS CONTINUING OR WOULD OCCUR AS A RESULT
THEREOF,

 

(IV)                            THE COLLATERAL AGENT, EACH FUNDING AGENT AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PRIOR WRITTEN NOTICE FROM THE MASTER
SERVICER OF SUCH CESSATION (ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE MASTER SERVICER ATTACHING A PRO FORMA DAILY REPORT AND CERTIFYING
THAT THE TARGET RECEIVABLES AMOUNT WILL BE EQUAL TO OR LESS THAN THE AGGREGATE
RECEIVABLES AMOUNT AFTER GIVING EFFECT TO SUCH DISPOSITION AND/OR CESSATION);
AND

 

(V)                               ALL OBLIGORS WITH RESPECT TO RECEIVABLES
ORIGINATED WITH RESPECT TO THE EXCLUDED DESIGNATED LINE OF BUSINESS SHALL BE
INSTRUCTED TO MAKE ALL

 

69

--------------------------------------------------------------------------------


 

PAYMENTS WITH RESPECT TO RECEIVABLES WHICH ARE NOT RECEIVABLES OWNED BY THE
COMPANY TO ACCOUNTS OTHER THAN THE COLLECTION ACCOUNTS AND THE MASTER SERVICER
SHALL TAKE ALL STEPS REASONABLY INTENDED TO CAUSE SUCH OBLIGORS COMPLY WITH SUCH
INSTRUCTIONS;

 

provided that, sub-clause (a)(ii) above shall not apply if the aggregate
Principal Amount of Receivables removed from the pool of Receivables pursuant to
the provisions of this Section 28 in the immediately preceding twelve (12)
calendar months (including the aggregate Principal Amount of Receivables of such
proposed Excluded Designated Line of Business) is less than ten per cent (10%)
of the Aggregate Receivables Amount as of the date immediately prior to the
proposed removal, withdrawal or termination of the relevant Approved Originator
or proposed cessation of the Excluded Designated Line of Business.

 


(C)                                UPON AND AFTER NOTICE BEING GIVEN PURSUANT TO
SECTION 28(A)(IV) OR SECTION 28(B)(IV) (AS APPLICABLE), ANY RECEIVABLES WITH
RESPECT TO AN ORIGINATOR REMOVED, WITHDRAWN OR TERMINATED OR AN EXCLUDED
DESIGNATED LINE OF BUSINESS (AS APPLICABLE) SHALL: (I) CEASE TO BE SOLD,
TRANSFERRED OR CONTRIBUTED TO THE CONTRIBUTOR AND/OR THE COMPANY; AND
(II) ASSUMING SATISFACTION OF ALL OTHER APPLICABLE REQUIREMENTS WITH RESPECT TO
AN ELIGIBLE RECEIVABLE, CONTINUE TO BE AN ELIGIBLE RECEIVABLE ONLY IF (A) SUCH
RECEIVABLES WERE SOLD, TRANSFERRED OR CONTRIBUTED TO THE COMPANY PRIOR TO THE
DATE SUCH NOTICE WAS GIVEN AND (B) (IF APPLICABLE) THE EXCLUDED DESIGNATED LINE
OF BUSINESS HAS NOT YET BEEN SOLD OR OTHERWISE DISPOSED.


 


(D)                               AN ORIGINATOR THAT IS REMOVED, TERMINATED OR
WITHDRAWN, OR THAT IS THE ORIGINATOR WITH RESPECT TO AN EXCLUDED DESIGNATED LINE
OF BUSINESS, SHALL HAVE A CONTINUING OBLIGATION WITH RESPECT TO RECEIVABLES
PREVIOUSLY SOLD OR CONTRIBUTED BY IT PURSUANT TO THE RELEVANT ORIGINATION
AGREEMENT (INCLUDING MAKING ORIGINATOR DILUTION ADJUSTMENT PAYMENTS, ORIGINATOR
ADJUSTMENT PAYMENTS AND PAYMENTS IN RESPECT OF INDEMNIFICATION) UNLESS THE
SERVICER GUARANTOR OR AN AFFILIATE OF SUCH ORIGINATOR HAS ASSUMED ALL SUCH
OBLIGATIONS; PROVIDED, HOWEVER, THAT AN AFFILIATE OF SUCH ORIGINATOR MAY ASSUME
SUCH ORIGINATOR’S OBLIGATIONS ONLY WITH THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH FUNDING AGENT.


 


29.                               ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES


 


(A)                                ADJUSTMENT PAYMENTS. IF (I) ANY
REPRESENTATION OR WARRANTY UNDER SECTIONS 24(A), 24(B) OR 24(E) IS NOT TRUE AND
CORRECT AS OF THE DATE SPECIFIED THEREIN WITH RESPECT TO ANY RECEIVABLE, OR ANY
RECEIVABLE ENCOMPASSED BY THE REPRESENTATION AND WARRANTY IN SECTIONS 24(C) OR
24(D) IS DETERMINED NOT TO HAVE BEEN AN ELIGIBLE RECEIVABLE AS OF THE RELEVANT
RECEIVABLES CONTRIBUTION DATE, (II) THERE IS A BREACH OF ANY COVENANT UNDER
SECTION 26.3(B) WITH RESPECT TO ANY RECEIVABLE OR (III) THE COLLATERAL AGENT’S
SECURITY INTEREST IN ANY RECEIVABLE IS NOT A CONTINUING FIRST PRIORITY PERFECTED
SECURITY INTEREST AT ANY TIME AS A RESULT OF ANY ACTION TAKEN BY, OR THE FAILURE
TO TAKE ACTION BY, THE COMPANY (ANY RECEIVABLE AS TO WHICH THE CONDITIONS
SPECIFIED IN ANY OF CLAUSES (I), (II) OR (III) OF THIS SECTION 29(A) EXISTS IS
REFERRED TO HEREIN AS AN “INELIGIBLE RECEIVABLE”) THEN, AFTER THE EARLIER (THE
DATE ON WHICH SUCH EARLIER

 

70

--------------------------------------------------------------------------------


 


EVENT OCCURS, THE “INELIGIBILITY DETERMINATION DATE”) TO OCCUR OF THE DISCOVERY
BY THE MASTER SERVICER OF ANY SUCH EVENT THAT CONTINUES UNREMEDIED OR RECEIPT BY
THE COMPANY OF WRITTEN NOTICE (WHICH MAY BE IN THE DAILY REPORT) GIVEN BY THE
MASTER SERVICER OF ANY SUCH EVENT THAT CONTINUES UNREMEDIED, THE COMPANY SHALL
PAY TO THE RELEVANT APPROVED CURRENCY COMPANY CONCENTRATION ACCOUNTS THE
ADJUSTMENT PAYMENT IN THE AMOUNT AND MANNER SET FORTH IN SECTION 29(B).


 


(B)                               ADJUSTMENT PAYMENT AMOUNT. SUBJECT TO THE LAST
SENTENCE OF THIS SECTION 29(B), THE COMPANY SHALL MAKE AN ADJUSTMENT PAYMENT
WITH RESPECT TO EACH INELIGIBLE RECEIVABLE AS REQUIRED PURSUANT TO
SECTION 29(A) BY DEPOSITING IN THE RELEVANT APPROVED CURRENCY COMPANY
CONCENTRATION ACCOUNT ON THE BUSINESS DAY FOLLOWING THE RELATED INELIGIBILITY
DETERMINATION DATE AN AMOUNT EQUAL TO THE LESSER OF (X) THE AMOUNT BY WHICH THE
TARGET RECEIVABLES AMOUNT EXCEEDS THE AGGREGATE RECEIVABLES AMOUNT (AFTER GIVING
EFFECT TO THE REDUCTION THEREOF BY THE PRINCIPAL AMOUNT OF SUCH INELIGIBLE
RECEIVABLE) AND (Y) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SUCH
INELIGIBLE RECEIVABLES LESS THE COLLECTIONS (IF ANY) IN RESPECT OF SUCH
INELIGIBLE RECEIVABLE PREVIOUSLY APPLIED BY OR ON BEHALF OF THE MASTER SERVICER.


 

Upon transfer or deposit of the Adjustment Payment amount specified in this
Section 29(b), the Company shall be entitled to retain without recourse,
representation or warranty, all subsequent Collections (or amounts in respect
thereof) received by it in respect of each such Ineligible Receivable and such
Collections shall not form part of the Collateral. The obligation of the Company
to pay such Adjustment Payment amount specified in this Section 29(b), as the
case may be, with respect to any Ineligible Receivables shall constitute the
sole remedy respecting the event giving rise to such obligation available to the
Secured Parties unless such obligation is not satisfied in full in accordance
with the terms of this Agreement.

 


30.                               OBLIGATIONS UNAFFECTED


 

The obligations of the Company and the Master Servicer to the Collateral Agent,
the Administrative Agent, the Funding Agents and the Lenders under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any of the Receivables or any sale of any of the Receivables.

 


31.                               RESERVED


 

PART 10
THE PARTIES

 


32.                               ROLE OF THE COLLATERAL AGENT


 


32.1                         AUTHORIZATION AND ACTION


 


(A)                                EACH SECURED PARTY HEREBY IRREVOCABLY
APPOINTS AND AUTHORIZES THE COLLATERAL AGENT TO TAKE SUCH ACTION AS AGENT ON ITS
BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AS ARE DELEGATED TO THE COLLATERAL AGENT BY THE TERMS
HEREOF AND THE OTHER TRANSACTION DOCUMENTS,

 

71

--------------------------------------------------------------------------------


 


TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  FOR THE
AVOIDANCE OF DOUBT, THE APPOINTMENT OF COLLATERAL AGENT BY THE SECURED PARTIES
IN THIS CLAUSE (A) INCLUDES THE APPOINTMENT OF THE COLLATERAL AGENT AS
REPRESENTATIVE (VERTEGENWOORDIGER/REPRÉSENTANT) OF THE SECURED PARTIES WITHIN
THE MEANING OF ARTICLE 5 OF THE BELGIAN ACT OF 15 DECEMBER 2004 ON FINANCIAL
COLLATERAL.


 


(B)                               WITHOUT LIMITING THE FOREGOING, THE COLLATERAL
AGENT IS EMPOWERED AND AUTHORIZED, ON BEHALF OF THE SECURED PARTIES, TO CREATE,
HOLD AND ADMINISTER THE COLLATERAL FOR THE BENEFIT OF THE SECURED PARTIES UNDER
THE SECURITY DOCUMENTS. FOR AVOIDANCE OF DOUBT, EACH OF THE SECURED PARTIES
HEREBY AUTHORIZES THE COLLATERAL AGENT TO EXECUTE AND DELIVER THE SECURITY
DOCUMENTS AND ANY OTHER AGREEMENTS OR DOCUMENTS WHICH ARE REQUIRED TO CREATE
COLLATERAL OR OTHER SECURITY FOR AND ON BEHALF OF THE SECURED PARTIES.


 


(C)                                THE COLLATERAL AGENT SHALL NOT HAVE ANY
DUTIES OTHER THAN THOSE EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS, AND NO
IMPLIED OBLIGATIONS OR LIABILITIES SHALL BE READ INTO ANY TRANSACTION DOCUMENT,
OR OTHERWISE EXIST, AGAINST THE COLLATERAL AGENT.


 


(D)                               THE COLLATERAL AGENT DOES NOT ASSUME, NOR
SHALL IT BE DEEMED TO HAVE ASSUMED, ANY OBLIGATION TO, OR RELATIONSHIP OF TRUST
(SAVE AS PROVIDED IN THE TRANSACTION DOCUMENTS) OR AGENCY WITH, ANY TRANSACTION
PARTY, THE LENDERS, THE FUNDING AGENTS, THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY.


 


(E)                                NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, IN NO EVENT SHALL THE COLLATERAL
AGENT EVER BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE COLLATERAL AGENT TO
PERSONAL LIABILITY OR WHICH IS CONTRARY TO ANY PROVISION OF ANY TRANSACTION
DOCUMENT OR APPLICABLE REQUIREMENTS OF LAW. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” IN THIS AGREEMENT WITH
REFERENCE TO THE COLLATERAL AGENT IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR
OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY
APPLICABLE REQUIREMENTS OF LAW. INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF
MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE
RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.


 


32.2                         PERFORMANCE OF OBLIGATIONS


 


(A)                                IF THE MASTER SERVICER OR THE COMPANY FAILS
TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE COLLATERAL AGENT MAY (BUT SHALL NOT BE REQUIRED TO) ITSELF
PERFORM, OR CAUSE PERFORMANCE OF, SUCH OBLIGATION; AND THE COLLATERAL AGENT’S
COSTS AND EXPENSES REASONABLY INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE
BY THE COMPANY.


 


(B)                               THE EXERCISE BY THE COLLATERAL AGENT ON BEHALF
OF THE SECURED PARTIES OF THEIR RIGHTS UNDER THIS AGREEMENT SHALL NOT RELEASE
THE MASTER SERVICER OR THE COMPANY FROM ANY OF THEIR DUTIES OR OBLIGATIONS WITH
RESPECT TO ANY CONTRACTS OR TRANSACTION DOCUMENTS. NONE OF THE COLLATERAL AGENT,
THE FUNDING AGENTS, THE LENDERS OR THE ADMINISTRATIVE AGENT SHALL HAVE ANY
OBLIGATION OR LIABILITY

 

72

--------------------------------------------------------------------------------


 


WITH RESPECT TO ANY TRANSACTION DOCUMENTS OR CONTRACTS, NOR SHALL ANY OF THEM BE
OBLIGATED TO PERFORM THE OBLIGATIONS OF ANY TRANSACTION PARTY THEREUNDER.


 


32.3                         LIABILITY OF COLLATERAL AGENT


 

Neither the Collateral Agent nor any of its directors, officers, agents or
employees:

 


(A)                                SHALL BE LIABLE FOR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY IT OR THEM AS COLLATERAL AGENT UNDER OR IN CONNECTION
WITH THIS AGREEMENT (INCLUDING THE COLLATERAL AGENT’S SERVICING, ADMINISTERING
OR COLLECTING RECEIVABLES AS MASTER SERVICER), IN THE ABSENCE OF ITS OR THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE COLLATERAL AGENT MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
COUNSEL FOR THE COMPANY, THE CONTRIBUTOR OR THE MASTER SERVICER), INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND SHALL NOT BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN GOOD FAITH BY IT IN
ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS;


 


(B)                               MAKES ANY WARRANTY OR REPRESENTATION TO THE
ADMINISTRATIVE AGENT, THE FUNDING AGENTS, THE LENDERS OR OTHER SECURED PARTY
(WHETHER WRITTEN OR ORAL) AND SHALL NOT BE RESPONSIBLE TO THE ADMINISTRATIVE
AGENT, THE FUNDING AGENTS, THE LENDERS OR OTHER SECURED PARTY FOR ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS (WHETHER WRITTEN OR ORAL) MADE IN OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT;


 


(C)                                SHALL HAVE ANY DUTY TO ASCERTAIN OR TO
INQUIRE AS TO WHETHER OR NOT A TERMINATION EVENT HAS OCCURRED AND IS CONTINUING
NOR TO ASCERTAIN OR TO INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT (INCLUDING IN PARTICULAR
WHETHER ANY INSTRUCTIONS OF THE ADMINISTRATIVE AGENT HAVE BEEN AUTHORIZED BY THE
MAJORITY LENDERS) OR ANY OTHER TRANSACTION DOCUMENT ON THE PART OF ANY
TRANSACTION PARTY OR TO INSPECT THE PROPERTY (INCLUDING THE BOOKS AND RECORDS)
OF ANY TRANSACTION PARTY;


 


(D)                               SHALL BE RESPONSIBLE TO THE ADMINISTRATIVE
AGENT, THE FUNDING AGENTS, THE LENDERS OR OTHER SECURED PARTY FOR THE DUE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE
OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT; AND


 


(E)                                SHALL INCUR ANY LIABILITY UNDER OR IN RESPECT
OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT BY ACTING UPON ANY NOTICE
(INCLUDING NOTICE BY TELEPHONE), CONSENT, CERTIFICATE OR OTHER INSTRUMENT OR
WRITING (WHICH MAY BE BY FACSIMILE) BELIEVED BY IT IN GOOD FAITH TO BE GENUINE
AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.


 


32.4                         INDEMNIFICATION OF COLLATERAL AGENT


 


(A)                                WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, EACH LENDER SEVERALLY AGREES TO INDEMNIFY THE COLLATERAL
AGENT (TO THE EXTENT NOT REIMBURSED BY THE TRANSACTION PARTIES), RATEABLY BASED
ON THE COMMITMENT OF SUCH LENDER (OR, IF THE COMMITMENTS HAVE TERMINATED,
RATEABLY ACCORDING TO

 

73

--------------------------------------------------------------------------------


 


THE RESPECTIVE COMMITMENT OF SUCH LENDER IMMEDIATELY PRIOR TO SUCH TERMINATION),
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE COLLATERAL AGENT, AS THE CASE MAY BE, IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY ACTION
REASONABLY TAKEN OR OMITTED BY THE COLLATERAL AGENT UNDER THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE COLLATERAL
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO
ACTION TAKEN IN ACCORDANCE WITH THE EXPRESS DIRECTION OF THE ADMINISTRATIVE
AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS) SHALL BE DEEMED TO
CONSTITUTE NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION.


 


(B)                               WITHOUT LIMITING THE FOREGOING, EACH LENDER
SHALL REIMBURSE THE COLLATERAL AGENT UPON DEMAND FOR ITS RATEABLE SHARE OF ANY
COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY’S FEES) INCURRED BY THE
COLLATERAL AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT
THAT THE COLLATERAL AGENT IS NOT PROMPTLY REIMBURSED FOR SUCH EXPENSES BY OR ON
BEHALF OF THE COMPANY.


 


(C)                                THE UNDERTAKING IN THIS SECTION SHALL SURVIVE
PAYMENT ON THE FINAL PAYOUT DATE AND THE RESIGNATION OR REPLACEMENT OF THE
COLLATERAL AGENT.


 


32.5                         DELEGATION OF DUTIES


 

The Collateral Agent may execute any of its duties through agents (including
collection agents), employees or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Collateral Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 


32.6                         ACTION OR INACTION BY COLLATERAL AGENT


 

The Collateral Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive explicit instructions of the Administrative Agent and assurance of its
indemnification by the Lenders, as it deems appropriate. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or at the direction of the Administrative Agent (acting on the
instructions of the Majority Lenders or, if the Transaction Documents expressly
specify that the relevant action requires the consent or direction of all the
Funding Agents, all the Funding Agents), and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon the
Funding Agents, all Lenders, the Administrative Agent and all other Secured

 

74

--------------------------------------------------------------------------------


 

Parties. The Lenders, the Funding Agents, the Administrative Agent, and the
Collateral Agent agree that unless any action to be taken by the Collateral
Agent under a Transaction Document:

 


(A)                                SPECIFICALLY REQUIRES THE EXPLICIT
INSTRUCTIONS OF THE ADMINISTRATIVE AGENT; OR


 


(B)                               SPECIFICALLY PROVIDES THAT IT BE TAKEN BY THE
COLLATERAL AGENT ALONE OR WITHOUT ANY EXPLICIT INSTRUCTIONS OF THE
ADMINISTRATIVE AGENT,


 

then the Collateral Agent may (and shall, to the extent required hereunder) take
action based upon the advice or concurrence of the Majority Lenders or, if the
Transaction Documents expressly specify that the relevant action requires the
consent or direction of all the Funding Agents, all the Funding Agents).

 


32.7                         NOTICE OF FACILITY EVENTS; ACTION BY COLLATERAL
AGENT


 


(A)                                THE COLLATERAL AGENT SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY FACILITY EVENT OR ANY OTHER
DEFAULT OR TERMINATION EVENT UNDER THE TRANSACTION DOCUMENTS, AS THE CASE MAY
BE, UNLESS THE COLLATERAL AGENT HAS RECEIVED WRITTEN NOTICE FROM THE
ADMINISTRATIVE AGENT, A FUNDING AGENT, A LENDER, THE MASTER SERVICER OR THE
COMPANY STATING THAT SUCH EVENT HAS OCCURRED AND DESCRIBING SUCH TERMINATION
EVENT OR DEFAULT. IF THE COLLATERAL AGENT RECEIVES SUCH A NOTICE, IT SHALL
PROMPTLY GIVE NOTICE THEREOF TO THE ADMINISTRATIVE AGENT.


 


(B)                               THE COLLATERAL AGENT SHALL TAKE SUCH ACTION
CONCERNING A FACILITY EVENT OR ANY OTHER MATTER HEREUNDER AS MAY BE DIRECTED BY
THE ADMINISTRATIVE AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS OR,
IF THE TRANSACTION DOCUMENTS EXPRESSLY SPECIFY THAT THE RELEVANT ACTION REQUIRES
THE CONSENT OR DIRECTION OF ALL THE FUNDING AGENTS, ALL THE FUNDING AGENTS),
(SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 32, BUT UNTIL THE COLLATERAL
AGENT RECEIVES SUCH DIRECTIONS, THE COLLATERAL AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, AS THE
COLLATERAL AGENT DEEMS ADVISABLE AND IN THE BEST INTERESTS OF THE LENDERS.


 


32.8                         NON-RELIANCE ON COLLATERAL AGENT AND OTHER PARTIES


 


(A)                                THE ADMINISTRATIVE AGENT, THE FUNDING AGENTS
AND LENDERS EXPRESSLY ACKNOWLEDGE THAT NEITHER THE COLLATERAL AGENT NOR ANY OF
ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES HAS MADE ANY REPRESENTATIONS OR
WARRANTIES TO IT AND THAT NO ACT BY THE COLLATERAL AGENT HEREAFTER TAKEN,
INCLUDING ANY REVIEW OF THE AFFAIRS OF THE TRANSACTION PARTIES, SHALL BE DEEMED
TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE COLLATERAL AGENT.


 


(B)                               EACH LENDER AND FUNDING AGENT REPRESENTS AND
WARRANTS TO THE COLLATERAL AGENT THAT, INDEPENDENTLY AND WITHOUT RELIANCE UPON
THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, ANY OTHER FUNDING AGENT OR ANY
OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, IT HAS MADE AND WILL CONTINUE TO MAKE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY, PROSPECTS, FINANCIAL AND
OTHER CONDITIONS AND CREDITWORTHINESS OF EACH TRANSACTION PARTY AND THE
RECEIVABLES AND ITS OWN

 

75

--------------------------------------------------------------------------------


 


DECISION TO ENTER INTO THIS AGREEMENT AND TO TAKE, OR OMIT, ACTION UNDER ANY
TRANSACTION DOCUMENT. EXCEPT FOR ITEMS EXPRESSLY REQUIRED TO BE DELIVERED UNDER
ANY TRANSACTION DOCUMENT BY THE COLLATERAL AGENT TO A FUNDING AGENT, THE
ADMINISTRATIVE AGENT OR LENDER, THE COLLATERAL AGENT SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY FUNDING AGENT, THE ADMINISTRATIVE AGENT OR ANY
LENDER WITH ANY INFORMATION CONCERNING THE TRANSACTION PARTIES OR ANY OF THEIR
AFFILIATES THAT COMES INTO THE POSSESSION OF THE COLLATERAL AGENT OR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS-IN-FACT OR AFFILIATES.


 


32.9                         SUCCESSOR COLLATERAL AGENT


 


(A)                                THE COLLATERAL AGENT MAY, UPON AT LEAST
THIRTY (30) DAYS’ NOTICE TO THE COMPANY, THE MASTER SERVICER AND THE
ADMINISTRATIVE AGENT, RESIGN AS COLLATERAL AGENT.


 


(B)                               EXCEPT AS PROVIDED BELOW, SUCH RESIGNATION
SHALL NOT BECOME EFFECTIVE UNTIL A SUCCESSOR COLLATERAL AGENT IS APPOINTED BY
THE ADMINISTRATIVE AGENT (ACTING ON THE INSTRUCTIONS OF THE MAJORITY LENDERS)
AND HAS ACCEPTED SUCH APPOINTMENT.


 


(C)                                IF NO SUCCESSOR COLLATERAL AGENT SHALL HAVE
BEEN SO APPOINTED BY THE ADMINISTRATIVE AGENT (ACTING ON THE INSTRUCTIONS OF THE
MAJORITY LENDERS), WITHIN THIRTY (30) DAYS AFTER THE DEPARTING COLLATERAL
AGENT’S GIVING OF NOTICE OF RESIGNATION, THE DEPARTING COLLATERAL AGENT MAY, ON
BEHALF OF THE MAJORITY LENDERS, APPOINT A SUCCESSOR COLLATERAL AGENT, WHICH
SUCCESSOR COLLATERAL AGENT SHALL BE EITHER A COMMERCIAL BANK HAVING SHORT-TERM
DEBT RATINGS OF AT LEAST A-1 FROM S&P AND P-1 FROM MOODY’S OR A SUBSIDIARY OF
SUCH AN INSTITUTION AND (SO LONG AS NO FACILITY EVENT HAS OCCURRED AND IS
CONTINUING HEREUNDER) SHALL BE ACCEPTABLE TO THE COMPANY.


 


(D)                               IF NO SUCCESSOR COLLATERAL AGENT SHALL HAVE
BEEN SO APPOINTED BY THE ADMINISTRATIVE AGENT (ACTING ON THE INSTRUCTIONS OF THE
MAJORITY LENDERS) WITHIN SIXTY (60) DAYS AFTER THE DEPARTING COLLATERAL AGENT’S
GIVING OF NOTICE OF RESIGNATION, THE DEPARTING COLLATERAL AGENT MAY, ON BEHALF
OF THE MAJORITY LENDERS, APPOINT A SUCCESSOR COLLATERAL AGENT, WHICH SUCCESSOR
COLLATERAL AGENT SHALL BE EITHER A COMMERCIAL BANK HAVING SHORT-TERM DEBT
RATINGS OF AT LEAST A-1 FROM S&P AND P-1 FROM MOODY’S OR A SUBSIDIARY OF SUCH AN
INSTITUTION OR BE A TRUST CORPORATION WITHIN THE MEANING OF THE COLLATERAL AGENT
ACT 1925.


 


(E)                                UPON SUCH ACCEPTANCE OF ITS APPOINTMENT AS
COLLATERAL AGENT HEREUNDER BY A SUCCESSOR COLLATERAL AGENT, SUCH SUCCESSOR
COLLATERAL AGENT SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS AND
DUTIES OF THE RETIRING COLLATERAL AGENT, AND THE RETIRING COLLATERAL AGENT SHALL
BE DISCHARGED FROM ANY FURTHER DUTIES AND OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS.


 


(F)                                  AFTER ANY RETIRING COLLATERAL AGENT’S
RESIGNATION HEREUNDER, THE PROVISIONS OF SECTION 2.01 OF THE SERVICING AGREEMENT
AND SECTION 14, SECTION 36.12 AND THIS SECTION 32 OF THIS AGREEMENT SHALL INURE
TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
THE COLLATERAL AGENT.

 

76

--------------------------------------------------------------------------------



 


32.10                   COLLATERAL AGENT AS JOINT AND SEVERAL CREDITOR


 


(A)                                  EACH PARTY AGREES THAT THE COLLATERAL
AGENT:


 

(I)                                     WILL BE THE JOINT AND SEVERAL CREDITOR
(TOGETHER WITH THE LENDERS) OF EACH AND EVERY OBLIGATION OF THE COMPANY TOWARDS
THE LENDERS UNDER THIS AGREEMENT; AND

 

(II)                                  WILL HAVE ITS OWN INDEPENDENT RIGHT TO
DEMAND PERFORMANCE BY THE COMPANY OF THOSE OBLIGATIONS.

 


(B)                                 DISCHARGE BY THE COMPANY OF ANY OBLIGATION
OWED BY IT TO THE COLLATERAL AGENT AND THE LENDERS SHALL, TO THE SAME EXTENT,
DISCHARGE THE CORRESPONDING OBLIGATION OWING TO THE OTHER.


 


(C)                                  WITHOUT LIMITING OR AFFECTING THE
COLLATERAL AGENT’S RIGHTS AGAINST THE COMPANY (WHETHER UNDER THIS PARAGRAPH OR
UNDER ANY OTHER PROVISION OF THE TRANSACTION DOCUMENTS), THE COLLATERAL AGENT
AGREES WITH THE LENDERS (ON A SEVERAL AND DIVIDED BASIS) THAT, SUBJECT TO
SECTION 32.10(D), IT WILL NOT EXERCISE ITS RIGHTS AS A JOINT AND SEVERAL
CREDITOR EXCEPT WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (ACTING ON THE
INSTRUCTIONS OF THE MAJORITY LENDERS).


 


(D)                                 NOTHING IN SECTION 32.10(C) SHALL IN ANY WAY
LIMIT THE COLLATERAL AGENT’S RIGHT TO ACT IN THE PROTECTION AND PRESERVATION OF
RIGHTS UNDER OR TO ENFORCE ANY SECURITY DOCUMENT AS CONTEMPLATED BY THIS
AGREEMENT AND/OR THE RELEVANT SECURITY DOCUMENT (OR TO DO ANY ACT REASONABLY
INCIDENTAL TO ANY OF THE ABOVE).


 


33.                               ROLE OF EACH FUNDING AGENT


 


33.1                         AUTHORIZATION AND ACTION


 


(A)                                  EACH OF THE LENDERS HEREBY APPOINTS AND
AUTHORIZES ITS FUNDING AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AS
ARE DELEGATED TO EACH FUNDING AGENT BY THE TERMS HEREOF AND THE OTHER
TRANSACTION DOCUMENTS, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO.


 


(B)                                 NO FUNDING AGENT SHALL HAVE ANY DUTIES OTHER
THAN THOSE EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS, AND NO IMPLIED
OBLIGATIONS OR LIABILITIES SHALL BE READ INTO ANY TRANSACTION DOCUMENT, OR
OTHERWISE EXIST, AGAINST ANY FUNDING AGENT.


 


(C)                                  NO FUNDING AGENT HAS ASSUMED, NOR SHALL IT
BE DEEMED TO HAVE ASSUMED, ANY OBLIGATION TO, OR RELATIONSHIP OF TRUST OR AGENCY
WITH ANY TRANSACTION PARTY OR LENDER EXCEPT AS OTHERWISE EXPRESSLY AGREED BY
SUCH FUNDING AGENT.


 


(D)                                 NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, IN NO EVENT SHALL ANY FUNDING AGENT
EVER BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES SUCH FUNDING AGENT TO PERSONAL
LIABILITY OR WHICH IS CONTRARY TO ANY PROVISION OF ANY TRANSACTION DOCUMENT OR
APPLICABLE REQUIREMENTS OF LAW.


 


77

--------------------------------------------------------------------------------



 


33.2                         FUNDING AGENT’S RELIANCE, ETC.


 

Neither any Funding Agent nor its respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Funding Agent under or in connection with this Agreement or the other
Transaction Documents in the absence of its or their own negligence or willful
misconduct. Without limiting the generality of the foregoing, each Funding
Agent:

 


(A)                                  MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
COUNSEL FOR THE COLLATERAL AGENT, THE COMPANY, THE MASTER SERVICER OR THE
CONTRIBUTOR), INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THEM AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR EXPERTS;


 


(B)                                 MAKES NO WARRANTY OR REPRESENTATION TO ANY
LENDER (WHETHER WRITTEN OR ORAL) AND SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR
ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS (WHETHER WRITTEN OR ORAL) MADE IN
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT;


 


(C)                                  SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT ON THE PART OF
ANY TRANSACTION PARTY OR ANY OTHER PERSON, OR TO INSPECT THE PROPERTY (INCLUDING
THE BOOKS AND RECORDS) OF ANY TRANSACTION PARTY;


 


(D)                                 SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR
THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY
OR VALUE OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENTS OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; AND


 


(E)                                  SHALL INCUR NO LIABILITY UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT BY ACTING UPON ANY
NOTICE (INCLUDING NOTICE BY TELEPHONE), CONSENT, CERTIFICATE OR OTHER INSTRUMENT
OR WRITING (WHICH MAY BE BY FACSIMILE) BELIEVED BY THEM TO BE GENUINE AND SIGNED
OR SENT BY THE PROPER PARTY OR PARTIES.


 


33.3                         FUNDING AGENT AND AFFILIATES


 


(A)                                  IN THE EVENT THAT ANY FUNDING AGENT IS A
LENDER, WITH RESPECT TO ANY LOAN OR INTERESTS THEREIN OWNED BY IT, IT SHALL HAVE
THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY LENDER AND MAY EXERCISE
THE SAME AS THOUGH IT WAS NOT A FUNDING AGENT.


 


(B)                                 EACH FUNDING AGENT AND ANY OF ITS AFFILIATES
MAY GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH ANY TRANSACTION PARTY OR THE
COMPANY, ANY OF THEIR RESPECTIVE AFFILIATES AND ANY PERSON WHO MAY DO BUSINESS
WITH OR OWN SECURITIES OF ANY TRANSACTION PARTY OR THE COMPANY OR ANY OF THEIR
RESPECTIVE AFFILIATES, ALL AS IF SUCH FUNDING AGENT WERE NOT A FUNDING AGENT AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO ANY LENDERS.

 

78

--------------------------------------------------------------------------------



 


33.4                         INDEMNIFICATION OF FUNDING AGENT


 

Each Lender agrees to indemnify its Funding Agent (to the extent not reimbursed
by the Transaction Parties), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Funding Agent in any way relating to
or arising out of this Agreement or any other Transaction Document or any action
taken or omitted by such Funding Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from its Funding Agent’s
negligence or willful misconduct.

 


33.5                         DELEGATION OF DUTIES


 

Each Funding Agent may execute any of its duties through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Funding Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 


33.6                         ACTION OR INACTION BY FUNDING AGENT


 


(A)                                  EACH FUNDING AGENT SHALL IN ALL CASES BE
FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ACTION UNDER ANY TRANSACTION
DOCUMENT UNLESS THEY SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE
LENDER IN ITS LENDER GROUP AND ASSURANCE OF ITS INDEMNIFICATION BY THE LENDER IN
ITS LENDER GROUP, AS IT DEEMS APPROPRIATE.


 


(B)                                 EACH FUNDING AGENT SHALL IN ALL CASES BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT IN ACCORDANCE WITH A REQUEST OR AT THE DIRECTION
OF THE LENDER IN ITS LENDER GROUP AND SUCH REQUEST OR DIRECTION AND ANY ACTION
TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON SUCH LENDER.


 


33.7                         NOTICE OF FACILITY EVENTS


 


(A)                                  NO FUNDING AGENT SHALL BE DEEMED TO HAVE
KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY FACILITY EVENT OR ANY OTHER DEFAULT
OR TERMINATION EVENT UNDER THE TRANSACTION DOCUMENTS UNLESS SUCH FUNDING AGENT
HAS RECEIVED NOTICE FROM THE COLLATERAL AGENT, ANY OTHER FUNDING AGENT, THE
ADMINISTRATIVE AGENT, ANY LENDER, THE MASTER SERVICER OR THE COMPANY STATING
THAT SUCH EVENT HAS OCCURRED HEREUNDER OR THEREUNDER AND DESCRIBING SUCH
TERMINATION EVENT OR DEFAULT.


 


(B)                                 IF A FUNDING AGENT RECEIVES SUCH A NOTICE,
IT SHALL PROMPTLY GIVE NOTICE THEREOF TO THE LENDER IN ITS LENDER GROUP AND TO
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT (BUT ONLY IF SUCH NOTICE
RECEIVED BY SUCH FUNDING AGENT WAS NOT SENT TO THE ADMINISTRATIVE AGENT AND THE 
COLLATERAL AGENT).


 


(C)                                  EACH FUNDING AGENT MAY TAKE SUCH ACTION
CONCERNING A FACILITY EVENT AS MAY BE DIRECTED BY THE LENDER IN ITS LENDER GROUP
(SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION 33) BUT UNTIL SUCH FUNDING
AGENT RECEIVES SUCH DIRECTIONS, SUCH

 

79

--------------------------------------------------------------------------------



 


FUNDING AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN
FROM TAKING SUCH ACTION, AS SUCH FUNDING AGENT DEEMS ADVISABLE.


 


33.8                         NON-RELIANCE ON FUNDING AGENT OTHER PARTIES


 


(A)                                  EXCEPT TO THE EXTENT OTHERWISE AGREED TO IN
WRITING BETWEEN A LENDER AND ITS FUNDING AGENT, EACH LENDER EXPRESSLY
ACKNOWLEDGES THAT NEITHER ITS FUNDING AGENT NOR ANY OF ITS FUNDING AGENT’S
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES HAS MADE ANY REPRESENTATIONS OR
WARRANTIES TO IT AND THAT NO ACT BY SUCH FUNDING AGENT HEREAFTER TAKEN,
INCLUDING ANY REVIEW OF THE AFFAIRS OF THE TRANSACTION PARTIES, SHALL BE DEEMED
TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY SUCH FUNDING AGENT.


 


(B)                                 EACH LENDER REPRESENTS AND WARRANTS TO ITS
FUNDING AGENT THAT, INDEPENDENTLY AND WITHOUT RELIANCE UPON SUCH FUNDING AGENT,
THE COLLATERAL AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, IT HAS MADE AND WILL CONTINUE TO MAKE
ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY,
PROSPECTS, FINANCIAL AND OTHER CONDITIONS AND CREDITWORTHINESS OF THE
TRANSACTION PARTIES AND THE RECEIVABLES AND ITS OWN DECISION TO ENTER INTO THIS
AGREEMENT AND TO TAKE, OR OMIT, ACTION UNDER ANY TRANSACTION DOCUMENT. EXCEPT
FOR ITEMS EXPRESSLY REQUIRED TO BE DELIVERED UNDER ANY TRANSACTION DOCUMENT BY A
FUNDING AGENT TO THE LENDER IN ITS LENDER GROUP, THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, ANY OTHER LENDER OR ANY OTHER FUNDING AGENT, NO FUNDING
AGENT SHALL HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ITS LENDER, THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, ANY OTHER LENDER OR ANY OTHER
FUNDING AGENT, WITH ANY INFORMATION CONCERNING THE TRANSACTION PARTIES OR ANY OF
THEIR AFFILIATES THAT COMES INTO THE POSSESSION OF SUCH FUNDING AGENT OR ANY OF
ITS DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS IN- FACT OR AFFILIATES.


 


33.9                         SUCCESSOR FUNDING AGENT


 


(A)                                  EACH FUNDING AGENT MAY, UPON AT LEAST
THIRTY (30) DAYS NOTICE TO THE COLLATERAL AGENT, THE COMPANY, THE MASTER
SERVICER, THE ADMINISTRATIVE AGENT AND ITS LENDER RESIGN AS A FUNDING AGENT.


 


(B)                                 SUCH RESIGNATION SHALL NOT BECOME EFFECTIVE
UNTIL A SUCCESSOR FUNDING AGENT IS APPOINTED IN THE MANNER PRESCRIBED BY THE
RELEVANT PROGRAM SUPPORT AGREEMENTS OR, IN THE ABSENCE OF ANY PROVISIONS IN SUCH
PROGRAM SUPPORT AGREEMENTS PROVIDING FOR THE APPOINTMENT OF A SUCCESSOR FUNDING
AGENT, UNTIL A SUCCESSOR FUNDING AGENT IS APPOINTED BY THE LENDER IN ITS LENDER
GROUP AND SUCH SUCCESSOR FUNDING AGENT HAS ACCEPTED SUCH APPOINTMENT.


 


(C)                                  IF NO SUCCESSOR FUNDING AGENT SHALL HAVE
BEEN SO APPOINTED WITHIN THIRTY (30) DAYS AFTER THE DEPARTING FUNDING AGENT’S
GIVING OF NOTICE OF RESIGNATION, THEN THE DEPARTING FUNDING AGENT MAY, ON BEHALF
OF ITS LENDER, APPOINT A SUCCESSOR FUNDING AGENT, WHICH SUCCESSOR FUNDING AGENT
SHALL BE EITHER A COMMERCIAL BANK HAVING SHORT-TERM DEBT RATINGS OF AT LEAST A-1
FROM S&P AND P-1 FROM MOODY’S OR AN AFFILIATE OF SUCH AN INSTITUTION.

 

80

--------------------------------------------------------------------------------



 


(D)                                 UPON SUCH ACCEPTANCE OF ITS APPOINTMENT AS
FUNDING AGENT HEREUNDER BY A SUCCESSOR FUNDING AGENT, SUCH SUCCESSOR FUNDING
AGENT SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS AND DUTIES OF THE
RETIRING FUNDING AGENT (INCLUDING THE PROVISIONS OF SECTION 33.9(B)), AND THE
RETIRING FUNDING AGENT SHALL BE DISCHARGED FROM ANY FURTHER DUTIES AND
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.


 


(E)                                  AFTER A FUNDING AGENT’S RESIGNATION
HEREUNDER, THE PROVISIONS OF SECTION 12, SECTION 36.12 AND THIS SECTION 33.9
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS A FUNDING AGENT.


 


33.10                   RELIANCE ON FUNDING AGENT


 

Unless otherwise advised in writing by any Funding Agent or by any Lender, each
party to this Agreement may assume that:

 


(A)                                  EACH FUNDING AGENT IS ACTING FOR THE
BENEFIT AND ON BEHALF OF THE LENDER IN ITS LENDER GROUP AS WELL AS FOR THE
BENEFIT OF EACH ASSIGNEE OR OTHER TRANSFEREE FROM ANY SUCH PERSON; AND


 


(B)                                 EACH ACTION TAKEN BY A FUNDING AGENT HAS
BEEN DULY AUTHORIZED AND APPROVED BY ALL NECESSARY ACTION ON THE PART OF THE
LENDER IN ITS LENDER GROUP.


 


34.                               ROLE OF THE ADMINISTRATIVE AGENT


 


34.1                         AUTHORIZATION AND ACTION


 


(A)                                  EACH OF THE LENDERS AND THE FUNDING AGENTS
HEREBY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS
AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE
TERMS HEREOF AND THE OTHER TRANSACTION DOCUMENTS, TOGETHER WITH SUCH POWERS AS
ARE REASONABLY INCIDENTAL THERETO.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTIES OTHER THAN THOSE EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS, AND NO
IMPLIED OBLIGATIONS OR LIABILITIES SHALL BE READ INTO ANY TRANSACTION DOCUMENT,
OR OTHERWISE EXIST, AGAINST THE ADMINISTRATIVE AGENT.


 


(C)                                  THE ADMINISTRATIVE AGENT DOES NOT ASSUME,
NOR SHALL IT BE DEEMED TO HAVE ASSUMED, ANY OBLIGATION TO, OR RELATIONSHIP OF
TRUST OR AGENCY WITH ANY TRANSACTION PARTY, FUNDING AGENT OR LENDER EXCEPT AS
OTHERWISE EXPRESSLY AGREED BY THE ADMINISTRATIVE AGENT.


 


(D)                                 NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT EVER BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE
ADMINISTRATIVE AGENT TO PERSONAL LIABILITY OR WHICH IS CONTRARY TO ANY PROVISION
OF ANY TRANSACTION DOCUMENT OR APPLICABLE REQUIREMENTS OF LAW.

 

81

--------------------------------------------------------------------------------



 


34.2                         ADMINISTRATIVE AGENT’S RELIANCE, ETC.


 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as the Administrative Agent under or in connection with this Agreement or
the other Transaction Documents in the absence of its or their own negligence or
willful misconduct. Without limiting the generality of the foregoing, the
Administrative Agent:

 


(A)                                  MAY CONSULT WITH LEGAL COUNSEL (INCLUDING
COUNSEL FOR THE COLLATERAL AGENT, THE COMPANY, THE MASTER SERVICER OR THE
CONTRIBUTOR), INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL,
ACCOUNTANTS OR EXPERTS;


 


(B)                                 MAKES NO WARRANTY OR REPRESENTATION TO ANY
LENDER, THE COLLATERAL AGENT OR ANY FUNDING AGENT (WHETHER WRITTEN OR ORAL) AND
SHALL NOT BE RESPONSIBLE TO ANY LENDER, THE COLLATERAL AGENT OR ANY FUNDING
AGENT FOR ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS (WHETHER WRITTEN OR
ORAL) MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT;


 


(C)                                  SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT ON THE PART OF
ANY TRANSACTION PARTY OR ANY OTHER PERSON, OR TO INSPECT THE PROPERTY (INCLUDING
THE BOOKS AND RECORDS) OF ANY TRANSACTION PARTY;


 


(D)                                 SHALL NOT BE RESPONSIBLE TO ANY LENDER, THE
COLLATERAL AGENT OR ANY FUNDING AGENT FOR THE DUE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO; AND


 


(E)                                  SHALL INCUR NO LIABILITY UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT BY ACTING UPON ANY
NOTICE (INCLUDING NOTICE BY TELEPHONE), CONSENT, CERTIFICATE OR OTHER INSTRUMENT
OR WRITING (WHICH MAY BE BY FACSIMILE) BELIEVED BY IT TO BE GENUINE AND SIGNED
OR SENT BY THE PROPER PARTY OR PARTIES.


 


34.3                         ADMINISTRATIVE AGENT AND AFFILIATES


 

With respect to any Loan or interests therein owned by it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent. The
Administrative Agent and any of its Affiliates may generally engage in any kind
of business with any Transaction Party or the Company, any of their respective
Affiliates and any Person who may do business with or own securities of any
Transaction Party or the Company or any of their respective Affiliates, all as
if the Administrative Agent were not the Administrative Agent and without any
duty to account therefor to any Lenders.

 

82

--------------------------------------------------------------------------------



 


34.4                         INDEMNIFICATION OF ADMINISTRATIVE AGENT


 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Transaction Parties), ratably according to its Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any other Transaction Document or any action taken or omitted by
the Administrative Agent under this Agreement or any other Transaction Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s negligence
or willful misconduct.

 


34.5                         DELEGATION OF DUTIES


 

The Administrative Agent may execute any of its duties through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 


34.6                         ACTION OR INACTION BY ADMINISTRATIVE AGENT


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES
BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ACTION UNDER ANY TRANSACTION
DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE LENDERS
AND ASSURANCE OF ITS INDEMNIFICATION BY THE LENDERS, AS IT DEEMS APPROPRIATE.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL IN ALL CASES
BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT IN ACCORDANCE WITH A REQUEST OR AT THE
DIRECTION OF THE MAJORITY LENDERS OR, IF THE TRANSACTION DOCUMENTS EXPRESSLY
SPECIFY THAT THE RELEVANT ACTION REQUIRES THE CONSENT OR DIRECTION OF ALL THE
FUNDING AGENTS, ALL THE FUNDING AGENTS AND SUCH REQUEST OR DIRECTION AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL
LENDERS AND THE FUNDING AGENTS.


 


34.7                         NOTICE OF FACILITY EVENTS


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL NOT BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY FACILITY EVENT OR
ANY OTHER DEFAULT OR TERMINATION EVENT UNDER THE TRANSACTION DOCUMENTS UNLESS
THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM THE COLLATERAL AGENT, ANY
FUNDING AGENT, ANY LENDER, THE MASTER SERVICER OR THE COMPANY STATING THAT SUCH
EVENT HAS OCCURRED AND DESCRIBING SUCH TERMINATION EVENT OR DEFAULT.


 


(B)                                 IF THE ADMINISTRATIVE AGENT RECEIVES SUCH A
NOTICE, IT SHALL PROMPTLY GIVE NOTICE THEREOF TO THE FUNDING AGENTS, THE LENDERS
AND TO THE COLLATERAL AGENT (BUT ONLY IF SUCH NOTICE RECEIVED BY THE
ADMINISTRATIVE AGENT WAS NOT SENT TO SUCH PERSONS).

 

83

--------------------------------------------------------------------------------



 


(C)                                  THE ADMINISTRATIVE AGENT MAY TAKE SUCH
ACTION CONCERNING A FACILITY EVENT OR ANY OTHER MATTER HEREUNDER AS MAY BE
DIRECTED BY THE MAJORITY LENDERS OR, IF THE TRANSACTION DOCUMENTS EXPRESSLY
SPECIFY THAT THE RELEVANT ACTION REQUIRES THE CONSENT OR DIRECTION OF ALL THE
FUNDING AGENTS, ALL THE FUNDING AGENTS (SUBJECT TO THE OTHER PROVISIONS OF THIS
SECTION 34 BUT UNTIL THE ADMINISTRATIVE AGENT RECEIVES SUCH DIRECTIONS, THE
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, AS THE ADMINISTRATIVE AGENT DEEMS ADVISABLE.


 


34.8                         NON-RELIANCE ON ADMINISTRATIVE AGENT OTHER PARTIES


 


(A)                                  EACH LENDER AND FUNDING AGENT EXPRESSLY
ACKNOWLEDGES THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF THE ADMINISTRATIVE
AGENT’S DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES HAS MADE ANY REPRESENTATIONS OR
WARRANTIES TO IT AND THAT NO ACT BY THE ADMINISTRATIVE AGENT HEREAFTER TAKEN,
INCLUDING ANY REVIEW OF THE AFFAIRS OF THE TRANSACTION PARTIES, SHALL BE DEEMED
TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE ADMINISTRATIVE AGENT.


 


(B)                                 EACH LENDER AND FUNDING AGENT REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT THAT, INDEPENDENTLY AND WITHOUT RELIANCE
UPON THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY OTHER FUNDING AGENT OR
ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, IT HAS MADE AND WILL CONTINUE TO MAKE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY, PROSPECTS, FINANCIAL AND
OTHER CONDITIONS AND CREDITWORTHINESS OF THE TRANSACTION PARTIES AND THE
RECEIVABLES AND ITS OWN DECISION TO ENTER INTO THIS AGREEMENT AND TO TAKE, OR
OMIT, ACTION UNDER ANY TRANSACTION DOCUMENT. EXCEPT FOR ITEMS EXPRESSLY REQUIRED
TO BE DELIVERED UNDER ANY TRANSACTION DOCUMENT BY THE ADMINISTRATIVE AGENT TO
ANY LENDER, ANY FUNDING AGENT, OR THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY FUNDING AGENT, ANY
LENDER OR THE COLLATERAL AGENT WITH ANY INFORMATION CONCERNING THE TRANSACTION
PARTIES OR ANY OF THEIR AFFILIATES THAT COMES INTO THE POSSESSION OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS, EMPLOYEES,
ATTORNEYS IN- FACT OR AFFILIATES.


 


34.9                         SUCCESSOR ADMINISTRATIVE AGENT


 


(A)                                  THE ADMINISTRATIVE AGENT MAY, UPON AT LEAST
THIRTY (30) DAYS NOTICE TO THE COLLATERAL AGENT, THE COMPANY, THE MASTER
SERVICER, THE FUNDING AGENTS AND THE LENDERS RESIGN AS ADMINISTRATIVE AGENT.


 


(B)                                 SUCH RESIGNATION SHALL NOT BECOME EFFECTIVE
UNTIL A SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED BY THE LENDERS AND HAS
ACCEPTED SUCH APPOINTMENT.


 


(C)                                  IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL
HAVE BEEN SO APPOINTED WITHIN THIRTY (30) DAYS AFTER THE DEPARTING
ADMINISTRATIVE AGENT ‘S GIVING OF NOTICE OF RESIGNATION, THEN THE DEPARTING
ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT, WHICH SUCCESSOR ADMINISTRATIVE AGENT SHALL BE EITHER A
COMMERCIAL BANK HAVING SHORT-TERM DEBT RATINGS OF AT LEAST A-1 FROM S&P AND P-1
FROM MOODY’S OR AN AFFILIATE OF SUCH AN INSTITUTION.

 

84

--------------------------------------------------------------------------------



 


(D)                                 UPON SUCH ACCEPTANCE OF ITS APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH
SUCCESSOR ADMINISTRATIVE AGENT SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ANY FURTHER DUTIES AND OBLIGATIONS
UNDER THE TRANSACTION DOCUMENTS.


 


(E)                                  AFTER THE ADMINISTRATIVE AGENT’S
RESIGNATION HEREUNDER, THE PROVISIONS OF SECTION 12, SECTION 36.12  AND THIS
SECTION 34.9 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY IT WHILE IT WAS THE ADMINISTRATIVE AGENT.


 


34.10                   RELIANCE ON ADMINISTRATIVE AGENT


 

Unless otherwise advised in writing by the Administrative Agent, each party to
this Agreement may assume that:

 


(A)                                  THE ADMINISTRATIVE AGENT IS ACTING FOR THE
BENEFIT AND ON BEHALF OF EACH OF THE LENDERS AND FUNDING AGENTS, AS WELL AS FOR
THE BENEFIT OF EACH ASSIGNEE OR OTHER TRANSFEREE FROM ANY SUCH PERSON; AND


 


(B)                                 EACH ACTION TAKEN BY THE ADMINISTRATIVE
AGENT HAS BEEN DULY AUTHORIZED AND APPROVED BY ALL NECESSARY ACTION ON THE PART
OF THE LENDERS OR THE FUNDING AGENTS (AS APPLICABLE).


 


34.11                   REPORTS


 

The Administrative Agent shall provide to the Collateral Agent any Monthly
Settlement Reports and Daily Reports received pursuant to this Agreement
reasonably promptly following a request by the Collateral Agent for any such any
such Monthly Settlement Reports or Daily Reports.

 


34.12                   CONSENT TO SCOPE OF AUDIT


 

Each Lender, by becoming a party to this Agreement, authorizes the
Administrative Agent:

 


(A)                                  TO EXECUTE ON ITS BEHALF A LETTER AGREEMENT
WITH RESPECT TO THE LIMITED ENGAGEMENT OF, AND CONSENTING TO THE SCOPE OF AUDIT
TO BE PERFORMED BY, A FIRM OF NATIONALLY RECOGNIZED INDEPENDENT PUBLIC
ACCOUNTANTS ACCEPTABLE TO SUCH THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS; AND


 


(B)                                 TO APPROVE ADDITIONAL AUDIT PROCEDURES.

 

85

--------------------------------------------------------------------------------


 

PART 11
ADMINISTRATION


 


35.                               PAYMENTS AND COMPUTATIONS, ETC.


 


35.1                         PAYMENTS


 


(A)                                  ALL AMOUNTS TO BE PAID BY THE COMPANY (OR
THE ADMINISTRATIVE AGENT ON ITS BEHALF) TO THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY FACILITY INDEMNIFIED PARTY HEREUNDER
SHALL BE PAID NO LATER THAN 2:00 P.M. (LONDON TIME) ON THE DAY WHEN DUE IN
IMMEDIATELY AVAILABLE FUNDS (WITHOUT COUNTERCLAIM, SET-OFF, DEDUCTION, DEFENSE,
ABATEMENT, SUSPENSION OR DEFERMENT) TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT. 
ALL AMOUNTS TO BE DEPOSITED BY THE COMPANY OR THE ADMINISTRATIVE AGENT INTO ANY
COMPANY CONCENTRATION ACCOUNT OR ANY OTHER ACCOUNT SHALL BE DEPOSITED IN
IMMEDIATELY AVAILABLE FUNDS NO LATER THAN 12:30 P.M. (LONDON TIME) ON THE DATE
WHEN DUE.


 


(B)                                 THE COMPANY (OR THE ADMINISTRATIVE AGENT ON
ITS BEHALF) SHALL, TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, PAY INTEREST
ON ANY AMOUNT NOT PAID OR DEPOSITED BY IT WHEN DUE HEREUNDER (AFTER AS WELL AS
BEFORE JUDGMENT), AT AN INTEREST RATE PER ANNUM EQUAL TO THE DEFAULT INTEREST
RATE, PAYABLE ON DEMAND.


 


(C)                                  ALL COMPUTATIONS OF INTEREST, FEES, AND
OTHER AMOUNTS HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 365 DAYS (OR
366, AS APPLICABLE) IN THE CASE OF STERLING AMOUNTS AND 360 DAYS IN THE CASE OF
U.S. DOLLAR AND EURO AMOUNTS, FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST
BUT EXCLUDING THE DATE OF PAYMENT) ELAPSED.


 


(D)                                 WHENEVER ANY PAYMENT OR DEPOSIT TO BE MADE
HEREUNDER SHALL BE DUE ON A DAY OTHER THAN A FUNDING BUSINESS DAY, SUCH PAYMENT
OR DEPOSIT SHALL BE MADE ON THE NEXT SUCCEEDING FUNDING BUSINESS DAY AND SUCH
EXTENSION OF TIME SHALL BE INCLUDED IN THE COMPUTATION OF SUCH PAYMENT OR
DEPOSIT.


 


(E)                                  ANY COMPUTATIONS BY THE ADMINISTRATIVE
AGENT OR A FUNDING AGENT OF AMOUNTS PAYABLE BY THE COMPANY HEREUNDER SHALL BE
BINDING UPON THE COMPANY ABSENT MANIFEST ERROR.


 


(F)                                    ALL PAYMENTS OF PRINCIPAL AND INTEREST IN
RESPECT OF ANY LOAN SHALL BE MADE IN THE SAME APPROVED CURRENCY AS THE APPROVED
CURRENCY IN WHICH SUCH LOAN IS DENOMINATED. ALL OTHER PAYMENTS TO BE MADE BY THE
COMPANY (OR THE ADMINISTRATIVE AGENT ON ITS BEHALF) HEREUNDER SHALL BE MADE IN
ACCORDANCE WITH THE PROVISION OF THIS AGREEMENT.


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL REMIT IN LIKE
FUNDS TO EACH LENDER (OR ITS FUNDING AGENT) ITS APPLICABLE PRO RATA SHARE (BASED
ON THE AMOUNT EACH SUCH LENDER’S PRINCIPAL BALANCE OF LOANS REPRESENTS OF THE
PRINCIPAL BALANCE OF ALL LOANS OF EACH SUCH PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS.


 


35.2                         CONVERSION OF CURRENCIES


 


(A)                                  TO THE EXTENT PRACTICABLE, THE COMPANY (OR
THE MASTER SERVICER OR THE COLLATERAL AGENT, AS APPLICABLE, ACTING ON ITS
BEHALF) SHALL APPLY FUNDS IN THE

 

86

--------------------------------------------------------------------------------


 


COMPANY CONCENTRATION ACCOUNT DENOMINATED IN A CURRENCY TO THE PAYMENT OF
AMOUNTS IN THE SAME CURRENCY.


 


(B)                                 ON ANY SETTLEMENT DATE, IN APPLYING FUNDS IN
ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN THE PRE-ENFORCEMENT PRIORITY
OF PAYMENTS OR THE POST-ENFORCEMENT PRIORITY OF PAYMENTS, AS APPLICABLE, TO THE
EXTENT THAT AN AMOUNT PAYABLE IN ACCORDANCE WITH SUCH ORDER OF PRIORITY IN AN
APPROVED CURRENCY EXCEEDS THE AMOUNT OF FUNDS IN THE COMPANY CONCENTRATION
ACCOUNT DENOMINATED IN THAT APPROVED CURRENCY (AN “APPROVED CURRENCY SHORTFALL”)
AND FUNDS DENOMINATED IN ANY OTHER APPROVED CURRENCY ARE AVAILABLE IN THE
COMPANY CONCENTRATION ACCOUNT PRIOR TO MAKING PAYMENT OF ANY AMOUNTS RANKING
LOWER IN SUCH ORDER OF PRIORITY, THEN THE COMPANY (OR THE MASTER SERVICER OR THE
COLLATERAL AGENT, AS APPLICABLE, ACTING ON ITS BEHALF) SHALL INSTRUCT THE
COMPANY ACCOUNT BANK TO CONVERT SUCH OTHER FUNDS INTO THE CURRENCY OF THE
APPROVED CURRENCY SHORTFALL AND THE COMPANY (OR THE MASTER SERVICER OR THE
COLLATERAL AGENT, AS APPLICABLE, ACTING ON ITS BEHALF) SHALL APPLY SUCH
CONVERTED FUNDS IN PAYMENT OF THE AMOUNTS COMPRISING THE APPROVED CURRENCY
SHORTFALL.


 


(C)                                  WHENEVER ANY COMPUTATION OR CALCULATION
HEREUNDER REQUIRES THE AGGREGATION OF AMOUNTS DENOMINATED IN MORE THAN ONE
APPROVED CURRENCY, ALL AMOUNTS THAT ARE DENOMINATED IN A LOCAL CURRENCY SHALL BE
CONVERTED TO EURO USING THE SPOT RATE AS AT THE DATE IMMEDIATELY PRECEDING THE
DATE OF SUCH CALCULATION.


 


(D)                                 THE MASTER SERVICER SHALL PROVIDE
INSTRUCTIONS TO THE COMPANY AND THE COLLATERAL AGENT WITH RESPECT TO CONVERSION
OF FUNDS FROM ONE CURRENCY INTO ANOTHER CURRENCY AND THE COMPANY AND THE
COLLATERAL AGENT ARE EACH HEREBY AUTHORIZED, TO THE EXTENT IT IS REQUIRED TO
CONVERT FUNDS IN ONE CURRENCY INTO FUNDS IN ANOTHER CURRENCY IN ORDER TO MAKE
ANY PAYMENT OR DISTRIBUTION, TO CONVERT SUCH FUNDS AT THE SPOT RATE.


 


35.3                         REDENOMINATION OF LOCAL CURRENCIES


 

Each obligation of any party to this Agreement to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of then current Settlement Period.

 

Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and:

 


(A)                                  WITHOUT LIMITING THE LIABILITY OF THE
COMPANY FOR ANY AMOUNT DUE UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT; AND


 


87

--------------------------------------------------------------------------------



 


(B)                                 WITHOUT INCREASING ANY COMMITMENT OF ANY
LENDER,


 

all references in this Agreement or any other Transaction Document to minimum
amounts (or integral multiples thereof) denominated in the national currency
unit of any member state of the European Union that adopts the Euro as its
lawful currency after the date hereof shall, immediately upon such adoption, be
replaced by references to such minimum amounts (or integral multiples thereof)
as shall be specified herein with respect to Borrowings denominated in Euro.

 

Each provision of this Agreement and the other Transaction Documents shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 


36.                               MISCELLANEOUS


 


36.1                         LIABILITY OF THE COMPANY


 

Except as set forth below in Section 36.2, the Company shall be liable for all
obligations, covenants, representations and warranties of the Company arising
under or related to this Agreement or any other Transaction Document. Except as
provided in the preceding sentence and otherwise herein, the Company shall be
liable only to the extent of the obligations specifically undertaken by it in
its capacity as Company hereunder.  Notwithstanding any other provision hereof
or of any Agreement, the sole remedy of the Collateral Agent (in its individual
capacity or as Collateral Agent), the Lenders, the other Secured Parties or any
other Person in respect of any obligation, covenant, representation, warranty or
agreement of the Company under or related to this Agreement or any other
Transaction Document shall be against the assets of the Company, subject to the
payment priorities contained herein. Neither the Collateral Agent, the Lenders,
the other Secured Parties nor any other Person shall have any claim against the
Company to the extent that the Company’s assets are insufficient to meet such
obligations, covenant, representation, warranty or agreement (the difference
being referred to herein as a “Shortfall”) and all claims in respect of the
Shortfall shall be extinguished.

 


36.2                         LIMITATION ON LIABILITY OF THE COMPANY


 

Subject to Sections 36.1 and 36.11, neither the Company nor any of their
respective managers or officers or employees or agents shall be under any
liability to the Collateral Agent, the Lenders, the other Secured Parties or any
other Person for any action taken or for refraining from the taking of any
action pursuant to this Agreement or any other Transaction Document whether or
not such action or inaction arises from express or implied duties under any
Transaction Document; provided, however, that this provision shall not protect
the Company against any liability which would otherwise be imposed by reason of
willful misconduct, bad faith or gross negligence in the performance of any
duties or by reason of reckless disregard of any obligations and duties
hereunder.

 

88

--------------------------------------------------------------------------------



 


36.3                         MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE
OBLIGATIONS OF, HUNTSMAN INTERNATIONAL OR THE COMPANY


 


(A)                                  HUNTSMAN INTERNATIONAL SHALL NOT
CONSOLIDATE WITH OR MERGE INTO ANY OTHER CORPORATION OR CONVEY, TRANSFER OR
DISPOSE OF ITS PROPERTIES AND ASSETS (INCLUDING IN THE CASE OF HUNTSMAN
INTERNATIONAL ITS CONSOLIDATED SUBSIDIARIES AS PROPERTY AND ASSETS)
SUBSTANTIALLY AS AN ENTIRETY TO ANY PERSON, OR ENGAGE IN ANY CORPORATE
RESTRUCTURING OR REORGANIZATION, OR LIQUIDATE OR DISSOLVE UNLESS:


 

(I)                                     THE BUSINESS ENTITY FORMED BY SUCH
CONSOLIDATION OR INTO WHICH HUNTSMAN INTERNATIONAL IS MERGED OR THE PERSON WHICH
ACQUIRES BY CONVEYANCE, TRANSFER OR DISPOSITION OF THE PROPERTIES AND ASSETS OF
HUNTSMAN INTERNATIONAL SUBSTANTIALLY AS AN ENTIRETY, IF HUNTSMAN INTERNATIONAL
IS NOT THE SURVIVING ENTITY, SHALL EXPRESSLY ASSUME, BY AN AGREEMENT HERETO,
EXECUTED AND DELIVERED TO THE COLLATERAL AGENT, THE FUNDING AGENTS AND THE
ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT, THE FUNDING AGENTS AND THE ADMINISTRATIVE AGENT, THE
PERFORMANCE OF EVERY COVENANT AND OBLIGATION OF HUNTSMAN INTERNATIONAL UNDER THE
TRANSACTION DOCUMENTS;

 

(II)                                  HUNTSMAN INTERNATIONAL HAS DELIVERED TO
THE COLLATERAL AGENT, THE FUNDING AGENTS AND THE ADMINISTRATIVE AGENT A
CERTIFICATE OF A RESPONSIBLE OFFICER AND AN OPINION OF COUNSEL (WHICH, AS TO
FACTUAL MATTERS, MAY BE BASED ON A CERTIFICATE BY HUNTSMAN INTERNATIONAL) EACH
STATING THAT SUCH CONSOLIDATION, MERGER, RESTRUCTURING, REORGANIZATION,
CONVEYANCE, TRANSFER OR DISPOSITION OR ENGAGEMENT IN ANY CORPORATE RESTRUCTURING
OR REORGANIZATION AND SUCH SUPPLEMENTAL AGREEMENT COMPLY WITH THIS SECTION 36.3,
THAT SUCH AGREEMENT IS A VALID AND BINDING OBLIGATION OF SUCH SURVIVING ENTITY
ENFORCEABLE AGAINST SUCH SURVIVING ENTITY IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE INSOLVENCY LAWS AND EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A SUIT AT LAW OR IN EQUITY), AND THAT ALL CONDITIONS PRECEDENT
HEREIN PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH; AND

 

(III)                               THE COMPANY SHALL HAVE DELIVERED TO THE
COLLATERAL AGENT, THE FUNDING AGENTS AND THE ADMINISTRATIVE AGENT A TAX OPINION,
DATED THE DATE OF SUCH CONSOLIDATION, MERGER, RESTRUCTURING, REORGANIZATION,
CONVEYANCE OR TRANSFER, WITH RESPECT THERETO.

 


(B)                                 THE OBLIGATIONS OF THE COMPANY HEREUNDER
SHALL NOT BE ASSIGNED NOR SHALL ANY PERSON SUCCEED TO THE OBLIGATIONS OF THE
COMPANY HEREUNDER.


 


(C)                                  NOTWITHSTANDING SATISFACTION OF THE
CONDITIONS SET FORTH IN THIS SECTION 36.3 OR THE CONDITIONS SET FORTH IN
SECTION 5.01 OF THE SERVICING AGREEMENT AND SECTION 6.11 (OR ANY CORRESPONDING
SECTION) OF THE ORIGINATION AGREEMENTS, THE OCCURRENCE OF ANY SUCH EVENT SET
FORTH IN SUCH SECTIONS SHALL REQUIRE THE DELIVERY TO THE ADMINISTRATIVE AGENT OF
THE PRIOR WRITTEN CONSENT OF EACH FUNDING AGENT, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD; PROVIDED,

 

89

--------------------------------------------------------------------------------



 


HOWEVER, THAT IF SUCH EVENT IS A MERGER, CONSOLIDATION, RESTRUCTURING OR
REORGANIZATION BETWEEN AFFILIATES OF HUNTSMAN INTERNATIONAL AND THE RELEVANT
TRANSACTION PARTY IS THE SURVIVING ENTITY, THEN THE PRIOR WRITTEN CONSENT OF THE
FUNDING AGENTS SHALL NOT BE REQUIRED.


 


36.4                         PROTECTION OF RIGHT, TITLE AND INTEREST TO
COLLATERAL


 

The Company (or the Master Servicer on behalf of the Company) shall cause this
Agreement, the Servicing Agreement and any other relevant Transaction Document,
all amendments thereto and/or all financing statements and continuation
statements and any other necessary documents covering the Collateral Agent’s
right, title and interest to the Collateral to be promptly recorded, registered
and filed, and at all times to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Collateral Agent hereunder to all
property comprising the Collateral. The Company (or the Master Servicer on
behalf of the Company) shall deliver to the Collateral Agent copies of, or
filing receipts and acknowledgment copies for, any document recorded, registered
or filed as provided above, as soon as available following such recording,
registration or filing. In the event that the Master Servicer fails to file such
financing or continuation statements and the Collateral Agent has received an
Opinion of Counsel, at the expense of the Company, that such filing is necessary
to fully preserve and to protect the Collateral Agent’s right, title and
interest in any Collateral, then the Collateral Agent shall have the right to
file the same on behalf of the Master Servicer, the Company and the Collateral
Agent shall be reimbursed and indemnified by the Company for making such filing.
The Company shall cooperate fully with the Master Servicer in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this Section 36.4.

 


36.5                         EFFECTIVENESS


 

This Agreement shall be binding on the parties hereto with effect as at the date
hereof.

 


36.6                         FURTHER ASSURANCES


 

Each of the Company, the Master Servicer and the Collateral Agent agrees, from
time to time, to do and perform any and all acts and to execute any and all
further instruments required or reasonably requested by the Administrative Agent
or the Funding Agents more fully to give effect to the purposes of this
Agreement and the other Transaction Documents, the grant of security interest in
the Collateral and the making of the loans hereunder, including, in the case of
the Company and the Master Servicer, the execution of any financing or
registration statements or similar documents or notices or continuation
statements relating to the Collateral for filing or registration under the
provisions of the relevant UCC or similar legislation of any applicable
jurisdiction; provided that, in the case of the Collateral Agent, the Collateral
Agent shall have received reasonable assurance in writing of adequate
reimbursement and indemnity in connection with taking such action before the
Collateral Agent shall be required to take any such action.

 

90

--------------------------------------------------------------------------------



 


36.7                         POWER OF ATTORNEY


 


(A)                                  THE COMPANY AUTHORIZES THE COLLATERAL
AGENT, AND HEREBY IRREVOCABLY APPOINTS THE COLLATERAL AGENT, AS ITS AGENT AND
ATTORNEY IN FACT COUPLED WITH AN INTEREST, WITH FULL POWER OF SUBSTITUTION AND
WITH FULL AUTHORITY IN PLACE OF THE COMPANY, TO TAKE ANY AND ALL STEPS IN THE
COMPANY’S NAME AND ON BEHALF OF THE COMPANY, THAT ARE NECESSARY OR DESIRABLE, IN
THE DETERMINATION OF THE COLLATERAL AGENT TO COLLECT AMOUNTS DUE UNDER THE
RECEIVABLES AND THE OTHER RECEIVABLE ASSETS, INCLUDING: (A) ENDORSING THE
COMPANY’S NAME ON CHECKS AND OTHER INSTRUMENTS REPRESENTING COLLECTIONS OF
RECEIVABLES AND THE OTHER RECEIVABLE ASSETS AND ENFORCING THE RECEIVABLE ASSETS;
(B) TAKING ANY OF THE ACTIONS PROVIDED FOR UNDER SECTION 7.03 OF THE
CONTRIBUTION AGREEMENT (OR THE CORRESPONDING PROVISIONS OF ANY ORIGINATION
AGREEMENT); AND (C) ENFORCING THE RECEIVABLES AND THE OTHER RECEIVABLE ASSETS,
INCLUDING TO ASK, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE AND
GIVE AQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
CONNECTION WITH THEREWITH AND TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE
ANY PROCEEDINGS THAT THE COLLATERAL AGENT (OR ANY DESIGNEE THEREOF) MAY DEEMED
TO BE NECESSARY OR DESIRABLE FOR THE COLLECTION THEREOF OR TO ENFORCE COMPLIANCE
WITH THE OTHER TERMS AND CONDITIONS OF, OR TO PERFORM ANY OBLIGATIONS OR ENFORCE
ANY RIGHTS OF THE COMPANY IN RESPECT OF, THE RECEIVABLES AND THE OTHER
RECEIVABLE ASSETS.  THE RIGHTS UNDER THIS SECTION 36.7 SHALL NOT BE EXERCISABLE
WITH RESPECT TO THE COMPANY UNLESS AN ORIGINATOR TERMINATION EVENT HAS OCCURRED
AND IS CONTINUING WITH RESPECT TO A RELEVANT ORIGINATOR (AND THEN ONLY TO
RECEIVABLES ORIGINATED BY SUCH ORIGINATOR) OR A PROGRAM TERMINATION EVENT AS SET
FORTH IN SECTION 7.02(A) OF THE CONTRIBUTION AGREEMENT OR A TERMINATION EVENT
HAS OCCURRED AND IS CONTINUING.


 


(B)                                 BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE COMPANY, AS OWNER OF THE RECEIVABLES AND THE COLLECTIONS, HEREBY APPOINTS
BARCLAYS BANK PLC FOR ITSELF AS ITS LAWFUL AGENT FOR THE PURPOSE, AS THE CASE
MAY BE, OF SERVING NOTICE OF SUBROGATION ON ANY OR ALL OBLIGORS PURSUANT TO AND
SUBJECT TO THE CONDITIONS OF THE FRENCH RECEIVABLES PURCHASE AGREEMENT.  FOR THE
AVOIDANCE OF DOUBT, THE POWER OF ATTORNEY GRANTED HEREUNDER IS FOR THE BENEFIT
OF BARCLAYS BANK PLC AND NOT AS TRUSTEE, AGENT, REPRESENTATIVE OR
“COMMISSIONAIRE” OF ANY OTHER PARTY.


 


36.8                         CERTAIN INFORMATION


 

The Master Servicer and the Company shall promptly provide to the Collateral
Agent such information in computer tape, hard copy or other form regarding the
Receivables or other Collateral as the Collateral Agent may reasonably determine
to be necessary to perform its obligations hereunder.

 


36.9                         THIRD-PARTY BENEFICIARIES


 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. Except as provided
in this Section 36.9 or to the extent provided in relation to any Facility
Indemnified Parties, no other Person will have any right or obligation
hereunder.

 

91

--------------------------------------------------------------------------------



 


36.10                   MERGER AND INTEGRATION


 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the Servicing Agreement. This Agreement and the Servicing Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 


36.11                   RESPONSIBLE OFFICER CERTIFICATES; NO RECOURSE


 

Any certificate executed and delivered by a Responsible Officer of the Master
Servicer, the Company or the Collateral Agent pursuant to the terms of the
Transaction Documents shall be executed by such Responsible Officer not in an
individual capacity but solely in his or her capacity as an officer of the
Company or the Collateral Agent, as applicable, and such Responsible Officer
will not be subject to personal liability as to matters contained in the
certificate. A manager, officer, employee or shareholder, as such, of the
Company shall not have liability for any obligation of the Company hereunder or
under any Transaction Document or for any claim based on, in respect of, or by
reason of, any Transaction Document, unless such claim results from the gross
negligence, fraudulent acts or willful misconduct of such manager, officer,
employee or shareholder.

 


36.12                   COSTS AND EXPENSES


 

The Company agrees to pay all reasonable fees and out of pocket costs and
expenses of the Collateral Agent, the Liquidation Servicer, the Administrative
Agent, each Funding Agent and each Lender (including reasonable fees and
disbursements of counsel to the Collateral Agent, the Liquidation Servicer, the
Administrative Agent, each Funding Agent and each Lender) in connection with
(i) the preparation, execution and delivery of this Agreement and the other
Transaction Documents and amendments or waivers of any such documents, (ii) the
reasonable enforcement by the Collateral Agent, the Administrative Agent, any
Funding Agent or any Lender of the obligations and liabilities of the Company
and the Master Servicer under this Agreement, the other Transaction Documents or
any related document, (iii) any restructuring or workout of this Agreement or
any related document and (iv) any inspection of the Company’s and/or the Master
Servicer’s offices, properties, books and records and any discussions with the
officers, employees and the Independent Public Accountants of the Company or the
Master Servicer; provided, however, that  in respect of payments of
out-of-pocket costs and expenses incurred pursuant to clause (iv) above, the
Company agrees to pay such out-of-pocket costs and expenses (a) in connection
with one inspection conducted once every calendar year prior to the occurrence
of a Termination Event or a Master Servicer Default; provided, however, that
such annual inspection with respect to a Funding Agent shall not exceed $30,000;
and (b) in connection with any inspection conducted following the occurrence and
during the continuance of a Termination Event or a Master Servicer Default.

 


36.13                   NO WAIVER; CUMULATIVE REMEDIES


 

No failure to exercise and no delay in exercising, on the part of the Collateral
Agent, the Administrative Agent, any Funding Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or

 

92

--------------------------------------------------------------------------------


 

partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 


36.14                   AMENDMENTS


 

This Agreement may be amended in writing from time to time by the Master
Servicer, the Company, the Administrative Agent and the Collateral Agent with
the written consent of the Majority Lenders for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement; provided, however, that no such amendment shall, unless signed
or consented to in writing by all Lenders, (i) extend the time for payment, or
reduce the amount, of any amount of money payable to or for the account of any
Lender under any provision of this Agreement, extend the Commitment Termination
Date, (ii) subject any Lender to any additional obligation (including, any
change in the determination of any amount payable by any Lender) or (iii) change
the Pro Rata Shares or the Aggregate Commitment or the percentage of Lenders or
Principal Balance of Loans which shall be required for any action under this
Section or any other provision of this Agreement or any other Transaction
Document.

 


36.15                   SEVERABILITY


 

If any provision hereof is void or unenforceable in any jurisdiction, such
status shall not affect the validity or enforceability of (i) such provision in
any other jurisdiction or (ii) any other provision hereof in such or any other
jurisdiction.

 


36.16                   NOTICES


 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
(i) delivered by hand, (ii) upon the earlier of actual receipt or physical
delivery attempt, if deposited in the mail, postage prepaid or sent by
recognized courier service, or, (iii) in the case of telecopy, when received, in
each case addressed to the address set forth below, in case of the Company, the
Master Servicer, the Administrative Agent and the Collateral Agent, or, in the
case of any Funding Agent or Lender, at their addresses set forth on Schedule 1
or, if applicable, Attachment 1 to any Commitment Transfer Agreement, or at such
other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto.

 

The Company:

 

Huntsman Receivables Finance LLC
c/o Huntsman International LLC
500 Huntsman Way
Salt Lake City, Utah 84108
Attention: Office of General Counsel
Telephone No.: 1 (801) 532-5700
Facsimile No.: 1 (801) 584-5782
with a copy to the Master Servicer

 

93

--------------------------------------------------------------------------------


 

The Master Servicer:

 

Huntsman (Europe) BVBA
Everslaan 45
B-3078 Everberg
Belgium
Attention: Treasury Department
Phone No.: 32 2 758 9211
Facsimile No.: 32 2 759 5501

 

The Collateral Agent or Administrative Agent:

 

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Attention: Mary Logan

Telephone No.: 1-(212) 412-3266

Facsimile No.: 1-(212) 412-6846

Email: ASGReports@barcap.com, ASGOperations@barcap.com, w/ cc: to
Mary.Logan@barcap.com, Andrew.Shuster@barcap.com, Jason.Muncy@barcap.com

 

Notices, requests and demands hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Master
Servicer, the Administrative Agent, the Funding Agents and the Collateral
Agent.  The Master Servicer, the Administrative Agent, the Funding Agents and
the Collateral Agent may, each in its discretion, agree to accept notices,
requests and demands to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Notwithstanding the foregoing,
the parties hereto agree that the Daily Reports delivered pursuant to
Section 20.1 may be delivered by electronic communications.

 


36.17                   SUCCESSORS AND ASSIGNS


 


(A)                                  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


(B)                                 ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE ELIGIBLE ASSIGNEES (ANY SUCH ASSIGNEE SHALL BE REFERRED TO HEREIN AS
“ACQUIRING LENDER”) ALL OR A PORTION OF ITS INTERESTS, RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS; PROVIDED, HOWEVER, THAT:


 

(I)                                     THE AMOUNT OF THE COMMITMENT OF THE
ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE
COMMITMENT TRANSFER AGREEMENT WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO
THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN €10,000,000 (OR, IF LESS, THE
ENTIRE REMAINING AMOUNT OF SUCH LENDER’S COMMITMENT);

 

(II)                                  THE PARTIES TO EACH SUCH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND THE RELATED FUNDING AGENT A
COMMITMENT TRANSFER AGREEMENT, SUBSTANTIALLY IN THE FORM OF SCHEDULE 5, TOGETHER

 

94

--------------------------------------------------------------------------------


 

WITH, IN THE CASE OF ANY ASSIGNMENT TO A PERSON OTHER THAN AN ELIGIBLE ASSIGNEE
(EXCLUDING CLAUSE (B) OF THE DEFINITION THEREOF), A PROCESSING AND RECORDATION
FEE PAYABLE TO THE ADMINISTRATIVE AGENT OF $3,500;

 

(III)                               THE ACQUIRING LENDER, IF IT SHALL NOT
ALREADY BE A LENDER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE RELATED
FUNDING AGENT AN ADMINISTRATIVE QUESTIONNAIRE, SUBSTANTIALLY IN THE FORM OF
SCHEDULE 10 AND

 

(IV)                              SUBJECT TO THE PROVISIONS OF THIS SECTION,
UNLESS A TERMINATION EVENT HAS OCCURRED AND IS OUTSTANDING, THE CONSENT OF THE
COMPANY (NOT BE UNREASONABLY WITHHELD OR DELAYED) IS REQUIRED FOR ANY ASSIGNMENT
BY A LENDER; PROVIDED THAT IT WOULD NOT BE UNREASONABLE TO WITHHOLD CONSENT IF
SUCH CONSENT IS WITHHELD DUE TO THE CREDIT WORTHINESS OF THE ACQUIRING LENDER OR
DUE TO THE NEED TO LIMIT THE NUMBER OF ACQUIRING LENDERS. THE COMPANY WILL BE
DEEMED TO HAVE GIVEN ITS CONSENT FIVE (5) BUSINESS DAYS AFTER A LENDER HAS
REQUESTED IT UNLESS CONSENT HAS BEEN EXPRESSLY REFUSED BY THE COMPANY WITHIN
SUCH TIME.

 

Notwithstanding the provisions of sub-clause (iv) above, any Lender can assign
all or a portion of its interests, rights and obligations under this Agreement
and the Transaction Documents to the Conduit Assignee of such Lender, which
Conduit Assignee is rated at least “A-1” by S&P and at least “P-1” by Moody’s,
without consent; provided that such assignment would not result in adverse tax
consequences with respect to the obligations of the Company pursuant to
Section 10 or increased costs for the Company or any of its Affiliates with
respect to the obligations of the Company or such Affiliate pursuant to
Section 10, in which instance Company consent would be required (which consent
may not be unreasonably withheld). Upon acceptance and recording pursuant to
Section 36.17(e), from and after the applicable Transfer Effective Date (A) the
Acquiring Lender thereunder shall be a party hereto and, to the extent of the
interest assigned by such Commitment Transfer Agreement, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned pursuant to Commitment
Transfer Agreement, be released from its obligations under this Agreement and
the other Transaction Documents (and, in the case of a Commitment Transfer
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Transaction Documents, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 9, 10, 12, 14 and 36.12, as well as to any fees accrued for
its account and not yet paid).

 


(C)                                  BY EXECUTING AND DELIVERING A COMMITMENT
TRANSFER AGREEMENT, THE ASSIGNING LENDER THEREUNDER AND THE ACQUIRING LENDER
THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER
PARTIES HERETO AS FOLLOWS:


 

(I)                                     SUCH ASSIGNING LENDER WARRANTS THAT IT
IS THE LEGAL AND BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED THEREBY FREE
AND CLEAR OF ANY ADVERSE CLAIM AND THAT ITS COMMITMENT AND LOANS BEING ASSIGNED,
IN EACH CASE

 

95

--------------------------------------------------------------------------------


 

WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME EFFECTIVE,
ARE AS SET FORTH IN SUCH COMMITMENT TRANSFER AGREEMENT;

 

(II)                                  EXCEPT AS SET FORTH IN
SUB-CLAUSE (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY
AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY,
GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR
THERETO, OR THE FINANCIAL CONDITION OF ANY ORIGINATOR, THE MASTER SERVICER OR
THE COMPANY OR THE PERFORMANCE OR OBSERVANCE BY ANY ORIGINATOR, THE MASTER
SERVICER OR THE COMPANY OF ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO OR THERETO;

 

(III)                               SUCH ACQUIRING LENDER REPRESENTS AND
WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO SUCH COMMITMENT TRANSFER
AGREEMENT;

 

(IV)                              SUCH ACQUIRING LENDER CONFIRMS THAT IT HAS
RECEIVED A COPY OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND SUCH
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH COMMITMENT TRANSFER AGREEMENT;

 

(V)                                 SUCH ACQUIRING LENDER WILL INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, ANY FUNDING AGENT, THE
COLLATERAL AGENT, THE ASSIGNING LENDER OR ANY OTHER LENDER AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT;

 

(VI)                              SUCH ACQUIRING LENDER APPOINTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT AND ITS RELATED FUNDING AGENT AND THE COLLATERAL AGENT
TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT AND ITS RELATED FUNDING AGENT AND THE COLLATERAL AGENT,
RESPECTIVELY, BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY
INCIDENTAL THERETO; AND

 

(VII)                           SUCH ACQUIRING LENDER AGREES THAT IT WILL
PERFORM IN ACCORDANCE WITH ITS TERMS ALL THE OBLIGATIONS WHICH BY THE TERMS OF
THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.

 


(D)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT
ONE OF ITS OFFICES A COPY OF EACH COMMITMENT TRANSFER AGREEMENT DELIVERED TO IT
AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDER, AND
THE COMMITMENTS OF EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”). THE ENTRIES IN THE REGISTER AS PROVIDED IN THIS
SECTION 36.17(C) SHALL BE CONCLUSIVE AND THE COMPANY, THE MASTER SERVICER, THE
LENDERS, THE


 


96

--------------------------------------------------------------------------------


 


REGISTRAR, THE ADMINISTRATIVE AGENT, THE FUNDING AGENTS AND THE COLLATERAL AGENT
SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE
TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY. IN DETERMINING WHETHER THE HOLDERS OF
THE REQUISITE LOANS OR COMMITMENTS HAVE GIVEN ANY REQUEST, DEMAND,
AUTHORIZATION, DIRECTION, NOTICE, CONSENT OR WAIVER HEREUNDER, ANY LOANS OR
COMMITMENTS OWNED BY THE COMPANY, THE MASTER SERVICER, THE SERVICER GUARANTOR,
ANY ORIGINATOR OR ANY AFFILIATE THEREOF, SHALL BE DISREGARDED AND DEEMED NOT TO
BE OUTSTANDING, EXCEPT THAT, IN DETERMINING WHETHER THE COLLATERAL AGENT SHALL
BE PROTECTED IN RELYING UPON ANY SUCH REQUEST, DEMAND, AUTHORIZATION, DIRECTION,
NOTICE, CONSENT OR WAIVER, ONLY AS LOANS OF COMMITMENTS WHICH A RESPONSIBLE
OFFICER OF THE COLLATERAL AGENT ACTUALLY KNOWS TO BE SO OWNED SHALL BE SO
DISREGARDED. THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE COMPANY, THE
MASTER SERVICER, ANY ORIGINATOR, THE LENDERS AND THE COLLATERAL AGENT, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(E)           UPON ITS RECEIPT OF A DULY COMPLETED COMMITMENT TRANSFER AGREEMENT
EXECUTED BY AN ASSIGNING LENDER AND A ACQUIRING LENDER, AN ADMINISTRATIVE
QUESTIONNAIRE COMPLETED IN RESPECT OF THE ACQUIRING LENDER (UNLESS THE ACQUIRING
LENDER SHALL ALREADY BE A LENDER HEREUNDER) AND THE PROCESSING AND RECORDATION
FEE REFERRED TO IN SECTION 36.17(B) ABOVE, (I) THE ADMINISTRATIVE AGENT AND THE
RELATED FUNDING AGENT SHALL ACCEPT SUCH COMMITMENT TRANSFER AGREEMENT, (II) THE
ADMINISTRATIVE AGENT SHALL RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER AND (III) THE RELATED FUNDING AGENT SHALL GIVE PROMPT WRITTEN NOTICE
THEREOF TO THE LENDER, THE COMPANY, THE MASTER SERVICER AND THE COLLATERAL
AGENT. NO ASSIGNMENT SHALL BE EFFECTIVE UNLESS AND UNTIL IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS SECTION 36.17(E).


 


(F)            ANY LENDER MAY SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER
ENTITIES (THE “PARTICIPANTS”) IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT); PROVIDED, HOWEVER, THAT:


 

(I)            SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED;

 

(II)           SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS;

 

(III)          THE PARTICIPANTS SHALL BE ENTITLED TO THE BENEFIT OF THE COST
PROTECTION PROVISIONS CONTAINED IN SECTIONS 9, 10 AND 12, 14, AND SHALL BE
REQUIRED TO PROVIDE THE TAX FORMS AND CERTIFICATIONS DESCRIBED IN
SECTION 11.2(D), TO THE SAME EXTENT AS IF THEY WERE LENDERS; PROVIDED THAT NO
SUCH PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO
SUCH SECTIONS THAN A LENDER, AS APPLICABLE, WOULD HAVE BEEN ENTITLED TO RECEIVE
IN RESPECT OF THE AMOUNT OF THE PARTICIPATION SOLD BY SUCH LENDER TO SUCH
PARTICIPANT HAD NO SALE OCCURRED;

 

(IV)          THE COMPANY, THE MASTER SERVICER, THE OTHER LENDERS, THE
ADMINISTRATIVE AGENT, THE FUNDING AGENTS AND THE COLLATERAL AGENT

 

97

--------------------------------------------------------------------------------


 

SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH LENDER SHALL
RETAIN THE SOLE RIGHT TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT AND TO APPROVE
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT (OTHER
THAN AMENDMENTS, MODIFICATIONS OR WAIVERS DECREASING ANY FEES PAYABLE HEREUNDER
OR THE AMOUNT OF PRINCIPAL OF OR THE RATE AT WHICH INTEREST IS PAYABLE ON THE
LOANS, EXTENDING ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FIXED FOR THE
PAYMENT OF INTEREST ON THE LOANS OR INCREASING OR EXTENDING THE COMMITMENTS);
AND

 

(V)           THE SUM OF THE AGGREGATE AMOUNT OF ANY COMMITMENT PLUS THE PORTION
OF THE PRINCIPAL BALANCE SUBJECT TO SUCH PARTICIPATION SHALL NOT BE LESS THAN
€10,000,000.

 


(G)           ANY LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION
OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION 36.17, DISCLOSE
TO THE ACQUIRING LENDER OR PARTICIPANT OR PROPOSED ACQUIRING LENDER OR
PARTICIPANT ANY INFORMATION RELATING TO ANY ORIGINATOR, THE MASTER SERVICER, OR
THE COMPANY FURNISHED TO SUCH LENDER BY OR ON BEHALF OF SUCH ENTITIES.


 


(H)           NEITHER THE COMPANY NOR THE MASTER SERVICER SHALL ASSIGN OR
DELEGATE ANY OF ITS RIGHTS OR DUTIES HEREUNDER OTHER THAN TO AN AFFILIATE
THEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF THE FUNDING AGENTS, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH LENDER, AND ANY ATTEMPTED
ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE NULL AND VOID.


 


(I)            NOTWITHSTANDING ANY OTHER PROVISIONS HEREIN, NO TRANSFER OR
ASSIGNMENT OF ANY INTERESTS OR OBLIGATIONS OF ANY LENDER HEREUNDER OR ANY GRANT
OF PARTICIPATION THEREIN SHALL BE PERMITTED IF SUCH TRANSFER, ASSIGNMENT OR
GRANT WOULD RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 4975 OF THE
INTERNAL REVENUE CODE OR SECTION 406 OF ERISA OR CAUSE THE COLLATERAL TO BE
REGARDED AS “PLAN ASSETS” PURSUANT TO 29 C.F.R. § 2510.3 101.


 


(J)            NO PROVISION OF THE TRANSACTION DOCUMENTS SHALL IN ANY MANNER
RESTRICT THE ABILITY OF ANY LENDER TO ASSIGN, PARTICIPATE, GRANT SECURITY
INTERESTS IN, OR OTHERWISE TRANSFER ANY PORTION OF THEIR RESPECTIVE PRINCIPAL
BALANCE. WITHOUT LIMITING THE FOREGOING, EACH LENDER MAY, IN ONE OR A SERIES OF
TRANSACTIONS, TRANSFER ALL OR ANY PORTION OF ITS PRINCIPAL BALANCE, AND ITS
RIGHTS AND OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS TO A CONDUIT ASSIGNEE.


 


(K)           ANY LENDER MAY AT ANY TIME PLEDGE OR GRANT A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS LOAN AND ITS RIGHTS UNDER THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO SECURE OBLIGATIONS OF SUCH LENDER TO A FEDERAL RESERVE
BANK, EUROPEAN CENTRAL BANK, BANK OF ENGLAND OR OTHER CENTRAL BANK AND THIS
SECTION 36.17(K) SHALL NOT PROHIBIT OR OTHERWISE LIMIT TO ANY SUCH PLEDGE OR
GRANT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR GRANT OF A
SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER,
OR SUBSTITUTE ANY SUCH PLEDGEE OR GRANTEE FOR SUCH LENDER AS A PARTY HERETO.

 

98

--------------------------------------------------------------------------------



 


(L)            THE COMPANY AND THE MASTER SERVICER AGREE TO ASSIST EACH LENDER,
UPON ITS REASONABLE REQUEST, IN SYNDICATING ITS RESPECTIVE COMMITMENTS HEREUNDER
OR ASSIGNING ITS RIGHTS AND OBLIGATIONS HEREUNDER, INCLUDING MAKING MANAGEMENT
AND REPRESENTATIVES OF THE MASTER SERVICER AND THE COMPANY REASONABLY AVAILABLE
TO PARTICIPATE IN INFORMATIONAL MEETINGS WITH POTENTIAL ASSIGNEES.


 


36.18       COUNTERPARTS


 

This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same agreement.

 


36.19       ADJUSTMENTS; SETOFF


 


(A)           IF ANY LENDER (A “BENEFITED LENDER”) SHALL AT ANY TIME RECEIVE IN
RESPECT OF ITS PRINCIPAL BALANCE ANY DISTRIBUTION OF ANY AMOUNT, INCLUDING
INTEREST OR OTHER FEES, OR ANY INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN
RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SETOFF, OR OTHERWISE)
IN A GREATER PROPORTION THAN ANY SUCH DISTRIBUTION (IF ANY) RECEIVED BY ANY
OTHER LENDER IN RESPECT OF SUCH OTHER LENDER’S PRINCIPAL BALANCE, OR INTEREST
THEREON, SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS
SUCH PORTION OF EACH SUCH OTHER LENDER’S LOAN, OR SHALL PROVIDE SUCH OTHER
LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS
SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR
BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF THE LENDERS;
PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS
IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE
RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH
RECOVERY, BUT WITHOUT INTEREST. THE MASTER SERVICER AND THE COMPANY AGREE THAT
EACH LENDER SO PURCHASING A LOAN (OR INTEREST THEREIN) MAY EXERCISE ALL RIGHTS
OF PAYMENT (INCLUDING RIGHTS OF SETOFF) WITH RESPECT TO SUCH PORTION AS FULLY AS
IF SUCH LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.


 


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE COMPANY, ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY THE COMPANY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE COMPANY
HEREUNDER TO SETOFF AND APPROPRIATE AND APPLY AGAINST ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND
ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF THE COMPANY.
EACH LENDER AGREES PROMPTLY TO NOTIFY THE COMPANY, THE ADMINISTRATIVE AGENT AND
THE FUNDING AGENTS AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER;
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SETOFF AND APPLICATION.


 


(C)           IF AND TO THE EXTENT, BUT WITHOUT DOUBLE COUNTING, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT OR ANY LENDER (THE “RECIPIENTS”) SHALL BE
REQUIRED FOR ANY REASON TO PAY OVER TO AN OBLIGOR OR TO ANY OTHER PERSON ANY
AMOUNT

 

99

--------------------------------------------------------------------------------



 


RECEIVED FROM THE COMPANY UNDER THIS AGREEMENT, SUCH AMOUNT SHALL BE DEEMED NOT
TO HAVE BEEN RECEIVED BY THE RELEVANT RECIPIENT BUT RATHER TO HAVE BEEN RETAINED
BY THE COMPANY AND, ACCORDINGLY, SUCH RECIPIENT SHALL HAVE A CLAIM AGAINST THE
COMPANY FOR SUCH AMOUNT, PAYABLE WHEN AND TO THE EXTENT THAT ANY DISTRIBUTION
FROM OR ON BEHALF OF SUCH OBLIGOR IS MADE IN RESPECT THEREOF.


 


36.20       LIMITATION OF PAYMENTS BY THE COMPANY


 

The Company’s obligations under Sections 10, 11, 12 and 14 shall be limited to
the funds available to the Company which have been properly distributed to the
Company pursuant to this Agreement and the other Transaction Documents and
neither the Administrative Agent, nor any Funding Agent nor any Lender nor any
other Secured Party shall have any actionable claim against the Company for
failure to satisfy such obligation because it does not have funds available
therefor from amounts properly distributed.

 


36.21       NO BANKRUPTCY PETITION; NO RECOURSE


 


(A)           THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT, EACH LENDER, THE
MASTER SERVICER AND THE COLLATERAL AGENT HEREBY COVENANTS AND AGREES THAT IT
WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, THE
COMPANY, ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS, OR OTHER SIMILAR PROCEEDINGS UNDER ANY APPLICABLE INSOLVENCY LAWS.


 


(B)           NOTWITHSTANDING ANYTHING ELSEWHERE HEREIN CONTAINED, THE SOLE
REMEDY OF THE ADMINISTRATIVE AGENT, EACH FUNDING AGENT, THE MASTER SERVICER, THE
COLLATERAL AGENT AND EACH LENDER OR ANY OTHER PERSON IN RESPECT OF ANY
OBLIGATION, COVENANT, REPRESENTATION, WARRANTY OR AGREEMENT OF THE COMPANY UNDER
OR RELATED TO THIS AGREEMENT SHALL BE AGAINST THE ASSETS OF THE COMPANY, SUBJECT
TO THE PAYMENT PRIORITIES CONTAINED IN SECTIONS 17 AND 18. NEITHER THE
ADMINISTRATIVE AGENT, NOR ANY FUNDING AGENT, NOR ANY LENDER, NOR THE COLLATERAL
AGENT, NOR THE MASTER SERVICER, NOR ANY OTHER PERSON SHALL HAVE ANY CLAIM
AGAINST THE COMPANY TO THE EXTENT THAT SUCH ASSETS ARE INSUFFICIENT TO MEET ANY
SUCH OBLIGATION, COVENANT, REPRESENTATION, WARRANTY OR AGREEMENT (THE DIFFERENCE
BEING REFERRED TO HEREIN AS “SHORTFALL”) AND ALL CLAIMS IN RESPECT OF THE
SHORTFALL SHALL BE EXTINGUISHED. A DIRECTOR, MEMBER, INDEPENDENT MANAGER,
MANAGING MEMBER, OFFICER OR EMPLOYEE, AS APPLICABLE, OF THE COMPANY SHALL NOT
HAVE LIABILITY FOR ANY OBLIGATION OF THE COMPANY HEREUNDER OR UNDER ANY
TRANSACTION DOCUMENT OR FOR ANY CLAIM BASED ON, IN RESPECT OF, OR BY REASON OF,
ANY TRANSACTION DOCUMENT, UNLESS SUCH CLAIM RESULTS FROM THE GROSS NEGLIGENCE,
FRAUDULENT ACTS OR WILLFUL MISCONDUCT OF SUCH DIRECTOR, MEMBER, INDEPENDENT
MANAGER, MANAGING MEMBER, OFFICER OR EMPLOYEE.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, EACH LENDER (OTHER THAN IN THE CASE OF A CONDUIT LENDER
WITH RESPECT TO ITSELF), THE COMPANY, THE MASTER SERVICER, THE ADMINISTRATIVE
AGENT AND EACH FUNDING AGENT EACH HEREBY COVENANT AND AGREE THAT PRIOR TO THE
DATE WHICH IS ONE YEAR (OR, IF LONGER, SUCH PREFERENCE PERIOD AS IS THEN
APPLICABLE) AND ONE DAY AFTER THE LATEST OF (I) THE LAST DAY OF

 

100

--------------------------------------------------------------------------------



 


THE AMORTIZATION PERIOD, (II) THE DATE ON WHICH ALL SECURED OBLIGATIONS ARE
REPAID IN FULL, AND (III) THE DATE ON WHICH ALL OUTSTANDING COMMERCIAL PAPER OF
EACH LENDER IS PAID IN FULL, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, ANY CONDUIT LENDER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER
SIMILAR PROCEEDINGS UNDER ANY APPLICABLE INSOLVENCY LAWS.


 


(D)           THE PROVISIONS OF THIS SECTION 36.21 SHALL SURVIVE TERMINATION OF
THIS AGREEMENT.


 


36.22       LIMITED RECOURSE


 


(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, EACH OF THE PARTIES HERETO AGREES THAT THE RESPECTIVE
OBLIGATIONS OF EACH CONDUIT LENDER UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT ARE SOLELY THE CORPORATE OBLIGATIONS OF SUCH CONDUIT LENDER AND, IN THE
CASE OF OBLIGATIONS OF EACH CONDUIT LENDER OTHER THAN COMMERCIAL PAPER, SHALL BE
PAYABLE AT SUCH TIME AS FUNDS ARE RECEIVED BY OR ARE AVAILABLE TO SUCH CONDUIT
LENDER IN EXCESS OF FUNDS NECESSARY TO PAY IN FULL ALL OUTSTANDING COMMERCIAL
PAPER ISSUED BY SUCH CONDUIT LENDER AND, TO THE EXTENT FUNDS ARE NOT AVAILABLE
TO PAY SUCH OBLIGATIONS, THE CLAIMS RELATING THERETO SHALL NOT CONSTITUTE A
CLAIM AGAINST SUCH CONDUIT LENDER BUT SHALL CONTINUE TO ACCRUE. EACH PARTY
HERETO AGREES THAT THE PAYMENT OF ANY CLAIM (AS DEFINED IN SECTION 101 OF TITLE
11 OF THE BANKRUPTCY CODE) OF ANY SUCH PARTY AGAINST SUCH CONDUIT LENDER SHALL
BE SUBORDINATED TO THE PAYMENT IN FULL OF ALL COMMERCIAL PAPER OF SUCH CONDUIT
LENDER.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, NO RECOURSE UNDER ANY OBLIGATION, COVENANT OR AGREEMENT OF
ANY CONDUIT LENDER CONTAINED IN THIS AGREEMENT SHALL BE HAD AGAINST ANY
INCORPORATOR, STOCKHOLDER, MEMBER, OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF SUCH
CONDUIT LENDER, THE ADMINISTRATIVE AGENT, THE FUNDING AGENTS, ANY MANAGER OR ANY
OF THEIR AFFILIATES (SOLELY BY VIRTUE OF SUCH CAPACITY) BY THE ENFORCEMENT OF
ANY ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, BY VIRTUE OF ANY STATUTE
OR OTHERWISE; IT BEING EXPRESSLY AGREED AND UNDERSTOOD THAT THIS AGREEMENT IS
SOLELY A CORPORATE OBLIGATION OF SUCH CONDUIT LENDER, AND THAT NO PERSONAL
LIABILITY WHATEVER SHALL ATTACH TO OR BE INCURRED BY ANY INCORPORATOR,
STOCKHOLDER, MEMBER, OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF ANY CONDUIT LENDER,
THE ADMINISTRATIVE AGENT, THE FUNDING AGENTS, ANY MANAGER OR ANY OF THEIR
AFFILIATES (SOLELY BY VIRTUE OF SUCH CAPACITY) OR ANY OF THEM UNDER OR BY REASON
OF ANY OF THE OBLIGATIONS, COVENANTS OR AGREEMENTS OF SUCH CONDUIT LENDER
CONTAINED IN THIS AGREEMENT, OR IMPLIED THEREFROM, AND THAT ANY AND ALL PERSONAL
LIABILITY FOR BREACHES BY SUCH CONDUIT LENDER OF ANY OF SUCH OBLIGATIONS,
COVENANTS OR AGREEMENTS, EITHER AT COMMON LAW OR AT EQUITY, OR BY STATUTE,
RULE OR REGULATION, OF EVERY SUCH INCORPORATOR, STOCKHOLDER, OFFICER, DIRECTOR,
EMPLOYEE OR AGENT IS HEREBY EXPRESSLY WAIVED AS A CONDITION OF AND IN
CONSIDERATION FOR THIS AGREEMENT; PROVIDED THAT THE FOREGOING SHALL NOT RELIEVE
ANY SUCH PERSON FROM ANY LIABILITY IT MIGHT OTHERWISE HAVE AS A RESULT OF
FRAUDULENT ACTIONS TAKEN OR OMISSIONS MADE BY THEM.

 

101

--------------------------------------------------------------------------------



 


(C)           THE PROVISIONS OF THIS SECTION 36.22 SHALL SURVIVE TERMINATION OF
THIS AGREEMENT.


 


36.23       SPANISH CIVIL PROCEDURE


 


(A)           EACH LENDER SHALL OPEN AND KEEP IN ITS BOOKS AN ACCOUNT IN WHICH
IT SHALL DEBIT THE AMOUNTS OWED BY THE COMPANY TO SUCH LENDER UNDER THIS
AGREEMENT AS PRINCIPAL, INTEREST, FEES AND AS MANY EXPENSES, ADDITIONAL COSTS
AND OTHER AMOUNTS THAT MAY BE OWED BY THE COMPANY.  EACH LENDER SHALL ALSO
CREDIT IN SAID ACCOUNT ALL THE AMOUNTS RECEIVED FROM THE COMPANY SO THAT THE
BALANCE OF THE ACCOUNT REPRESENTS AT ANY TIME THE AMOUNT DUE BY THE COMPANY TO
SUCH LENDER UNDER THIS AGREEMENT.  EACH LENDER SHALL ISSUE A CERTIFICATE
REFLECTING THE AMOUNT OWED TO IT BY THE COMPANY AT ANY GIVEN TIME UNDER THIS
AGREEMENT.  THE COLLATERAL AGENT SHALL ALSO OPEN AND KEEP IN ITS BOOKS AN
ACCOUNT (THE “INTERNAL ACCOUNT”) IN WHICH IT SHALL REFLECT THE BALANCE OF THE
ACCOUNTS KEPT BY EACH OF THE LENDERS, SO THAT THE BALANCE OF THE INTERNAL
ACCOUNT REPRESENTS AT ANY TIME THE AMOUNT DUE BY THE COMPANY TO THE LENDERS
UNDER THIS AGREEMENT.  EACH LENDER AGREES TO PROVIDE TO THE COLLATERAL AGENT
SUCH INFORMATION AS MAY BE NECESSARY FOR THE COLLATERAL AGENT TO MAINTAIN THE
INTERNAL ACCOUNT.


 


(B)           IN ANY LITIGATION PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, THE ENTRIES MADE IN THE INTERNAL ACCOUNT MAINTAINED BY THE
COLLATERAL AGENT OR ANY SUCCESSOR OR ASSIGN THEREOF ARE PRIMA FACIE EVIDENCE OF
THE MATTERS TO WHICH THEY RELATE.  ANY CERTIFICATION OR DETERMINATION BY THE
COLLATERAL AGENT OR ANY SUCCESSOR OR ASSIGN THEREOF OF A RATE OR AMOUNT UNDER
THIS AGREEMENT IS, IN THE ABSENCE OF MANIFEST ERROR, PRIMA FACIE EVIDENCE OF THE
MATTERS TO WHICH IT RELATES.


 


(C)           FOR THE PURPOSES OF ARTICLE 571 ET SEQ. OF THE SPANISH CIVIL
PROCEDURE LAW (LEY DE ENJUICIAMIENTO CIVIL) THE PARTIES EXPRESSLY AGREE THAT THE
EXACT AMOUNT DUE AT ANY TIME FROM THE COMPANY TO THE LENDERS OR ANY SUCCESSOR OR
ASSIGN THEREOF WILL BE THE AMOUNT CALCULATED BY THE COLLATERAL AGENT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, ACCOUNTED FOR BY AND SPECIFIED IN A
CERTIFICATE ISSUED BY THE COLLATERAL AGENT OR ANY SUCCESSOR OR ASSIGN THEREOF.
ANY AMOUNTS SO CERTIFIED WILL BE CONSIDERED TO BE DUE AND PAYABLE.


 

PART 12
GOVERNING LAW AND ENFORCEMENT

 


36.24       JUDGMENT CURRENCY


 


(A)           IF, FOR THE PURPOSE OF OBTAINING JUDGMENT IN ANY COURT, IT IS
NECESSARY TO CONVERT A SUM OWING HEREUNDER IN ONE CURRENCY INTO ANOTHER
CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST EXTENT THAT IT MAY
EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION THE FIRST
CURRENCY COULD BE PURCHASED WITH SUCH OTHER CURRENCY ON THE BUSINESS DAY
IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.

 

102

--------------------------------------------------------------------------------



 


(B)           THE OBLIGATIONS OF EACH PARTY HERETO IN RESPECT OF ANY SUM DUE TO
ANY PARTY HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING UNDER THIS AGREEMENT
(THE “APPLICABLE CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY
(THE “JUDGMENT CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO
BE DUE UNDER THIS AGREEMENT (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO
THE EXTENT THAT, ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE
CREDITOR OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE
APPLICABLE CREDITOR MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE
RELEVANT JURISDICTION PURCHASE THE AGREEMENT CURRENCY WITH THE JUDGMENT
CURRENCY; IF THE AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE
SUM ORIGINALLY DUE TO THE APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, EACH
PARTY HERETO AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
JUDGMENT, TO INDEMNIFY THE APPLICABLE CREDITOR AGAINST SUCH LOSS.


 


36.25       GOVERNING LAW AND JURISDICTION


 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW PRINCIPLES (OTHER
THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 


36.26       CONSENT TO JURISDICTION


 


(A)           EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


 


(B)           EACH OF THE COMPANY, THE MASTER SERVICER, THE COLLATERAL AGENT AND
THE ORIGINATORS CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION
OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS ADDRESS
SPECIFIED IN SECTION 36.16. NOTHING IN THIS SECTION 36.26 SHALL AFFECT THE RIGHT
OF ANY LENDER, THE COLLATERAL AGENT, ANY FUNDING AGENT OR THE ADMINISTRATIVE
AGENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


(C)           WITH RESPECT TO SERVICE OF PROCESS IN THE UNITED STATES, THE
MASTER SERVICER, THE COLLATERAL AGENT, THE COMPANY AND EACH ORIGINATOR HEREBY
APPOINT CT CORPORATION AS THEIR RESPECTIVE AGENT FOR SERVICE OF PROCESS IN THE
UNITED STATES.

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Master Servicer, the Collateral Agent, the
Administrative Agent, the Funding Agents and the Lenders have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

HUNTSMAN RECEIVABLES FINANCE LLC,

as Company

 

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

HUNTSMAN (EUROPE) BVBA,

as Master Servicer

 

 

 

By:

/s/ Francis De Canniere

 

 

Name: Francis De Canniere

 

 

Title: Director

 

 

[Signature Page to European Receivables Loan Agreement]

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,

 

not in its individual capacity but solely as Collateral Agent

 

 

 

 

By:

/s/ JASON D. MUNCY

 

 

Name:

Jason D. Muncy

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as the Administrative Agent

 

 

 

By:

/s/ JASON D. MUNCY

 

 

Name:

Jason D. Muncy

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Funding Agent

 

 

 

By:

/s/ JASON D. MUNCY

 

 

Name:

Jason D. Muncy

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

SHEFFIELD RECEIVABLES CORPORATION,

 

as a Lender

 

 

 

By: Barclays Bank PLC,

 

as its attorney-in-fact

 

 

 

By:

/s/ JASON D. MUNCY

 

 

Name:

Jason D. Muncy

 

 

Title:

Associate Director

 

 

[Signature Page to European Receivables Loan Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed as of the day and year first written above solely for
purposes of Sections 14, 25(c), and 26 (excluding clause (g)):

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

 

Title: Vice President and Treasurer

 

 

[Signature Page to European Receivables Loan Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

DEFINITIONS

 

“Accrued Expense Adjustment” shall mean, for any Business Day in any Settlement
Period, the amount (if any) which may be less than zero, equal to the difference
between:

 

(a)                                  the entire amount of (i) the sum of all
accrued and unpaid Daily Interest Expense from the beginning of such Settlement
Period to and including such Business Day, (ii) the Monthly Servicing Fee,
(iii) the aggregate amount of all previously accrued and unpaid Interest for
prior Settlement Dates, (iv) the aggregate amount of all accrued and unpaid
Additional Interest and (v) all accrued Program Costs, in each case for such
Settlement Period determined as of such day; and

 

(b)                                 the aggregate of the amounts transferred to
the Payments Reserve Subaccount on or before such day in respect of such
Settlement Period pursuant to Section 17.1(b) of the Receivables Loan Agreement,
before giving effect to any transfer made in respect of the Accrued Expense
Adjustment on such day.

 

“Accrued Expense Amount” shall mean, for each Business Day during a Settlement
Period, the sum of:

 

(a)                                  in the case of each of the first ten
(10) Business Days of each Settlement Period, one tenth of the Monthly Servicing
Fee, (up to the amount thereof due and payable on the succeeding Settlement
Date);

 

(b)                                 in the case of each Business Day of each
Settlement Period, an amount equal to the amount of accrued and unpaid Daily
Interest Expense in respect of such day;

 

(c)                                  the aggregate amount of all previously
accrued and unpaid Interest for prior Settlement Dates;

 

(d)                                 the aggregate amount of all accrued and
unpaid Additional Interest; and

 

(e)                                  all Program Costs that have accrued since
the preceding Business Day.

 

“Acquired Line of Business” shall mean any business acquired by an Approved
Originator after the Initial Borrowing Date.

 

“Acquired Line of Business Receivables” shall mean Receivables generated by an
Approved Originator arising from an Acquired Line of Business.

 

“Acquiring Lender” shall have the meaning assigned to such term in
Section 36.17(b) of the Receivables Loan Agreement.

 

“Additional Interest” shall mean all amounts payable by the Company in
accordance with Section 7.3 of the Receivables Loan Agreement.

 

“Additional Originator” shall mean any Originator added as an Approved
Originator pursuant to Section 27 of the Receivables Loan Agreement after the
Initial Borrowing Date.

 

--------------------------------------------------------------------------------


 

“Adjustment Payments” shall mean the collective reference to payments of
Originator Adjustment Payment, Originator Dilution Adjustment Payment or
Originator Indemnification Payment, any Contributor Adjustment Payment,
Contributor Dilution Adjustment Payment or Contributor Indemnification Payment,
and (iii) any other payment made in accordance with Sections 2.05 and 2.06 (or
corresponding section) of the applicable Origination Agreement, Section 29 of
the Receivables Loan Agreement and Section 4.05 of the Servicing Agreement.

 

“Administrative Agent” shall mean Barclays Bank plc or any other administrative
agent appointed on behalf of the Funding Agents and the Lenders, and its
successors and assigns in such capacity.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such specified Person. For purposes of this definition
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Aged Receivables Ratio” shall mean, as of the last day of each Settlement
Period, the percentage equivalent of a fraction, the numerator of which shall be
the sum of (a) the aggregate unpaid balance of Pool Receivables that were 61 to
90 days past due and (b) the aggregate amount of Pool Receivables that were
charged off as uncollectible prior to the day that is 61 days after its original
due date during such Settlement Period, and the denominator of which shall be
the aggregate Principal Amount of Pool Receivables during the third prior
Settlement Period (including the Settlement Period ended on such day).

 

“Aggregate Commitment” shall mean, with respect to any Business Day, the
aggregate amount of the Commitments of all Lenders on such date, as reduced from
time to time or terminated in their entirety pursuant to Section 4.3 of the
Receivables Loan Agreement.

 

“Aggregate Daily Collections” shall mean, with respect to any Business Day, the
aggregate amount of all Collections in immediately available funds deposited
into the Company Concentration Accounts on such day by 12:30 p.m. London time.

 

“Aggregate Obligor Country Overconcentration Amount” shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from Obligors in Approved Obligor Countries which, when expressed as a
percentage of the Principal Amount of all Pool Receivables which are Eligible
Receivables at such date of determination, exceeds the Approved Obligor Country
Overconcentration Limit.

 

“Aggregate Obligor Overconcentration Amount” shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from an Eligible Obligor at such date which, when expressed as a percentage of
the Principal Amount of all Pool Receivables which are Eligible Receivables at
such date of determination, exceeds the Obligor Limit set forth in Schedule 8 to
the Receivables Loan Agreement under heading (E) “Obligor Limit”.

 

“Aggregate Originator Country Overconcentration Amount” shall mean, on any date
of determination, the aggregate Principal Amount of all non-Defaulted
Receivables which, when expressed as a percent of the Principal Amount of all
Pool Receivables which are Eligible

 

--------------------------------------------------------------------------------


 

Receivables at such date of determination, exceeds the Approved Originator
Country Overconcentration Limit.

 

“Aggregate Principal Balance” shall mean, at any time, the aggregate Principal
Balance of all Loans outstanding at such time.

 

“Aggregate Receivables Amount” shall mean, on any date of determination, without
duplication, the aggregate Principal Amount of all Pool Receivables which are
Eligible Receivables owned by the Company at the end of the Business Day
immediately preceding such date minus (i) the Aggregate Obligor
Overconcentration Amount; minus (ii) the Aggregate Obligor Country
Overconcentration Amount; minus (iii) the Aggregate Originator Country
Overconcentration Amount; minus (iv) an amount equal to Timely Payment Accruals
and Commission Accruals; minus (v) an amount equal to the Volume Rebate Accrual;
minus (vi) the Potential Offset Amount; minus (viii) the Exchange Rate
Protection Amount.

 

“Aggregate Unpaids” shall mean, at any time, an amount equal to the sum of:

 

(a)                                  the Principal Balance of the Loans;

 

(b)                                 the aggregate amount of all previously
accrued and unpaid Interest for prior Settlement Dates;

 

(c)                                  the aggregate amount of all accrued and
unpaid Additional Interest;

 

(d)                                 any Commitment Fee; and

 

(e)                                  all other amounts owed (whether due or
accrued) under the Transaction Documents by the Company or the Master Servicer
to the Collateral Agent, the Administrative Agent and the Lenders or, the
Funding Agents or any other Secured Party or Facility Indemnified Party at such
time.

 

“Alternate Rate” means for any Loan funded by a Lender otherwise than from
Commercial Paper, the percentage rate per annum which is the aggregate of the
applicable:

 

(a)                                  GBP LIBOR, in relation to any Loan in
Sterling, USD LIBOR, in relation to any Loan in US Dollars or, in relation to
any Loan in Euro, EURIBOR; and

 

(b)                                 Mandatory Cost, if any.

 

“Amortization Period” shall mean the period commencing on the Business Day
following the Revolving Period and ending on the date when the Aggregate Unpaids
shall have been reduced to zero and all other Secured Obligations shall have
been paid.

 

“Applicable Insolvency Laws” shall mean, with respect to any Person, any
applicable bankruptcy, insolvency or other similar United States or foreign law
now or hereafter in effect.

 

“Applicable Margin” means:

 

(a)                                  3.75% per annum in respect of any portion
of a Loan funded by the proceeds of the issue of Commercial Paper; or

 

--------------------------------------------------------------------------------


 

(b)                                 4.75% per annum in respect of any portion of
a Loan which has not been funded by the proceeds of the issue of Commercial
Paper.

 

“Applicable Notice Provisions” shall mean the notice provisions set forth in
Section 8.11 (or corresponding Section) of the applicable Origination Agreement.

 

“Applicable Rate” means the CP Rate or the Alternate Rate.

 

“Approved Acquired Line of Business” shall mean each Acquired Line of Business:
(i) added in accordance with Section 27 of the Receivables Loan Agreement and
(ii) approved by the Administrative Agent and the Funding Agents in accordance
with the proviso in the definition of Eligible Receivables, with effect on and
after the date of such approval.

 

“Approved Contract Jurisdiction” shall mean (i) the jurisdictions set forth in
the Receivables Specification and Exception Schedule attached to the Receivables
Loan Agreement as Schedule 8 under heading (B) “Approved Contract
Jurisdictions”, representing jurisdictions the law of which may govern Contracts
and (ii) any additional contract jurisdiction added in accordance with
Section 27 of the Receivables Loan Agreement.

 

“Approved Currency” shall mean (i) initially, United States Dollars, Sterling,
and Euro and (ii) any additional legal currency added in accordance with
Section 27 of the Receivables Loan Agreement.

 

“Approved Obligor Country” shall mean (i) the countries set forth in the
Receivables Specification and Exception Schedule attached to this Agreement as
Schedule 8 under heading (A) “Approved Obligor Countries” and (ii) any Obligor
Country which may be added pursuant to and in accordance with the provisions of
Section 27 of the Receivables Loan Agreement.

 

“Approved Obligor Country Overconcentration Limit” shall mean, with respect to
each Approved Obligor Country the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the Receivables Loan Agreement
as Schedule 8 under the heading (D) “Approved Obligor Country Limit”, (i) which
appears next to the applicable ratings category of the foreign currency rating
for such Approved Obligor Country; provided that if the foreign currency,
long-term debt ratings given by S&P and Moody’s to any Obligor Country would
result in different applicable percentages under Schedule 8 to the Receivables
Loan Agreement, the applicable percentage shall be the percentage associated
with the lower foreign currency, long-term debt rating, as between S&P’s rating
and Moody’s rating, of such Obligor Country or (ii) which is otherwise set forth
next to the name of a specified Approved Obligor Country, in each case, such
percentage representing with respect to each such country the maximum aggregate
percentage of Receivables that may constitute the Pool Receivables where the
related Obligors are residents in such country.

 

“Approved Originator” shall mean (i) with respect to the European Originators,
Huntsman Holland B.V., Tioxide Europe Limited, Huntsman Advanced Materials
(Europe) BVBA, Huntsman Surface Sciences UK Ltd., Tioxide Europe S.r.l.
(provided the Italian Effective Date has occurred), Huntsman Surface Sciences
Italia S.r.l. (provided the Italian Effective Date has occurred), Huntsman
Patrica S.r.l. (provided the Italian Effective Date has occurred), Tioxide
Europe S.L., Huntsman Performance Products Spain, S.L., Tioxide Europe S.A.S.
and Huntsman Surface Sciences (France) S.A.S.; and (ii) any entity that may

 

--------------------------------------------------------------------------------


 

be approved as an Additional Originator pursuant to, and in accordance with, the
provisions of Section 23 of the Receivables Loan Agreement.

 

“Approved Originator Country Overconcentration Limit” shall mean, with respect
to each country in which an Approved Originator is located, the percentage, as
set forth in the Receivables Specification and Exception Schedule attached to
this Agreement as Schedule 8 under heading (F) “Approved Originator Country
Overconcentration Limit”, which appears next to the name of such country, such
percentage representing with respect to each such country the maximum aggregate
percentage of Receivables that may constitute the Pool Receivables where the
related Approved Originators are residents in such country.

 

“Approved Originator Joinder Agreement” shall mean the agreement in the form of
Schedule 3 (or corresponding schedule) attached to the applicable Origination
Agreement.

 

“Available Commitment” means, the Commitment of a Lender minus:

 

(a)                                  the outstanding principal amount (in Euro
or the Euro Equivalent, as applicable) of the Loans funded by such Lender; and

 

(b)                                 in relation to any proposed Borrowing, its
Pro Rata Share of the relevant Loans (other than the proposed Borrowing) that
are due to be made on or before the proposed Borrowing Date; provided that such
Lender’s Pro Rata Share of any Loans that are due to be repaid on or before the
proposed Borrowing Date shall not be deducted.

 

“Bankruptcy Code” shall mean the United States Federal Bankruptcy Code, 11
U.S.C. §§ 101 1330, as amended.

 

“Belgian Collections” shall mean Collections received with respect to
Receivables originated by the Belgian Originator(s).

 

“Belgian Collection Accounts” shall mean the Collection Accounts into which
Belgian Collections are to be paid or deposited.

 

“Belgian Originator” shall mean any of (i) Huntsman Advanced Materials (Europe)
BVBA and (ii) after the Initial Borrowing Date, any Approved Originator
incorporated in Belgium.

 

“Belgian Receivables” shall mean the Receivables originated by a Belgian
Originator and sold to Huntsman International, then contributed, transferred,
assigned and conveyed to the Company.

 

“Belgian Receivables Purchase Agreement” means the Belgian Receivables Purchase
Agreement, dated the Signing Date, between the Belgian Originators and the
Contributor as amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.

 

“Benefited Lender” shall have the meaning assigned in Section 37.19 of the
Receivables Loan Agreement.

 

“Board” means, with respect to any entity, such entity’s board of directors (in
the case of a corporation), board of managers (in the case of a limited
liability company) or equivalent governing body in other cases.

 

--------------------------------------------------------------------------------


 

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Borrowing” has the meaning specified in Section 2.3 of the Receivables Loan
Agreement.

 

“Borrowing Date” has the meaning specified in Section 3.1 of the Receivables
Loan Agreement.

 

“Borrowing Request” has the meaning specified in Section 3.1 of the Receivables
Loan Agreement.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday and
(ii) any other day on which commercial banking institutions or trust companies
in (A) the State of New York or (B) London, England are authorized or obligated
by law, executive order or governmental decree to be closed.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

“Carrying Cost Reserve Ratio” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, an amount
(expressed as a percentage) equal to (a) the product of (i) 2.0 times Days Sales
Outstanding as of such day and (ii) 1.30 times the Weighted Average LIBOR plus
the Applicable Margin, each as in effect as of such day divided by (b) 365.

 

“Certificate of Formation” shall mean the certificate of formation with respect
to the Company filed with the Secretary of State of Delaware pursuant to
Section 18-201 of the Delaware Limited Liability Company Act, and any and all
amendments thereto and restatements thereof.

 

“Change in Law” means:

 

(a)                                  the adoption of any Requirement of Law
after the Signing Date;

 

(b)                                 any change in Requirement of Law or in the
interpretation or application thereof by any Governmental Authority, after the
Signing Date; or

 

(c)                                  compliance by any Facility Indemnified
Party (or, for purposes of Section 11 of the Receivables Loan Agreement, by any
lending office of such Indemnified Party or by such Indemnified Party’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority or Taxation Authority made or
issued after the Signing Date.

 

“Change of Control” shall mean:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) (“Person” or “Group”),
other than Mr. Jon M. Huntsman, his spouse, direct descendants, an entity
controlled by any of the foregoing and/or by a trust of the type described
hereafter, and/or a trust for the benefit of any of the foregoing (the

 

--------------------------------------------------------------------------------


 

“Huntsman Group”), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time) (“Beneficial Owner”), directly or indirectly, of 35% or
more of the then outstanding voting capital stock of Huntsman International
other than in a transaction having the approval of the Board of the Parent
Company, or, if there is no Parent Company, of the Board of Huntsman
International; provided, that in each case, at least a majority of the members
of such approving Board are Continuing Directors of such entity; or

 

(b)                                 Continuing Directors cease to constitute at
least a majority of the members of the Board of Huntsman International or the
Board of any Parent Company; or

 

(c)                                  (1) any Person or Group, other than the
Huntsman Group, is or becomes the Beneficial Owner, directly or indirectly, of
35% or more of the then outstanding voting capital stock of Huntsman
International and (2) the long-term corporate credit rating of Huntsman
International has been reduced to “B-” or below by S&P and “B3” or below by
Moody’s as a result thereof.

 

“Charged-Off Receivables” shall mean, with respect to any Settlement Period, all
Pool Receivables which, in accordance with the Policies have or should have been
written off during such Settlement Period as uncollectible, including the Pool
Receivables of any Obligor which becomes the subject of any voluntary or
involuntary bankruptcy proceeding.

 

“Charged Property” shall mean the rights, property, interests and assets subject
to the Liens created under the Security Documents.

 

“Closing Date” shall mean October 16, 2009.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” means the Charged Property and the RLA Collateral.

 

“Collateral Agent” shall mean the institution executing the Receivables Loan
Agreement as Collateral Agent, or its successor in interest, or any successor
Collateral Agent appointed as therein provided.

 

“Collection Account Agreements” shall mean (i) on the Initial Borrowing Date,
each of the Collection Account Agreements, dated as of the Signing Date (or
thereabout, between the Company and the Collection Account Bank, and (ii) after
the Initial Borrowing Date, any other collection account agreement entered into
by the Company and an Eligible Institution, in each case in the form reasonably
satisfactory to the Administrative Agent and each Funding Agent.

 

“Collection Account Bank” shall mean any bank holding a Collection Account which
will be an Eligible Institution appointed by the Company or, in the case of the
Collection Accounts located in Spain, appointed by the Spanish Originators with
the consent of the Company and the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Collection Accounts” shall mean the accounts established and maintained by the
Company in accordance with the Collection Account Agreements and into which
Collections shall be deposited.

 

“Collections” shall mean all collections and all amounts received in respect of
the Pool Receivables, including Recoveries, Adjustment Payments, indemnification
payments made by the Master Servicer, and payments received in respect of
Dilution Adjustments, together with all collections received in respect of the
Related Property in the form of cash, checks, wire transfers or any other form
of cash payment, and all proceeds of Receivables and collections thereof
(including collections evidenced by an account, note, instrument, letter of
credit, security, contract, security agreement, chattel paper, general
intangible or other evidence of indebtedness or security), whatever is received
upon the sale, exchange, collection or other disposition of, or any indemnity,
warranty or guaranty payable in respect of, the foregoing and all “proceeds” of
the Receivables as defined in Section 9-102(a)(64) of the applicable UCC.

 

“Commercial Paper” shall mean, as the context requires, the short term
promissory notes issued by or on behalf of any Lender in the United States or
European commercial paper markets.

 

“Commission” shall means a payment made to a third party vendor or distributor
who on-sells products to Obligors.

 

“Commission Accruals” shall mean, with respect to any date of determination, for
the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Commission balances as of the Business Day immediately
preceding the date of such determination.

 

“Commitment” shall mean, as to any Lender, its obligation, denominated in Euros,
to not to exceed at any one time outstanding the amount set forth opposite such
Lender’s name on Schedule 1 of the Receivables Loan Agreement or in its
Commitment Transfer Agreement as such amount may be reduced from time to time
pursuant to Section 4.3 of the Receivables Loan Agreement; collectively, the
“Commitments”; provided that a Commitment may be drawn in U.S. Dollars or
Sterling or Euro to the extent provided in the Receivables Loan Agreement.

 

“Commitment Termination Date” shall mean the earliest to occur of (a) the date
on which all amounts due and owing to the Lenders in respect of the Loans have
been indefeasibly paid in full to the Lenders (as certified by each of the
Funding Agents with respect to its Lender Group), and the Aggregate Commitment
has been reduced to zero pursuant to Section 4.3 of the Receivables Loan
Agreement and (b) the Scheduled Commitment Termination Date.

 

“Commitment Transfer Agreement” means a Commitment Transfer Agreement
substantially in the form of Schedule 5 to the Receivables Loan Agreement.

 

“Company” shall mean Huntsman Receivables Finance LLC, a limited liability
company organized under the laws of the State of Delaware.

 

“Company Account Bank” means Deutsche Bank.

 

--------------------------------------------------------------------------------


 

“Company Concentration Accounts” means the Company Dollar Account, the Company
Euro Accounts and the Company Sterling Account.

 

“Company Dollar Account” means the account denominated in U.S. Dollars (number
50070010/177200300) in the name of the Company held with the Company Account
Bank and any replacement account or accounts.

 

“Company Euro Accounts” means (i) the account denominated in Euro (account
number 50070010/177200300) and (ii) the account denominated in Euro (number
310531), in each case in the name of the Company held with the Company Account
Bank, and any replacement account or accounts.

 

“Company Sterling Account” means the account denominated in Sterling (number
0242518 00000 GBP 000 LDN/24251800) in the name of the Company held with the
Company Account Bank and any replacement account or accounts.

 

“Conduit Assignee” shall mean any special purpose vehicle issuing indebtedness
in the commercial paper market that is administered by a Funding Agent or any
other special purpose vehicle issuing indebtedness, in each case that meets the
conditions set forth in Section 36.17 of the Receivables Loan Agreement.

 

“Conduit Lender” shall mean a Lender that funds its Loans from the proceeds of
Commercial Paper issued by it or on its behalf.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 8.16 of the Contribution Agreement.

 

“Continuing Directors” shall mean, as of any date and with respect to any
entity, the collective reference to:

 

(a)                                  all members of the Board of such entity who
have held office continuously since the date of this Agreement, and

 

(b)                                 all members of the Board of such entity who
assumed office after the date of this Agreement and whose appointment or
nomination for election by the holders of voting capital stock of such entity
was approved by a vote of at least 50% of the Continuing Directors in office
immediately prior to such appointment or nomination or by the Huntsman Group.

 

“Contract” shall mean an agreement between an Originator and an Obligor
(including but not limited to, a written contract, an invoice, a purchase order
or an open account) pursuant to or under which such Obligor shall be obligated
to make payments in respect of any Receivable or any Related Property to such
Originator from time to time.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contributed Receivables” shall have the meaning set forth in
Section 2.01(a)(ii) of the Contribution Agreement.

 

--------------------------------------------------------------------------------


 

“Contribution Agreement” shall mean the European Contribution Agreement, dated
as of the Signing Date between Huntsman International, as contributor, and the
Company.

 

“Contribution Date” shall have the meaning set forth in Section 2.01(a)(i) of
the Contribution Agreement.

 

“Contribution Value” shall have the meaning set forth in Section 2.02 of the
Contribution Agreement.

 

“Contributor” shall mean Huntsman International.

 

“Contributor Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) of the Contribution Agreement.

 

“Contributor Dilution Adjustment Payment” shall have the meaning assigned to
such term in Section 2.05 of the Contribution Agreement.

 

“Contributor Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) of the Contribution Agreement.

 

“CP Rate” means, for any Settlement Period with respect to the Loans, and for
any Lender to which it applies, to the extent such Lender funds such Loan by
issuing Commercial Paper, the per annum rate equivalent to the weighted average
cost of issuing Commercial Paper in relation to the Transactions as determined
by such Lender, and which shall include (without duplication):

 

(a)                                  the fees and commissions of placement
agents and dealers;

 

(b)                                 incremental carrying costs incurred with
respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Lender;

 

(c)                                  costs associated with funding and
maintaining Currency Hedge Agreements and Loans denominated in a currency other
than the currency of such Commercial Paper; and

 

(d)                                 any other costs associated with the issuance
of Commercial Paper or related to the issuance of Commercial Paper that are
allocated, in whole or in part, by such Lender to fund or maintain such Loan
(and which may also be allocated in part to the funding of other assets of the
Lender);

 

(e)                                  provided, however, that if any component of
any such rate is a discount rate, in calculating the “CP Rate” for such Loan for
such Settlement Period, the relevant Lender shall for such component use the
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.

 

“CT Corporation” shall mean CT Corporation Inc.

 

“Currency Hedge Agreement” means any currency swap or exchange agreement
(including any spot or forward currency exchange agreement), currency exchange
option or any other similar agreement, however denominated, entered into by or
on behalf of a Lender for hedging purposes, as any of the foregoing may be
amended, restated, supplemented or otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

“Currency Hedge Costs” means any costs payable pursuant to a Currency Hedge
Agreement.

 

“Daily Interest Expense” shall mean, for any Business Day, an amount equal to
(i) the amount of accrued and unpaid Interest in respect of such day plus
(ii) the aggregate amount of all previously accrued and unpaid Daily Interest
Expense that has not yet been deposited in the Payments Reserve Subaccounts plus
(iii) the aggregate amount of all accrued and unpaid Additional Interest.

 

“Daily Report” shall mean a report prepared by the Master Servicer pursuant to
Section 4.01 of the Servicing Agreement on each Business Day, substantially in
the form of Schedule 12 attached to the Receivables Loan Agreement.

 

“Days Sales Outstanding” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, the number
of days equal to the product of (i) 91 and (ii) the amount obtained by dividing
(A) the aggregate Principal Amount of Receivables as of the last day of the
Settlement Period immediately preceding such earlier Settlement Report Date, by
(B) the aggregate Principal Amount of all Receivables acquired by the Company
for the three Settlement Periods immediately preceding such earlier Settlement
Report Date.

 

“Default Interest Rate” means the rate which is the aggregate of: (A) (as
applicable) 1-Month GBP LIBOR, in relation to Sterling, 1-Month USD LIBOR, in
relation to US Dollars or, in relation to Euro, 1-Month EURIBOR; and (B) 5.75%
per annum.

 

“Defaulted Receivable” shall mean any Pool Receivable (a) which is unpaid in
whole or in part (other than as a result of a Dilution Adjustment) for more than
sixty (60) days after its original due date or (b) which is a Charged-Off
Receivable prior to sixty (60) days after the original due date.

 

“Designated Amortization Period” means the occurrence of an “early amortization
period” (howsoever described) arising under the U.S. Securitization Facility
which specifically arises by reference to the failure to satisfy a liquidity
test with respect to Huntsman Corporation (being on the date hereof, the
“liquidity test”).

 

“Designated Line of Business” shall mean any line of business which the Master
Servicer can identify by means of product, ledger, code or other means of
identification so that Receivables originated with respect to such Designated
Line of Business are identifiable and distinguished from all other Receivables
of the relevant Originator or Originators.

 

“Delinquency Ratio” shall mean, as of the last day of each Settlement Period,
the percentage equivalent of a fraction, the numerator of which shall be the
aggregate unpaid balance of Pool Receivables that were thirty one (31) to sixty
(60) days past due during such Settlement Period, and the denominator of which
shall be the aggregate Principal Amount of Receivables acquired by the Company
during the second prior Settlement Period (including the Settlement Period ended
on such day).

 

“Dilution Adjustment” shall mean any payment adjustments (including payment
adjustments arising as a result of any reconciliation) of any Pool Receivables,
and the amount of any other reduction of any payment under any Pool Receivable,
in each case granted or made by an Originator to the related Obligor; provided,
however, that a “Dilution

 

--------------------------------------------------------------------------------


 

Adjustment” shall not include (1) any Collection on a Receivable or Charged-Off
Receivable or (2) any Timely Payment Discount, Commission or any Volume Rebate
for which a reserve is maintained to account for any potential offset; provided,
further, that for purposes of determining the Dilution Ratio, with respect to
Dilution Adjustments relating to invoices where the entire invoice balance has
been cancelled or credited (each referred to as “credited”) and a rebilled
invoice subsequently issued for the same item (together called “credit and
re-bills”), the Dilution Adjustment shall include: (i) the net difference (only
if a positive value) between the original invoice amount and the subsequent
rebilled amount so long as the rebilled invoice is issued within 5 Business Days
after the original invoice being credited, which was credited in its entirety or
(ii) the entire amount of the cancelled or credited invoice should the
subsequent rebilled invoice be issued after 5 Business Days after the original
invoice being credited in its entirety. For credit and re-bills in which the
credit and re-bill occur in separate Settlement Periods, the amount of the
Dilution Adjustment, as calculated above will be listed as occurring in the
Settlement Period of the original invoice date.

 

“Dilution Horizon” shall mean in relation to any Pool Receivable the number of
days from the date on which such Pool Receivable was created to the date on
which a Dilution Adjustment with respect to such Pool Receivable is issued by
the Originator. Dilution Horizon relating to invoices where the entire invoice
balance has been cancelled or credited and a rebilled invoice subsequently
issued for the same item (together called “credit and re-bills”) shall mean the
number of days from the date on which the invoice reflecting such Pool
Receivable was first created to the date of the re-billed invoice.

 

“Dilution Horizon Factor” shall mean a fraction, the numerator of which is the
aggregate weighted average Dilution Horizon of the Originators (based upon the
Dilution Adjustment of the selected Receivables) for such period. “Dilution
Horizon Factor” shall be calculated by the Master Servicer each June and
December by selecting a random sample of 50 Dilution Adjustments per each
Originator over the preceding three months, with the exception of Huntsman
Petrochemical Corporation and Huntsman Holland B.V. in which case the random
sample shall include 100 Dilution Adjustments created during such period. The
Master Servicer will prepare a table by originator for the Funding Agents which
will include for each Dilution Adjustment the original invoice date, invoice
amount, Obligor, amount of the credit or net from credit and re-bill, if
applicable (see Dilution Adjustment), and a description of each Dilution
Adjustment. A weighted average Dilution Horizon per Originator in days will be
computed therefrom based on the amount of Dilution Adjustment per item and the
Dilution Horizon per item. A weighted average for the program will be computed
therefrom by weighting the weighted average Dilution Horizon per Originator by
the average amount of Dilution Adjustments by originator over the preceding
three months. The denominator for “Dilution Horizon Factor” shall be 30; it
being understood, that if the required sample size of Dilution Adjustments is
not available, the Master Servicer will compute the preceding calculations on
such other amount available; it being further understood, that the random sample
shall not include any adjustments resulting from any Timely Payment Discount,
Commission or any Volume Rebate for which a reserve is maintained to account for
any potential offset.

 

“Dilution Period” shall mean, as of any Settlement Report Date and continuing
until (but not including) the next Settlement Report Date, the quotient of
(i) the product of (A) the aggregate Principal Amount of the Receivables that
were acquired by the Company during the Settlement Period immediately preceding
such earlier Settlement Report Date and (B) the

 

--------------------------------------------------------------------------------


 

Dilution Horizon Factor as of such Settlement Report Date and (ii) the Aggregate
Receivables Amount as of the last day of the Settlement Period immediately
preceding such earlier Settlement Report Date.

 

“Dilution Ratio” shall mean, as of the last day of each Settlement Period, an
amount (expressed as a percentage) equal to the aggregate amount of Dilution
Adjustments made during such Settlement Period divided by the aggregate
Principal Amount of Receivables acquired by the Company during the immediately
preceding Settlement Period (including the Settlement Period ended on such day).

 

“Dilution Reserve Ratio” shall mean, as of any Settlement Report Date, and
continuing until (but not including) the next Settlement Report Date, an amount
(expressed as a percentage) that is calculated as follows:

 

DRR = [(c x d) + [(e - d) x (e / d)]] x f

 

where:

 

DRR = Dilution Reserve Ratio;

 

c =                                2.50;

 

d =                               the twelve month rolling average of the
Dilution Ratio that occurred during the period of twelve consecutive Settlement
Periods ending immediately prior to such earlier Settlement Report Date;

 

e =                                the highest Dilution Ratio that occurred
during the period of twelve consecutive Settlement Periods ending prior to such
earlier Settlement Report Date; and

 

f =                                 the Dilution Period.

 

“Discounted Percentage” shall mean (i) with respect to the calculation of the
Contribution Value attributed to the Receivables and the other Receivable Assets
related thereto to be contributed by the Contributor to the Company, a
percentage agreed upon by the Contributor, and consented to by the
Administrative Agent and each Funding Agent (such consent not to be unreasonably
withheld) from time to time that reflects, among other factors, the historical
rate at which Receivables are charged off in accordance with the Policies and
(ii) with respect to the calculation of the related Contribution Value or
Originator Purchase Price, a percentage agreed upon by the related Originator
and the Contributor and consented to by the Administrative Agent and each
Funding Agent (such consent not to be unreasonably withheld) from time to time
that reflects, among other factors, the historical rate at which Receivables are
charged off in accordance with the Policies of the related Originator.

 

“Dollars”, “United States Dollars”, “U.S. Dollars” and “$” shall mean the legal
currency of the United States of America.

 

“Dutch Originator” shall mean any of (i) Huntsman Holland B.V. and (ii) after
the Initial Borrowing Date, any Approved Originator incorporated in the
Netherlands.

 

--------------------------------------------------------------------------------


 

“Dutch Receivables” shall mean the Receivables originated by a Dutch Originator
and sold to Huntsman International, then contributed, transferred, assigned and
conveyed to the Company.

 

“Dutch Receivables Purchase Agreement” means the Dutch Receivables Purchase
Agreement, dated the Signing Date, between the Dutch Originators and the
Contributor.

 

“Early Amortization Period” shall have, with respect to any, the definition
assigned to such term in Section 21.1 of the Receivables Loan Agreement.

 

“Early Originator Termination” shall have the meaning assigned in Section 7.01
(or other corresponding Section) of the applicable Origination Agreement.

 

“Early Program Termination” shall have the meaning assigned in Section 7.02 (or
other corresponding Section) of the applicable Origination Agreement.

 

“Effective Date” shall mean December 21, 2000.

 

“Eligible Assignee” shall mean any Program Support Provider, and with respect to
any Lender, any Person that (A) is a Conduit Assignee; or (B) is a financial
institution formed under the laws of any OECD Country; provided that such
financial institution, if not a financial institution organized under the laws
of the United States, is acting through a branch or agency located in the United
States.

 

“Eligible Institution” shall mean (a) with respect to accounts in the United
States a depositary institution or trust company (which may include the
Collateral Agent and its Affiliates) organized under the laws of the United
States of America or any one of the States thereof or the District of Columbia;
provided, however, that at all times (i) such depositary institution or trust
company is a member of the Federal Deposit Insurance Corporation, (ii) the
unsecured and uncollateralized debt obligations of such depositary institution
or trust company are rated in one of the two highest long-term or short-term
rating categories by each Rating Agency and (iii) such depositary institution or
trust company has a combined capital and surplus of at least $100,000,000 and
(b) with respect to accounts outside the United States an entity authorized to
accept deposits in the relevant jurisdiction which has unsecured and
uncollateralized debt obligations rated in one of the two highest long-term or
short-term rating categories by each Rating Agency.

 

“Eligible Obligor” shall mean, as of any date of determination, each Obligor in
respect of a Receivable that satisfies the following eligibility criteria:

 

(a)                                 it is located in an Approved Obligor
Country;

 

(b)                                 it is not Huntsman International or an
Affiliate thereof; and

 

(c)                                  it is not the subject of any voluntary or
involuntary bankruptcy proceeding.

 

“Eligible Receivable” shall mean, as of any date of determination, each
Receivable owing by an Eligible Obligor that as of such date satisfies the
following eligibility criteria:

 

(a)                                 it is not a Defaulted Receivable;

 

--------------------------------------------------------------------------------


 

(b)                                 the goods related to it shall have been
shipped and the services related to it shall have been performed and such
Receivable shall have been billed to the related Obligor;

 

(c)                                  it arose in the ordinary course of business
from the sale of goods, products and/or services by the related Originator and
in accordance with the Policies of such Originator and, at such date of
determination, the related Origination Agreement has not been terminated as to
such Originator;

 

(d)                                 it does not contravene any applicable law,
rule or regulation and the related Originator is not in violation of any law,
rule or regulation in connection with it, in each case which in any way would
render such Receivable unenforceable or would otherwise impair in any material
respect the collectability of such Receivable;

 

(e)                                  it is not a Receivable for which an
Originator has established a specific offsetting reserve; provided that a
Receivable subject only in part to the foregoing shall be an Eligible Receivable
to the extent not so subject;

 

(f)                                   it is not a Receivable with original
payment terms in excess of 120 days from the first day of the month following
the month in which an invoice was created (“Net Terms”); provided that a
receivable may have Net Terms greater than 120 days if each Funding Agent has
consented thereto;

 

(g)                                  the related Originator or Obligor is not in
default in any material respect under the terms of the Contract, if any, from
which such Receivable arose;

 

(h)                                 (i) all right, title and interest in such
Receivable has been legally and validly, directly or indirectly, sold to the
Contributor by the related Originator and contributed by Huntsman International
to the Company pursuant to the related Origination Agreement, or (ii) all right,
title and interest in such Receivable has been legally and validly, directly or
indirectly, transferred, assigned or sold to the Company by the related
Originator pursuant to the related Origination Agreement;

 

(i)                                     (i) the Company will either have legal
and beneficial ownership therein or a continuing first priority perfected
security interest therein free and clear of all Liens and (ii) such Receivable
is subject to the grant of a continuing first priority perfected security
interest therein from the Company to the Collateral Agent free and clear of all
Liens;

 

(j)                                    the Contract related to such Receivables
(i) expressly prohibits any offset, counterclaim, or defense with respect to
such Receivables or (ii) does not contain such prohibition but (x) the Obligor
with respect to such Receivables is not a supplier of goods or services
purchased by the Originator of such Receivables or (y) the Aggregate Receivables
Amount has been reduced by the Potential Offset Amount; provided that the
aggregate Principal Amount of all such Receivables described in
Section (ii) above does not exceed 10% of the Aggregate Receivables Amount;

 

(k)                                 it is at all times the legal, valid and
binding obligation of the Obligor thereon, enforceable against such Obligor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors rights generally and

 

--------------------------------------------------------------------------------


 

by general equitable principles (whether enforcement is sought by proceedings in
equity or law);

 

(l)                                     neither of the Company nor any
Originator has (i) taken any action in contravention of the terms of any
Transaction Document that would impair the rights of the Collateral Agent or the
Secured Parties in such Receivable or (ii) failed to take any action required to
be taken by the terms of any Transaction Document that was necessary to avoid
impairing the rights therein of the Collateral Agent or Secured Parties with
respect to such Receivables;

 

(m)                             as of the date of the conveyance of such
Receivable to the Company, each of the representations and warranties made in
the applicable Origination Agreement by the related Originator with respect to
such Receivable is true and correct in all material respects;

 

(n)                                 at the time any such Receivable was
contributed by the Contributor to the Company under the Contribution Agreement,
no Insolvency Event had occurred with respect to the Contributor or the Company;

 

(o)                                 the governing law of the related Contract is
the law of an Approved Contract Jurisdiction;

 

(p)                                 it is not subject to any withholding taxes
of any applicable jurisdiction or political subdivision and is assignable free
and clear of any sales or other tax, impost or levy, unless an appropriate
reserve, as determined by the Administrative Agent, is made for such tax
liability;

 

(q)                                 the Obligor of which is not a Government
Obligor or an individual;

 

(r)                                    either (i) the Contract related to such
Receivable does not expressly prohibit, or require consent to be obtained from
the related Obligor in connection with, a sale, transfer, assignment or
conveyance of such Receivable, (ii) if such consent is required, the related
Obligor has consented in writing in accordance with the terms of the Contract
and applicable laws or (iii) the Contract related to such Receivable is governed
by the laws of a State of the United States, the assignment thereof is subject
to Sections 9-406 and 9-407 of the UCC (or similar applicable provision) of such
State which permits the effective assignment of such Receivable and the related
rights under such Contract against the Obligor of such Receivable
notwithstanding the failure of the assignor to obtain the consent of the Obligor
in connection with such assignment;

 

(s)                                   it is denominated and payable only in an
Approved Currency;

 

(t)                                    the Obligor of which has not defaulted on
any payment obligation to an Originator at any time during the three year period
preceding the contribution or sale of such Receivable to the Company, other than
any payments which the Obligor has disputed in good faith;

 

(u)                                 either the Company is excluded from the
definition of “investment company” pursuant to Rule 3a-7 under the 1940 Act, or
such Receivable is an account receivable

 

--------------------------------------------------------------------------------


 

representing all or part of the sales price of merchandise, insurance or
services within the meaning of Section 3(c)(5) of the 1940 Act;

 

(v)                                 all required consents, approvals,
authorizations or notifications necessary for the creation and enforceability of
such Receivable and the effective contribution by the Contributor to the Company
and grant of a security interest by the Company to the Collateral Agent shall
have been obtained or made with respect to such Receivable;

 

(w)                               constitutes an account (and not an
“instrument” or “chattel paper” unless such “instrument” or “chattel paper” has
been stamped in the manner set forth in Section 26.3(s) of the Receivables Loan
Agreement) within the meaning of Section 9-102 of the UCC that governs the
perfection of the interest granted therein);

 

(x)                                 no Originator Termination Event has occurred
with respect to the Originator of such Receivable;

 

(y)                                 the Company has the benefit of any existing
marine insurance policy naming Huntsman Corporation as named insured to the
extent the benefits of such policy extend to the Company;

 

(z)                                  if the Servicer Guarantor’s corporate
credit rating by S&P is less than “B” and the corporate family rating by Moody’s
is less than “B2” and the Originator of such Receivables is located in Spain,
the Obligor of such Receivables has been instructed to make payments with
respect to such Receivable to a Collection Account in the name of the Company or
a Spanish SPV;

 

(aa)                          if it is transferred under the French Receivables
Purchase Agreement, it is governed by French law and the Obligor of such
Receivable is a French Obligor or an Obligor located in the Netherlands or
Belgium;

 

(bb)                          the Obligor has been instructed to make payments
in respect of such Receivable to the relevant Collection Account and such
instructions have not been modified or revoked; and

 

(cc)                            if it is transferred under the Belgian
Receivables Purchase Agreement, the Obligor of such Receivable has been notified
of the transfer of such Receivable by the relevant Belgian Originator to the
Contributor under the Belgian Receivables Purchase Agreement, by the Contributor
to the Company under the Contribution Agreement and the grant of a security
interest by the Company to the Collateral Agent under the Receivables Agreement;

 

(dd)                          satisfies in all material respects all applicable
requirements of the Credit and Collection Policy; and

 

(ee)                            if such Receivable is an Italian Receivable, the
Italian Effective Date has occurred,

 

provided that (A) Acquired Line of Business Receivables originated by an
Eligible Obligor shall constitute Eligible Receivables only to the extent that
the requirements of Section 27(e) of the Receivables Loan Agreement have been
satisfied and all other criteria with respect to Eligible Receivables set forth
in the definition thereof are satisfied with respect to any such Acquired Line
of Business Receivable and (B) Receivables originated with respect to Excluded
Designated Lines of Business shall constitute Eligible Receivables only to the

 

--------------------------------------------------------------------------------


 

extent provided in Section 28(c) of the Receivables Loan Agreement and so long
as all criteria with respect to Eligible Receivables set forth in the definition
thereof are satisfied with respect to any such Receivable originated with
respect to an Excluded Designated Line of Business.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

 

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and which is treated as a single employer under Section 414 of the
Code.

 

“EURIBOR” means, in relation to any Loan or other calculation denominated in
Euro:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Relevant Period of that Loan) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Administrative Agent at its request
quoted by the Reference Banks to leading banks in the European interbank market,

 

as of 11.00 a.m. (Central European time) on the Quotation Day for the offering
of deposits in Euro for a period of: (i) one week in the case of a determination
for the purposes of the Alternate Rate definition; and (ii) one month in all
other cases.

 

“Euro” shall mean the legal currency of the member states of the European Union
that adopt the single currency in accordance with the European Community Treaty.

 

“Euro Equivalent” means, at any time in relation to an amount denominated in a
currency other than Euro, that amount converted into Euro at the Spot Rate
determined as of the most recent Exchange Rate Determination Date except where
otherwise provided in the Transaction Documents.

 

“European Originators” shall mean (i) the Dutch Originators, the Belgian
Originators, the UK Originators, the Italian Originators (provided the Italian
Effective Date has occurred), the Italian Onward Seller (provided the Italian
Effective Date has occurred), the Spanish Originators and the French Originators
and (ii) after the Initial Borrowing Date, any Approved Originator which is
located in Europe.

 

“European Receivables Purchase Agreements” shall mean, collectively, the Dutch
Receivables Purchase Agreement, the Belgian Receivables Purchase Agreement, the
UK Receivables Purchase Agreement, the Italian Receivables Purchase Agreement,
the Spanish Receivables Purchase Agreement and the French Receivables Purchase
Agreement.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

“Exchange Rate Determination Date” means:

 

(a)                                 in relation to any Settlement Report Date,
the immediately preceding Funding Business Day; and

 

(b)                                 if a Termination Event has occurred and is
continuing under the Receivables Loan Agreement, any Business Day designated as
such by the Funding Agents in their sole discretion.

 

“Exchange Rate Protection Amount” means product of (a) 0.25% multiplied by
(b) the aggregate Principal Amount of all Pool Receivables at the relevant time

 

“Excluded Designated Line of Business” shall mean any Designated Line of
Business identified by notice given pursuant to Section 28 of the Receivables
Loan Agreement as an “Excluded Designated Line of Business”.

 

“Facility Event” shall mean any Termination Event, Potential Termination Event,
Master Servicer Default, Potential Master Servicer Default, Originator
Termination Event, Potential Originator Termination Event, Program Termination
Event or Potential Program Termination Event.

 

“Facility Indemnified Party” mean the Collateral Agent, the Funding Agents, the
Administrative Agent, the Lenders, the Program Support Providers, the
Liquidation Servicer, any Successor Master Servicer (other than any Successor
Master Servicer that is an Affiliate of Huntsman International), or any of their
respective officers, directors, agents, employees, controlling Persons or
Affiliates of any of the foregoing.

 

“Facility Termination Date” shall mean the earliest to occur of (i) the date on
which an Early Amortization Period is declared to commence or automatically
commences and (ii) the Commitment Termination Date.

 

“Federal Funds Effective Rate” shall mean, for any day, an interest rate per
annum equal to (a) the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
11:00 a.m. New York Time on such day on such transactions received by the
relevant Funding Agent from three (3) Federal funds brokers of recognized
standing selected by it in its sole discretion.

 

“Fee Letters” means the fee agreements each dated the date of this Agreement and
each between the Company and each of the Persons to whom Fees are payable.

 

“Final Payout Date” means the date after the Facility Termination Date on which
all the Secured Obligations have been reduced to zero by payment in full in
cash.

 

“Fiscal Period” shall have the meaning assigned to such term in the Servicing
Agreement.

 

“Foreign Government Obligor” shall mean any government of a nation or territory
outside the United States or any subdivision thereof or any agency, department
or instrumentality thereof.

 

--------------------------------------------------------------------------------


 

“French Originator” shall mean any of (i) Tioxide Europe S.A.S., (ii) Huntsman
Surface Sciences (France) S.A.S. and (iii) after the Initial Borrowing Date, any
Approved Originator incorporated in France.

 

“French Receivables” shall mean the Receivables originated by a French
Originator and sold to the Company and with respect to which a security interest
has been granted by the Company to the Collateral Agent.

 

“French Receivables Purchase Agreement” shall mean the French Receivables
Subrogation Agreement, dated the Signing Date between, inter alias, the French
Originators and the Company.

 

“Funding Agent” shall mean each financial institution designated as a “Funding
Agent” on Schedule 1 to the Receivables Loan Agreement or as designated in a
Commitment Transfer Agreement.

 

“Funding Business Day” means any day (other than a Saturday and Sunday) on which
banks and financial markets are open for general business in New York and London
and in relation to a transaction involving Euro, any TARGET Day.

 

“GAAP” shall mean generally accepted accounting principles in the respective
jurisdiction of incorporation of the relevant entity, as in effect from time to
time.

 

“GBP LIBOR” means, in relation to any Loan or other calculation denominated in
Sterling:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
currency or Relevant Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

 

as of 11:00 am (London time) on the Quotation Day for the offering of deposits
in Sterling and for a period of: (i) one week in the case of a determination for
the purposes of the Alternate Rate definition; and (ii) one month in all other
cases.

 

“General Opinion” shall mean, with respect to any action of the Master Servicer,
the Company or an Originator, an Opinion of Counsel to the effect that (i) such
action has been duly authorized by all necessary corporate action on the part of
the Master Servicer, the Company or such Originator, as the case may be,
(ii) any agreement executed in connection with such action constitutes a legal,
valid and binding obligation of the Master Servicer, the Company or an
Originator, as the case may be, enforceable against such party in accordance
with the terms thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereinafter in effect, affecting the enforcement of creditors’ rights and except
as such enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity or subject to similar
exceptions), (iii) such action does not violate any organizational documents or
require any consent or filing thereunder, (iv) such action does not result in a
breach of, or default under any material contractual obligation of such party,
or creation of any Lien, pursuant thereto and (v) any condition precedent to any
such action specified in the applicable Transaction Document, if any, has been
complied with.

 

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, or any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, regulatory or administrative powers or functions of or
pertaining to government, or any accounting board or authority (whether or not a
part of government) which is responsible for the establishment or interpretation
of national or international accounting principles.

 

“Government Obligor” shall mean any U.S. Government Obligor, any U.S.
State/Local Government Obligor or Foreign Government Obligor.

 

“Guaranteed Obligations” shall mean the obligations of the Master Servicer as
set forth under Article VII of the Servicing Agreement.

 

“Historical Receivables Information” means historical numerical information
regarding Receivables relating to periods prior to the date on which any
Originator became an Additional Originator or the date on which an Acquired Line
of Business has become an Approved Acquired Line of Business, to the extent that
such information is necessary to calculate, among other things, the Aged
Receivables Ratio, the Default Ratio, the Delinquency Ratio, the Dilution
Horizon, the Dilution Horizon Factor, the Dilution Ratio and the Day Sales
Outstanding and such calculations require numerical information relating to
periods prior to such date; provided that with respect to any Additional
Originator or Approved Acquired Line of Business such calculation shall, to the
extent applicable, be performed using Historical Receivables Information with
respect to such Additional Originator or Approved Acquired Line of Business.

 

“Huntsman BV” shall mean Huntsman Holland B.V., a limited liability company
organized under the laws of The Netherlands and its successors and permitted
assigns.

 

“Huntsman Europe” shall mean Tioxide Europe Ltd., a corporation organized under
the laws of England and Wales and its successors and permitted assigns.

 

“Huntsman Group” shall have the meaning assigned to such term within the
definition of “Change of Control”.

 

“Huntsman International” shall mean Huntsman International LLC, a Delaware
limited liability company.

 

“Huntsman Propylene” means Huntsman Propylene Oxide Ltd., a limited partnership
organized under the laws of Texas.

 

“Huntsman Receipts Account” means, as applicable (i) the account denominated in
Euro (number 826-0004139-82) in the name of the Master Servicer held with
Deutsche Bank AG, (ii) the account denominated in U.S. Dollars (number
826-0004139-91) in the name of the Master Servicer held with Deutsche Bank AG,
(iii) the account denominated in Sterling (number 02428170000GBP000LDN/24281700)
in the name of the Master Servicer held with Deustche Bank AG and (iv) any
replacement account or accounts or such other account as the Company may notify
to the Administrative Agent from time to time upon 10 Business Days’ written
notice (or such lesser period as the Administrative Agent may agree to).

 

--------------------------------------------------------------------------------


 

“Indebtedness” shall mean, with respect to any Person at any date, (i) all
indebtedness of such Person for borrowed money, (ii) any obligation owed for the
deferred purchase price of property or services which purchase price is
evidenced by a note or similar written instrument, (iii) note payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money, (iv) that portion of obligations of such Person
under capital leases which is properly classified as a liability on a balance
sheet in conformity with GAAP and (v) all liabilities of the type described in
the foregoing Sections (i) through (iv) secured by any Lien (other than
Permitted Liens and Liens on receivables that are not Receivables) on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

“Indemnified Amounts” shall have the meaning assigned to such term in Section 14
of the Receivables Loan Agreement.

 

“Independent Manager” shall mean a Manager of the Company designated as an
“Independent Manager” who (i) shall not have been at the time of such Person’s
appointment or at any time during the preceding five years, and shall not be as
long as such Person is a director of the Company, (A) a director, officer,
employee, partner, shareholder, member, manager or Affiliate of any of the
following Persons (collectively, the “Independent Parties”): the Master
Servicer, any Originator, or any of their respective Subsidiaries or Affiliates
(other than the Company or Huntsman Receivables Finance II LLC), (B) a supplier
to any of the Independent Parties, (C), a Person controlling or under common
control with any partner, shareholder, member, manager, Affiliate or supplier of
any of the Independent Parties, or (D) a member of the immediate family or any
director, officer, employee, partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties; (ii) has prior experience as an
independent director for a corporation or limited liability company whose
charter documents required the unanimous consent of all independent directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy; and (iii) has at least three years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers or
securitization or structured finance instruments, agreements or securities.

 

“Independent Public Accountants” shall mean, with respect to any Person, any
independent certified public accountants of nationally recognized standing, or
any successor thereto, (who may also render other services to the Company, the
Master Servicer or an Originator); provided that such firm is independent with
respect to such Person within the meaning of Rule 2-01(b) of Regulation S-X
under the Securities Act.

 

“Ineligibility Determination Date” shall have the meaning assigned in Section 29
of the Receivables Loan Agreement.

 

“Ineligible Receivable” shall, (i) as used in the Origination Agreements, have
the meaning specified in each Origination Agreement, and (ii) as used in all
other Transaction Documents, have the meaning specified in Section 29 of the
Receivables Loan Agreement.

 

“Initial Borrowing Date” means the first Borrowing Date (if any) pursuant to
which a Loan is made in accordance with the terms of the Receivables Loan
Agreement.

 

--------------------------------------------------------------------------------


 

“Initial Contribution” shall mean the first contribution (if any) of Receivables
and Receivables Assets related thereto, made pursuant to Section 2.01 of the
Contribution Agreement.

 

“Initial Contribution Date” shall mean the date on which the Initial
Contribution is made.

 

“Inland Revenue” shall mean the United Kingdom Inland Revenue.

 

“Insolvency Event” shall mean, with respect to any Person, (i) a court having
jurisdiction shall enter a decree or order for relief in respect of such Person
in an involuntary case under Applicable Insolvency Laws, which decree or order
is not stayed or any other similar relief shall be granted under any applicable
federal, state or foreign law now or hereafter in effect and shall not be
stayed; (ii)(A) an involuntary case is commenced against such Person under any
Applicable Insolvency Law now or hereafter in effect, a decree or order of a
court having jurisdiction for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of the property of such Person,
shall have been entered, an interim receiver, trustee or other custodian of such
Person for all or a substantial part of the property of such Person is
involuntarily appointed, a warrant of attachment, execution or similar process
is issued against any substantial part of the property of such Person, and
(B) any event referred to in clause (ii)(A) above continues for 60 days unless
dismissed, bonded or discharged; (iii) such Person shall at its request have a
decree or an order for relief entered with respect to it or commence a voluntary
case under any Applicable Insolvency Law now or hereafter in effect, or shall
consent to the entry of a decree or an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
Applicable Insolvency Law, consent to the appointment of or taking possession by
a receiver, trustee or other custodian for all or a substantial part of its
property; (iv) the admission by such Person in writing its inability to pay its
debts generally or the making by such Person of any general assignment for the
benefit of creditors; (v) the inability or failure of such Person generally to
pay its debts as such debts become due; or (vi) the Board of such Person
authorizes action to approve any of the foregoing.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of on
or about the date hereof, by, among others, the Collateral Agent, the
Administrative Agent and Deutsche Bank AG, New York Branch in its capacities
thereunder as “Bank Administrative Agent”, “Collateral Agent, “ and “Mortgagee”.

 

“Interest” means the aggregate amount of interest payable by the Company in
respect of a Loan calculated in accordance with Clause 7 of the Receivables Loan
Agreement.

 

“Interest Rate” means, with respect to any Lender, the sum of:

 

(a)                                 the Applicable Rate; plus

 

(b)                                 the Applicable Margin,

 

plus, in each case, any Currency Hedge Costs (other than Currency Hedge Costs
which are included in the calculation of the CP Rate) incurred by such Lender in
connection with funding its participation in the relevant Loan; provided, that
at all times following the occurrence and during the continuation of a
Termination Event, the Applicable Rate shall be an interest rate per annum equal
to the Default Interest Rate.

 

--------------------------------------------------------------------------------


 

“Investment” shall mean the making by the Company of any advance, loan,
extension of credit or capital contribution to, the purchase of any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or the making by the Company of any other investment in, any
Person.

 

“Italian Effective Date” means the date upon which the Italian Originators have
been added as Approved Originators in accordance with Sections 27(b) and
27(f) of the Receivables Loan Agreement, such date to be designated in the
Italian Effective Date Letter.

 

“Italian Effective Date Letter” means the letter agreement executed by the
Company, the Master Servicer, the Administrative Agent and the Funding Agents
which letter agreement shall specify the Italian Effective Date and the
definitions of Italian Receivables Purchase Agreements, Italian Onward Seller,
and, if applicable, Italian Receivables and Italian Originator.

 

“Italian Onward Seller” means Huntsman Italian Receivables Finance S.r.l., as
the foregoing may be modified by the Italian Effective Date Letter.

 

“Italian Originator” shall mean any of (i) Tioxide Europe S.r.l., (ii) Huntsman
Surface Sciences Italia S.r.l., (iii) Huntsman Patrica S.r.l. and (iv) after the
Italian Effective Date, any Approved Originator incorporated in Italy, as the
foregoing may be modified by the Italian Effective Date Letter.

 

“Italian Receivables” shall mean the Receivables originated by an Italian
Originator and sold to Huntsman International, then contributed, transferred,
assigned and conveyed to the Company with respect to which a security interest
has been granted by the Company to the Collateral Agent, as the foregoing may be
modified by the Italian Effective Date Letter.

 

“Italian Receivables Purchase Agreements” shall mean (a) the Italian Receivables
Purchase Agreement, dated the Signing Date, among Huntsman Italian Receivables
Finance S.r.l., as purchaser, Tioxide Europe S.r.l., Huntsman Surface Sciences
Italia S.r.l. and Huntsman Patrica S.r.l., each as an originator, and Huntsman
(Europe) B.V.B.A., as master servicer, and (b) the Onward Sale Agreement, dated
the Signing Date, among Huntsman Italian Receivables Finance S.r.l., as onward
seller, Huntsman International LLC, as onward purchaser, and Huntsman (Europe)
B.V.B.A., as master servicer, as the foregoing may be modified by the Italian
Effective Date Letter.

 

“Lender” shall mean each entity designated as a “Lender” on Schedule 1 to the
Receivables Loan Agreement and any Acquiring Lender.

 

“Lender Group” shall mean a group consisting of a Lender and the Funding Agent
for such Lender.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset; provided,
however, that if a lien is imposed under Section 412(n) of the Code or
Section 302(f) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 412(n) of the Code or Section 302(f) of ERISA
applies, then such lien shall not be treated as a “Lien” from and after the time
(x) (i) any Person who is obligated to make such payment pays to such plan the
amount of such lien determined

 

--------------------------------------------------------------------------------


 

under Section 412(n)(3) of the Code or Section 302(f)(3) of ERISA, as the case
may be, and provides to the Collateral Agent and any Funding Agent a written
statement of the amount of such lien together with written evidence of payment
of such amount, or (ii) such lien expires pursuant to Section 412(n)(4)(B) of
the Code or Section 302(f)(4)(B) of ERISA and (y) the consent of each Funding
Agent is obtained.

 

“Liquidation Servicer” shall mean PricewaterhouseCoopers LLP and its successors
and assigns.

 

“Liquidation Servicer Agreement” shall mean the letter agreement to be entered
into subsequent to the Closing Date between the Liquidation Servicer and the
Company.

 

“Liquidation Servicer Commencement Date” shall mean the date that the Collateral
Agent gives notice to activate the appointment of PricewaterhouseCoopers LLP as
the Liquidation Servicer, which shall take effect immediately, provided that the
Liquidation Servicer shall commence to act as such no later than five
(5) Business Days after the delivery of the Termination Notice by the Collateral
Agent to the Master Servicer.

 

“Liquidation Servicing Fee” shall mean the fee payable to the Liquidation
Servicer as set forth in the Liquidation Servicer Agreement.

 

“Loan” means a loan comprising the whole or part of a Borrowing made by the
Company pursuant to Section 2 of the Receivables Loan Agreement.

 

“Local Business Day” shall mean, with respect to any Originator, any day other
than (i) a Saturday or a Sunday and (ii) any other day on which commercial
banking institutions or trust companies in the jurisdiction in which such
Originator has its principal place of business, are authorized or obligated by
law, executive order or governmental decree to be closed.

 

“Local Currency” shall mean U.S. Dollars or Sterling.

 

“Local Servicer” shall have the meaning assigned to such term Section 2.01(c) of
the Servicing Agreement.

 

“Loss Reserve Ratio” shall mean, on any Settlement Report Date, and continuing
until (but not including) the next Settlement Report Date, an amount (expressed
as a percentage) that is calculated as follows:

 

LRR = [(a x b)/c] x d x e

 

where:

 

LRR = Loss Reserve Ratio;

 

a =                               the aggregate Principal Amount of Pool
Receivables acquired by the Company during the three Settlement Periods
immediately preceding such earlier Settlement Report Date;

 

b =                               the highest three month rolling average of the
Aged Receivables Ratio that occurred during the period of twelve consecutive
Settlement Periods ending prior to such earlier Settlement Report Date;

 

--------------------------------------------------------------------------------


 

c =                                the Aggregate Receivables Amount as of the
last day of the Settlement Period immediately preceding such earlier Settlement
Report Date;

 

d =                               2.50; and

 

e =                                Payment Terms Factor.

 

“Majority Lenders” shall mean the Lenders having, in the aggregate, more than
50.0% of the Aggregate Commitment.

 

“Manager” means any manager, administrative agent or other corporate or
administrative services provider to a Conduit Lender.

 

“Mandatory Costs” shall mean, if and so long as any Lender is required to comply
with, reserve assets, liquidity, special deposit, cash margin or other
requirements under the applicable rules or regulations of any monetary or other
governmental authority (including the Bank of England, the Financial Services
Authority of England, the European Central Bank or the European System of
Central Banks) in respect of any Loan, the amount expressed as a percentage
(rounded upwards, if necessary, to the next higher 1/16 of 1%) of the cost to
such Lender of complying with such requirements in relation to such Loan.

 

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors.

 

“Master Servicer” shall mean Huntsman (Europe) B.V.B.A., and any Successor
Master Servicer under the Servicing Agreement.

 

“Master Servicer Default” shall have, with respect to any, the meaning assigned
to such term in Section 6.01 of the Servicing Agreement.

 

“Master Servicer Indemnified Person” shall have the meaning assigned to such
term in Section 5.02(a) of the Servicing Agreement.

 

“Master Servicer Site Review” shall mean a review performed by the Liquidation
Servicer of the servicing operations of the Master Servicer’s central site
location in accordance with the Liquidation Servicer Agreement.

 

“Material Adverse Effect” shall mean, if used with respect to a Person, (a) a
material impairment of the ability of such Person to perform its obligations
under the Transaction Documents, (b) a materially adverse effect on the
business, operations, property or condition (financial or otherwise) of such
Person, (c) a material impairment of the validity or enforceability of any of
the Transaction Documents against such Person, (d) a material impairment of the
collectability of the Eligible Receivables taken as a whole and (e) a material
impairment of the interests, rights or remedies of the Collateral Agent or the
Secured Parties under or with respect to the Transaction Documents or the
Eligible Receivables taken as a whole.

 

“Maturity Date” means the Facility Termination Date.

 

“Maximum Available Borrowing” means, on any Borrowing Date, the lesser of:

 

(a)                                 the Aggregate Commitment on such Borrowing
Date; and

 

--------------------------------------------------------------------------------


 

(b)                                 the Maximum Potential Borrowing on such
Borrowing Date.

 

“Maximum Available Borrowing (Dollars)” means, with respect to any Borrowing
Date, an amount equal to the product of:

 

(a)                                 the product of (i) the Maximum Potential
Borrowing on such Borrowing Date multiplied by (ii) the percentage equivalent of
a fraction the numerator of which is the Aggregate Receivables Amount on such
Borrowing Date of the Pool Receivables denominated in U.S. Dollars, if any, and
the denominator of which is the Aggregate Receivables Amount on such Borrowing
Date of all Pool Receivables.

 

multiplied by:

 

(b)                                 the Spot Rate for purchasing U.S. Dollars
with Euro on such Borrowing Date.

 

“Maximum Available Borrowing (Euro)” means, with respect to any Borrowing Date,
an amount equal to the product of:

 

(a)                                 the Maximum Potential Borrowing on such
Borrowing Date;

 

multiplied by:

 

(b)                                 the percentage equivalent of a fraction the
numerator of which is the Aggregate Receivables Amount on such Borrowing Date of
the Pool Receivables denominated in Euro and the denominator of which is the
Aggregate Receivables Amount of all Pool Receivables.

 

“Maximum Available Borrowing (Sterling)” means, with respect to any Borrowing
Date, an amount equal to the product of:

 

(a)                                 the product of (i) the Maximum Potential
Borrowing on such Borrowing Date multiplied by (ii) the percentage equivalent of
a fraction the numerator of which is the Aggregate Receivables Amount on such
Borrowing Date of the Pool Receivables denominated in Sterling and the
denominator of which is the Aggregate Receivables Amount on such Borrowing Date
of all Pool Receivables.

 

multiplied by:

 

(b)                                 the Spot Rate for purchasing Sterling with
Euro on such Borrowing Date.

 

“Maximum Potential Borrowing” means, with respect to any Borrowing Date, an
amount equal to:

 

(a)                                 the Aggregate Receivables Amount on such
Borrowing Date; less

 

(b)                                 the Required Subordinated Amount on such
Borrowing Date.

 

“Monthly Interest” shall mean Interest accrued for the relevant Settlement
Period.

 

“Monthly Servicing Fee” shall have the meaning assigned to such term in
Section 19 of the Receivables Loan Agreement.

 

--------------------------------------------------------------------------------


 

“Monthly Settlement Report” shall mean a report prepared by the Master Servicer
for each Settlement Period pursuant to Section 4.02 of the Servicing Agreement,
in substantially the form of Schedule 13 to the Receivables Loan Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or its successors and
assigns.

 

“Multiemployer Plan” shall mean, with respect to any Person, a multiemployer
plan as defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“1940 Act” shall mean the United States Investment Company Act of 1940, as
amended.

 

“Obligor” shall mean, with respect to any Receivable, the party obligated to
make payments with respect to such Receivable, including any guarantor thereof.

 

“Obligor Limit” shall mean the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the Receivables Loan Agreement
as Schedule 8 under heading (E) “Obligor Limit”, which shall represent, at any
date, with respect to an Eligible Obligor, the percentage of the Principal
Amount of all Pool Receivables which are Eligible Receivables at such date which
are due from such Eligible Obligor for the applicable ratings category of
long-term senior debt of that Obligor, or if such Obligor is unrated and is a
wholly owned subsidiary, then the applicable ratings category of long term
senior debt of such Obligor’s parent; provided, however, for purposes of this
definition that all Eligible Obligors that are Affiliates of each other shall be
deemed to be a single Eligible Obligor to the extent the Master Servicer has
actual knowledge of the affiliation and in that case, the applicable debt rating
for such group of Obligors shall be the debt rating of the ultimate parent of
the group.

 

If the ratings given by S&P and Moody’s to the long term senior debt of any
Obligor (or the ultimate parent of the Obligor or the affiliated group of which
such Obligor is a member, as the case may be) would result in different
applicable percentages under Schedule 8 to this Agreement, the applicable
percentage shall be the percentage associated with the lower rating, as between
S&P’s rating and Moody’s rating, of such Obligor’s (or such ultimate parent’s,
as the case may be) long-term senior debt; provided that: (i) if an Obligor (or
such ultimate parent, as the case may be) is not rated by one of the Rating
Agencies, then such Obligor (or the ultimate parent, as the case may be) shall
be deemed to be unrated unless the Rating Agency that does not rate the Obligor
consents to the application of the rating given the Obligor by the Rating Agency
that does give such a rating and (ii) if an Obligor (or such ultimate parent, as
the case may) does not have a long-term senior debt rating from either of the
Rating Agencies, but has a short-term senior debt rating, then the applicable
percentage shall be the percentage associated with the long term senior debt
ratings that are equivalent to such short term senior debt ratings as set forth
in the table set forth in the Receivables Specification and Exception Schedule
attached to the Receivables Loan Agreement as Schedule 8 under the heading
“Obligor Limit”. The ratings specified in the table are minimums for each
percentage category, so that a rating not shown in the table falls in the
category associated with the highest rating shown in the table that is lower
than that rating.

 

--------------------------------------------------------------------------------


 

“OECD Country” shall mean a country that is a member of the grouping of
countries that are full members of the Organization of Economic Cooperation and
Development.

 

“Offer Letter” shall have the meaning assigned to such term in the UK
Receivables Purchase Agreement.

 

“Opinion of Counsel” shall mean a written opinion or opinions of one or more
counsel (who, unless otherwise specified in the Transaction Documents, may be
internal counsel to the Company, the Master Servicer or an Originator)
designated by the Company, the Master Servicer or an Originator, as the case may
be, that is reasonably acceptable to the Collateral Agent and each Funding
Agent.

 

“Original Principal Amount” shall mean, with respect to any Receivable, the
Principal Amount of such Receivable as of the date on which such Receivable is
contributed, sold or otherwise conveyed to the Contributor or the Company, as
the case may be, under the applicable Origination Agreement.

 

“Origination Agreements” shall mean (i) the Contribution Agreement and each
Receivables Purchase Agreement; and (ii) any contribution agreement, receivables
purchase agreement or corresponding agreement entered into by the Company or the
Contributor (as the case may be) and any Additional Originator.

 

“Originator” shall mean the Contributor and the European Originators, except
that for purposes of the Contribution Agreement, the term “Originator” shall not
include the French Originators.

 

“Originator Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) (or corresponding Section) of the Origination Agreements.

 

“Originator Daily Report” shall mean a report prepared by an Originator on each
date of contribution or sale, as the case may be, of Receivables to the Company
pursuant to and in accordance with the applicable Origination Agreement,
substantially in the form of Schedule 14 to the Receivables Loan Agreement.

 

“Originator Dilution Adjustment Payment” shall have the meaning assigned to such
term in Section 2.05 (or corresponding Section) of the Origination Agreements.

 

“Originator Documents” shall have the meaning assigned to such term in
Section 7.03(b)(iii) (or corresponding Section) of the Origination Agreements.

 

“Originator Indemnification Event” shall have the meaning assigned to such term
in Section 2.06(b) (or corresponding Section) of the Origination Agreements.

 

“Originator Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) (or corresponding Section) of the Origination
Agreements.

 

“Originator Indemnified Liabilities” shall have the meaning assigned to such
term in Section 8.02 (or corresponding Section) of the Origination Agreement.

 

“Originator Payment Date” shall have the meaning assigned to such term in
Section 2.03(a) of the UK Receivables Purchase Agreement and the corresponding
provisions of the other Receivables Purchase Agreements.

 

--------------------------------------------------------------------------------


 

“Originator Purchase Price” shall have the meaning assigned to such term in
Section 2.02 (or corresponding Section) of the Receivables Purchase Agreements.

 

“Originator Termination Date” shall have the meaning assigned to such term in
Section 7.01 (or corresponding Section) of the Origination Agreements.

 

“Originator Termination Event” shall have the meaning assigned to such term in
Section 7.01 (or corresponding Section) of each Origination Agreement, or such
other corresponding provision, as applicable.

 

“Outstanding Amount Advanced” shall mean, on any date of determination, the
aggregate of all Servicer Advances remitted by the Master Servicer out of its
own funds pursuant to Section 2.06 of the Servicing Agreement and
Section 17.1(c) of the Receivables Loan Agreement, less the aggregate of all
related Servicer Advance Reimbursement Amounts received by the Master Servicer.

 

“Parent Company” shall mean Huntsman Corporation and any successor thereto (by
merger or consolidation) for so long as Huntsman Corporation or such successor
entity (as applicable) owns, directly or indirectly, at least a majority of the
voting capital stock of Huntsman International.

 

“Payment Terms Factor” shall mean for each six month period to occur after the
Initial Borrowing Date, a fraction calculated by the Master Servicer, the
numerator of which is the sum of (i) the weighted average payment terms (based
upon the Principal Amount of the Pool Receivables and expressed as a number of
days) for the Pool Receivables acquired by the Company during such period and
(ii) 60, and the denominator of which is 90.

 

“Payments Reserve Subaccounts” shall mean either (i) a subaccount of each
Company Concentration Account or (ii) standalone accounts denominated in each of
Euros, Sterling and U.S. Dollars, in each case established for the purpose of
holding on deposit the amounts required pursuant to Section 17.1(b).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Percentage Factor” shall mean the fraction, expressed as a percentage, computed
on any date of determination as follows: (i) the Target Receivables Amount on
such date, divided by (ii) the Aggregate Receivables Amount on such date. The
Percentage Factor shall be calculated by the Master Servicer on the Initial
Borrowing Date. Thereafter, until the Facility Termination Date, the Master
Servicer shall recompute the Percentage Factor as of the close of business on
each Business Day and report such recomputations to the Administrative Agent and
the Funding Agents in the Daily Report, Monthly Settlement Report and as
otherwise requested by the Administrative Agent or any Funding Agent.

 

“Permitted Liens” shall mean, at any time, for any Person:

 

(a)                                 Liens created pursuant to any Transaction
Document;

 

(b)                                 Liens for taxes, assessments or other
governmental charges or levies (i) not yet due or (ii) with respect to which are
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of such
Person;

 

--------------------------------------------------------------------------------


 

(c)                                  Liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which such Person shall at any time in good faith be
prosecuting an appeal or proceeding for a review and with respect to which a
reserve or other appropriate provisions are being maintained in accordance with
GAAP; and

 

(d)                                 Liens, or priority claims incidental to the
conduct of business or the ownership of properties and assets (including
mechanics’, carriers’, repairers’, warehousemen’s and statutory landlords’
liens) and deposits, pledges or liens to secure statutory obligations, surety or
appeal bonds or other liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided
in each case, the obligation secured is not overdue, or, if overdue, is being
contested in good faith by appropriate actions or proceedings and with respect
to which a reserve or other appropriate provisions are being maintained in
accordance with GAAP.

 

“Person” shall mean any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, with respect to any Person, any pension plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code which is maintained for employees of such Person or any
ERISA Affiliate of such Person.

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of August 16, 2005,
by and among Huntsman International and certain of its subsidiaries form time to
time party thereto (as Pledgors) and Deutsche Bank AG New York Branch (as
Collateral Agent), as amended, restated, supplemented or otherwise modified from
time to time.

 

“Policies” shall mean the credit and collection policies of the Approved
Originators, copies of which are in writing, have been previously delivered to
the Collateral Agent and the Administrative Agent, prior to or on the Initial
Borrowing Date, as the same may be amended, supplemented or otherwise modified
from time to time; provided that material changes to such Policies must be
approved by the Administrative Agent (such consent not to be unreasonably
withheld).

 

“Pool Receivable” means any Receivable which has been sold or otherwise assigned
(or purported to be sold, assigned, conveyed, subrogated and or otherwise
transferred) by an Originator, the Contributor or by the Contributor or the
French Originator to the Company pursuant to an Origination Agreement.

 

“Post-Enforcement Priority of Payments” means the order of priority of payments
set out in Section 18 of the Receivables Loan Agreement.

 

“Potential Termination Event” shall mean an event which, with the giving of
notice or the lapse of time or both, would constitute a Termination Event under
the Receivables Loan Agreement.

 

“Potential Master Servicer Default” shall mean an event which, with the giving
of notice or the lapse of time or both, would constitute a Master Servicer
Default under the Servicing Agreement.

 

--------------------------------------------------------------------------------


 

“Potential Offset Amount” shall mean an amount determined by the Local Servicer
and equal to the amount of any known potential offset, counterclaim, or defense
with respect to an Eligible Receivable, and further aggregated by the Master
Servicer for the purposes of calculating the Aggregate Receivable Amount.

 

“Potential Originator Termination Event” shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would constitute an
Originator Termination Event.

 

“Potential Program Termination Event” shall mean any condition or act that, with
the giving of notice or the lapse of time or both, would constitute a Program
Termination Event.

 

“Potential Termination Event” shall mean an event which, with the giving of
notice and/or the lapse of time, would constitute a Termination Event.

 

“Pre-Enforcement Priority of Payments” means the order of priority of payments
set out in Section 18 of the Receivables Loan Agreement.

 

“Principal Amount” shall mean, with respect to any Receivable, the unpaid
principal amount due thereunder.

 

“Principal Balance” means the original principal amount of any Loan made under
the Receivables Loan Agreement.

 

“Program Costs” shall mean, for any Business Day, the sum of:

 

(a)                                  all fees, expenses, indemnities and other
amounts due and payable to all Secured Parties and Facility Indemnified Parties
under the Transaction Documents;

 

(b)                                 all unpaid fees and expenses due and payable
to counsel to, and independent auditors of, the Company (other than fees and
expenses payable on or in connection with the closing of the Receivables Loan
Agreement); and

 

(c)                                  all unpaid fees and expenses due and
payable to the Rating Agencies by the Company or any Lender.

 

“Program Support Agreement” means and includes any agreement entered into by any
Program Support Provider providing for the issuance of one or more letters of
credit for the account of a Conduit Lender, the issuance of one or more surety
bonds for which such Conduit Lender is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by such Conduit
Lender to any Program Support Provider of the Loans funded by such Conduit
Lender (or portions thereof or participations therein) and/or the making of
loans and/or other extensions of credit to such Conduit Lender in each case in
connection with such Conduit Lender’s commercial paper program if and to the
extent used to fund Loans, together with any letter of credit, surety bond, swap
or other instrument issued thereunder.

 

“Program Support Provider” means, with respect to any Conduit Lender, any Person
(including any provider of a liquidity purchase or funding facility) now or
hereafter extending credit, or having a commitment to extend credit to or for
the account of, or to make purchases from, such Conduit Lender or issuing a
letter of credit, surety bond, swap or other instrument

 

--------------------------------------------------------------------------------


 

to support any obligations arising under or in connection with Commercial Paper
program which provides funding for such Conduit Lender.

 

“Program Termination Date” shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

“Program Termination Event” shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

“Pro Rata Share” means, for any Lender:

 

(a)                                  the Commitment of such Lender, divided by
the Aggregate Commitments; and

 

(b)                                 after the Aggregate Commitments have been
terminated, the outstanding principal amount of the Loans funded by such Lender,
divided by the outstanding principal amount of the Loans funded by all Lenders.

 

“Purchase Documents” shall mean the Originator Daily Reports, offers or letters
of offer, acceptances or notifications, quittances subrogatives or other
instruments of transfer, evidence of entries in a current account, and any other
similar documents or entries, in each case which are required by the terms of
the respective Receivables Purchase Agreements to be delivered or to occur to
give effect to the sale or other transfer of Receivables (or interests therein).

 

“Purchaser” means the Company.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)                                  (if the currency is Sterling or U.S.
Dollars) the first (1st) day of that period; or

 

(b)                                 (if the currency is Euro) two (2) TARGET
Days before the first (1st) day of that period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one (1) day, the Quotation Day will be the last of those
days).

 

“Rating Agencies” shall mean the collective reference to S&P and Moody’s.

 

“Required Reserves Ratio” shall mean the sum of (i) the greater of (a) the
Dilution Reserve Ratio and (b) 5.0% and (ii) the greater of (a) the Loss Reserve
Ratio and (b) 12.5%.

 

“Receivable” shall mean all the indebtedness and payment obligations of an
Obligor to an Originator arising from the sale of merchandise or services by an
Originator (and shall include (a) such indebtedness and payment obligation as
may be evidenced by any invoice issued as a re-invoicing or substitution
invoicing of an original invoice and (b) the right of payment of any interest,
sales taxes, finance charges, returned check or late charges and other
obligations of such Obligor with respect thereto).

 

--------------------------------------------------------------------------------


 

“Receivable Assets” shall, as used in the Origination Agreements, have the
meaning assigned in Section 2.1(a) thereof/or the respective corresponding
provision of such Originator Agreement.

 

“Receivables Contribution Date” shall mean, with respect to any Receivable, the
Business Day on which the Company receives a contribution of such Receivable
from the Contributor or direct conveyance from an Originator.

 

“Receivables Purchase Agreement” shall mean (i) any of (a) the UK Receivables
Purchase Agreement, (b) the Dutch Receivables Purchase Agreement, (c) the
Italian Receivables Purchase Agreements, (d) the Spanish Receivables Purchase
Agreement, (e) the Belgian Receivables Purchase Agreement, and (f) the French
Receivables Purchase Agreement and (ii) any receivables purchase agreement
entered into by any Additional Originator and the Contributor or the Company, as
the case may be, in accordance with the Transaction Documents.

 

“Recoveries” shall mean all amounts collected (net of out of pocket costs of
collection) in respect of Charged-Off Receivables.

 

“Reference Banks” means the principal London offices of Citibank N.A., HSBC Bank
PLC and Barclays Bank PLC or such other banks as may be appointed by the
Administrative Agent in consultation with the Company.

 

“Register” shall have the meaning assigned to such term in Section 36.17(d) of
the Receivables Loan Agreement.

 

“Regulation T” shall mean Regulation T of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Related Property” shall mean, with respect to any Receivable:

 

(a)                                  all of the applicable UK Originator’s,
Dutch Originator’s, Belgian Originator’s, Italian Originator’s, Spanish
Originator’s and French Originator’s respective interest in the goods, if any,
relating to the sale which gave rise to such Receivable;

 

(b)                                 all other security interests or Liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements signed by the applicable
Obligor describing any collateral securing such Receivable; and

 

(c)                                  all guarantees, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise;

 

--------------------------------------------------------------------------------


 

including in the case of clauses (b) and (c), any rights described therein
evidenced by an account, note, instrument, contract, security agreement, chattel
paper, general intangible or other evidence of indebtedness or security.

 

“Relevant Interbank Market” means in relation to Euro, the European interbank
market and, in relation to a Local Currency, the London interbank market.

 

“Relevant Period” shall mean, with respect to any Loan on which the Interest
Rate is determined by reference to the Alternate Rate, 30 days or such other
period as is agreed between the Administrative Agent and the Master Servicer.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(b) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to Section (m) or (o) of Section 414 of the Code).

 

“Reported Day” shall have the meaning assigned to such term in Section 4.01 of
the Servicing Agreement.

 

“Required Subordinated Amount” shall mean:

 

(a)                                  on any date of determination during the
Revolving Period, an amount equal to the sum of:

 

(i)                                     an amount equal to the product of
(A) the Principal Balance of the Loans on such day (after giving effect to any
increase or decrease thereof on such day) and (B) a fraction the numerator of
which is the Required Reserves Ratio in effect for the Settlement Period in
which such day falls and the denominator of which is one minus the Required
Reserves Ratio;

 

(ii)                                  the product of (A) the Principal Balance
of the Loans (after giving effect to any increase or decrease thereof on such
day) and (B) a fraction the numerator of which is the Carrying Cost Reserve
Ratio in effect for the Settlement Period in which such day falls and the
denominator of which is one minus the Required Reserves Ratio; and

 

(iii)                               the product of (A) the Principal Balance of
the Loans on such day and (B) a fraction the numerator of which is the Servicing
Reserve Ratio and the denominator of which is one minus the Required Reserves
Ratio; and

 

(b)                                 on any date of determination during the
Amortization Period, an amount equal to the Required Subordinated Amount on the
last Business Day of the Revolving Period.

 

“Requirement of Law” shall mean for any Person the certificate of incorporation
and by laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Resignation Notice” shall have the meaning assigned to such term in
Section 6.02(a) of the Servicing Agreement.

 

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean (i) when used with respect to the Collateral
Agent, any officer within the Corporate Trust Office of the Collateral Agent
including any Vice President, any Assistant Vice President, Trust Officer or
Assistant Trust Officer or any other officer of the Collateral Agent customarily
performing functions similar to those performed by any of the above designated
officers and (ii) when used with respect to any other Person, any member of the
Board, the Chief Executive Officer, the President, the Chief Financial Officer,
the Treasurer, any Vice President, the Controller or manager (in the case of a
limited liability company) of such Person; provided, however, that a Responsible
Officer shall not certify in his capacity as a Vice President as to any
financial information.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 26.3(l) of the Receivables Loan Agreement.

 

“Restricted Payments Test” shall mean, on any date of determination that the
Aggregate Receivables Amount at such time is at least equal to the Target
Receivables Amount at such time.

 

“Revolving Period” shall mean the period commencing on the Initial Borrowing
Date and terminating on the Facility Termination Date.

 

“Revolving Period” shall have, with respect to any Loan, the meaning assigned to
such term in the Receivables Loan Agreement.

 

“RLA Collateral” shall have the meaning assigned to such term in Section 15 of
the Receivables Loan Agreement.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.

 

“Scheduled Commitment Termination Date” shall mean (i) October 16, 2011 as may
be extended from time to time in writing by the Company, the Lenders and the
Funding Agents.

 

“Scope of Audit” means the scope of audit in the form as set forth in Schedule 2
to the Servicing Agreement or as otherwise agreed between the Master Servicer
and the Administrative Agent, as may be amended from time to time by agreement
between the Master Servicer and the Administrative Agent.

 

“Screen Rate” means:

 

(a)                                  in relation to USD LIBOR or GBP LIBOR, the
British Bankers Association Interest Settlement Rate for the relevant currency
and Relevant Period; and

 

(b)                                 in relation to EURIBOR, the percentage rate
per annum determined by the Banking Federation of the European Union for the
Relevant Period,

 

displayed on the appropriate page of the Telerate screen.  If the agreed page is
replaced or service ceases to be available, the Administrative Agent may specify
another page or service displaying the appropriate rate after consultation with
the Company and the Lenders.

 

“Secured Obligations” shall mean all present and future indebtedness and all
other liabilities and obligations of every nature of the Company including for
commissions, fees, principal, interest, expenses and indemnification payments,
from time to time owed to the Collateral

 

--------------------------------------------------------------------------------


 

Agent, each Funding Agent, each Lender, the Administrative Agent and each other
Secured Party, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or thereafter incurred, whether on account of
commissions, amounts owed and payable, incurred fees, indemnities, out of pocket
costs or expenses (including all reasonable fees and disbursements of counsel)
or otherwise which arise under the Receivables Loan Agreement or any Transaction
Document.

 

“Secured Parties” means, collectively, each Facility Indemnified Party.

 

“Security Documents” means:

 

(a)                                  the Receivables Loan Agreement;

 

(b)                                 the Bank Accounts Pledge Agreement (the
“Belgian Pledge Agreement”) relating to certain bank accounts located in
Belgium, dated October 16, 2009, between the Company and the  Collateral Agent;

 

(c)                                  the Account Pledge Agreement (the “German
Pledge Agreement (HRF)”) relating to certain bank accounts located in the
Federal Republic of Germany, dated October 16, 2009, between the Company and the
Collateral Agent;

 

(d)                                 the Account Pledge Agreement (the “German
Pledge Agreement (Tioxide Europe)” and, together with the German Pledge
Agreement (HRF), the “German Pledge Agreements”) relating to certain bank
accounts located in the Federal Republic of Germany, dated October 16, 2009,
between Tioxide Europe SL and the Collateral Agent;

 

(e)                                  the Bank Accounts Pledge Agreement (the
“French Pledge Agreement”) relating to certain bank accounts located in France,
dated October 16, 2009, between the Company, the Collateral Agent and the
Secured Parties;

 

(f)                                    the Disclosed Pledge of Bank Accounts
(the “Dutch Pledge Agreement”) relating to certain bank accounts located in the
Netherlands, dated October 16, 2009, between the Company and the Collateral
Agent;

 

(g)                                 the Deed of Charge (the “English Deed of
Charge”) relating to certain bank accounts located in the United Kingdom, dated
October 16, 2009, between the Company and the Collateral Agent;

 

(h)                                 the Bank Accounts Pledge Agreement (the
“Spanish Pledge Agreement (HRF)”) relating to certain bank accounts located in
Spain, dated October 16, 2009, between the Company and the Collateral Agent;

 

(i)                                     the Bank Accounts Pledge Agreement (the
“Spanish Pledge Agreement (Tioxide Europe)” and, together with the Spanish
Pledge Agreement (HRF), the “Spanish Pledge Agreements”) relating to certain
bank accounts located in Spain, dated October 16, 2009, between Tioxide Europe
SL and the Collateral Agent;

 

(j)                                     the Pledge of Bank Accounts Agreement
(the “Italian Pledge Agreement”) relating to certain bank accounts located in
Italy, dated October 16, 2009, between the Company and the Collateral Agent; and

 

--------------------------------------------------------------------------------


 

each other security agreement, deed of charge or other agreement executed or
delivered from time to time by any Transaction Party pursuant to, or in
connection with, the transaction contemplated by the Transaction Documents.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Servicer Advance” shall mean amounts deposited in any Approved Currency by the
Master Servicer out of its own funds into any Company Concentration Account
pursuant to Section 2.06(a) of the Servicing Agreement.

 

“Servicer Advance Reimbursement Amount” means any amount received or deemed to
be received by the Master Servicer pursuant to Section 2.06(b) of the Servicing
Agreement of a Servicer Advance made out of its own funds.

 

“Servicer Guarantor” shall mean Huntsman International LLC and its successors
and assigns.

 

“Servicing Agreement” shall mean the European Servicing Agreement, dated as of
the Signing Date among the Company, the Master Servicer, the Servicer Guarantor
and the Collateral Agent.

 

“Servicing Fee Percentage” shall mean 1.0% per annum.

 

“Servicing Guarantee” shall mean the Servicing Guarantee under Article VII of
the Servicing Agreement, executed by the Servicer Guarantor in favor of the
Company and the Collateral Agent for the benefit of the Secured Parties.

 

“Servicing Reserve Ratio” shall mean, as of any Settlement Report Date and
continuing (but not including) until the next Settlement Report Date, an amount
(expressed as a percentage) equal to (i) the product of (A) the Servicing Fee
Percentage and (B) 2.0 times Days Sales Outstanding as of such earlier
Settlement Report Date divided by (ii) 360.

 

“Settlement Date” shall mean, the 15th day of each month, or if such 15th day is
not a Business Day, the next succeeding Business Day.

 

“Settlement Period” shall mean each fiscal month of the Master Servicer;
provided that the initial Settlement Period shall commence on the Initial
Borrowing Date and end on the last day of the fiscal month for October 2009.

 

“Settlement Report Date” shall mean, except as otherwise set forth in the
applicable Receivables Loan Agreement, the 12th day of each calendar month or,
if such 12th day is not a Business Day, the next succeeding Business Day.

 

“Significant Subsidiary” shall mean a subsidiary of Huntsman International whose
assets comprise five percent (5%) or more of the Consolidated Total Assets of
Huntsman International and its consolidated subsidiaries.

 

“Signing Date” means October 16, 2009.

 

“Spanish Collection Adjustment Amount” shall mean on any date of determination,
the amount (if any) equal to the product of the Spanish Amount of all Pool
Receivables where are non-Defaulted Receivables which are the Spanish
Receivables multiplied by the Spanish

 

--------------------------------------------------------------------------------


 

Collection Adjustment Percentage; provided that no Spanish Collection Adjustment
Amount shall apply on and after the date upon which for three (3) consecutive
Settlement Periods the amount of Spanish Collections received during each
Settlement Period in the Spanish Collection Account exceeds 95% of the amount of
Spanish Collections received during the such Settlement Period.

 

“Spanish Originator” shall mean any of (i) Tioxide Europe S.L., (ii) Huntsman
Performance Products Spain S.L. (f/k/a Huntsman Surface Sciences Iberica S.L.)
and (iii) after the Initial Borrowing Date, any Approved Originator incorporated
in Spain.

 

“Spanish Receivables” shall mean the Receivables originated by a Spanish
Originator and sold to Huntsman International, then contributed transferred,
assigned and conveyed to the Company with respect to which a security interest
has been granted by the Company to the Collateral Agent.

 

“Spanish Receivables Purchase Agreement” shall mean the Spanish Receivables
Purchase Agreement, dated the Signing Date, between, inter alia, the Spanish
Originators and the Contributor.

 

“Spanish SPV” means any limited recourse, special purpose vehicle established in
Spain for the purpose of holding the Collection Accounts located in Spain;
provided that the Administrative Agent shall have consented to all arrangements
relating to a Spanish SPV, Collection Accounts in the name of the Spanish SPV
and any related Collection Account Agreement prior to Collections being paid
into or directed to be paid into any such Collection Account.

 

“Specified Bankruptcy Opinion Provisions” shall mean the factual assumptions
(including those contained in the factual certificate referred to therein) and
the actions to be taken by the Contributor and the Company in the legal opinion
of Baker & McKenzie LLP relating to certain bankruptcy matters delivered on the
Initial Borrowing Date.

 

“Spot Rate” shall mean, as of any date of determination, the applicable foreign
exchange rate for the immediately preceding Business Day appearing on the
page designated as “[Curncy] GP” on Bloomberg Financial Markets Commodities News
or, if such rate is unavailable on such page, the applicable rate provided by
the Administrative Agent and agreed by the Master Servicer for which Sterling,
U.S. Dollars or other Approved Currency can be exchanged for Euro on such date
of determination.

 

“Standby Liquidation System” shall mean a system satisfactory to the Liquidation
Servicer by which the Liquidation Servicer will receive and store electronic
information regarding Receivables from the Master Servicer which may be utilized
in the event of a liquidation of the Receivables to be carried out by the
Liquidation Servicer.

 

“State/Local Government Obligor” shall mean any state of the United States or
local government thereof or any subdivision thereof or any agency, department,
or instrumentality thereof.

 

“Sterling” shall mean the legal currency of the United Kingdom.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or

 

--------------------------------------------------------------------------------


 

such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person.

 

“Successor Master Servicer” shall mean (a) prior to the occurrence of a Master
Servicer Default, and upon receipt by the Collateral Agent of a Termination
Notice or Resignation Notice, a Person nominated by the Master Servicer or a
Person appointed by the Collateral Agent which, at the time of its appointment
as Servicer (i) is legally qualified and has the corporate power and authority
to service the Receivables, (ii) is approved by each Funding Agent, (iii) has
demonstrated the ability to service a portfolio of similar receivables in
accordance with high standards of skill and care in the sole determination of
the Master Servicer or the Collateral Agent, and (iv) has accepted its
appointment by a written assumption in a form acceptable to the Collateral Agent
(b) following the occurrence of a Master Servicer Default, from the Liquidation
Servicer Commencement Date, PricewaterhouseCoopers as the Liquidation Servicer;
provided that no such Person shall be a Successor Master Servicer if it is a
direct competitor of Huntsman (Europe) BVBA or any Significant Subsidiary.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and was launched
on 19 November 2007.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

 

“Target Receivables Amount” shall mean, on any date of determination, the sum of
(i) the Principal Balance of the Loans on such day plus (ii) the Required
Subordinated Amount for such day.

 

“Tax” shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, withholdings of any other charge of
a similar nature, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any penalty or interest in
connection with any failure to pay, or delay in paying, the same).

 

“Tax Credit” means a credit against, relief or remission for or repayment of
Tax.

 

“Tax Deduction” means any deduction or withholding for or on account of Tax from
a payment made under the Transaction Documents.

 

“Tax Opinion” shall mean, unless otherwise specified in the Receivables Loan
Agreement with respect to any action, an Opinion of Counsel of one or more
outside law firms to the effect that, for United States federal income tax
purposes, (i) such action will not adversely affect the characterization as debt
of any Loans and (ii) the Company will be disregarded as an entity separate from
Huntsman International for U.S. federal income tax purposes.

 

“Tax Payment” shall have the meaning assigned to such term in Section 11.1 of
the Receivables Loan Agreement.

 

--------------------------------------------------------------------------------


 

“Taxation Authority” means any taxing, revenue, or other authority (whether
within, or outside the United Kingdom) competent to impose any liability to, or
to assess or collect, any tax.

 

“Termination and Release Agreement” means the Termination and Release Agreement,
dated as of the Signing Date, among the Company, Huntsman International, the
Master Servicer, BNY Financial Services plc, as Trustee, Wachovia Bank National
Association, Barclays Bank PLC and certain other parties named therein, as
amended, supplemented or otherwise modified from time to time.

 

“Termination Event” shall have the meaning assigned in Section 21.1 of the
Receivables Loan Agreement.

 

“Termination Notice” shall have the meaning assigned to such term in
Section 6.01 of the Servicing Agreement.

 

“Timely Payment Accrual” shall mean, for the purposes of determining the
Aggregate Receivables Amount, an aggregate amount of Timely Payment Discounts as
of the Business Day immediately preceding the date of such determination.

 

“Timely Payment Discount” shall mean, with respect to any date of determination,
a cash discount relating to the Receivables contributed by the Contributor to
the Company (directly or indirectly), and granted by the Originators to the
Obligors), as stipulated in the Contract.

 

“Tioxide Americas” shall mean Tioxide Americas Inc., a corporation organized
under the laws of The Cayman Islands, and its successors and permitted assigns.

 

“Transaction Documents” shall mean the collective reference to the Receivables
Loan Agreement, the Servicing Agreement, the Origination Agreements, the
Intercreditor Agreement, the Liquidation Servicer Agreement, the Security
Documents, the Program Support Agreements, the Termination and Release Agreement
and any other documents delivered pursuant to or in connection therewith.

 

“Transaction Parties” means, collectively:

 

(a)                                  the Company;

 

(b)                                 each Originator;

 

(c)                                  the Master Servicer;

 

(d)                                 the Lenders;

 

(e)                                  the Administrative Agent; and

 

(f)                                    the Funding Agents,

 

and “Transaction Party” means any of them.

 

“Transactions” shall mean the transactions contemplated under each of the
Transaction Documents.

 

--------------------------------------------------------------------------------


 

“Transfer Issuance Date” shall mean the date on which a Commitment Transfer
Agreement becomes effective pursuant to the terms of such Commitment Transfer
Agreement.

 

“Transferred Documents” shall have the meaning assigned to such term in
Section 15(b) of the Receivables Loan Agreement.

 

“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.

 

“UK Originator” shall mean any of (i) Tioxide Europe Limited, (ii) Huntsman
Surface Sciences UK Ltd. and (iii) after the Initial Borrowing Date, any
Approved Originator which originates Receivables to Obligors located in the
United Kingdom.

 

“UK Originator Daily Report” shall mean the report prepared by any UK Originator
and attached to any offer Letter and forming part of any offer made by any UK
Originator pursuant to Section 2.1 of the UK Receivables Purchase Agreement
substantially in the Form of Schedule 2 to the UK Receivables Purchase
Agreement.

 

“UK Receivables” shall mean the Receivables originated by a UK Originator and
sold to Huntsman International, then contributed, transferred, assigned and
conveyed to the Company and with respect to which a security interest has been
granted by the Company in favor of the Collateral Agent.

 

“UK Receivables Purchase Agreement” shall mean the UK Receivables Purchase
Agreement dated the Signing Date among Huntsman International LLC, as purchaser,
Tioxide Europe Limited, Huntsman Surface Sciences UK Ltd., as originators, and
Huntsman (Europe) B.V.B.A., as master servicer, as amended, supplemented or
otherwise modified from time to time in accordance with the Transaction
Documents.

 

“UK Tax Opinion” shall mean an opinion of Baker & McKenzie LLP relating to the
United Kingdom taxation treatment of the Company in connection with the
transaction documents.

 

“United States” for purposes of geographic description shall mean the United
States of America (including the States and the District of Columbia), its
territories, its possessions (including Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa, Wake Island and the Northern Mariana Islands) and other
areas subject to its jurisdictions.

 

“United States Person” shall mean an individual who is a citizen or resident of
the United States, or a corporation, partnership or other entity created or
organized in or under the laws of the United States or any political subdivision
thereof, or an estate or trust the income of which is subject to U.S. federal
income taxation regardless of its source.

 

“U.S. Dollars” shall mean the legal currency of the United States of America.

 

“USD LIBOR” means, in relation to any Loan or other calculation denominated in
U.S. Dollars:

 

(a)                                  the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
currency or Relevant Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to

 

--------------------------------------------------------------------------------


 

the Agent at its request quoted by the Reference Banks to leading banks in the
London interbank market,

 

as of 11:00 am (London time) on the Quotation Day for the offering of deposits
in U.S. Dollars and for a period of: (i) one week in the case of a determination
for the purposes of the Alternate Rate definition; and (ii) one month in all
other cases.

 

“U.S. Government Obligor” shall mean the United States government or any
subdivision thereof or any agency, department or instrumentality thereof.

 

“U.S. Securitization Facility” shall mean the securitization facility
contemplated by the U.S. Receivables Loan Agreement dated on or about the
Signing Date among Huntsman Receivables Finance II LLC, Huntsman (Europe) BVBA,
Wachovia Bank National Association, as Administrative Agent and Collateral
Agent, and the other parties thereto, as amended, supplemented or otherwise
modified from time to time.

 

“Volume Rebate” shall mean a discount periodically granted by the Originator to
Obligor, as stipulated in the Contract for achieving certain sales volume.

 

“Volume Rebate Accrual” shall mean, with respect to any date of determination,
for the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Volume Rebate balances of Receivables as of the Business
Day immediately preceding the date of such determination.

 

“Weighted Average LIBOR” means at any time the sum of:

 

(a)                                  the Euro Equivalent outstanding balance of
Sterling denominated Eligible Receivables multiplied by GBP LIBOR;

 

(b)                                 the Euro Equivalent outstanding balance of
U.S. Dollar denominated Eligible Receivables multiplied by USD LIBOR; and

 

(c)                                  the outstanding balance of Euro denominated
Eligible Receivables multiplied by EURIBOR,

 

each as at such time, divided by the Euro Equivalent at such time of the
aggregate outstanding balance of all Eligible Receivables.

 

“Withholding Tax Reserve Account” shall have the meaning assigned to such term
in Section 26.1(s) of the Receivables Loan Agreement.

 

--------------------------------------------------------------------------------